Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 1 of 250




               EXHIBIT 1
Defendant Factory Mutual Insurance Company’s
                    Notice of Removal
                         Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 2 of 250
                                                                                                    Electronically Filed
                                                                                                    6/3/202112:19 PM
                                                                                                    Steven D. Grierson
                                                                                                    CLER OF THE CCU
                             Patrick G. Byrne, P.C.
                             Nevada Bar No. 7636
                         2   Michael Paretti, Esq.
                             Nevada Bar No. 13926
                         3   SNELL & WILMER LLP
                             3883 Howard Hughes Parkway, Suite 1100                             CASE NO: A-21-835683-
                         4   Las Vegas, NV 89169                                                         Department 2
                             Telephone: (702) 784-5200
                         5   Facsimile: (702) 784-5252
                             pbyme(aJ,swlaw.com
                         6   mparetti@swlaw.com

                         7   Tyrone R. Childress, Esq.
                             Amanda P. Ellison, Esq.
                         8   (Pro Hae Vice Forthcoming)
                             JONES DAY
                         9   555 South Flower Street, Fiftieth Floor
                             Los Angeles, CA 90071
                        10   Telephone: (213) 489-3939
                             Facsimile: (213) 243-2539
                        11   tchildress(@jonesday.com
                             apellison(a)jonesday.com
           0
           C
                        12
 ....      ,,~               Jason B. Lissy, Esq .
 Q)
                        13   Joseph D. Vandegriff, Esq.
 E         M




~.'<'.i"                     (Pro Hae Vice Forthcoming)
           ;;~
           t;~
           -.~
           c,
                        14   JONES DAY
       ~
            f~;              250 Vesey Street

-          bo.;;,.,
            '°C
           :i:: ;l'r-
           --:: >
                        15   New York, NY 10281-1047
                             Telephone: (212) 326-3939
"c::
(f)
            ~j
           ."
                        16   Facsimile: (212) 755-7306
                             jIissy@jonesday.com
                        17   jvandegriff@jonesday.com

                        18   Attorneys for Plaintiff Wynn Resorts, Limited

                        19                                         DISTRICT COURT

                        20                                   CLARK COUNTY, NEVADA

                        21    WYNN RESORTS, LIMITED                              CASE NO.:
                                                                                 DEPT NO.:
                        22                                  Plaintiff,

                        23                   v.                                  COMPLAINT AND DEMAND FOR JURY
                                                                                 TRIAL
                        24    FACTORY MUTUAL INSURANCE
                              COMPANY                                           Exempt from Arbitration:
                        25                                                      Business Court Matter
                                                            Defendant.          Declaratory Relief Sought and Amount in
                        26                                                      Controversy Greater Than $50,000

                        27                                                      Business Court Requested:
                                                                                EDCR 1.61 - Business Tort Claim/ Enhanced
                        28                                                      Case Management




                                                           Case Number: A-21-835683-B
                            Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 3 of 250




                                     Plaintiff Wynn Resorts, Limited ("Wynn Resorts"), by its attorneys, upon knowledge with

                        2     respect to its own acts and upon information and belief with respect to all other matters, complains

                        3     of Defendant Factory Mutual Insurance Company ("Factory Mutual") and alleges as follows:

                        4                                       NATURE OF THE ACTION

                        5             I.       Wynn Resorts is the world's preeminent designer, developer, and operator of

                        6     integrated resorts featuring luxury hotel rooms, meeting and convention facilities, an array of dining

                        7     and entertainment options, high-end retail space, and gaming. Since its founding in 2002, Wynn

                        8     Resorts has consistently been recognized by Fortune magazine as one of the World's Most Admired

                        9     Companies in the hotel, casino and resort category, and awarded more Five-Star awards from

                       10     Forbes Travel Guide than any other independent hotel company in the world.

                       II            2.        Among its global portfolio of luxury resorts in the United States, Wynn Resorts
           C
           C
                       12     owns and operates Wynn Las Vegas and Encore at Wynn Las Vegas, respectively the largest and
 '"'                   13     second largest Forbes Travel Guide Five-Star resorts in the world, and Encore Boston Harbor, the
_§"'
           ;O'
           ,o
           i~
   J ~g
    ~~~                14     largest private single-phase construction project in the history of the Commonwealth of
~" c,
       •
«5" i~~
-v
 C
     ••c
    :r::
           ~>
           l~
               l'f'~
                       15

                       16
                              Massachusetts.

                                     3.        Unfortunately, like many companies throughout the country, Wynn Resorts
Cf)
           .           17     sustained significant losses throughout 2020 and 2021 as a result of the COVID-19 pandemic.

                       18     Indeed, the hospitality and travel industries-which depend on the ability to safely travel, lodge

                       19     and entertain guests-were perhaps among the hardest hit by the pandemic and the staggering

                       20     human, property and financial losses it has caused.

                       21            4.        Despite its best efforts to safely address these extraordinary challenges, Wynn

                       22     Resorts incurred substantial property and financial losses caused by the prevalence of COVID-19

                       23    at its own and other nearby premises, which rendered these properties unfit for their ordinary use,

                       24    and required the imposition of various closures, capacity limits and other restrictions on their

                       25     normal operations.

                       26            5.      Nevertheless, at the same time that the COVID-19 pandemic brought its operations

                       27     to a standstill, Wynn Resorts remained committed to leading by example by continuing to pay the

                       28
                                   Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 4 of 250




                                       full wages of its over 27,500 employees during the closures and volunteering whatever resources it

                                   2   could to help those in its local communities most in need.

                                   3          6.      To insure against situations such as this, Wynn Resorts purchased "all risks"

                                   4   commercial property insurance policies from Factory Mutual in the form of Mutual Corporation

                                   5   Non-Assessable Policy Nos. I 048495 and I 064616 (the "Policies," true and correct copies of which

                                   6   are attached to the concurrently-filed appendix of exhibits as Exhibits I and 2). In exchange for

                                   7   substantial premium, each of the Policies expressly provides $2.25 billion worth of broad

                                   8   protections against "all risks of physical loss or damage" to property, including the risks of

                                   9   pandemic-related losses. The Policies provide such protections through multiple, distinct coverage

                                  10   sections, including, but not limited to, for Wynn Resorts' losses caused by:

                                  11          •    loss or damage to Wynn Resorts' own property;

                   C
                   C
                                  12          •    loss or damage to the property of Wynn Resorts' customers and suppliers;

    a ~,~°'
    '"'
    Q)
                                  13          •    loss or damage to property at a location that attracts business to Wynn Resorts, which
                       ;~                          is located within I mile of a Wynn Resorts insured location;
-              VJ"'""
~              ~1,g               14
  c..u:FF~
         ..J
~-'?~ .fz.~
               ~          .,,t,
                                              •    any restriction of access to Wynn Resorts' property, including where caused by the order

-v
U)
    C
       "'~~
               ~r-c>~:-: :
                   I
                       a•
                       ~..'l
                                  15

                                  16
                                                   of a civil authority issued in response to physical loss or damage to property within 5
                                                   miles of a Wynn Resorts insured location;

                   ~
                   ~
                                              •    the actual presence of communicable disease at Wynn Resorts' property;
                                  17
                                              •    reasonable and necessary costs to temporarily protect or preserve Wynn Resorts'
                                  18               property; and

                                  19          •    extra expenses incurred to continue Wynn Resorts' business as nearly normal as
                                                   practicable.
                                  20

                                  21          7.      Wynn Resorts has unquestionably suffered COVID-19-related losses that trigger

                                  22   each of these coverage sections under the Policies. Yet, in sharp contrast to Wynn Resorts'

                                  23   commitment to protecting its own employees and communities throughout the pandemic, Factory

                                  24   Mutual has turned its back on Wynn Resorts and refused to pay even a single penny of the

                                  25   substantial insurance to which Wynn Resorts is entitled under the Policies.

                                  26          8.      Rather than honoring its clear coverage obligations owed to Wynn Resorts under

                                  27   the Policies, Factory Mutual has instead made a calculated bad faith effort to dodge its contractual

                                  28   obligations by improperly directing Wynn Resorts' insurance claim into, at most, a claim made

                                                                                    --3--
                                           Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 5 of 250




                                             under a limited $1 million sublimit for on-site "communicable disease" coverage. In doing so,

                                       2     Factory Mutual has not only misrepresented the express language of the Policies to Wynn Resorts,

                                       3     but has remarkably even gone so far as to make objectively false factual assertions regarding Wynn

                                       4     Resorts' claim, including baselessly contending that "COVID-19 was not actually present at a

                                       5     location owned, leased or rented by Wynn Resorts."

                                       6            9.      Factory Mutual's conduct is nothing more than an after-the-fact attempt to avoid

                                       7     paying amounts rightfully owed to its policyholder, Wynn Resorts. But Factory Mutual is no victim

                                       8     of the Policies it sold: all insurers take "bets" when selling insurance and deciding how much to

                                       9     seek in premiums for those bets. However, once they take such "bets" (in the form of entering into

                                      10     an insurance contract), they cannot later renege on paying their obligations, as Factory Mutual is

                                      11     attempting to improperly do here. Indeed, Factory Mutual's own statements prior to the COVID-

                       C
                       C
                                      12     19 pandemic belie the meritless positions it has taken with respect to Wynn Resorts' claim, and
    ....               -
    0)
                       j~             13     reveal the extent of its duplicity in seeking to avoid its contractual obligations to Wynn Resorts.
    E
                           '"
ei
-               "'""°
                ~11~
           "'- '1- "-
           .....i "-
                            ~
                            ~   .,-
                                      14             I 0.   Factory Mutual's refusal to honor its contractual obligations and its continuing
~..J?Jz.~
-   0)
    C
                ~ ""~~
                ~:i ~:2
                       ~>
                           ~3
                                      15

                                      16
                                             breaches of its obligations to adjust Wynn Resorts' claim in good faith have therefore required

                                             Wynn Resorts to commence this action to enforce its rights under the Policies.
[fJ                    I

                       .              17                                               THE PARTIES

                                      18             I I.   Plaintiff Wynn Resorts is a corporation organized under the laws of the state of

                                      19     Nevada with its principal place of business in Las Vegas, Nevada.

                                      20            12.     Upon information and belief, Defendant Factory Mutual is a company formed under

                                      21     the laws of Rhode Island with its principal place of business in Johnston, Rhode Island. Upon

                                      22     information and belief, Factory Mutual is licensed to transact, and is regularly transacting,

                                      23     insurance business in the state of Nevada, including at all relevant times hereto.

                                      24                                      JURISDICTION AND VENUE

                                      25            13.     This Court possesses jurisdiction over this matter pursuant to NRS 14.065, and the

                                      26     amount in dispute is in excess of$15,000.

                                      27            14.     Venue and jurisdiction in this District are proper under NRS 13.010 because both

                                      28     Wynn Resorts and Factory Mutual transact business within this Judicial District, including insofar

                                                                                           --4--
                         Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 6 of 250




                             as the Policies were issued to Wynn Resorts in this District and insure, among other locations,

                         2   Wynn Resorts' locations within this District.

                         3           15.    Factory Mutual is subject to personal jurisdiction in Nevada, and within this District,

                         4   pursuant to NRS 14.065, as Factory Mutual availed itself of opportunities to conduct business in

                         5   Nevada, establishing minimum contacts with the forum, and this State and District are the locations

                         6   where a substantial part of the events or omissions giving rise to the claims set forth herein occurred

                         7   and where a substantial part of the losses underlying the claims occurred.

                         8           16.    Factory Mutual further agreed in the Policies' "Jurisdiction" provision, that "[a]ny

                         9   disputes arising hereunder will be exclusively subject to United States of America jurisdiction."

                        10           17.    Factory Mutual is additionally subject to jurisdiction in Nevada because it

                        11   committed tortious acts within this State aimed at a Nevada-based organization.

           G
           G
                        12                                      FACTUAL ALLEGATIONS
 ....
 0)

 E me
      '"°'              13      A.    Wynn Resorts
       i~
~~     a
            --~
           -"'
            ' .. c
           ~-o "'
           o,
                 G
                        14           18.    Wynn Resorts is the world's preeminent designer, developer, and operator of
0~          fZ;
           00..:,....
            Ho          15   integrated resorts featuring luxury hotel rooms, meeting and convention facilities, an array of dining
~          :r: ;'j',-
o)         ~>
            ;;   •a

 i::        ~~          16   and entertainment options, high-end retail space, and gaming, all supported by superior levels of
[f)        C

           ~

                        17   customer service provided by more than 27,500 employees.

                        18           19.    In 2021, Wynn Resorts was once again included on Fortune magazine's World's

                        19   Most Admired Companies list in the hotel, casino, and resort category, and ranked first overall in

                        20   the category of Quality of Products I Services among all international hotel companies.

                        21           20.    Wynn Resorts has a demonstrated track record of developing and operating

                        22   integrated resorts that stimulate local and regional economic activity, by attracting a wide range of

                        23   customers (including domestic and high-net-worth international tourists), extending the average

                        24   length of stay per visitor, complementing existing convention and meeting business with five-star

                        25   accommodations and appropriately scaled meeting amenities, elevating service levels with the

                        26   execution of five-star customer service, and stimulating city-wide investment and employment.

                        27           21.    In Nevada, Wynn Resorts, through its subsidiaries, owns and operates Wynn Las

                        28   Vegas, which opened in 2005, and Encore Las Vegas, an expansion of Wynn Las Vegas, which

                                                                           --5--
                                        Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 7 of 250




                                          opened in 2008. Wynn Las Vegas is located at the intersection of Las Vegas Boulevard and Sands

                                    2     Avenue, and occupies approximately 215 acres ofland fronting The Las Vegas Strip. The property

                                    3     features approximately 194,000 square feet of casino space with 209 table games and 1,737 slot

                                    4     machines, as well as private gaming salons, a sky casino, a poker room, and a race and sports book.

                                    5            22.     Wynn Las Vegas also features two luxury hotel towers with a total of 4,748 guest

                                    6     rooms, suites, and villas, which offer swimming pools, private cabanas, two full-service spas and

                                    7     salons, and a wedding chapel. In addition, Wynn Las Vegas offers 31 food and beverage outlets,

                                    8     approximately 152,000 square feet of high-end, brand-name retail space, approximately 513,000

                                    9     square feet of meeting and convention space, as well as two theaters, three nightclubs, a beach club,

                                   10     and a golf course.

                                   II            23.     Wynn Las Vegas and Encore Las Vegas have each earned Five-Star status on the

                       C
                       C
                                   12     2021 Forbes Travel Guide ("FTG") Star Rating list and are respectively the largest and second
                       -
  ....
   Cl)
                       =0-
                       ,o          13     largest FTG Five-Star resorts in the world. Wynn Las Vegas and Encore Las Vegas collectively
  E
,.......         <1>
                       ;n oo,

ei ~11~    "'- U..<:..     ~
                                   14     received seven FTG Five-Star awards in 2021, the most of any resorts in North America.
ci:5 0a:c~, ,.::::.
           ,-I   u..       u .,-




- :s~      ,-i




                       ->
                           ~~
                                   15            24.     Wynn Las Vegas was also among the first resorts in the world to become Sharecare

" C
[f)
                       ;; ;:;
                       I"
                       r
                       .
                                   16     Health Security VERIFIED™ with Forbes Travel Guide. The comprehensive facility verification

                                   17     helps ensure that guests can book with confidence at a resort that has consistent and robust health

                                   18     and safety procedures in place.

                                   19            25.     Wynn Resorts, through its subsidiaries, also owns and operates Encore Boston

                                   20     Harbor, an integrated resort in Everett, Massachusetts, adjacent to Boston along the Mystic River,

                                   21     which recently opened in June 2019. As the largest private single-phase construction project in the

                                   22     history of the Commonwealth of Massachusetts, the property consists of approximately 208,000

                                   23     square feet of casino space with 198 table games and approximately 1,890 slot machines, private

                                   24     and high-limit gaming areas, and a poker room.

                                   25            26.     Encore Boston Harbor also features a luxury hotel tower with a total of 671 guest

                                   26     rooms and suites, which offers a spa and salon. In addition, Encore Boston Harbor offers 16 food

                                   27     and beverage outlets and a nightclub, approximately 8,000 square feet of high-end, brand-name

                                   28     retail space, and approximately 71,000 square feet of meeting and convention space.

                                                                                       --6--
                                Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 8 of 250




                                            27.      Despite the widespread and unexpected business challenges presented by the

                                2   COVID-19 pandemic, Wynn Resorts has remained committed to its employees and the local

                                3   communities it serves. Throughout the COVID-19 pandemic, Wynn Resorts:

                                4           •     committed to pay all employees, including part-time employees, their full wages,
                                                  benefits and estimated tips while its resorts were closed;
                                5
                                            •     increased the benefits and relaxed the criteria for its employees to take advantage of
                                6                 Wynn Resorts' Employee Lifeline Fund for those whose financial situation was
                                                  adversely affected by circumstances such as layoffs of their spouses;
                                7
                                            •     voluntarily adopted an emergency leave policy to allow employees to take paid sick
                                8                 leave if they or any family member in their household is diagnosed with COVID-19;

                                9           •     partnered with Clark County's University Medical Center to provide COVID-19 testing
                                                  to its employees and exposed family members, with over 25,000 tests administered in
                               10                 2020; and

                               11           •     offered Wynn Las Vegas employees no-cost professionally-supervised learning centers
                                                  for their children attending public school "virtually."
                       g       12
                       -
  ....<1)                                   28.      At the same time, Wynn Resorts has also played an active role in supporting its local
                       ,~      13
  s
......            Vl
                       ,~
                       ~o

                       "«>
~ ~Lg
  - ;;~~      '
                               14   communities battle the COVID-19 pandemic, which has included:
            ,,_ l'-Q..     ~


~j                O fZ;
- <1)
  C
                  ~~.;,.._;
                  :5~~,&:::
                       a•
                       ~j
                               15

                               16
                                            •     providing millions of dollars in cash and in-kind donations for COVID-19 relief efforts,
                                                  including more than 245,000 N95-equivalent respirator masks, I, 775,000 surgical
                                                  masks, and 640,000 pairs of medical gloves and hospital gowns to hospitals, nursing
[fJ                    ~

                       ~
                                                  homes, and law enforcement agencies;
                               17
                                            •     assisting the Southern Nevada Health District's COVID-19 contact tracing efforts by
                               18                 allocating more than 100 team members from the Wynn Teleservices Call Center;

                               19           •     making its on-site rapid COVID-19 testing facility available to student athletes in the
                                                  Clark County Schools;
                               20
                                            •     establishing a COVID-19 vaccination center onsite at Encore Las Vegas in partnership
                               21                 with Clark County's University Medical Center, which vaccinated up to 1,000 people
                                                  per day during its five days a week operation; and
                               22
                                            •     offering a complimentary one-night stay at Wynn Las Vegas to I 0,000 front-line
                               23                 hospital and medical workers, police, and firefighters to show its appreciation.

                               24      B.       The COVID-19 Pandemic

                               25           29.      COVID-19 is a deadly communicable disease caused by an RNA virus, known as

                               26   the "novel coronavirus" (or SARS-CoV-2), and recognized by the crown-like appearance of the

                               27

                               28
                            Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 9 of 250




                              glycoprotein spikes on its envelope when viewed under an electron microscope. 1

                        2                 30.   The first human case of COVID-19 is believed to have occurred m or around

                        3     December 2019. 2

                        4                 31.   In response to its rapid and continued spread, on January 30, 2020, the World Health

                        5     Organization ("WHO") declared the COVID-19 outbreak to be a public health emergency of

                        6     international concern. 3

                        7                 32.   By February 26, 2020, the Centers for Disease Control and Prevention ("CDC")

                        8     advised that COVID-19 was being transmitted freely without the ability to trace the origin of new

                        9     infections, also known as "community spread." 4

                       10                 33.   Noting its "alarming levels of spread and severity," on March 11, 2020, the WHO

                       II     declared the COVID-19 outbreak a worldwide pandemic. 5

              C
              C
                       12                 34.   As of June I, 2021, the WHO reports a confirmed I 70 million cases of COVID-19
 ...          -
 (l)          =io,
              ,o       13     globally and over 3.5 million deaths, with the United States facing more than 32 million confirmed
 E            ;,

~  ~r;~
~jO;:z;
       <:..U..<:..,.
                       14     cases and 588,596 deaths-more than any other country. 6 Moreover, due in part to the initial

-v
 C:
          ~~,;-,_.;
           :5Z &~
              ->
               ~.3
                       15

                       16
                              absence of available tests, it has been reported that, at least in the United States, the number of

                              people infected with COVID-19 may actually be up to ten times higher than officially reported. 7
ifJ
              ."       17
                              1 Marco Cascella et al., Features, Evaluation, and Treatment ofCoronavirus (COVID-19), NCBI (April 20, 2021),
                       18
                              https:/iwww.ncbi.nlm.nih.gov/books/N BK5 54 776/.
                       19     2
                                Coronavirus Disease 2019 (COV/D-19) Situation Report - 94, WORLD HEALTH ORG. (April 23, 2020),
                              https: //www .who.int/docs/default-sou reelcoronav iruse/situation-rcports/2 0 2004 2 3-s itrep-94-cov id - I 9. pd f.
                       20
                              3
                                Statement on the second meeting of the International Health Regulations (2005) Emergency Committee regarding
                       21     the outbreak of novel coronavirus (2019-nCoV), WORLD HEALTH ORG. (January 30, 2020),
                              https://www.who.int/news/item/30-01-2020-statement-on-the-second-meeting-of-the-intemational-health-
                       22     re guIati o ns-( 200 5 )-emergency-committee-regard ing-th e-o utbrea k-o f- nove I-corona virus-( 20 19-nco v).
                              4
                               CDC Confirms Possible Instance ofCommunity Spread ofCOVJD-19 in U.S., CTRS. FOR DISEASE CONTROL AND
                       23     PREVENTION (February 26, 2020), https://www.cdc.eov/media/releases/2020/s0226-Covid-19-spread.htm1.
                              5WHO Director-General's opening remarks at the media briefing on COVID-/9 - I I March 2020, WORLD HEAL TH
                       24
                              ORG.   (March 11, 2020), https://www.who.int/director-general/speeches/detail/who-director-general-s-opening-
                       25     rernarks-at-the-media-briefing-on-covid-19---11-march-2020.
                              6
                                  WHO Coronavirus (COVID-19) Dashboard, WORLD HEALTH ORG., https://covid 19.who.int/ (last accessed on June
                       26     I, 2021).
                              7
                       27      Fiona P. Havers et al., Seroprevalence ofAntibodies to SARS-CoV-2 in JO Sites in the United States, March 23-May
                              12, 2020, JAMA INTERNAL MEDICINE (July 21, 2020),
                       28     https://jamanetwork.com/joumals/jamainternalmedicine/fullarticle/2768834.

                                                                                   --8--
         Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 10 of 250




                          35.     In addition to posing severe health risks, COVID-19 is also highly contagious and

          2   resilient. COVID-19 travels through respiratory droplets, physically transforming the air exposed

          3   to it and attaching itself to the surfaces it contacts (i.e., forming a noncovalent chemical bond with

          4   the affected surface), on which it can survive for extended periods of time. 8

          5               36.     According to the CDC and various other sources, COVID-19 spreads most

          6   commonly when within six feet of an infected person or via contact with surfaces exposed to

          7   COVID-19, referred to as fomite transmission. 9

          8               37.     As reported by the The New York Times, "[a]n infected person talking for five

          9   minutes in a poorly ventilated space can also produce as many viral droplets as one infectious

         10   cough." 10 And, one human sneeze can expel droplets that can travel up to 27 feet at nearly a

         11   hundred miles an hour. 11

     C
     C
         12               38.     Notably, COVID-19 can be transmitted via pre-symptomatic, symptomatic, and

         13   asymptomatic infected persons (i.e., those who have no sign ofillness). 12

         14               39.     The incubation period for COVID-19, which is the time between exposure


-v
C
U)
         15

         16
              (becoming infected) and symptom onset can be up to fourteen days. During this period, known as

              the pre-symptomatic phase, infected persons can be contagious and therefore transmit COVID-19

         17   before symptom onset. 13

         18   8
                Edris Joonaki et al., Surface Chemistry Can Unlock Drivers of Surface Stability of SARS-CoV-2 in a Variety of
              Environmental Conditions, CHEM (September 10, 2020), https://www.cell.com/chem/pdf/S2451-9294(20)30411-
         19   3.pdf.
              9
         20     How COVID-19 Spreads, CTRS. FOR DISEASE CONTROL AND PREVENTION (updated May 13, 2021),
              hrtps://www .cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-covid-spreads.html; G. Kampf et al.,
         21   Persistence ofcoronaviruses on inanimate surfaces and their inactivation with biocidal agents, Vol. 104, J. HOSPITAL
              INFECTION (February 6, 2020), https://www.journalofuospitalinfection.comiarticle/SO 195-670 I (20)30046-3/fulltext;
         22   Coronavirus Disease (COVID-19): How is it transmitted?, WORLD HEALTH ORG. (December 13, 2020),
              https://www.who.int/news-room/g-a-detail/coronavirus-disease-covid-19-how-is-it-transm itted.
         23   10
                   Yuliya Pashina-Kottas et al., This 3-D Simulation Shows Why Social Distancing Is So Important, N.Y. TIMES (April
              14,       2020 ),   https://www.nytimes.com/interactive/2020/04/14/science/coronavinas-transm ission-cough-6-feet-ar-
         24   ul. html.
              11
         25      Sarah Gibbens, See how a sneeze can launch germs much farther than 6feet, NATIONAL GEOGRAPHIC (April 17,
              2020 ), https://www .nationalgeographic.com/sc ience/article/coronavirus-covid-sneeze-fluid-dynam ics-in-photos.
         26   12
                 Coronavirus Disease 2019 (COVID-19) Situation Report -73, WORLD HEALTH ORG. (April 2, 2020),
              https://www. who.inVdocs/default-source/coronavimse/situation-reports/20200402-sitrep-73-cov id-
         27   I 9 .pdf?sfvrSIF5ae25be7 6.
              13
         28        Id

                                                                    --9--
                       Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 11 of 250




                                    40.      In addition, studies have estimated that over 40% of infected individuals may never

                   2     develop symptoms, yet still spread COVID-19 through physical droplets. 14 Such seemingly

                   3     healthy people can therefore unknowingly spread COVID-19 via speaking, breathing or touching

                   4     objects.

                   5                41.      At the time that Factory Mutual received Wynn Resorts' COVID-19 claim under

                   6     the Policies, numerous scientific studies and reports had already documented that COVID-19

                   7     physically alters, and can remain present in and on, premises' airspace and property for extended

                   8     periods of time. By way of example and without limitation:

                   9                •     According to a study published in The New England Journal of Medicine, researchers
                                          from UCLA, Princeton University, the National Institute of Allergy and Infectious
                  10                      Diseases, and the CDC determined that COVID-19 can survive for up to 3 hours in
                                          aerosols, up to 4 hours on copper, up to 24 hours on cardboard, and up to 72 hours on
                  11                      plastic and stainless steel. 15
         C        12                 ■    Another study found that coronaviruses, such as SARS-Co V and MERS-Co V can
                                          remain infectious on inanimate surfaces at room temperature for up to nine days. 16
         C

         -
....
         ~,       13
-
 Cl)      :; c-

E         Co                        •     A peer-reviewed article published in Virology Journal found that COVID-19 can
        "'"""
~ ~~~~            14                      survive on surfaces for up to 28 days at ambient temperature and humidity (20 °C [68
       ; $~J;                             °F] and 50% relative humidity), concluding that COVID-19 "can remain infectious for
-
r-?5 ""'•·
     :S~ ~~
         ~>
                  15                      significantly longer time periods than generally considered possible." 17

"~
[f)      C
          ~j      16                •     In its Morbidity and Mortality Weekly Report, on March 23, 2020, the CDC also
                                          reported that COVID-19 was identified on a variety of surfaces in the cabins of the
         -        17                      Diamond Princess cruise ship 17 days after the cabins had been vacated. 18

                  18

                  19

                  20
                         14
                           See. e.g. Erika Edwards, Asymptomatic COVID-19 Cases May Be More Common Than Suspected, NBC NEWS (May
                  21     27,    2020 ),    https://www .nbcnews.com/health/health-news/asymptomatic-covid- l 9-cases-maybe-more-common-
                         suspected-n I215481.
                  22
                         15Neeltje van Doremalen, Ph.D. et al., Aerosol and Surface Stability ofSA RS-Co V-2 as Compared with SA RS-Co V-1,
                  23     NEW             ENGLAND                 J.           MEDICINE               (April          16,            2020),
                         https://www.nejm.org/doi/pdf/10.1056/NEJMc2004973?articleTools~true (emphasis added).
                  24     16
                              See G. Kampf et al., Persistence of coronaviruses on inanimate surfaces and their inactivation with biocidal agents.
                         Vol. 104, J. HOSPITAL INFECTION (February 6, 2020), https://www.joumalotbospitalinfection.com/article/SO I 95-
                  25     6701(20)30046-3/fulltext (emphasis added).
                         17 Shane Riddell et al., The effect of temperature on persistence ofSARS-CoV-2 on common surfaces, l 7 VIROLOGY J.
                  26
                         (October 7, 2020), https:l/virologvj.biomedcentral.com/articles/10.1186/s 12985-020-01418-7 (emphasis added).
                  27     18 Public Health Responses to COVID-19 Outbreaks on Cruise Ships- Worldwide, February- March 2020, CTRS. FOR

                         DISEASE            CONTROL           AND           PREVENTION            (March          27,          2020),
                  28     https://www.cdc.gov/mrnwr/volumes/69/wr/mm6912e3.htm?s cid=mm6912e3 w (emphasis added).

                                                                                --10--
                          Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 12 of 250




                                       42.       Given that infected individuals can spread COVID-19 by breathing or talking, and
                           2   because infectious droplets containing COVID-19 can remain present in the air and on surfaces for
                           3   numerous days, the risks posed by COVID-19 are not temporary.

                           4      C.       The Presence ofCOVID-19 Causes Physical Loss or Damage to Property

                           5           43.       By adhering to, and becoming a part of, the property that it comes into contact with

                           6   (including when suspended in indoor air), the presence of COVID-19 causes physical loss and/or

                           7   damage by corrupting, physically altering, and rendering such property dangerous, unsafe,

                           8   unusable, uninhabitable, and unfit for its ordinary and intended use.

                           9           44.       To date, nearly 40 courts, including Nevada courts, have already found that

                          10   policyholders have adequately alleged or are, in fact, entitled to coverage for COVID-19-related

                          II   property damage and business interruption losses.
            0
            0
                          12           45.       Moreover, even before the COVID-19 pandemic, courts have repeatedly determined
            -
 ....
 <l)         00
            •e            13   that the presence of hazardous substances at or on a property, including the airspace inside
_§          ;;;;
~~
            -"' .. cC
             '
            :;-g ~
            c,
                          14   buildings, constitutes property damage and that there may be "physical loss" to property even if the
        ~   ~- ., .,.
c?J~         ~Z;'.:


-
.:;
 .:
(/]
            OC.;.,....
            :c'"o
            ~>
                 ~ ....

              :; ~.
             ~..':l
                          15

                          16
                               property is not structurally damaged. By way of example and without limitation:

                                       •     Western Fire Ins. Co. v. First Presbyterian Church, 165 Colo. 34, 39 (1968)
            "
            .                                (determining that property had suffered a "direct physical loss" where gasoline vapors
                          17                 penetrated the foundation of the insured church and accumulated, rendering the building
                                             "uninhabitable, making further use of the building highly dangerous");
                          18
                                       •     Farmers Ins. Co. v. Trutanich, 123 Or. App. 6, 9-11 (1993) (determining that a home
                          19                 infiltrated by the odor produced by a methamphetamine lab had sustained "direct
                                             physical loss");
                          20
                                       •     Arbeiter v. Cambridge Mut. Fire Ins. Co., 1996 WL 1250616, at *2 (Mass. Super. Ct.
                          21                 Mar. 15, 1996) (holding that the presence of oil fumes in a building may constitute
                                             "physical loss" to property);
                          22
                                       •     Matzner v. Seaco Ins. Co., 1998 WL 566658, at *4 (Mass. Super. Ct. Aug. 12, I 998)
                          23                 (determining that carbon monoxide levels in an apartment building sufficient to render
                                             the building uninhabitable constituted "direct physical loss");
                          24
                                       •     Port Authority ofNew York & New Jersey v. Affiliated FM Ins. Co., 311 F.3d 226, 236
                          25                 (3d Cir. 2002) (holding that where a property's "function is nearly eliminated or
                                             destroyed" or "made useless or uninhabitable" due to the actual or imminent threat of
                          26                 release of asbestos fibers, the property has sustained "physical loss or damage");
                          27           •     Motorists Mut. Ins. Co. v. Hardinger, 131 F.App'x 823, 826-27 (3d Cir. 2005)
                                             (determining that the presence of E. coli bacteria could amount to "physical loss" to a
                          28

                                                                             --11--
                              Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 13 of 250




                                              home when "the functionality of the [] property was nearly eliminated or destroyed, or
                                              ... the[] property was made useless or uninhabitable");
                         2
                                       •      Essex Ins. Co. v. BloomSouth Flooring Corp., 562 F .3d 399, 406 (I st Cir. 2009)
                          3                   (determining that "allegations that an unwanted odor permeated the building and
                                              resulted in a loss of use of the building are reasonably susceptible to an interpretation
                         4                    that physical injury to property has been claimed");

                          5            •      Wakefern Food Corp. v. Liberty Mut. Fire Ins. Co., 406 NJ. Super. 524,543 (App. Div.
                                              2009) (holding that property can sustain "physical damage," without undergoing
                          6                   structural alteration, when rendered "physically incapable of performing" its "essential
                                              function");
                          7
                                       •      Gregory Packaging, Inc. v. Travelers Prop. Cas. Co., 2014 WL 6675934, at *5 (D.N.J.
                          8                   Nov. 25, 2014) (explaining that "courts considering non-structural property damage
                                              claims have found that buildings rendered uninhabitable by dangerous gases or bacteria
                          9                   suffered direct physical loss or damage," and determining that ammonia gas discharge
                                              that rendered packaging facility "unfit for occupancy" and "unusable" constituted
                         10                   "physical loss");

                         II            •      Mellin v. Northern Security Ins. Co., 167 N.H. 544, 550-51 (2015) (determining that the
                                              odor of cat urine inside a condominium constituted "physical loss"); and
            C
            s-
                         12
 ....                                  •      Oregon Shakespeare Festival Ass 'n v. Great Am. Ins. Co., 2016 WL 3267247, at *9 (D.
 0)          00
            ~o           13                   Ore. June 7, 2016) (finding that a theater had sustained "physical loss or damage to
_§           ~g;                              property" when wildfire smoke infiltrated the theater and "rendered it unusable for its
            -t;~         14                   intended purposes" and "uninhabitable").
ei"
c.?j "
            co': ~,,.,

            -i~~
-
        C

            ~  ;;::      15            46.        Indeed, Factory Mutual itself has previously argued in court proceedings that mold
            ~>
CJ           ~ ~
 C:
[fJ         I
             1"          16     infestation in the clean room of a laboratory caused "physical loss or damage" by rendering the
            ~


                         17     clean room "unfit for its intended use"-----<lespite not causing a structural alteration of the property-

                         18     and was therefore covered by property insurance. See Factory Mut. Ins. Co. v. Federal Ins. Co.,

                         19     Case No. l:l 7-cv-00760 (D.N.M. Nov. I I, 2019), ECF No. 127 (attached to the concurrently-filed

                         20     appendix of exhibits as Exhibit 3) (asserting that any argument otherwise would be "contrary to ...

                         21     the case law which broadly interprets the term 'physical loss or damage ' in property insurance

                         22     policies" and would "create an extreme danger of confusing and misleading the iury about what is

                         23     physical loss or damage for purposes o(establishing coverage") (emphasis added).

                         24             47.       In support of its position in that case, Factory Mutual asserted that "[n]umerous

                         25     courts have concluded that loss of functionality or reliability under similar circumstances

                         26     constitutes physical loss or damage," citing the same case law referred to in paragraph 45 above.

                         27     Additionally, Factory Mutual also argued that another insurer's failure to define "physical loss or

                         28     damage" made that term "susceptible of more than one reasonable interpretation," rendered the

                                                                               --12--
                        Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 14 of 250




                             policy "ambiguous," and "must be construed against" that insurer (as the drafter of the insurance

                         2   policy). Thus, in addition to the actual policy language at issue here, Factory Mutual's own prior

                         3   statements confirm that Wynn Resorts' losses are covered under its Policies' language.

                         4             48.    Given that numerous courts have already determined that COVID-19 may cause

                         5   "physical loss or damage" to property and Factory Mutual's prior confirmation of the same, Wynn

                         6   Resorts' belief that the Policies afford coverage for its COVID-19-related losses is well-supported,

                         7   notwithstanding the contrary positions that Factual Mutual cites as part of its wrongful attempt to

                         8   avoid its substantial COVID-19 pandemic exposure.

                         9        D.     COVID-19 Has Been Present at Wynn Resorts' Insured Locations and Within the
                                         Policies' Expressly Insured Five-Mile Vicinity Thereof
                        10

                        II             49.    No fewer than 2,267 Wynn Resorts employees, guests, tenants, vendors, and other

             C
             C
                        12   third-parties have informed Wynn Resorts that they contracted COVID-19. At least 761 of these
    ....                     individuals were present at Wynn Resorts' insured locations while infected with COVID-19.
    Q)
                        13
    s
             ::; 0-
             ,o
              >>
-          "'"'"°
~ i-.: i:,:£
       ~~~~             14             50.     Moreover, given the high percentage of asymptomatic cases of COVID-19, it is
             ~";
~j         o~~.;;,..,
              ;z;
-v
[./)
    C
           :s£ ;~
             ~>
             ;; .,,
              ~..'}
                        15

                        16
                             statistically virtually certain that the actual number of Wynn Resorts employees, guests, tenants,

                             vendors, and other third-parties who have contracted COVID-19 is even greater than the over 2,267
             "
             ~

                        17   individuals Wynn Resorts was expressly informed had contracted COVID-19.

                        18             51.     In addition, it is also certain or virtually certain that COVID-19 has been present at

                        19   the various "Attraction Properties" (as defined by the Policies) and other resorts, casinos, stores,

                        20   restaurants, conference and event spaces, theaters, and businesses in the Policies' expressly insured

                        21   five-mile vicinity of Wynn Resorts' properties.

                        22             52.     This fact is reflected not only in publicly available accounts and the statements of

                        23   these businesses, but is also further confirmed with certainty or near-certainty by statistical

                        24   modeling based on the known incidence of COVID-19 infection, despite the lack of commercially

                        25   available tests for fomite or aerosolized COVID-19. 19

                        26   19
                               See. e.g., Caesars Casino Complaint,~ 265 in the matter of Caesars Ent. Inc. v. ACE Am. Ins. Co., Case No. A-21-
                             831477-B (Dist. Ct., Clark Coty. Mar. 19, 2021 )(stating that "Caesars has confirmed that, on its Las Vegas properties
                        27   alone, over 2,600 employees, guests, contractors, vendors, or third parties that had been present on the Las Vegas
                             Covered Properties have tested or claimed to be positive for COVID-19. At least some of those employees, guests,
                        28   contractors, vendors, or third parties were present on the Las Vegas Covered Properties while positive with COVID-

                                                                                 --13--
                                Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 15 of 250




                                               53.      Early in the COVID-19 pandemic, testing of individuals was generally limited and

                                2   official accounts likely underreported the extent of COVID-19 infections. 20 However, based on

                                3   testing available at that time, local positivity rates demonstrate the pervasiveness of COVID-19

                                4   throughout the jurisdictions where Wynn Resorts' insured properties are located.

                                5              54.      In that regard, epidemiologists have explained that "the percent positive is a critical

                                6   measure because it gives us an indication of how widespread infection is in the area where the

                                7   testing is occurring[.]" 21 The WHO explained that the percent positive for COVID-19 should

                                8   remain below 5% for at least two weeks before area businesses can safely reopen. 22

                                9              55.      As reflected below, the cities and states in which Wynn Resorts' insured properties

                               10   are located were experiencing exceptionally high COVID-19 positivity rates, indicating

                               I1   uncontrolled community spread of COVID-19 and its certain or virtually certain presence at Wynn

               g               12   Resorts' insured locations and the Policies' expressly insured five-mile vicinity thereof:
 ....          -
  '1)           .
               ~<              13              •     Las Vegas: As of April 1, 2020, Las Vegas had a daily positivity rate of over 15%.23
 E              ,; C'

....-      "'"""
~          tjl~-::n
                ,,g            14              •     Nevada: As of April I, 2020, Nevada had a daily positivity 7-day moving positivity
        ... ;;:~ iv,
        .J "- '' w ...
~...,?iZ_;'.":
-
oJ
 i::
[fj
       ;:>'
           <
                '<
                :>
                     ~N
                     "c
           ... :i:: ~ ......
               c>
                r-~
                               15

                               16              •
                                                     average of 13.8%. 24

                                                     Massachusetts: As of April 1, 2020, Massachusetts had a daily positivity 7-day moving
               "
               -               17                    positivity average of 18.2%.25

                               18
                                    19.") (emphasis added); see also Aroon Chande et al., Real-time, interactive website for US-county-level COVID-19
                               19   event risk assessment, NATURE HUMAN BEHAVIOR (November 9, 2020), https://www.nature.com/articles/s41562-020-
                                    0I000-9.
                               20   20
                                       See. e.g., Benedict Carey and James Glanz, Hidden Outbreaks Spread Through U.S. Cities Far Earlier Than
                                    Americans Knew,         Estimates Say, N.Y. TIMES (Apr. 23, 2020, updated July 6, 2020),
                               21   https://www .nytimes.com/2020/04/23/us/coronavirus-early-outbreaks-cities.htm I.
                                    21 David Dowdy et al., COV/D-/9 Testing: Understanding the "Percent Positive", JOHNS HOPKINS BLOOMBERG SCH.
                               22
                                    OF PUB. HEAL TH EXPERT INSIGHTS (Aug. 10, 2020), https:!/www.jhsph.edu/covid-19/articles/covid-l 9-testing-
                               23   understanding-the-percent-positive. htm I.
                                    22
                                         Id
                               24
                                    23
                                         Percent of People Receiving COVID-19 Viral Tests Who Have Positive Results in las Vegas, S. NEV. HEALTH DIST.,
                               25   https://media.southernnevadahealthd istrict.org/download/CO VI D- l 9/updates/September/city-reports/20200916-C ity-
                                    Report-Las- Vegas.pdf (last accessed on June I, 2021).
                               26   24
                                       Daily State-By-State Testing Trends: Nevada, JOHNS HOPKINS UNIV. OF MED. CORONA VIRUS RESOURCE CTR.,
                                    https://coronavirus.jhu.edu/testing/individual-states/nevada (last accessed on June I, 2021 ).
                               27
                                    25
                                      Daily State-By-State-Testing Trends: Massachusetts, JOHNS HOPKINS UNIV. OF MED. CORONAVIRUS RESOURCE
                               28   CTR., https://coronavirus.jhu.edu/testing/individual-states/massachusetts (last accessed on June I, 2021 ).

                                                                                        --14--
                     Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 16 of 250




                                   56.      COVID-19 accordingly, and unfortunately, became present throughout Wynn

                     2    Resorts' insured locations, as well as throughout the locations within the Policies' expressly insured

                     3    five-mile vicinity thereof.

                     4             57.      The actual presence of COVID-19 at Wynn Resorts' insured locations and the

                      5   locations within the Policies' expressly insured five-mile vicinity thereof has caused physical loss

                      6   and/or damage by corrupting, physically altering, and rendering such property dangerous, unsafe,

                      7   unusable, uninhabitable, and unfit for its ordinary and intended use.

                      8       E.       The COVID-19-Related Civil Authority Orders

                      9            58.      In response to the COVID-19 pandemic, on March 16, 2020, the CDC and members

                     10   of the national Coronavirus Task Force issued guidance to the American public, titled "30 Days to

                     11   Slow the Spread," concerning measures to slow the spread of COVID-19. The Task Force's

        g            12   guidance advocated for far-reaching social distancing measures, such as working from home and
 ....
 <l)

..§     ~,i~
        Sc-          13   avoiding shopping trips and gatherings of more than IO people.


ei"
c?5~
         --~
        t;~
        ~'
        ;Z~
                     14            59.      Federal, state and local governments thereafter imposed unprecedented orders


-<l)
 i:;
        ,;,.,:,..;
         :; "c
        :c iJ'r--
        ~>
         ::; .,
         ~j
                     15

                     16
                          prohibiting travel into the United States and suspending and/or severely curtailing the operations

                          of non-essential businesses, including various operations of integrated resorts such as those owned,
[fl

        -
        C


                     17   operated or managed by Wynn Resorts (the "Closure Orders"). Other contemporaneously issued

                     18   orders directed citizens to stay at home except for certain limited activities (the "Stay at Home

                     19   Orders").

                     20            60.      State and local authorities issued the Closure Orders and Stay at Home Orders in

                     21   response to the presence of, and attendant physical loss and damage to property caused by, COVID-

                     22   19 in the localities where Wynn Resorts' insured properties are located.

                     23            61.      In addition, numerous other state and local authorities throughout the country have

                     24   also expressed that such orders were issued in part to mitigate the physical loss and damage to

                     25   property caused by COVID-19, including, but not limited to, the following:

                     26            •     On March 16, 2020, the Mayor of New York City issued an emergency executive order
                                         closing non-essential businesses in New York City and declaring, "this order is given
                     27

                     28

                                                                        --15--
         Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 17 of 250




                        because of the propensity of the virus to spread person to person and also because the
                        virus physically is causing property loss and damage." 26
     2
                   •    On March 16, 2020, the Mayor of the City of New Orleans issued an emergency order
     3                  suspending large gatherings and closing certain categories of businesses, stating "there
                        is reason to believe that COVID-19 may be spread amongst the population by various
     4                  means of exposure, including the propensity to spread person to person and the
                        propensity to attach to surfaces for prolonged periods of time. thereby spreading ~om
     5                  surface to person and causing property loss and damage in certain circumstances." 7

     6             •    On March 19, 2020, the City of Los Angeles issued its "Safer At Home" Order,
                        "because, among other reasons, the COVID-19 virus can spread easily from person to
     7                  person and it is physically causing proper% loss or damage due to its tendency to attach
                        to surfaces for prolonged periods of time." 8
     8
                   ■    On March 22, 2020, Broward County, Florida issued an emer§ency order
     9                  acknowledging that COVID-19 "is physically causing property damage."

                   ■   On March 27, 2020, the State of North Carolina issued an executive order in response
                       to the COVID-19 pandemic "to assure ade~uate protection for lives," as well as "to
    11                 assure adequate protection of ... property." 3

C
C
    12             •   On March 3 I, 2020, the Sonoma County Health Officer extended its Shelter in Place
                       Order No. CI 9-05, in relevant part, "because the [COVID- I 9] virus physically is
    13                 causing property loss or damage due to its proclivity to stay airborne and to attach to
                       surfaces for prolonged periods of time."
    14
                   •   On April 14, 2020, the City and County of San Francisco confirmed that it issued all of
    15                 its COVID-19 orders "because of the propensity of the virus to spread person to person
                       and also because the virus physically is causing property loss or damage due to its
    16                 proclivity to attach to surfaces for prolonged periods oftime." 31

    17

    18
           26
              The City of New York, Office of the Mayor, Emergency Executive Order No. 100 (March 16, 2020)
    19     https://www l .nvc.gov/assets/homc/downloads/pdf/executive-orders/2020/eeo-100.pdf (emphasis added).
           27
    20       City of New Orleans Mayor LaToya Cantrell, Mayoral Proclamation to Promulgate Emergency Orders During the
           State of Emergency Due to COVJD-19 (March 16, 2020), https://nola.gov/mayor/cxecutive-orders/emergency-
    21     declarations/03162020-mayoral-proclamation-to-promulgate-emergency-orders-during-the-state-of-emergency-due-
           to-co/ (emphasis added).
    22     28
             City of Los Angeles, Public Order Under City of Los Angeles Emergency Authority (March 19, 2020, revised May
           27,                                                                                                       2020),
    23     https://www.lamayor.org/sites/g!fi les/wph 1781 /fi les/page/file/20200527%20 Mayor%20 Pub Iic%20Order%20SA FER
           %20A T%20HOME%20ORDER%202020.03. I9%20%28REV%202020.05 .27%29.pdf (emphasis added).
    24
           29
                  Broward    County      Administrator's   Emergency      Order     20-01      (March      22,        2020),
    25     https://www.broward.org/C oronaVirus/Documents/BerthaHenry Executive0rder20-0 I.pdf (emphasis added).
           30
               State of North Carolina Governor Roy Cooper, Executive Order No. 121 (March                      27,   2020),
    26     https://files.nc ,gov/ govemor/documents/files/EO l 21-Stay-at-Home-Order-3 .pdf (emphasis added).
           31
    27       Office of the Mayor, San Francisco, Tenth Supplement to Mayoral Proclamation Declaring the Existence of a local
           Emergency            Dated             February         25,       2020          (April         14,         2020),
    28     https://sfmayor.org/sites/default/files/10th% 1 0Mayoral%20Supplement 0414:20.pdf (emphasis added).

                                                             --16--
                     Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 18 of 250




                                     •        On April 20, 2020, the State of Indiana issued an executive order recognizing that
                                              COVID-19 has the "propensity to physically impact surfaces and personal property."32
                      2
                                     •        On April 23, 2020, a Dallas County Judge issued an amended "Safer at Home Order"
                      3                       explaining that "this Emergency Order is necessary because of the propensity of the
                                              virus to spread person to person and also because the virus is physically causing
                      4                       proper!}' damage due to its proclivity to attach to surfaces for prolonged periods of
                                              time." 3
                      5
                                     •        On April 28, 2020, the State of New Mexico issued a public health order acknowledging
                      6                       the "threat" COVID-19 "poses" to "property." 34

                      7                  i.      The Nevada Closure and Stay at Home Orders

                      8              62.         On March 5, 2020, Clark County reported its first known case of COVID-19 in

                      9   Nevada. 35 Within the next week, multiple Las Vegas casinos also reported their first documented

                     10   cases of COVID-19 at their premises.

                     11              63.         On March 11, 2020, MGM Resorts International issued a press release explaining

         g           12   that the Southern Nevada Health District had confirmed a case ofCOVID-19 involving a guest of
 ....
 <l)     ::io-
         ,o          13   The Mirage, who had attended a conference from March 5-8, 2020. 36
_§
          --
          >0

         """,,c
          '    C
          ~-:: c•
          ••o        14              64.         In the days immediately thereafter, MGM Resorts International further reported that
~" ~~;
c.?j j «,.;,....
-.:
.:;
          '°C
         :r: ~,-..
          ,,
         ~>
          ;;   v.
                     15

                     16
                          "several" employees had tested positive, including another employee at the Luxor Hotel &

                          Casino. 37
         i
rJJ
         .           17

                     18   32    State  of Indiana,        Executive   Department,    Executive     Order 20-22     (April     20,     2020),
                          https://www.in.gov/sboa/fi les/Executive-Order-20-22-Extension-of-Stay-at-Home.pdf (emphasis added).
                     19
                          33      Amended       Order     of    County      Judge      Clay     Jenkins    (April     23,    2020),
                     20   https://www.cityofirving.org/DocumentCenter/View/43931/04-23-2020-Dallas-County-Updated-Order   (emphasis
                          added).
                     21   34
                            New Mexico Department of Health, Office of the Secretary, Public Health Emergency Order Clarifying that Current
                          Guidance Documents, Advisories, and Emergency Public Health Orders Remain in Effect; and Amending Prior Public
                     22   Health Emergency Orders to Impose County-by-County Restrictions Due to COVID-19 (April 28, 2021 ),
                          https://www.nmhealth.org/publication/view/rules/6694/ (emphasis added).
                     23
                          35   Southern Nevada Health District announces positive case o/COVJD-19 in a Clark County resident, S. NEV. HEALTH
                     24   DIST. (March 5, 2020 ), https://www .southemnevadahealthdistrict.org/news-release/southem-nevada-health-district-
                          announces-positive-case-of-covid-19-in-a-c lark-county-resident/.
                     25   36MGM Resorts International Statement on COVID-19 Case Involving Guest at the Mirage, MGM RESORTS INT'L
                          (March I I, 2020), https://investors.mgmresorts.com/investors/news-releases/press-release-details/2020/MGM-
                     26   Resorts-lntemational-Statement-On-COV ID- I 9-Case-lnvolving-Guest-A t-The-M irage/default.aspx.
                          37Carolyn Williams, MGM Resorts letter says 'several' employees tested presumptive positive for COVID-19; layoffs,
                     27
                          closures addressed, LAS VEGAS 8 NEWS Now (March 13, 2020), https://www.8newsnow.com/coronavirus/mgm-
                     28   resorts-1 etter-sa ys- several-em pIoy ees-tes t-pres um pti ve-pos iti ve-for-covi d- 19-addresses-Iayo ffs/.

                                                                              --17--
         Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 19 of 250




                     65.      The Mirage is located less than half a mile away from Wynn Las Vegas and Encore

     2     Las Vegas and is within the Policies' insured vicinity.

     3               66.      The Luxor Hotel & Casino is located approximately two miles away from Wynn

     4     Las Vegas and Encore Las Vegas and is within the Policies' insured vicinity.

     5               67.      On March 12, 2020, Nevada Governor Steve Sisolak ("Governor Sisolak")

     6     "declare[ d] an emergency and direct[ ed] all state agencies to supplement the efforts of all impacted

     7     and threatened counties to save lives, protect property, and protect the health and safety of persons

     8     in this state." 38 By that time, Clark County had reported eight cases ofCOVID-19, which increased

     9     to 42 confirmed cases and one confirmed death by March 17, 2020. 39

    10               68.      On March 17, 2020, Governor Sisolak ordered that all casinos, bars, and restaurants

    11     close, and signed Declaration of Emergency Directive 002 on March 18, 2020.40

C
C
    12               69.      Governor Sisolak's orders required the closure of all Nevada gaming operations

           from March 17, 2020 to May 15, 2020, during which time the Nevada Gaming Control Board also

           ordered all gaming operations to close.

                     70.      On March 31, 2020, Governor Sisolak issued the Declaration of Emergency

           Directive 010, ordering all Nevada residents to stay at home. 41

    17               71.      On April 29, 2020, Governor Sisolak issued Declaration of Emergency Directive

    18     016, expressly acknowledging the threat that COVID-19 poses to property, stating the "ability of

    19     the novel coronavirus that causes CO VID-19 to survive on surfaces for indeterminate periods of

    20     38
                State of Nevada Executive Department, Declaration of Emergency for COVID-19 (March 12, 2020),
           https://gov.nv.gov/News/Emergency Orders/2020/'J020-03-12 - COVID-19 Declaration of Emergency/ (emphasis
    21     added).
           39
    22         Update: Clark County case numbers for March 12, 2020, S. NEV. HEALTH DlST. (March 12. 2020),
           htt ps ://www. south ernn evadahealthd istrict. org/ne\\'S- re Iease/ upda te-c Iark-county-case-numbers-for-march- 12-20 20/;
    23     Afarch      17,    2020          COVID-19           Update,        S.    NEV,       HEALTH     DlST.   (March    17,    2020),
           https://www.southernnevadahealthdistrict.org/news-release/march-1 7-2020-covid- l 9-update/.
    24     40
             Melissa Etehad et al., Nevada orders all casinos, bars, restaurants closed as U.S. coronavirus cases surge (March
           17, 2020), L.A. TIMES. https:i/www.latirnes.com/world-nation/story/2020-03-17 /las-vegas-to-close-all-casinos-at-
    25     midnight; State of Nevada Executive Department, Declaration of Emergency Directive 002 (March 8, 2020),
           https://gov.nv.gov/News/Emergency Orders/2020/2020-03-18 - COVID-
    26     19 Declaration of Emergency Directive 002/.

    27     " State of Nevada Executive Department, Declaration of Emergency Directive OIO Stay at Home Order (March 31,
           2020),                                  https:/lgov.nv.gov/News/Emergencv Orders/2020/2020-03-31 - COVID-
    28      19 Declaration of Emergency Directive 010 - Stav at Home Order (Attachments)/.

                                                                   --18--
             Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 20 of 250




                 time renders some property unusable and contributes to contamination. damage. and property
             2   loss.''4 2

             3                72.   As part of Declaration of Emergency Directive 016, Governor Sisolak ordered that

             4   "(g]aming operations, not including licensed online gaming or mobile wagering operations, shall

             5   remain closed until the Nevada Gaming Control Board determines that operations may safely

             6   resume. " 43

             7                73.   On May 7, 2020, Governor Sisolak issued Declaration of Emergency Directive 018

             8   regarding Phase One reopening, which excluded gaming operations from the Phase One reopening

             9   and directed the Nevada Gaming Control board to issue guidance for the phased resumption of

            IO   gaming operations.44

            11                74.   On May 28, 2020, Governor Sisolak issued Declaration of Emergency Directive 021

        8   12   - Phase Two Reopening Plan, reiterating that the Nevada Gaming Control Board would provide

            13   guidance for gaming reopening and stating that such a reopening would occur no earlier than June

            14   4, 2020. 45


-(1.)
 i::
            15

            16
                              75.   The Nevada Gaming Control Board's "Health and Safety Policy for Resumption of

                 Gaming Operations," issued on April 21, 2020 and amended on April 14, 2021 (the "NGCB
[fJ


            17   Policy"), set forth the requirements for casino reopenings. 46

            18            76.       Pursuant to the NGCB Policy, Wynn Resorts submitted comprehensive plans to the

            19   Nevada Gaming Control Board for mitigating the spread of COVID-19 at its properties, which

            20   included (among other required measures): cleaning, disinfecting, and sanitizing guidelines;

            21
                 42
                     State of Nevada Executive Department, Declaration of Emergency Directive 016 (April 29, 2020),
            22   https:/lgov.nv.gov/Ncws/Emergency Orders/2020/2020-04-29 - COVID-
                 19 Declaration of Emergency Directive 016 (Attachments)/ (emphasis added).
            23   "Id.
                 44
            24       State of Nevada Executive Department, Declaration of Emergency Directive 0/8 (May 7, 2020),
                 https://gov.nv.gov/News/Emergency Orders/2020/2020-05-07 - COVID-
            25   19 Declaration of Emergency Directive O18 - Phase One Reopening (Attachments)/.
                 45
                   State of Nevada Executive Department, Declaration of Emergency Directive 02 I~ Phase Two Reopening Plan (May
            26
                 28,                2020),                https:1/gov.nv.gov/News/Emergency Orders/2020/2020-05-28 - COVID-
                 19 Declaration of Emergency Directive 021 - Phase Two Reopening Plan (Attachments}/.
            27
                 46
                   Health and. Safety Policies/or Resumption a/Gaming Operations, NEV.       GAMING CONTROL BO.   (April 14, 2021),
            28   https://gam ing.nv .gov /modules/showdocument.a,;px?documentid= 16 73 I .

                                                                   --19--
     Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 21 of 250




       limitations on the number of players at each table game and overall building occupancy; face

 2     coverings for guests; employee training on COVID-19 safety and disinfection protocols; and social

 3     distancing requirements. 47

 4                77.   On July 10, 2020, Governor Sisolak issued Declaration of Emergency Directive 027,

 5     which again closed bars and taverns in seven counties, including Clark County, in response to the

 6     continued spread of COVID-19 and which remained in effect until September 20, 2020. 48

 7                78.   On November 23, 2020, Governor Sisolak issued Declaration of Emergency

 8     Directive 035, which limited gaming areas, retail stores, restaurants and bars, non-retail venues,

 9     pools and aquatic facilities, and other establishments to 25% occupancy .49

10                79.   In February 2021, Nevada published its "Roadmap to Recovery," which set forth a

11     timeline for the phased reopening of various businesses and social gatherings. Consistent with the

12     "Roadmap to Recovery," on February 14, 2021, Governor Sisolak issued Declaration of Emergency

13     Directive 037, which eased Emergency Directive 035's restrictions on gaming floors and indoor

14     food and beverage establishments, to allow for 35% occupancy, while also raising occupancy

15     restrictions at retail stores, pools and aquatic facilities to 50%. 50

16                80.   On March 12, 2021, Governor Sisolak issued Declaration of Emergency Directive

17     041, which eased certain COVlD-19 mitigation protocols and increased occupancy to 50% at

18     casinos and indoor food and beverage establishments, beginning March 15, 2021. 51

19

20     47   Id.
       48
           State of Nevada Executive Department, Declaration of Emergency Directive 027 (July IO, 2020),
21     https:/lgov.nv.gov/News/Emcrgency Ordcrs/2020/ 0 020-07-10 - COVID-
       19 Declaration of Emergency Directive 027 (Attachments)/; COVID-/9 Mitigation and Management Task Force
22     approves Clark County and Elko County plans to reopen bars due to improved data and mitigation efforts, STATE OF
       NEV.              (Sept.         17,             2020),             https://gov.nv.eov/News/Press/2020/COVID-
23     l 9 Mitigation and Management Task Force approves Clark Countv and Elko County plans to reopen bars d
       ue to improved data and mitigation efforts/.
24
       49
          State of Nevada Executive Department, Declaration of Emergency for Directive 035 (Nov. 23, 2020),
25     https://gov.nv.gov/News/Emergency Orders/2020n010-l 1-24 -
        COVIDl 9 Emergency Declaration Directive 035/.
26     so State of Nevada Executive Department, Declaration of Emergency Directive 037 (Feb. 14, 2021),
       https://nvhealth response.nv .gov/wp-content/uploads/202 l /02/Directi ve-03 7 .pdf.
27
       51
          State of Nevada Executive Department, Declaration of Emergency Directive 041 (March 12, 2021 ),
28     https://nvhealth response.n v.gov/wp-content/uploads/2021 /03/Emergency-Directive-04 I . pdf.

                                                        - - 20 - -
                   Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 22 of 250




                                8 I.    In connection with this directive, on April 14, 2021, the Nevada Gaming Control

                   2    Board issued revised "Health and Safety Policies for Resumption of Gaming Operations," which

                   3    imposed occupancy limits of 50% in gaming areas, restrictions on the number of players per table

                   4    game, cleaning, disinfecting, and sanitizing guidelines, and employee training on proper cleaning

                    5   and disinfection protocols (among other required measures). 52

                    6           82.     On May 3, 2021, after Wynn Resorts showed that over 88% of employees were fully

                    7   vaccinated against COVID-19, the Nevada Gaming Control Board finally allowed Wynn Resorts'

                    8   gaming floors to resume operations at full capacity. 53

                    9             ii.   The Massachusetts Closure and Stay at Home Orders

                   10           83.     On March 10, 2020, Massachusetts Governor Charlie Baker ("Governor Baker")

                   11   issued Executive Order No. 591, declaring a state of emergency in Massachusetts relating to

        C
        C
                   12   COVID-19. 54 By that time, Massachusetts had 92 confirmed and presumptive cases of COVID-
 ....   -
 <l)    ;o,        13   19, including 41 in Middlesex County. 55
-E
-~
   ""~
~" 0,
        ~o

        i~
        ~
        '
        ~..,,,~,
           •0 0
                   14           84.     On March 12, 2020, the Massachusetts Gaming Commission (the "MGC")
0j      i~S
-
a:i
 C
        :r:'"c
        ~>
         ~ ;,
             t~
                   15

                   16
                        announced that an individual who visited Encore Boston Harbor on March 5, 2020 had tested

                        positive for COVID-19. 56
[fJ     i'"
        -          17           85.     The next day, Governor Baker issued COVID-19 Order No. 2, prohibiting

                   18   gatherings of more than 250 people. 57

                   19

                   20

                   21   52Health and Sefety Policies for Resumption of Gaming Operations, NEV. GAMING CONTROL Bo. (April 14, 2021),
                        https :// gaming.nv .gov /modu les/showdocument.aspx?documentid= 16731.
                   22
                        53Bailey Schulz, Wynn, Encore casinos can operate at I 00 percent capacity, LAS VEGAS REVIEW J. (May 3, 2021 ),
                   23   https://www.reviewjoumal.com/business/wynn-encore-casinos-can-operate-at-1OO-percent-capacity-2345782/.
                        54Office of the Governor, Commonwealth of Massachusetts, Governor's Declaration of Emergency (March 10, 2020),
                   24   https://www.mass.gov/doc/ eovemors-declaration-of-emergency-march-1 0-2020-aka-executive-order-591 /download.
                        55 Massachusetts Department of Public Health, Coronavirus Disease 2019 (COVID-/9) Cases in MA (March 10, 2020),
                   25
                        https://www .mass.gov/doc/covid-19-cases-i n-massachusetts-rnarch-10-2020/down load.
                   26   56COV/D-19 Updates and Alerts, MASS. GAMING COMM'N, https:/imassgaming.comlnews-events/covid 19/ (last
                        accessed on June I, 2021 ).
                   27
                        57Office of the Governor, Commonwealth of Massachusetts, Order Prohibiting Gatherings of More Than 250 People
                   28   (March 13, 2020 ), https:I/www.mass.gov/doc/order-prohibiting-gatherings-of-more-than-250-people/down load.

                                                                         --21--
                      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 23 of 250




                                     86.      On March 14, 2020, the MGC temporarily suspended operations at the state's three

                      2   casinos, including Encore Boston Harbor. 58 By that time, Massachusetts now had 138 confirmed

                      3   and presumptive cases ofCOVID-19, including 65 in Middlesex County. 59

                      4              87.     On March 23, 2020, Governor Baker issued COVID- I 9 Order No. 13, prohibiting

                      5   gatherings of more than IO people, and temporarily closing the brick-and-mortar premises of

                      6   businesses and organizations not providing "COVID-19 Essential Services," including various

                      7   operations of Encore Boston Harbor. 60 Additionally, Governor Baker directed the Massachusetts

                      8   Department of Public Health to issue a stay at home advisory outlining self-isolation and social

                      9   distancing protocols for residents. 61

                     10              88.     On March 25, 2020, April 3, 2020, May I, 2020 and May 14, 2020, the MGC

                     11   extended the temporary suspension of operations at the state's three casinos, including Encore

        G
        G
                     12   Boston Harbor. 62 Pursuant to the MGC's orders, Encore Boston Harbor remained closed. 63
 la
        -
                     13              89.     Likewise, on March 31, 2020, April 28, 2020, and May 15, 2020, Governor Baker
_§"'
         :::; C'

        ""
         i~
        J! ,,g
         ~~~         14   issued COVID-19 Orders Nos. 21, 30, and 32, which extended the time period for which COVID-
~G      ":" t ...
c?J j    f :z ~

-v
 C
        ,O.;;,._,
         ""o
        :i:: ij'r-
        ~>
         ~ ~
         ~   _,
                     15

                     16
                          19 Order No. 13 's restrictions would remain in place, including the temporary closure of businesses

                          not providing "COVID-19 Essential Services" including various operations of Encore Boston
Cf)     C

        .            17   Harbor. 64

                     18

                     19
                          58
                     20     COV/D-19 Updates and Alerts, MASS.         GAMING COMM'N,      https://massgaming.com/news-events/covidl9/ (last
                          accessed on June 1, 2021 ).
                     21   59
                             Massachusens Department of Public Health, Coronavirus Disease 2019 (COVID-19) Cases in MA (March 14, 2020),
                          https://w,,vw .mass.gov /doc/covid- 19-cases-in-massachusetts-as-of-march-14-2020/down load.
                     22
                          60
                             Office of the Governor. Commonwealth of Massachusetts, COVJD-19 Order No. 13 (March 23, 2020),
                     23   https://www.rnass.gov/doc/march-23-2020-essential-services-and-revised-gatherings-order/download.
                          61   /d.
                     24
                          62
                            COVID-19 Updates and Alerts, MASS. GAMING COMM'N, https://mac,sgaming.com/news-events/covidl9/ (last
                     25   accessed on June 1. 202 I).
                          63
                               Updates, ENCORE BOSTON HARBOR, https://encorebostoninfo.com/ (last accessed on June 1, 2021 ).
                     26
                          64
                             Office of the Governor, Commonwealth of Massachusetts, COVID-19 Order No. 21 (March 31. 2020).
                     27   https://www .mass.gov/doc/march-31-2020-essential-services-extension-order/download; COV/D-19 Order No. 30
                          (April 28, 2020 ), https://www.mass.gov/doc/signed-second-extension-of-essenti al-services-order/down load; CO VI D-
                     28   19 Order No. 32 (May 15. 2020). https://www.mass.gov/doc/may-15-2020-24-hour-extension-order/download.

                                                                              - - 22 - -
                     Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 24 of 250




                                     90.     On May 18, 2020, Governor Baker released the "Reopening Massachusetts" plan, a

                      2   report issued by the state's Reopening Advisory Board, which set forth a four-stage plan for the

                      3   reopening of businesses and activities within Massachusetts. 65

                      4              91.     Under the "Reopening Massachusetts" plan, Governor Baker announced that

                      5   Massachusetts anticipated allowing casinos to reopen under Phase III of the plan, subject to strict

                      6   compliance with restrictions, safety precautions, and capacity limitations designed to protect

                      7   against the spread of COVID-19. Nightclubs and other large venues would not be allowed to open

                      8   until Phase IV, which would occur once there was "full resumption of activity."66

                      9              92.     On July 2, 2020, following the implementation of "Reopening Massachusetts"

                     IO   Phase I in May 2020 and Phase II in June 2020, Governor Baker issued COVID-19 Order No. 43,

                     11   which implemented Step I of Phase IJI of the plan allowing for the reopening of casinos, provided
               C
               C
                     12   they complied with all COVID-19-related safety protocols." 67
 ...     ,- ,
  8 -,
                     13              93.     That same day, the MGC vacated its orders temporarily suspending operations of
  "
...... "'""'   Co

~ -"--<0..
   ~~~  " i-
       0,,:
                     14   the state's three casinos, thereby allowing for their reopening subject to strict compliance with the
~j?i~          ·-
-" ,
 r::
              ~~;
              -,,>
               a•
               ~j
                     15

                     16
                          MGC's newly-drafted "Minimum Requirements for the Initial Phase 3 Opening of Gaming

                          Establishments" (the "Reopening Requirements"). 68
(f)            X


              -      17              94.     The MGC's Reopening Requirements include detailed COVID-19-related

                     18   guidelines and protocols regarding cleaning and sanitization, social distancing, guest screening,

                     19   capacity limits and reporting measures, among others. The requirements included, for example,

                     20   frequent cleaning and sanitization of all gaming equipment and devices, installation of plexiglass

                     21   dividers at slot machines and table games, minimum distancing requirements between slot

                     22   65
                               Office of the Governor, Commonwealth of Massachusetts, Reopening Massachusetts (May 18, 2020),
                          https ://www.mass.gov/doc/reopening-massachusetts/download.
                     23
                          66
                               Id.; see also Office of the Governor, Commonwealth of Massachusetts, COVJD-/9 Order No. 33 (May 18, 2020),
                     24   https://www.mass.gov/doc/may-18-2020-re-opening-massachusetts-order/download; COVID-19 Order No. 37 (June
                          6, 2020), https://www.mass.gov/doc/june-6-2020-phase-ii-reopening/download.
                     25   67
                            See Young-Jin Kim, Massachusetts to Enter Phase 3 ofReopening Process Monday, Baker Says, NBC BOSTON (July
                          22, 2020), https://www.nbcboston.com/news/local/mass-gov-baker-to-provide-coronavirus-update-4/215:2686/.
                     26
                          68
                             COVID-19 Updates and Alerts, MASS. GAMING COMM'N, https://rnassgaming.corn/news-events/covid19/ (last
                     27   accessed on June I, 2021 ); MGC Communications, The Commission Approves Detailed Health and Safety
                          Requirements for Casino Reopening (June 23, 2020), https://massgaming.com/blog-post/the-commission-approves-
                     28   detai led-heal th-and-safety-reg uirem ents-for-casino-reopening/.

                                                                             - - 23 - -
                                   Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 25 of 250




                                     machines, no more than three player positions at each blackjack-style table, limitations on food and

                              2      alcohol service, and adherence to a capacity limit calculated by a formula that equated to

                               3     approximately 40% capacity. 69 In addition, the Reopening Requirements strictly prohibited any

                              4      craps, poker and roulette "until further notice." 70

                               5                95.   Prior to reopening and in compliance with the Reopening Requirements, Encore

                               6     Boston Harbor submitted to the MGC a detailed plan for combatting the spread of COVID-19 at its

                               7     property, which included, among other measures: cleaning and sanitizing guidelines; face coverings

                               8     for guests; hand sanitizer at points of entry and throughout the gaming floor; occupancy limits; and

                               9     social distancing protocols. 71 As required by the Reopening Requirements, Encore Boston Harbor

                              10     identified and worked with "an individual with expert qualifications in the fields of public health

                              II     and/or epidemiology to develop and approve its Plan."72

                      g       12                96.   Even after casinos were allowed to re-open, Governor Baker and the MGC
                      -
    '"'
    V                  ,o     13     continued to issue COVID-19-related orders that restricted Encore Boston Harbor's operations.
-
 E ""      ;,
                lfJ    ~<r;


~ ~fl~         >"'
          ,:;... u.. c:...
                              14                97.   For example, on July 24, 2020, Governor Baker issued COVID-19 Order No. 45
c,2(~ 0~-;;._f Z;
- :s~ ;~
al
    C
               ,;~;

                      ->
                       ~3
                              15

                              16
                                     requiring all individuals traveling to Massachusetts to quarantine for 14 days, unless coming from

                                     certain designated "lower-risk" states or having proof of a negative COVID-19 test within 72 hours
lf)                   C



                      -       17     before arrival. 73

                              18                98.   On October 8, 2020, the MGC issued an order allowing for the reintroduction of

                              19     roulette, subject to detailed COVJD-19-related health and safety requirements, including, but not

                              20     limited to: limits on the number of roulette tables permitted and the number of players per table;

                              21

                              22

                              23
                                     69Massachusetts Gaming Commission Investigation and Enforcement Bureau, Minimum Requirements for the Initial
                              24     Phase 3 Opening ofGaming Establishments (June 23, 2020), https://massgaming.com/wp-content/uploads/Reopening-
                                     M inimum-Standards-06.23 .20 .pdf.
                              25     10   Id.

                              26     11   Id.
                                     n Id.
                              27
                                     73 Office of the Governor, Commonwealth of Massachusetts, COVJD-19 Order No. 45 (July 24, 2020),
                              28     https://www.mass.gov/doc/julv-24-2020-travel-order-pdfi'down load.

                                                                                     - - 24 - -
                                 Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 26 of 250




                                     plexiglass dividers between players; and social distancing and sanitization protocols. 74 Despite the

                                 2   addition of roulette gaming positions, no increase to overall capacity limits was allowed. 75

                                 3            99.     On November 5, 2020, in connection with the Massachusetts Department of Public

                                 4   Health's Stay at Home Advisory, Governor Baker issued COVID-19 Order No. 53 requiring

                                 5   casinos, restaurants and other businesses to close each day from 9:30 p.m. to 5:00 a.m. 76 That same

                                 6   day, the MGC supplemented its Reopening Requirements to adhere to the Governor's order

                                 7   requiring early closing and limited hours for the state's gaming establishments. 77 This mandatory

                                 8   night-time closing remained in effect until January 21, 2021. 78

                                 9            I 00.   On December 22, 2020, Governor Baker issued COVID-19 Order No. 62 reducing

                                10   capacity at casinos, restaurants, and retail businesses to 25%. 79 That same day, the MGC limited

                                II   gaming establishments to 25% capacity, including workers and staff. 80 The 25% capacity limit
                   0
                   0
                                12   remained in place until February 8, 2021, at which time the 40% capacity limit was reinstated. 81
 '"'
 0)
                                13            IO I.   On March 11, 202 I, the MGC issued an order allowing for the reintroduction of
 E                 "°'
                   ~o
                   ,::0-


; -~r;~"- .,_.,_ >
       ....J 11.       , ",,-
                                14   craps and a fourth player position at blackjack-style tables, subject to detailed COVID-19-related
~.Jo fz~

-" ~~ ,;.,.._,
   .:s i ;:2
 i::
lfJ
                   ~>
                   ~ ;.;
                   i~
                   C
                                15

                                16
                                     74
                                        COVID-19 Updates and Alerts, MASS. GAMJNG COMM'N, https://massgaming.com/news-events/covid19/ (last
                                     accessed on June 1, 2021 ); Massachusetts Gaming Commission Investigation and Enforcement Bureau, Minimum
                                     Requirements for the Reintroduction of Roulette at the Category I Gaming Establishments (October 8, 2020),
                   -            17
                                     https://massgaming.com/wp-content/uploads/Minimum-Reguirements-for-the-Reintroduction-of-Roulette-at-
                                     Category-1-Gaming-Establishments-10.8.20.pdf.

                                18   1s Id.
                                     76
                                        Office of the Governor, Commonwealth of Massachusetts, COVID-19 Order No. 53 (November 2, 2020),
                                19   https://www .rnass.gov/doc/covid- I9-order-53/download.
                                     77
                                20     COVID-/9 Updates and Alerts, MASS. GAMJNG COMM'N, https:/imassgaming.com/news-evcnts/covid 19/ (last
                                     accessed on June I, 2021 ),
                                21   78
                                        Office of the Governor, Commonwealth of Massachusetts, COVID-19 Order No. 62 (January 21, 2021),
                                     https://www .mass.gov/doc/covid- l 9-order-62/download.
                                22
                                     79
                                        Office of the Governor, Commonwealth of Massachusetts, COVID-19 Order No. 59 (December 22, 2020),
                                23   https:/iwww.mass.gov/doc/covid-l 9-order-59/download; see also COVJD-19 Order No. 60 (January 7, 2021 ),
                                     https:i/w,-1,rw .mass.gov/doc/covid- l 9-order-60idown load.
                                24   8
                                      ° COVJD-19 Updates and Alerts, MASS. GAMING COMM'N, https://massgaming.com/news-events/covidl9/ (last
                                     accessed on June I, 2021 ); Massachusetts Gaming Commission Investigation and Enforcement Bureau, Requirements
                                25   to Ensure Compliance with COVJD-19 Order No. 59, Temporarily Applying Further Capacity Restrictions to Statewide
                                     COVID-19 Safety Rules (December 22, 2020), https://massgaming.comiwp-content/uploads/Reguirements-to-Ensure-
                                26   Com pl iance-with-COVI D- l 9-0rder-No.-59-0rder-Temporari lv-Applving-F urther-Capacity-Restrictions-to-
                                     Statewide-CO VID- I 9-Safety-Rules-12.22.20.pdf.
                                27
                                     81 Office of the Governor, Commonwealth of Massachusetts, COVID-19 Order No. 62 (January 21, 2021),
                                28   https://www .mass.gov i doc/covid-19-order-62/download.

                                                                                      - - 25 - -
                     Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 27 of 250




                         health and safety requirements, including, but not limited to: social distancing measures; plexiglass

                     2   dividers between players; and sanitization protocols. 82 The MGC continued to limit overall casino

                     3   capacity to 40%, despite the increase in player positions and the reintroduction of craps. 83

                     4              102.    Only recently, on May 29, 2021, did Governor Baker lift all of the state's COVID-

                     5   19-related restrictions and permit operating capacity to increase to I 00% for all industries,

                         including casinos.     84     Similarly, the MGC rescinded its COVID-19-related orders 1mposmg
                     6

                     7   restrictions and operation requirements on the state's casinos, effective May 29, 2021. 85

                     8         F.     The Effect of the COVID-19 Pandemic on Wynn Resorts' Insured Locations

                     9              I 03.   As described above, due to the presence of, and attendant physical loss and damage

                    10   to property caused by, COVID-19, state and local authorities ordered closures in every jurisdiction

                    11   in which Wynn Resorts' insured properties are located.

        0
        C
                    12              I 04.   As a result of these Closure Orders and related Stay at Home Orders, various
 ....   -
 (l.)
        "0-         13   operations at Wynn Resorts' insured locations were closed from mid-March 2020 through early
_§
         --
        ""
        ~.g~        14   June 2020, in the case of Wynn Las Vegas and Encore Las Vegas, and mid-March 2020 through
~"      .:: f;"'

~j      {~§
         Ho         15   mid-July 2020, in the case of Encore Boston Harbor.
~       :r:   ~r-

CJ      ->
 C:      ~j         16              I 05.   Throughout the COVID-19 pandemic, Wynn Resorts' insured locations have also
if)     i
        00


                    17   sustained physical loss and/or damage caused by the presence of COVID-19, which corrupted,

                    18   physically altered, and rendered such property dangerous, unsafe, unusable, uninhabitable and unfit

                    19   for its ordinary and intended use.

                    20

                    21   82
                           COVID-/9 Updates and Alerts, MASS. GAMING COMM'N, https:/imassgaming.com/news-events/covid19/ (last
                         accessed on June 1, 2021 ); Massachusetts Gaming Commission Investigation and Enforcement Bureau, Minimum
                    22   Requirements for(/) bpanding Blackjack-Style Tables to Include a 4'' Player Position and (2) the Reintroduction of
                         Craps at the Category I Gaming Establishments (March 11, 2021), https://massgaming.com/wp-
                    23   content/uploads/M ini murn-Requirements-for-Expanding-B lackjack-Style-Tables-and-the-Reintroduction-of-
                         Craps.pdf.
                    24
                         83
                              Id
                    25   84
                           Office of Governor Charlie Baker and Lt. Governor Karyn Polito, Baker-Polito Administration to lift COVID
                         Restrictions May 29, State to Meet Vaccination Goal by Beginning of June (May 17, 2021),
                    26   https://www.mass.gov/news/baker-pol itoffladm inistration-to-lift-covid-restrictions-may-29-state-to-meet-vaccination-
                         goal-by-beginning-of-j une.
                    27
                         85COV/D-19 Updates and Alerts, MASS. GAMING COMM'N, https://massgaming.com/news-events/covidl 9/ (last
                    28   accessed on June 1, 2021 ).

                                                                              - - 26 - -
                              Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 28 of 250




                                          I 06.   However, these conditions were not unique to Wynn Resorts' insured locations and

                              2   were instead present throughout the Policies' expressly insured vicinity-i.e., at locations away

                              3   from, but within a five-statute mile vicinity of Wynn Resorts' insured locations (and beyond).

                              4           I 07.   Nevertheless, during the period that its operations were shut down due to the Closure

                              5   Orders, Wynn Resorts proactively enlisted a team of medical and public health experts to determine

                              6   whether and, ifso, the manner in which, Wynn Resorts' insured locations could be safely reopened.

                              7   Following the guidance of these experts and the CDC, Wynn Resorts implemented rigorous health

                              8   and safety protocols and modifications to its insured locations to facilitate their safe reopening and

                              9   to mitigate the physical loss or damage to property caused by COVID-19, which the NGCB Policy

                             10   and the MGC's Reopening Requirements (discussed above) mirrored.

                             11           I 08.   As part of and/or in addition to the reduced capacity, reduced hours, and other

                    C
                    ~
                             12   significant restrictions imposed by the reopening orders of state and local authorities ( discussed
                    -
    ....
    <l)             00
                    ~o       13   above), these protocols and mitigation measures included, by way of example, and without
-
    E        r.r,
                    >O
                    ~00



~ .~~1~    "-"-<:.. >.
                             14   limitation: (i) limiting the number of seats per table game; (ii) slot machine spacing; (iii)
r.Z)'O.:z:
   - ~~ .::::
-   <l)
    i:::
             :5~
                    ~>
                      ~~
                    ii,,,
                    ~..'.l
                             15

                             16
                                  temperature checks; (iv) mask protection; (v) physical distancing; (vi) suspension of certain

                                  entertainment and nightlife offerings; (vii) increased cleaning and sanitation protocols; (viii)
(fj
                    "
                    .        17   preparation of all venues with PPE; (ix) optimized HYAC systems; (x) flushing of all water

                             18   systems; and (xi) health screening for employees and guests.

                             19           I 09.   In addition to these efforts, Wynn Las Vegas also established an on-site rapid

                             20   COVID-19 testing facility, which provides same-day PCR tests to Wynn Resorts guests and

                             21   employees, and is designed to help facilitate a return to more normal business activities, such as

                             22   conventions and other mass gatherings. Wynn Resorts also established a round-the-clock, multi-

                             23   department contact tracing team to ensure that any employee who tests positive for COVID-19

                             24   receives detailed, thorough and personalized service to ensure that they and their families return to

                             25   full health and to reduce the risk of community spread.

                             26          110.     Accordingly, the physical loss and/or damage to property caused by the prevalence

                             27   of COVID-19 at Wynn Resorts' insured locations and locations within the Policies' expressly

                             28   insured five-mile vicinity thereof, together with the impact of the Closure Orders on Wynn Resorts'

                                                                              - - 27 - -
                                   Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 29 of 250




                                       operations, has resulted in a direct and immediate business income loss to Wynn Resorts. Wynn

                                  2    Resorts' estimated COVID-19-related losses total at least $595 million and will continue to accrue

                                  3    until all of Wynn Resorts' insured locations resume normal operations.

                                  4          G.     The Factory Mutual "All Risks" Insurance Policies

                                   5              111.     In exchange for substantial premium, Wynn Resorts purchased commercial property

                                   6   insurance from Factory Mutual for the April 15, 2019 to April 15, 2020 and April 15, 2020 to April

                                   7   15, 2021 policy periods in the form of Mutual Corporation Non-Assessable Policy Nos. 1048495

                                   8   and 1064616 (defined above as the "Policies," true and correct copies of which are attached to the

                                   9   concurrently-filed appendix of exhibits as Exhibits 1 and 2).

                                  10              112.     As set forth in the "Schedule of Locations" included as Appendix A to the Policies,

                                  11   the Policies insure various locations owned by Wynn Resorts and its subsidiaries, including, but

                      0
                      0
                                  12   not limited to, Wynn Las Vegas, Encore Las Vegas, and Encore Boston Harbor. (Ex. I at WR FM
                      -
  ....
  "-'                 j:;         13   Policies- 079-80; Ex. 2 at WR- FM Policies- 175-177).
  E                    >O
":";:::        ~      ;'°c
                                  14              113.     The Policies provide a maximum per "occurrence" limit of liability of $2.25 billion
~c:            ~r~~
          ....11.l.        v'I"
~_co;z~

- <l)
  C
               ~"§,.;,..,
               < ~ "C
               _,;r: ;j'c--
                      ""2>
                          ~3
                                  15

                                  16
                                       for "all coverages involved," with certain of their coverage sections, but not others, subject to

                                       sublimits and/or time limits. (Ex. 1 at WR_FM Policies_009-13; Ex. 2 at WR_FM Policies_l05-
Cf)
                      .
                      I



                                  17   l 08).

                                  18              1 I 4.   In addition to certain location-specific deductibles, claims under the Policies are

                                  19   subject to a deductible of"$250,000 combined all coverages, per occurrence." 86 (Ex. 1 at WR_FM

                                  20   Policies_0l3; Ex. 2 at WR_FM Policies_l09)

                                  21              115.     The Policies define the term "occurrence," in relevant part, as "the sum total of all

                                  22   loss or damage of the type insured, including any insured TIME ELEMENT loss, arising out of or

                                  23   caused by one discrete event of physical loss or damage .... " (Ex. I at WR_FM Policies_076; Ex.

                                  24   2 at WR- FM Policies- 171 ).

                                  25

                                  26

                                  27
                                       86   Unless otherwise noted. balded or capitalized tenns in this Complaint appear in that manner in the Policies.
                                  28

                                                                                              - - 28 - -
                       Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 30 of 250




                                         i.      The Policies' "Property Damage" Coverage

                       2          116.        The Policies' insuring agreement states that: 'This Policy covers property, as

                       3   described in this Policy, against ALL RISKS OF PHYSICAL LOSS OR DAMAGE, except as

                       4   hereinafter excluded, while located as described in this Policy." (Ex. I at WR_FM Policies_00I,

                       5   008; Ex. 2 at WR- FM Policies- 096, 103).

                       6          117.        Accordingly, if the Policies do not expressly exclude a particular risk of physical

                       7   loss or damage to property, then that non-excluded risk triggers coverage.

                       8          118.        The Policies cover both the risks of"physical loss" and"damage" to Wynn Resorts'

                       9   property.

                      10          119.        As used in the Policies, the term "physical loss" is separate, distinct, and has an

                      11   independent meaning from the term "damage."

       0
       0
                      12          120.        The Policies do not define the terms "physical," "loss" or "damage," nor do the
 ...
 (I)

_§     -,,,i~         13   Policies define the phrase "physical loss or damage."
       _l!,,g
        :;--:;~       14          121.        In addition to providing broad "all risks" coverage, the Policies' "Property Damage"
~"a    "'
       fZ;
~"
-<l)
 C
       -;;;,.;;~
        ::; "C
       :i:::
       ~>
        ~j
               :::~   15

                      16
                           coverage section also contains several "Additional Coverages for insured physical loss or damage,"

                           including for "Communicable Disease Response," "Expediting Costs," and "Protection and
[fJ
       .'             17   Preservation of Property." (Ex. I at WR_FM Policies_024, 029-30, 032, 037-38; Ex. 2 at WR_FM

                      18   Policies 119, 124-125, 127, 132-133).

                      19          122.        The Policies state that the "Additional Coverages" are subject to the Policies'

                      20   "applicable exclusions and deductibles, all as shown in this section and elsewhere in this Policy."

                      21   (Ex. I at WR_FM Policies_024; Ex. 2 at WR_FM Policies_l 19).

                      22          123.        The Policies' "Communicable Disease Response" additional coverage provides:

                      23          If a location owned, leased or rented by the Insured has the actual not suspected presence
                                  of communicable disease and access to such location is limited, restricted or prohibited
                      24          by:
                      25          I) an order of an authorized governmental agency regulating the actual not suspected
                                  presence of communicable disease; or
                      26
                                  2) a decision ofan Officer of the Insured as a result of the actual not suspected presence of
                      27          communicable disease,

                      28

                                                                           - - 29 - -
                       Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 31 of 250




                                  this Policy covers the reasonable and necessary costs incurred by the Insured at such
                                  location with the actual not suspected presence of commuuicable disease for the:
                      2
                                  1) cleanup, removal and disposal of the actual not suspected presence of communicable
                      3           diseases from insured property; and

                      4           2) actual costs of fees payable to public relations services or actual costs of using the
                                  lnsured's employees for reputation management resulting from the actual not suspected
                       5          presence of communicable diseases on insured property.

                       6          This Additional Coverage will apply when access to such location is limited, restricted or
                                  prohibited in excess of 48 hours.
                       7
                                  This Additional Coverage does not cover any costs incurred due to any law or ordinance
                       8          with which the Insured was legally obligated to comply prior to the actual not suspected
                                  presence of communicable disease.
                       9

                      IO   (Ex. I at WR_FM Policies_029-30; Ex. 2 at WR_FM Policies_l24-125).

                      I1           124.   The Policies define "location" to include any location specified in the Policies'

        C             12   "Schedule of Locations," or any building "bounded on all sides by public streets, clear land space
        C
        -
 ...
 <l.)
                      13   or open waterways .... " (Ex. I at WR_FM Policies_075; Ex. 2 at WR_FM Policies_l 70).
        ""
        mo
__§      i~
                                  125.    The Policies define the term "communicable disease" as: "disease which is:
ei.     ~
        '

        ~
            -cC
         ~---c:"
            ~.,.,     14
«:l j    fZ;

-
0
 c::
        ,;;,,;,_,
         He
        :i: jl',-..
        ~>
         ~j
                      15

                      16
                                  A. transmissible from human to human by direct or indirect contact with an affected
                                     individual or the individual's discharges, or
[fJ     i
                                  B. Legionellosis." (Ex. I at WR_FM Policies_073; Ex. 2 at WR_FM Policies_l68).
        -             17

                      18           126.   The Policies' "Communicable Disease Response" additional coverage shares a

                      19   $ I million aggregate sublimit with the "Interruption by Communicable Disease" coverage section,

                      20   which is part of the Policies' "Time Element" coverage (described below). 87 (Ex. I at WR FM

                      21   Policies_OIO; Ex. 2 at WR_FM Policies_l06).

                      22           127.   The Policies' "Expediting Costs" additional coverage insures the "reasonable and

                      23   necessary costs incurred: I) for the temporary repair of insured physical damage to insured

                      24   property; 2) for the temporary replacement of insured equipment suffering insured physical

                      25   damage; and 3) to expedite the permanent repair or replacement of such damaged property." (Ex.

                      26   I at WR- FM Policies- 032; Ex. 2 at WR- FM Policies- 127).

                      27
                           87 The 2020-2021 Policy's "Communicable Disease Response" additional coverage shares a $10,000 aggregate

                      28   sublimit with the "Interruption by Communicable Disease" coverage section.

                                                                         - - 30 - -
                          Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 32 of 250




                                      128.      The Policies' "Expediting Costs" additional coverage is subject to a $100 million

                          2   sublimit that is shared with the Policies' "Extra Expense" coverage section, which is part of the

                          3   Policies' 'Time Element" coverage (described below). (Ex. I at WR_FM Policies_0l I; Ex. 2 at
                          4   WR_FM Policies_l06).

                          5          129.       The Policies' "Protection and Preservation of Property" additional coverage insures

                          6   "reasonable and necessary costs incurred for actions to temporarily protect or preserve insured

                          7   property; provided such actions are necessary due to actual, or to prevent immediately impending,

                          8   insured physical loss or damage to such insured property." (Ex. I at WR_FM Policies_037; Ex. 2

                          9   at WR_FM Policies_l32).

                         10               ii.      The Policies' "Time Element" Coverage

                         11          130.       In addition to its "Property Damage" coverage, the Policies also afford broad "Time
          G
          G
                         12   Element" coverage, which insures Wynn Resorts' lost earnings "directly resulting from physical
 ....OJ
_§         ·~
          ""
           ~~
                         13   loss or damage of the type insured" to Wynn Resorts' property. (Ex. I at WR_FM Policies_044;
          ~.g?,          14   Ex. 2 at WR_FM Policies_l39).
    "~
~"• £;~~

-v0"
 .::
          ~ :ic'.
          :i::: ~ ....
          ~>
           ~ ~
           ~   ,_J
                         15

                         16
                                     13 I.      The Policies' "Time Element" coverage section also "covers expenses reasonably

                              and necessarily incurred by the Insured to reduce the loss otherwise payable under this section of
lfJ
          "
          .              17   this Policy." (Ex. I at WR_FM Policies_045; Ex. 2 at WR_FM Policies_l40).

                         18          132.       The Policies' "Time Element" coverage section also includes "Extra Expense"

                         19   coverage, which is defined to include "extra expenses to temporarily continue as nearly normal as

                         20   practicable the conduct of the Insured's business .... " (Ex. I at WR_FM Policies_047; Ex. 2 at

                         21   WR_FM Policies_l42).

                         22          I 33.      The Policies' "Time Element" coverage section also includes "Rental Insurance,"

                         23   covering:

                         24          1) the fair rental value of any portion of the property occupied by the Insured;

                         25          2) the income reasonably expected from rentals of unoccupied or unrented portions of such
                                        property; and
                         26
                                     3) the rental income from the rented portions of such property according to bona fide leases,
                         27             contracts or agreements in force at the time of loss,

                         28          all not to include noncontinuing charges and expenses.

                                                                            --31--
                 Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 33 of 250




                     (Ex. I at WR_FM Policies_048; Ex. 2 at WR_FM Policies_l43).

                 2           134.   The Policies' "Time Element" coverage section also includes various "Coverage

                 3   Extensions," including, but not limited to, for:

                 4           •   "Civil or Military Authority";

                 5           •   "Continent Time Element Extended";

                 6           ■   "Ingress/Egress";

                 7           •   "Attraction Property";

                 8           •   "Extended Period of Liability";

                 9           •   "Interruption by Communicable Disease"; and

                10           •   "Protection and Preservation of Property Time Element."

                II   (Ex. I at WR- FM Policies- 051, 054-56, 058-63; Ex. 2 at WR- FM Policies- 147, 149-151, 154-

        C
        C
                12   158).
 ....
 <l)

_§
        ~,;;~
        :, C'
                13           135.   The Policies' "Civil or Military Authority" coverage extension provides:

~.      1! ~g
        ~~~
        c

~~ '<f :z;
          ,
                14           This Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the
                             Insured during the PERIOD OF LIABILITY if an order of civil or military authority limits,
-v
C
   ~>
     >•a


     ~3
        .; ~
   :r: ~~
                15

                16
                             restricts or prohibits partial or total access to an insured location provided such order is the
                             direct result of physical damage of the type insured at the insured location or within five
                             statute miles/eight kilometres of it.
lfJ
        "
        ~

                17           For the purpose of this Extension only, State Gaming Control Board or Nevada Gaming
                             Commission will also be considered a civil authority.
                18

                19   (Ex. I at WR_FM Policies_054; Ex. 2 at WR_FM Policies_ 149).

                20           136.    The Policies' "Contingent Time Element Extended" coverage provides:

                21           This Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the
                             Insured during the PERIOD OF LIABILITY directly resulting from physical loss or damage
                22           of the type insured to property of the type insured at contingent time element locations
                             located within the TERRITORY of this Policy.
                23
                             As respects CONTINGENT TIME ELEMENT EXTENDED:
                24
                             I) Time Element loss recoverable under this Extension is extended to include the following
                25           TIME ELEMENT COVERAGE EXTENSIONS:

                26           CIVIL OR MILITARY AUTHORITY
                             CONTINGENT TIME ELEMENT EXTENDED ...
                27           EXTENDED PERIOD OF LIABILITY
                             INGRESS/EGRESS ....
                28

                                                                   - - 32 - -
                        Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 34 of 250




                            (Ex. I at WR_FM Policies_054-55; Ex. 2 at WR_FM Policies_l50).

                        2           137.      The Policies define "contingent time element location" to include:

                        3           A. any location:

                        4           I) of a direct customer, supplier, contract manufacturer or contract service provider to the
                                       Insured;
                        5
                                    2) of any company under a royalty, licensing fee or commission agreement with the Insured;
                        6
                                    B. any location of a company that is a direct or indirect customer, supplier, contract
                        7           manufacturer or contract service provider to a location described in Al above ....

                        8   (Ex. I at WR_FM Policies_074; Ex. 2 at WR_FM Policies_l69).

                        9           138.      The Policies have a per "occurrence" sublimit for "Contingent Time Element

                       10   Extended" coverage of $50 million.           (Ex. I at WR FM Policies_0l I; Ex. 2 at WR FM

                       11   Policies I 06).

       C
       0
                       12           139.      The Policies' coverage for "Ingress/Egress" provides:
 ...
 (l)    ,; 0-          13          This Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the
_§     ""
~.0j   C
        i~
       --"'
         ' ... c
        ,,~
        ~--c:rl




       {~~
             >
               0

                   .
                       14
                                   Insured due to the necessary interruption of the Insured's business due to partial or total
                                   physical prevention of ingress to or egress from an insured location, whether or not the
                                   premises or property of the Insured is damaged, provided that such prevention is a direct
-(l)
 C
       "o
       :i:
       ~>
        ~j
             ::=,-     15

                       16
                                   result of physical damage of the type insured to property of the type insured.

                            (Ex. I at WR- FM Policies- 055; Ex. 2 at WR- FM Policies- 150-151).
if)
       "
       ~
       ~

                       17           140.      The Policies' Time Element coverage section also provides coverage for loss

                       18   suffered by Wynn Resorts in connection with physical loss or damage to an "Attraction Property"

                       19   as follows:

                       20          This Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the
                                   Insured during the PERIOD OF LIABILITY directly resulting from physical loss or damage
                       21          of the type insured to property of the type insured that attracts business to an insured
                                   location and is within I statute mile/1.6 kilometres of the insured location, except this
                       22          coverage will apply to the McCarran International Airport.

                       23   (Ex. I at WR_FM Policies_058-59; Ex. 2 at WR_FM Policies_l54).

                       24          141.       The time limits for the Policies' "Civil or Military Authority," "Ingress/Egress," and

                       25   "Attraction Property" coverage sections are 30 days. (Ex. I at WR_FM Policies_0 I 0-11; Ex. 2 at

                       26   WR_FM Policies_l05-106).

                       27          142.       The Policies' "Time Element" coverage section also provides an "Extended Period

                       28   of Liability," covering the reduction in sales resulting from the interruption of business "for such

                                                                           - - 33 - -
                     Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 35 of 250




                         additional length of time as would be required with the exercise of due diligence and dispatch to

                    2    restore the lnsured's business to the condition that would have existed had no loss happened .... "

                     3   (Ex. I at WR_FM Policies_060; Ex. 2 at WR_FM Policies_l56).

                    4            143.     The Policies have an "Extended Period of Liability" of365 days. (Ex. I at WR_FM

                     5   Policies_0I 1; Ex. 2 at WR_FM Policies_l06).

                     6           144.     The Policies' "Interruption by Communicable Disease" coverage extension

                     7   provides that:

                     8           If a location owned, leased or rented by the Insured has the actual not suspected presence
                                 of communicable disease and access to such location is limited, restricted or prohibited
                     9           by:

                    10           1) an order of an authorized governmental agency regulating the actual not suspected
                                     presence of communicable disease; or
                    II
                                 2) a decision of an Officer of the Insured as a result of the actual not suspected
       g            12
       -                           presence of communicable disease,
 '"'
 0)
       J:;          13
__§     ~;;;
                                 this Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the
       --"'' ..,o
        ~--nr1
               Q
                    14           Insured during the PERIOD OF LIABILITY at such location with the actual not suspected
~"     ~    :;"'                 presence of communicable disease.
      Z;
0~ -;,:,.._,
        f

-"'
 C
        co "o
       :c
       ~>
       ~ ;;
       1~
            tr-     15

                    16
                                 This Extension will apply when access to such location is limited, restricted, or prohibited
                                 in excess of 48 hours.
lf)


       -            17   (Ex. I at WR_FM Policies_061-62; Ex. 2 at WR_FM Policies_I57-158).

                    18           145.     The Policies' "Interruption by Communicable Disease" coverage extension 1s

                    19   subject to a time limit of one year and shares the $ I million sublimit with the "Communicable

                    20   Disease Response" coverage provided in the "Property Damage" coverage section. (Ex. I at

                    21   WR_FM Policies_0l2; Ex. 2 at WR_FM Policies_l07). 88

                    22           146.     The Policies' "Protection and Preservation of Property Time Element" coverage

                    23   extension provides that:

                    24           This Policy covers the Actual Loss Sustained by the Insured for a period of time not to
                                 exceed 48 hours prior to and 48 hours after the Insured first taking reasonable action for the
                    25           temporary protection and preservation of property insured by this Policy provided such

                    26
                         88 The 2020-2021 Policy's ""Interruption by Communicable Disease" coverage extension is subject to a time limit of
                    27
                         one year and shares a $10,000 aggregate sublimit with the "Communicable Disease Response" coverage provided in
                    28   the "Property Damage" coverage section.

                                                                            - - 34 - -
                      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 36 of 250




                                    action is necessary to prevent immediately impending insured physical loss or damage to
                                    such insured property.
                       2

                       3   (Ex. 1 at WR_FM Policies_063; Ex. 2 at WR_FM Policies_l58).

                       4       H.       Wynn Resorts' COVID-19 Losses Trigger Multiple Coverage Sections of the Factory
                                        Mutual Insurance Policies
                       5

                       6            147.        In addition to triggering the Policies' "all risks" property coverage, Wynn Resorts'

                       7   COVID-19 losses also trigger multiple "Additional Coverages," "Time Element" coverage, and

                       8   "Time Element Coverage Extensions" provided under the Policies.

                       9                   i.      Wynn Resorts' COVID-19 Losses Trigger the Policies' "Property Damage"
                                                   Coverage
                      10

                      11            148.        The presence of COVID-19 is an insured risk of "physical loss or damage" under

        g             12   the Policies.
 ....   -
  '1)    0~
        ~"            13            149.        The presence ofCOVID-19 at Wynn Resorts' insured locations has caused physical
_§       ~~
        .,,,_
           '
         ~""°'
         ""~
              ..,c,
                 C
                      14   loss and damage to Wynn Resorts' property by corrupting, physically altering, and rendering such
~"
~j      ~J~
-"'.:   'oc,;-,...;
         He
        :r: ~ ....
        ->
         ~3
                      15

                      16
                           property dangerous, unsafe, uninhabitable, and unfit for its ordinary and intended use--that is, as

                           predominantly indoor venues for persons to congregate at and patronize for gaming, entertainment,
Cf)
        "
        -             17   accommodation, and dining.

                      18            150.        Accordingly, the Policies' "all risks" property coverage has been triggered and

                      19   Wynn Resorts' physical loss and damage to its property caused by the presence of COVID-19 is

                      20   covered by the Policies up to the full $2.25 billion per "occurrence" limits provided by each of the

                      21   Policies.

                      22                 ii.       Wynn Resorts' COVID-19 Losses Trigger the Policies' "Communicable
                                                   Disease" Additional Coverage
                      23

                      24            151.        COVID-19 qualifies as a "communicable disease" under the Policies.

                      25            152.        The actual presence of COVID-19 has been confirmed at Wynn Resorts' insured

                      26   locations.

                      27            153.        Wynn Resorts' insured locations have incurred costs for the cleanup, removal and

                      28   disposal of the actual presence ofCOVID-19 from insured property.

                                                                            - - 35 - -
                       Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 37 of 250




                                  154.         The actual presence of COVID-19 at Wynn Resorts' insured locations has also

                      2    resulted in decisions by Wynn Resorts and/or the issuance of orders by authorized governmental

                      3    agencies regulating communicable disease that limited, restricted and/or prohibited access to such

                      4    locations, resulting in losses to Wynn Resorts.

                      5           155.         These costs and losses are covered under the Policies' "Communicable Disease

                      6    Response" and "Interruption by Communicable Disease" additional coverage.

                       7          156.         However.   the   "Communicable      Disease   Response"   and   "Interruption   by

                      8    Communicable Disease" additional coverage does not apply to limit any other coverage available

                       9   under the Policies, including, but not limited to, those triggered by physical loss or damage caused

                      10   by COVID-19 away from Wynn Resorts' insured locations.

                      II                iii.      Wynn Resorts' COVID-19 Losses Trigger the Policies' "Protection and
                                                  Preservation of Property" Additional Coverage
               G
               G
                      12
               -
    '"'
    (I)        ,o
               ~,     13          157.         The risk and actual presence of COVID- I 9 at Wynn Resorts' insured locations has
E
       '"
~ ... ~~1~.
-         V)   "'""

                      14   threatened and continues to threaten to cause physical loss or damage to Wynn Resorts' insured
          '-'-"'-;;
~j0f:Z;

-
,:;
en
   ~--.;, ,,;~;
   ~~ &;:

    C:
               ~>
               ~3
                      15

                      16
                           property.

                                   158.        The threatened and actual physical loss or damage to Wynn Resorts' insured
               .
               "
                      17   property caused by COVID-19 at Wynn Resorts' insured locations has required Wynn Resorts to

                      18   take reasonable and necessary action to temporarily protect or preserve its insured property, the

                      19   costs and resultant "Time Element" loss from which trigger coverage under the Policies'

                      20   "Protection and Preservation of Property" and "Protection and Preservation of Property Time

                      21   Element" additional coverage.

                      22                iv.       Wynn Resorts' COVID-19 Losses Trigger the Policies' "Time Element"
                                                  and "Extra Expense" Coverage
                      23

                      24           159.        Wynn Resorts has suffered 'Time Element" loss as a direct result of the physical

                      25   loss and damage to its insured property caused by the presence of COVID-19 at its insured

                      26   locations.

                      27           160.        This loss triggers coverage under the Policies' 'Time Element" coverage up to the

                      28   full $2.25 billion per "occurrence" limits provided under each of the Policies.

                                                                           - - 36 - -
                        Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 38 of 250




                                    161.     The physical loss or damage caused by COVID-19 at its insured locations has also
                        2   required Wynn Resorts to incur reasonable and necessary extra expenses to temporarily continue
                        3   as nearly as normal as practicable the conduct of Wynn Resorts' business.
                        4           162.     Such expenses are beyond those that would have normally been incurred in

                        5   conducting Wynn Resorts' business absent the physical loss or damage caused by COVID-19 at its

                        6   insured locations, and trigger coverage under the Policies' "Extra Expenses" coverage, subject to

                        7   the Policies' applicable limits.

                        8               v.      Wynn Resorts' COVID-19 Losses Trigger the Policies' "Expediting Costs"
                                                Additional Coverage
                        9

                       IO           163.     The physical loss or damage caused by COVID-19 at its insured locations has also

                       II   required Wynn Resorts to incur reasonable and necessary costs for the temporary repair or
           0
           ~
                       12   replacement and/or to expedite the permanent repair or replacement of such damaged property.
           -
 ....<!)
_§   ~,    ->O
            ~~
                       13           164.     Such costs trigger coverage under the Policies' "Expediting Costs" coverage,

!ii. .,··~......
            '
           -"'    0
               ..,e,
            ~-orl

            ,,
                       14   subject to the Policies' applicable limits.
~~          ~Z;'.".


-v
 i:::
           ,;;,...,
           ::, " C
           :t [fr--
           --::>
           ;;
            ~j
                 ,.
                       15

                       16
                                       vi.      Wynn Resorts' COVID-19 Losses Trigger the Policies' "Civil or Military
                                                Authority" Coverage
(/)        i
           .           17           165.     The physical damage caused by the presence of COVID-19 at property located at or

                       18   within five statute miles of Wynn Resorts' insured locations has directly resulted in the issuance of

                       19   orders from civil authorities limiting, restricting and/or prohibiting partial or total access to Wynn

                       20   Resorts' insured locations.

                       21           166.     Wynn Resorts has accordingly sustained and will continue to sustain "Time

                       22   Element" loss as a direct result of such civil authority orders limiting, restricting and/or prohibiting

                       23   partial or total access to Wynn Resorts' insured locations, which triggers coverage under the

                       24   Policies' "Civil or Military Authority" coverage, subject to the Policies' applicable limits.

                       25

                       26

                       27

                       28

                                                                          - - 37 - -
                                    Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 39 of 250




                                                 vii.        Wynn Resorts' COVID-19 Losses Trigger the Policies' "Contingent Time
                                                             Element Extended" Coverage
                                   2

                                   3           167.      The presence of COVID-19 at the locations of Wynn Resorts' direct and indirect

                                   4    customers, suppliers, contract manufacturers and/or contract service providers has caused physical

                                   5    loss or damage to property at such locations.

                                   6           168.      In addition, the presence of COVJD-19 at the locations of companies under a

                                   7    royalty, licensing fee and/or commission agreement with Wynn Resorts has caused physical loss

                                   8    or damage to property at such locations.

                                   9           169.      Wynn Resorts has accordingly sustained and will continue to sustain "Time

                                   10   Element" loss as a result of the physical loss or damage to property at the locations described in the

                                   11   preceding two paragraphs, triggering coverage under the Policies' "Contingent Time Element

                       G           12   Extended" coverage, subject to the Policies' applicable limits.
                       G


    ....                                         viii.       Wynn Resorts' COVID-19 Losses Trigger the Policies' "Ingress/Egress"
    <l)
                       ~~          13
-
    E           <f,    "OO
                                                             Coverage
·-              "'.i: ,,g          14
~~J~i1:
~               ~ jZ";'.:

-v                                              170.     The physical damage caused by the presence of COVID-19 at property located at or
           .J
                ::,'
                <::,
                       ,0 ~ N

                ....,:r:    "o
                            ~t--
                                   15
                       ~>
                       ~ '"
    C                  ~j
                                   16   near Wynn Resorts' insured locations has directly resulted in the partial and/or total physical
[f)                    i'
                       ~


                                   17   prevention of ingress to or egress from Wynn Resorts' insured locations.

                                   18           171.     The necessary interruption of Wynn Resorts' business due to such partial and/or

                                   19   total physical prevention of ingress to or egress from Wynn Resorts' insured locations has caused

                                   20   Wynn Resorts to sustain "Time Element" loss and "Extra Expense" triggering coverage under the

                                   21   Policies' "Ingress/Egress" coverage, subject to the Policies' applicable limits.

                                   22              ix.       Wynn Resorts' COVID-19 Losses Trigger the Policies' "Attraction
                                                             Property" Coverage
                                   23

                                   24           172.     The presence of COVID-19 has also caused and is continuing to cause physical loss

                                   25   and damage to property away from Wynn Resorts' insured locations, including property located

                                   26   within I statute mile of Wynn Resorts' insured locations that attracts business to Wynn Resorts'

                                   27   insured locations.

                                   28

                                                                                        - - 38 - -
                     Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 40 of 250




                                  173.        As a direct result of such physical loss and damage to the properties that attract
                     2   business to Wynn Resorts' insured locations, Wynn Resorts has sustained and will continue to

                     3   sustain 'Time Element" loss and "Extra Expense" triggering coverage under the Policies'

                     4   "Attraction Property" coverage, subject to the Policies' applicable limits.

                     5       I.        No Policy Exclusion Applies to Wynn Resorts' COVID-19 Losses

                     6            174.        A communicable disease, such as COVID-19, is a covered, not an excluded, risk of

                     7   physical loss or damage under the Policies.

                     8            175.        A pandemic, such as the COVID-19 pandemic, is a covered, not an excluded, risk

                     9   of physical loss or damage under the Policies.

                    10            176.        No exclusion in the Policies applies to preclude or limit coverage for Wynn Resorts'
                    11   claimed COVID-19 losses.
        C
        C
                    12                   i.       The Policies' So-Called "Contamination Exclusion" Does Not Apply to
        -
 ....                                             Wynn Resorts' COVID-19 Losses
 Q)     :Oc-
        ,o          13
..§     i~
ei~ ---
0j ·"'
        ~.;~
        ">
         ~z~
                    14            177.        Factory Mutual has contended that the Policies' so-called "Contamination


-
oJ
 i::
rJ)
        O<.;,-,

        ~>
        ,~
        i
          :::; "C
        ::c ~,-
         ;;   T,
                    15

                    16
                         Exclusion" applies to limit or bar coverage for Wynn Resorts' COVID-19 losses. Factory Mutual

                         is incorrect.
        .           17            178.        The Policies' "Contamination Exclusion" states, in relevant part, that:

                    18            This Policy excludes the following unless directly resulting from other physical damage not
                                  excluded by this Policy:
                    19
                                  I)     contamination, and any cost due to contamination including the inability to use or
                    20                  occupy property or any cost of making property safe or suitable for use or occupancy.
                                        If contamination due only to the actual not suspected presence of contaminant(s)
                    21                  directly results from other physical damage not excluded by this Policy, then only
                                        physical damage caused by such contamination may be insured.
                    22

                    23   (Ex. 1 at WR_FM Policies_021; Ex. 2 at WR_FM Policies_l 16).

                    24            179.        The Policies define "contaminant" as "anything that causes contamination" and

                    25   define "contamination" as: "any condition of property due to the actual or suspected presence of

                    26   any foreign substance, impurity, pollutant, hazardous material, poison, toxin, pathogen or

                    27   pathogenic organism, bacteria, virus, disease causing or illness causing agent, fungus, mold or

                    28   mildew." (Ex. I at WR_FM Policies_073; Ex. 2 at WR_FM Policies_l68).

                                                                           - - 39 - -
                               Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 41 of 250




                                          180.   For various reasons, the "Contamination Exclusion" does not apply to Wynn

                           2     Resorts' COVID-19 losses. Among the reasons, Factory Mutual has acknowledged that COVID-

                           3      19 is a "communicable disease" as that tenn is defined in the Policies. The "Contamination

                           4     Exclusion" does not include or use the defined tenn "communicable disease" anywhere in the

                           5     exclusion or in the definition of "contamination."

                           6              181.   Indeed, the "Contamination Exclusion" cannot apply to anything defined as

                           7     ••communicable disease."         Given that the Policies'        "Contamination Exclusion" and

                           8     "Communicable Disease" coverage do not reference one another, were the "Contamination

                           9     Exclusion" to apply to "commuuicable disease," the Policies' "Communicable Disease" coverage

                          10     would be vitiated and rendered illusory.

                          II              182.   Instead, and as at least one Nevada court has already detennined, so-called

           C
           C
                          12     "contamination" exclusions, like the one Factory Mutual drafted in the Policies at issue here, apply
 '"'                      13     to traditional fonns of environmental and industrial pollution, not to naturally occurring
_§"'
            ;G'
           '"
           ;:;~
           <          C
                                 catastrophes such as the COVID-19 pandemic. To the extent that COVID-19 has been present at
      .                   14
           -"'~-,,~c

e:i"
                   cl

           ""     "0



c.?J ;z;
       j
           ".;:
            o,c   ,..;
                          15     Wynn Resorts' insured locations or the Policies' expressly insured five-mile vicinity thereof, its
            .~
              ;:'r----
           :i::
,:;        ,>
            ii    ~
 ~                        16     presence has been the result of a natural process, as opposed to an act of pollution or contamination.
VJ         i
           ~

                          17     Wynn Resorts accordingly reasonably expected and understood that the Policies' "Contamination

                          18     Exclusion" would apply only to polluting activities, as opposed to natural catastrophes such as the

                          19     COVID-19 pandemic.

                          20              183.   Moreover, the "Contamination Exclusion" excludes only contamination and

                          21     associated "costs" incurred as a direct result of contamination, not "loss" or "damage," such as the

                          22     "Time Element" loss and extra expenses claimed by Wynn Resorts at issue in this action.

                          23         J.    Factory Mutual's Wrongful Breach of Its "All Risks" Insurance Policies

                          24              184.   Wynn Resorts timely reported its COVID-19 losses to Factory Mutual under the

                          25     Policies on June I, 2020.

                          26              185.   In response, as part of its broader bad faith strategy to avoid paying losses to its

                          27     policyholders, Factory Mutual began a concerted effort to repeatedly and improperly attempt to

                          28

                                                                              - - 40 - -
                    Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 42 of 250




                        limit the scope of coverage for Wynn Resorts' COVID-19 claim to the Policies' sublimited
                    2   "Communicable Disease Response" and "Interruption by Communicable Disease" coverage.
                    3           186.   Specifically, by letter dated June 15, 2020, Factory Mutual asserted that "COVID-
                    4   19 meets the definition of a communicable disease under the Policy," but referred Wynn Resorts
                    5   only to the Policies' sublimited "Communicable Disease Response and "Interruption by

                    6   Communicable Disease" coverage in a bad faith effort to misdirect its policyholder and conceal the

                    7   other available coverage afforded by its Policies.

                    8           187.   By letter dated September 14, 2020, Factory Mutual again asserted that "COVID-
                    9   19 meets the definition of a communicable disease under the Policy," but again referred Wynn
                   10   Resorts only to the Policies' sublimited "Communicable Disease Response" and "Interruption by
                   II   Communicable Disease" coverage as part of the same continuing bad faith effort to misdirect its
       0
       ~
                   12   policyholder and conceal the other available coverage afforded by its Policies.
 ...
 OJ
       -
        ,,
        .
                   13           188.   Notwithstanding Factory Mutual's repeated bad faith efforts to pigeonhole Wynn
..§    1~
~~ ~.;~
«1 j ii;
        --~        14   Resorts' COVJD-19 claim into only the Policies' sublimited "Communicable Disease" coverage,

-v
 C
Cf)
       -,:;,;,_;
        :: "C
       :c if~
           >
           "
                   15

                   16
                        by letter dated October 28, 2020, Wynn Resorts submitted its interim proof of loss to Factory

                        Mutual for its COVID-19 claim, expressly stating that Wynn Resorts' "claim is being submitted

                   17   under all potentially applicable coverage sections" (emphasis added).

                   18          189.    However, in response, by letter dated November 11, 2020, Factory Mutual
                   19   "rejected" Wynn Resorts' interim proof of loss, again referring Wynn Resorts only to the Policies'
                   20   sublimited "Communicable Disease Response" and "Interruption by Communicable Disease"
                   21   coverage.

                   22          I 90.   Thereafter, by letter dated May 14, 2021, Wynn Resorts submitted its supplemental

                   23   interim proof of loss to Factory Mutual, which itemized its COVID-19-related losses by insured
                   24   location, month and business segment (i.e., casino, hotel, food and beverage, entertainment, retail
                   25   and other operations). In addition, Wynn Resorts provided an itemization (anonymized for privacy

                   26   purposes) of the no less than 2,267 confirmed COVID-19 cases for Wynn Resorts employees,

                   27   guests, tenants and vendors who were present at Wynn Resorts' insured locations. Wynn Resorts

                   28   again reiterated that it "submitted its COVID-19 claim under all applicable coverage sections of

                                                                    --41--
                            Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 43 of 250




                                the Policies, including, but not limited to the Policies' coverage for: "Property Damage,' 'Time

                           2    Element,' 'Extra Expense,' 'Rental Insurance,' "Civil or Military Authority,' "Ingress/Egress,'

                           3    'Attraction Property,' "Protection and Preservation of Property' and 'Communicable Disease."'

                           4           191.    In response, by letter dated May 27, 2021, Factory Mutual "rejected" Wynn Resorts'

                            5   supplemental interim proof of loss and wrongfully denied coverage for Wynn Resorts' COVID-19

                            6   claim in breach of its coverage obligations under the Policies. While again stating that "COVID-

                            7   19 is a communicable disease," Factory Mutual's denial letter now asserted, without support, that

                            8   "COVID-19 was not actually present at a location owned, leased or rented by Wynn Resorts."

                            9   Factory Mutual's denial letter further contended, also without support, that "the presence of

                           10   COVJD-19, even if established, would not constitute 'physical loss or damage,' and it would be

                           11   excluded as 'contamination'."

                  C
                  C
                           12          192.    In doing so, Factory Mutual has intentionally mishandled Wynn Resorts' claim as
 ....             -
'-'               ~~       13   part of a broader strategy to improperly limit the coverage available for COVID-19 claims to, at
a
-             ""
               ;o
            "'"""
~           wJ.,g          14   most, the limited sub limit of its "Communicable Disease" coverage, despite its knowledge that the
          - Sd Cl..;;~~
        <:- u..      > .

~jcif:Z;
-v
 C
    ~--.:;,.,;,....
   ::5~ &~
                  ->
                   ;   ~
                           15

                           16
                                risks of COVID-19 trigger multiple coverage sections of its "all risks" Policies.

                                       I 93.   Specifically, Factory Mutual, together with its affiliate, Affiliated FM Insurance
[fJ               '"
                  i
                  ~

                           17   Company, issued internal "Talking Points on the 2019 Novel Coronavirus (2019-nCoV)"

                           18   (hereinafter, the "Talking Points"). A true and correct copy of the Talking Points, obtained from

                           19   Treasure Island, LLC v. Affiliated FM Ins. Co., Case No. 2:20-cv-00965 (D. Nev.), ECF No. 2-8,

                           20   is attached to the concurrently-filed appendix of exhibits as Exhibit 4.

                           21          194.    Upon information and belief, the Talking Points were issued internally to advise

                           22   Factory Mutual's claim adjusters of how to respond to COVID-19 claims, because "[s]everal of

                           23   [Factory Mutual's] clients have inquired as to whether there is coverage for losses they have or

                           24   expect to incur as a result of the virus, which has spread outside of China."

                           25          195.    Upon information and belief, Factory Mutual issued the Talking Points before

                           26   receiving the details of Wynn Resorts' COVID-19 claim.

                           27

                           28

                                                                             - - 42 - -
                                Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 44 of 250




                                            196.    The Talking Points advise that the Global Advantage policy form, such as that sold
                                2   to Wynn Resorts, provides communicable disease coverage when there is the "actual presence" of
                                3   a communicable disease.

                                4           197.    However, the Talking Points further make categorical statements that there is no

                                5   coverage for COVID-19 claims under other policy coverage sections such as "Civil or Military
                                6   Authority," "Contingent Time Element Extended," and "Ingress/Egress," stating:

                                7           Q. Does coverage under Civil or Military Authority Apply?
                                            A. No ....
                                8
                                            A virus will typically not cause physical damage. Under either policy, the presence of a
                                9           communicable disease does not constitute physical damage and is not of the type insured
                                            against as a virus falls within the definition of contamination, which is excluded.
                               10
                                            Q. Does coverage under Contingent Time Element Extended (Advantage) ... or
                               11              Ingress/Egress Apply?
                    C
                    C
                               12           A. No
    I-<
    V                          13
    8               "°'
                    ""
                    ,c
                                            These coverages require physical loss or damage to property of the type insured under
-              "'"''°                       either policy. The presence of a communicable disease does not constitute physical
~          .~-11~
          0.. "'""-
          -l   u.       >
                        ",i-
                               14           damage and is not the type insured against as a virus falls within the definition of
~_j?i~~                                     contamination, which is excluded.
-   V
     "'v.,-,



    i::
               ~

               ::;I~>&:2
                    ;; ;:;
                    ["
                               15

                               16           198.    In other words, Factory Mutual advised its adjusters in advance of receiving the
lfJ
                    "
                    .          17   details of Wynn Resorts' claim to artificially attempt to redirect all COVID-19 claims into Factory

                               18   Mutual's sublimited "Communicable Disease" coverage in a systemic, and textbook bad faith,

                               19   effort to avoid coverage obligations under its other policy provisions.

                               20           199.    Thus, prior to actually receiving and evaluating Wynn Resorts' claim, Factory

                               21   Mutual had already developed a bad faith claims strategy to improperly predetermine its coverage

                               22   position-i.e., that coverage, if any, would be restricted to Factory Mutual's sublimited

                               23   "Communicable Disease" coverage-and attempt to limit its contractual and equitable obligations

                               24   to Wynn Resorts.

                               25                                     FIRST CAUSE OF ACTION
                                                                         (Declaratory Relief)
                               26

                               27          200.     Wynn Resorts repeats and realleges the allegations in paragraphs I through 199 as

                               28   though fully set forth herein.

                                                                                - - 43 - -
                        Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 45 of 250




                                   201.       The Policies constitute valid contracts of insurance between Wynn Resorts and

                       2    Factory Mutual.

                       3           202.       Wynn Resorts has timely satisfied all obligations and complied with all conditions

                       4    applicable under the Policies.

                       5           203.       An actual and justiciable controversy presently exists between Wynn Resorts and

                       6    Factory Mutual regarding their respective rights and obligations, and the availability of coverage,

                        7   under the Policies for Wynn Resorts' COVID-19 claim.

                        8          204.       Given that the parties have an actual and justiciable controversy regarding their

                        9   respective rights and obligations under the Policies, a declaratory judgment of the parties'

                       10   respective rights and obligations under the Policies is necessary.

                       II              205.   Pursuant to the Nevada Uniform Declaratory Judgment Act (NRS 30.010 et seq.),

         C
         C
                       12   Wynn Resorts therefore seeks a declaratory judgment in favor of Wynn Resorts and against Factory
         -
 '"'
 0)
         ~:;           13   Mutual declaring that:
_§       ·~
         ..e: ,,g
                       14         1.          Wynn Resorts' losses resulting from the physical loss or damage to property caused
~G


r<:J j   jJ~                                  by the presence of COVID-19 at Wynn Resorts' insured locations and locations

-v
 C
[/)
         ,.,.;.,.._,
         He
         :c ;fr-
         ~>
          ;; ,,,
          '"
         i·"
                       15

                       16
                                              within the Policies' expressly insured five-mile vicinity thereof, are covered in their
                                              entirety by the Policies and that Factory Mutual is obligated to pay for such losses
                                              under the Policies' triggered coverage sections including, but not limited to:
         ~



                       17                     a.    Property Damage;

                       18                     b.   Communicable Disease Response;

                       19                     c.    Expediting Costs;

                       20                     d.    Protection and Preservation of Property;

                       21                     e.   Time Element;

                       22                     f.    Extra Expense;

                       23                     g.    Rental Insurance;

                       24                     h.    Civil or Military Authority;

                       25                     1.    Contingent Time Element Extended;

                       26                     J·    Ingress/Egress;

                       27                     k.    Attraction Property;

                       28                     I.    Extended Period of Liability;

                                                                            - - 44 - -
                         Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 46 of 250




                                               m.   Interruption by Communicable Disease; and
                         2
                                               n.   Protection and Preservation of Property Time Element.
                         3
                                   ii.         No exclusion in the Policies applies to bar or limit coverage for Wynn Resorts'
                         4                     claim.

                         5        111.         The sublimit applicable to the Policies' on-site "Communicable Disease Response"
                                               and "Interruption by Communicable Disease" coverage does not limit or restrict
                         6                     coverage under the Policies' various other coverage sections triggered by physical
                                               loss or damage caused by COVJD-19, including, but not limited to, at locations away
                         7                     from Wynn Resorts' insured locations.

                         8        1v.          Wynn Resorts is entitled to any other declaratory relief that the Court deems just
                                               and proper.
                         9

                        10                                     SECOND CAUSE OF ACTION
                                                                   (Breach of Contract)
                        II

                g       12             206.    Wynn Resorts repeats and realleges the allegations in paragraphs I through 205 as
                -
 I-<
 Q)
                :, "'
                ~,      13   though fully set forth herein.
-
  E "'~00  >>

~ "-.~~i~    u.,.
     ..,_ "- >
       _, tr.
                        14             207.    The Policies constitute valid contracts of insurance between Wynn Resorts and
~.JO_]:,,:~


- ~J&g·~
o)
 i::
                ~>
                :';;
                        15

                        16
                             Factory Mutual, and their terms have been triggered to obligate Factory Mutual to provide

                             insurance to Wynn Resorts.
r./)            '
                ~




                -       17             208.    Wynn Resorts has timely satisfied all obligations and complied with all conditions

                        18   applicable under the Policies.

                        19             209.    Factory Mutual has materially breached its obligations under the Policies by

                        20   unjustifiably refusing to acknowledge coverage and pay for Wynn Resorts' claimed COVJD-19

                        21   losses.

                        22             2 IO.   Wynn Resorts has suffered and continues to suffer damages as a direct and

                        23   proximate result of Factory Mutual's breach of its obligations under the Policies, with the exact

                        24   amount to be proven at trial.

                        25

                        26

                        27

                        28

                                                                           - - 45 - -
                   Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 47 of 250




                                                         THIRD CAUSE OF ACTION
                                        (Breach of the Implied Covenant of Good Faith and Fair Dealing)
                   2

                   3          21 I.      Wynn Resorts repeats and realleges the allegations in paragraphs 1 through 210 as

                   4   though fully set forth herein.

                   5          212.       Factory Mutual has denied Wynn Resorts' claim for coverage under the Policies for

                   6   its COVID-19 losses.

                   7          213.       Factory Mutual's denial of Wynn Resorts' claim lacks any reasonable basis.

                   8           214.      Factory Mutual knew or was actually or implicitly aware of the lack of any

                   9   reasonable basis to deny coverage for Wynn Resorts' COVID-19 claim.

                  10           215.      Factory Mutual acted with reckless disregard as to the unreasonableness of its denial

                  11   of Wynn Resorts' COVJD-19 claim under the Policies.

       C          12           216.      Factory Mutual breached its duty of good faith and fair dealing owed to Wynn
       C

       -
 '"'
 (I)
       '
       so         13   Resorts under the Policies by failing to reasonably investigate Wynn Resorts' COVID-19 claim
a      ~o
       i;;

~" .,  --~
        '
       -"'   C
           e>C
       ~..., cl
                  14   and provide coverage.
~"" i~~
-      r
       ~>
           ~~
       :, " C     15           217.      Factory Mutual's denial of coverage for Wynn Resorts' COVID-19 claim

"c::
(f)
       ~ _1
       .
       C
                  16   constitutes bad faith.

                               218.      As a direct and proximate result of Factory Mutual's bad faith denial of coverage
                  17

                  18   for Wynn Resorts' COVID-19 losses, Wynn Resorts has suffered and continues to suffer damages,

                  19   with the exact amount to be proven at trial.

                  20                                     FOURTH CAUSE OF ACTION
                                      (Violation of the Nevada Unfair Claims Practices Act - NRS 686A.310)
                  21

                  22           219.      Wynn Resorts repeats and realleges the allegations in paragraphs 1 through 218 as

                  23   though fully set forth herein.

                  24           220.      It is an improper and unfair claims practice for an insurer transacting business in

                  25   Nevada to engage in certain activities in violation of NRS 686A.3 10, also known as the Nevada

                  26   Unfair Claims Practices Act.

                  27           221.      Factory Mutual has failed to adopt and implement reasonable standards for the

                  28   prompt investigation and processing of claims based on COVID-19 losses, which constitutes an

                                                                      - - 46 - -
                        Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 48 of 250




                            unfair or deceptive act or practice in the business of insurance in violation of NRS 686A.3 I 0( c)
                        2   and (n).

                        3            222.     Factory Mutual's deliberate and calculated practice of attempting to influence and
                        4   direct policyholders' claims for coverage for COVID-19 losses into only the sublimited
                        5   "Communicable Disease" coverage of its policy forms constitutes an unfair or deceptive act or
                        6   practice in the business of insurance in violation ofNRS 686A.3IO(a), (c), (e), (I) and (n).
                        7            223.    In particular, and among other things, Factory Mutual's deliberate and calculated
                        8   use of the Talking Points to coach its claims adjusters to influence and direct policyholders' claims
                        9   for coverage for COVID-19 losses into only the sublimited "Communicable Disease" coverage of
                       10   its policy forms constitutes an unfair or deceptive act or practice in the business of insurance in

                       11   violation ofNRS 686A.310(a), (c), (e), (I) and (n).

        g              12           224.     Factory Mutual's deliberate and calculated practice of denying coverage for
 ....   -
 V       ,~            13   policyholders' claims based on COVID-19 losses without conducting an adequate investigation of
 e      ~"
         ~~

~.
          •     C
        ..,. ..,c,
         ;;-g~         14   the specific facts or law applicable to particular claims constitutes an unfair or deceptive act or
        "'. ., ...
~=       ~
         ~z~



-v
 ~
        .....
         He
             ;:,_,
        ::r:: ;l'r--
        ~>
        ,~j
                       15

                       16
                            practice in the business of insurance in violation ofNRS 686A.3 I 0(a), (c ), (e), (I) and (n).

                                    225.     In particular, and among other things, Factory Mutual's deliberate and calculated
Cf)
        .              17   use of the Talking Points to reach predetermined conclusions regarding coverage for COVID-19

                       18   claims without consideration of the specific facts or law applicable to particular claims constitutes

                       19   an unfair or deceptive act or practice in the business of insurance in violation ofNRS 686A.3 l 0(a),

                       20   (c), (e), (l) and (n).

                       21           226.     Factory Mutual's deliberate and calculated attempt to improperly restrict coverage

                       22   for Wynn Resorts' COVJD-19 losses to the Policies' sublimited "Communicable Disease"

                       23   coverage has compelled Wynn Resorts to institute this litigation to recover amounts due under the

                       24   Policies, which constitutes an unfair or deceptive act or practice in the business of insurance in

                       25   violation ofNRS 686A.3 l 0(t).

                       26           227.     As a result of Factory Mutual's unfair or deceptive acts or practices in the business

                       27   of insurance, Wynn Resorts has suffered and continues to suffer damages, with the exact amount

                       28   to be proven at trial.

                                                                          - - 47 - -
                      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 49 of 250




                                                               PRAYER FOR RELIEF

                     2             WHEREFORE, Wynn Resorts prays for judgment against Factory Mutual as follows:

                     3       1.          On the First Cause of Action, Wynn Resorts prays:

                     4                   a.    for Declaratory Judgment as set forth in the First Cause of Action above; and

                     5                   b.    for attorneys' fees and costs, and such other and further relief as the Court

                     6                         deems just and proper.

                     7       11.         On the Second Cause of Action, Wynn Resorts prays:

                     8                   a.    for an order declaring that Factory Mutual has breached its obligations under

                      9                        the Policies;

                     10                   b.   for compensatory damages in excess of $15,000, in an amount to be

                     ll                        determined at trial, interest thereon, and attorneys' fees and costs; and

        C            12                   c.   for such other and further relief the Court deems just and proper.
 ....
                     13     m.            On the Third Cause of Action, Wynn Resorts prays:
_§"'
        j~
         00
        -ro a
~~ :1~
   '                 14                   a.   for an order declaring that Factory Mutual has breached its duty of good faith
        "-" ,,o


«J j JZ;
-v
 i::
r.J)
         ocv:,-,
        :r:""o
        ~>
            'a'r--
         ;;-,.
         ',""
                     15

                     16                   b.
                                               and fair dealing owed to Wynn Resorts under the Policies;

                                               for compensatory damages in excess of $15,000, in an amount to be
        "
        ~

                     17                        determined at trial, plus consequential damages, punitive damages, interest

                     18                        thereon, and attorneys' fees and costs; and

                     19                   c.   for such other and further relief the Court deems just and proper.

                     20     1v.           On the Fourth Cause of Action, Wynn Resorts prays:

                     21                   a.   for an order declaring that Factory Mutual's conduct violates the Nevada

                     22                        Unfair Claims Practices Act, NRS 686A.3 IO;

                     23                   b.   for compensatory damages in excess of $15,000, m an amount to be

                     24                        determined at trial, plus consequential damages, punitive damages, interest

                     25                        thereon, and attorneys' fees and costs; and

                     26                   c.   for such other and further relief the Court deems just and proper.

                     27

                     28

                                                                        - - 48 - -
                               Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 50 of 250




                                          v.          For All Causes of Action, all pre-judgment and post-judgment interest as allowed

                               2                      by law and all of Wynn Resorts' costs incurred as a consequence of having to

                               3                      prosecute this lawsuit, including attorneys' fees and costs, and such other and further

                               4                      relief as the Court deems just and proper.

                               5                                               JURY DEMAND

                               6               Wynn Resorts demands trial by jury on all issues so triable.

                               7

                               8     Dated: June 3, 2021                               Respectfully submitted,

                               9    SNELL & WILMER LLP                                 JONES DAY

                              10    By: Isl Patrick G. Byrne                           Tyrone R. Childress, Esq.
                                        Patrick G. Byrne, P.C.                         Amanda P. Ellison, Esq.
                              11        Nevada Bar No. 7636                            (Pro Hae Vice Forthcoming)
                                        Michael Paretti, Esq.                          555 South Flower Street, Fiftieth Floor
                  C
                  C
                              12        Nevada Bar No. 13926                           Los Angeles, CA 90071
   ....           -                     3883 Howard Hughes Parkway,                    Telephone: (213) 489-3939
   <l)

   E:
.........

~
                  -~
                   ; °'
                   >C
               t/J c,a,
                              13        Suite 1100
                                        Las Vegas, NV 89169
                                                                                       Facsimile: (213) 243-2539
                                                                                       tchildress@jonesday.com
   U ~-c:c:
   c,il"g                     14        Telephone: (702) 784-5201                      apellison@jonesday.com
   - " '""  C..."-J:..,.

~jQfZ;                                   Facsimile: (702) 784-5252

-  <l)
   C
               ~~i8
               :5 :i: ~,-
                  ~>
                   ~ ~
                   ~   ...J
                              15

                              16
                                         pbvrne(alswlaw.com
                                        mparetti@swlaw.com
                                                                                       Jason B. Lissy, Esq.
                                                                                       Joseph D. Vandegriff, Esq.
                                                                                       (Pro Hae Vice Forthcoming)
Cf)
                  .
                  "
                              17
                                                                                       250 Vesey Street
                                                                                       New York, NY 10281-1047
                                                                                       Telephone: (212) 326-3939
                              18                                                       Facsimile: (212) 755-7306
                                                                                       jlissy(a1jonesday .com
                              19                                                       jvandegriff@jonesday.com

                              20                                                       Attorneys for Plaintiff Wynn Resorts, Limited

                              21
                                   4822-1637-6300
                              22

                              23

                              24

                              25

                              26

                              27

                              28

                                                                                    - - 49 - -
                                                           Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 51 of 250
                                                                                                                                       Electronically Filed
                                                                                                                                       6/3/2021 12:19 PM
                                                                                                                                       Steven D. Grierson
                                                                                                                                       CLERK OF THE COURT
                                                       1    Patrick G. Byrne
                                                            Nevada Bar No. 7636
                                                       2    Michael Paretti
                                                            Nevada Bar No. 13926
                                                       3    SNELL & WILMER L.L.P.
                                                            3883 Howard Hughes Parkway, Suite 1100                                  CASE NO: A-21-835683-B
                                                       4    Las Vegas, Nevada 89169                                                          Department 27
                                                            Telephone: 702.784.5200
                                                       5    Facsimile: 702.784.5252
                                                            Email: pbyrne@swlaw.com
                                                       6            mparetti@swlaw.com
                                                       7    Tyrone R. Childress, Esq.
                                                            Amanda P. Ellison, Esq.
                                                       8    (Pro Hac Vice Forthcoming)
                                                       9    JONES DAY
                                                            555 South Flower Street, Fiftieth Floor
                                                      10    Los Angeles, CA 90071
                                                            Telephone: (213) 489-3939
                                                      11    Facsimile: (213) 243-2539
                                                            tchildress@jonesday.com
                                                      12    apellison@jonesday.com
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                            Jason B. Lissy, Esq.
                         LAW OFFICES




                                                            Joseph D. Vandegriff, Esq.
                          702.784.5200




                                                      14
                               L.L.P.




                                                            (Pro Hac Vice Forthcoming)
                                                      15    JONES DAY
                                                            250 Vesey Street
                                                      16
                                                            New York, NY 10281-1047
                                                      17    Telephone: (212) 326-3939
                                                            Facsimile: (212) 755-7306
                                                      18    jlissy@jonesday.com
                                                            jvandegriff@jonesday.com
                                                      19
                                                            Attorneys for Plaintiff Wynn Resorts, Limited
                                                      20
                                                                                                  DISTRICT COURT
                                                      21
                                                                                            CLARK COUNTY, NEVADA
                                                      22

                                                      23    WYNN RESORTS, LIMITED,                                     Case No.:
                                                                           Plaintiffs,
                                                      24                                                               Dept. No.:
                                                            vs.
                                                      25    FACTORY MUTUAL INSURANCE                                   APPENDIX OF EXHIBITS TO
                                                            COMPANY,                                                   COMPLAINT
                                                      26
                                                                                  Defendant.
                                                      27

                                                      28




                                                                                          Case Number: A-21-835683-B
                                                           Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 52 of 250



                                                       1             Plaintiff Wynn Resorts, Limited hereby files this Appendix of Exhibits to its Complaint
                                                       2    filed concurrently herewith.
                                                                                                       EXHIBITS
                                                       3
                                                              EXHIBIT NO.                           DESCRIPTION                          PAGE RANGE
                                                       4
                                                              1                  Mutual Corporation Non-Assessable Policy No.            1-95
                                                       5                         1048495
                                                              2                  Mutual Corporation Non-Assessable Policy No.            96-185
                                                       6                         1064616
                                                              3                  Factory Mut. Ins. Co. v. Federal Ins. Co., Case No.     186-192
                                                       7                         l:17-cv-00760 (D.N.M. Nov. 11, 2019), ECF No. 127
                                                       8      4                  Treasure Island, LLC v. Affiliated FM Ins. Co., Case    193-194
                                                                                 No. 2:20-cv-00965 (D. Nev.), ECF No. 2-8
                                                       9

                                                      10                                                     SNELL & WILMER L.L.P.
                                                             Dated: June 3, 2021
                                                      11
                                                                                                             By: /s/ Patrick G. Byrne
                                                      12                                                     Patrick G. Byrne
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                             Nevada Bar No. 7636
Snell & Wilmer




                                                      13                                                     Michael Paretti
                    Las Vegas, Nevada 89169




                                                                                                             Nevada Bar No. 13926
                         LAW OFFICES

                          702.784.5200




                                                      14
                                                                                                             3883 Howard Hughes Parkway, Suite 1100
                               L.L.P.




                                                      15                                                     Las Vegas, Nevada 89169

                                                      16                                                     JONES DAY
                                                                                                             Tyrone R. Childress, Esq.
                                                      17                                                     Amanda P. Ellison, Esq.
                                                      18                                                     (Pro Hac Vice Forthcoming)
                                                                                                             555 South Flower Street, Fiftieth Floor
                                                      19                                                     Los Angeles, CA 90071
                                                                                                             Telephone: (213) 489-3939
                                                      20                                                     Facsimile: (213) 243-2539
                                                                                                             tchildress@jonesday.com
                                                      21                                                     apellison@jonesday.com
                                                      22
                                                                                                             Jason B. Lissy, Esq.
                                                      23                                                     Joseph D. Vandegriff, Esq.
                                                                                                             (Pro Hac Vice Forthcoming)
                                                      24                                                     250 Vesey Street
                                                                                                             New York, NY 10281-1047
                                                      25                                                     Telephone: (212) 326-3939
                                                      26                                                     Facsimile: (212) 755-7306
                                                                                                             jlissy@jonesday.com
                                                      27                                                     jvandegriff@jonesday.com
                                                                                                             Attorneys for Plaintiff Wynn Resorts, Limited
                                                      28    4851-0429-0285



                                                                                                          -2-
Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 53 of 250




                       EXHIBIT 1
             Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 54 of 250


                                                                         MUTUAL CORPORATION
                                                                         NON-ASSESSABLE POLICY
       Factory Mutual Insurance Company
       P.O. Box 7500
       Johnston, Rhode Island 02919
       1-800-343-7722

DECLARATIONS
Policy No.                                       Previous Policy No.                            DATE OF ISSUE
 1048495                                           1035972                                       10 April, 2019


Account No.                                      Replaces Binder No.
 1-35024

In consideration of this Policy’s Provisions, Conditions, Stipulations, Exclusions and Limits of Liability, and of premium charged,
Factory Mutual Insurance Company, hereafter referred to as the Company, does insure:

                        INSURED:

                        Wynn Resorts, Limited




                                           (For Complete Title See Policy)

The term of this Policy is from the 15th day of April, 2019 to the 15th day of April, 2020 at 12:01 a.m., Standard Time, at the
Locations of property involved as provided in this Policy.

This Policy covers property, as described in this Policy, against ALL RISKS OF PHYSICAL LOSS OR DAMAGE, except as
hereinafter excluded, while located as described in this Policy.

By virtue of this Policy and any other policies purchased from the Company being in force, the Insured becomes a member of the
Company, subject to the provisions of its charter and by-laws, and is entitled to one vote either in person or by proxy at any and all
meetings of said Company.

Assignment of this Policy will not be valid except with the written consent of the Company.

This Policy is made and accepted subject to the above provisions and those hereinafter stated, which are made a part of this
Policy, together with such other provisions and agreements as may be added to this Policy.

In Witness, this Company has issued this Policy at its office in the city of Johnston, R. I.
this 10th day of April, 2019.




 _______________________________________________
Authorized Signature                                                 Secretary                               President




Countersigned (if required) this        day of                         _________________________________________________
                                                                                                                              Agent

Form FMGA DEC                                                                                                    Printed in U.S.A.
7020 (5/99)



                                                                                                         WR_FM Policies_001
                                                                                                                                001
Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 55 of 250




                            WR_FM Policies_002




                                                                        002
              Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 56 of 250




                                       Factory Mutual Insurance Company
                                       Johnston, Rhode Island
                                       A Mutual Corporation




                                       This policy is Non-Assessable.



                                       It is important that the written
                                       portions of all policies covering
                                       the same property read exactly
                                       alike. If they do not, they should
                                       be made uniform at once.




                                       In case of loss notify the company
                                       or its local agent at once in writing.




7019 (9/01)




                                                                                WR_FM Policies_003

                                                                                               003
             Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 57 of 250

       This policy is issued by a mutual company having special regulations lawfully applicable to its organization,
membership, policies, or contracts of insurance of which the following shall apply to and form a part of this policy.

                             EXTRACTS FROM CHARTER OF THIS COMPANY
                            Granted by the General Assembly of the State of Rhode Island

          SECTION 5: Except as hereinafter specifically provided, each natural person, partnership, association, corporation or
legal entity insured on the mutual plan by the Corporation shall be a member of the Corporation during the term of its policy but
no longer, and at all meetings of the members shall be entitled to one vote either in person or by proxy, provided, however, that
where there is more than one insured under any policy, such insureds shall nevertheless be deemed to be a single member of the
Corporation for all purposes. The Corporation may issue policies which do not entitle the insured to membership in the
Corporation nor to participate in its surplus.

         SECTION 10: Upon the termination of the membership of any member, all his or its right and interest in the surplus,
reserves and other assets of the Corporation shall forthwith cease.


                           EXTRACTS FROM THE BY-LAWS OF THIS COMPANY
                                                       Adopted July 13, 2000


         ARTICLE 1 – MEETINGS OF THE MEMBERS

         SECTION 1. Annual Meeting
         The annual meeting of the members shall be held at the principal offices of the Company, or at such other place as may
be stated in the notice of the meeting, at 9:00 a.m. on the second Thursday of April in each year, for the election of directors and
the transaction of such other business as may be brought before the meeting. If the annual meeting is omitted on the day herein
provided therefor, a special meeting may be held in place thereof; and any business transacted or elections held at such special
meeting shall be as effective as if transacted or held at the annual meeting.




         7019 (9/01)

                                                                                                         WR_FM Policies_004
                                                                                                                            004
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 58 of 250

                                                                                                                     Account No. 1-35024
                                                                                                                      Policy No. 1048495


                                              TABLE OF CONTENTS
                                           (Order In Which They Appear)                                                                     Page No.


DECLARATIONS PAGE

DECLARATIONS
1.      NAMED INSURED AND MAILING ADDRESS ............................................................................ 1
2.      POLICY DATES ................................................................................................................................ 1
3.      INSURANCE PROVIDED ................................................................................................................ 1
4.      PREMIUM ......................................................................................................................................... 1
5.      PREMIUM PAYABLE ...................................................................................................................... 1
6.      LOSS ADJUSTMENT/PAYABLE .................................................................................................... 1
7.      TERRITORY...................................................................................................................................... 2
8.      JURISDICTION ................................................................................................................................. 2
9.      CURRENCY ...................................................................................................................................... 2
10.     LIMITS OF LIABILITY .................................................................................................................... 2
11.     DEDUCTIBLES ................................................................................................................................. 6

PROPERTY DAMAGE
1.      INSURED PROPERTY ..................................................................................................................... 9
2.      EXCLUDED PROPERTY ................................................................................................................. 9
3.      EXCLUSIONS ................................................................................................................................. 10
4.      APPLICATION OF POLICY TO DATE OR TIME RECOGNITION ........................................... 14
5.      VALUATION................................................................................................................................... 15
6.      ADDITIONAL COVERAGES ........................................................................................................ 17
        CYBER ADDITIONAL COVERAGES .......................................................................................... 17
        A.   DATA, PROGRAMS OR SOFTWARE................................................................................ 17
        B.   OFF PREMISES DATA SERVICES PROPERTY DAMAGE ............................................ 18
        OTHER ADDITIONAL COVERAGES .......................................................................................... 20
        A.   ACCIDENTAL INTERRUPTION OF SERVICES .............................................................. 20
        B.   ACCOUNTS RECEIVABLE ................................................................................................ 20
        C.   AUTOMATIC COVERAGE ................................................................................................. 21
        D.   BRANDS AND LABELS ...................................................................................................... 21
        E.   CLAIMS PREPARATION COSTS....................................................................................... 22
        F.   COMMUNICABLE DISEASE RESPONSE ........................................................................ 22
        G.   CONSEQUENTIAL REDUCTION IN VALUE ................................................................... 23
        H.   CONTROL OF DAMAGED PROPERTY ............................................................................ 23
        I.   DEBRIS REMOVAL ............................................................................................................. 24
        J.   DECONTAMINATION COSTS ........................................................................................... 24
        K.   ERRORS AND OMISSIONS ................................................................................................ 24
        L.   EXPEDITING COSTS .......................................................................................................... 25
        M. FINE ARTS AND VALUABLE PAPERS AND RECORDS ............................................... 25
        N.   INSTALLMENT OR DEFERRED PAYMENTS ................................................................. 26
        O.   LAND AND WATER CONTAMINANT CLEANUP, REMOVAL AND DISPOSAL ...... 27
        P.   LAW AND ORDINANCE .................................................................................................... 27
        Q.   LOSS PAYMENT INCREASED TAX LIABILITY ............................................................ 28
        R.   MACHINERY OR EQUIPMENT STARTUP OPTION....................................................... 29


Printed 10-Apr-2019                                                                                                                         Page 1
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                                                                 WR_FM Policies_005
                                                                                                                                                   005
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 59 of 250

                                                                                                                  Account No. 1-35024
                                                                                                                   Policy No. 1048495


                                             TABLE OF CONTENTS
                                          (Order In Which They Appear)                                                                  Page No.

        S.       MISCELLANEOUS PROPERTY ......................................................................................... 29
        T.       OPERATIONAL TESTING .................................................................................................. 30
        U.       PROTECTION AND PRESERVATION OF PROPERTY ................................................... 30
        V.       SERVICE ANIMALS ............................................................................................................ 31
        W.       SERVICE INTERRUPTION PROPERTY DAMAGE ......................................................... 31
        X.       TEMPORARY REMOVAL OF PROPERTY ....................................................................... 32
        Y.       TERRORISM ......................................................................................................................... 33
        Z.       TRANSPORTATION ............................................................................................................ 34

TIME ELEMENT
1.      LOSS INSURED .............................................................................................................................. 37
2.      TIME ELEMENT COVERAGES .................................................................................................... 38
        A.   GROSS EARNINGS.............................................................................................................. 38
        B.   EXTRA EXPENSE ................................................................................................................ 40
        C.   LEASEHOLD INTEREST .................................................................................................... 40
        D.   RENTAL INSURANCE ........................................................................................................ 41
3.      PERIOD OF LIABILITY ................................................................................................................. 42
4.      TIME ELEMENT EXCLUSIONS ................................................................................................... 44
5.      TIME ELEMENT COVERAGE EXTENSIONS ............................................................................ 44
        CYBER TIME ELEMENT COVERAGE EXTENSIONS .............................................................. 45
        A.   COMPUTER SYSTEMS NON PHYSICAL DAMAGE ...................................................... 45
        B.   OFF PREMISES DATA SERVICES TIME ELEMENT ...................................................... 45
        SUPPLY CHAIN TIME ELEMENT COVERAGE EXTENSIONS ............................................... 47
        A.   CIVIL OR MILITARY AUTHORITY .................................................................................. 47
        B.   CONTINGENT TIME ELEMENT EXTENDED ................................................................. 47
        C.   INGRESS/EGRESS ............................................................................................................... 48
        D.   LOGISTICS EXTRA COST .................................................................................................. 49
        E.   SERVICE INTERRUPTION TIME ELEMENT ................................................................... 50
        ADDITIONAL TIME ELEMENT COVERAGE EXTENSIONS ................................................... 51
        A.   ATTRACTION PROPERTY ................................................................................................. 51
        B.   CRISIS MANAGEMENT ..................................................................................................... 52
        C.   DELAY IN STARTUP .......................................................................................................... 53
        D.   EXTENDED PERIOD OF LIABILITY ................................................................................ 53
        E.   GOODWILL AND PUBLIC RELATIONS .......................................................................... 54
        F.   INTERRUPTION BY COMMUNICABLE DISEASE ......................................................... 54
        G.   ON PREMISES SERVICES .................................................................................................. 55
        H.   PROTECTION AND PRESERVATION OF PROPERTY TIME ELEMENT .................... 56
        I.   RELATED REPORTED VALUES ....................................................................................... 56
        J.   RESEARCH AND DEVELOPMENT ................................................................................... 56
        K.   SOFT COSTS ........................................................................................................................ 56

LOSS ADJUSTMENT AND SETTLEMENT
1.      REQUIREMENTS IN CASE OF LOSS .......................................................................................... 58
2.      CURRENCY FOR LOSS PAYMENT............................................................................................. 59
3.      PARTIAL PAYMENT OF LOSS SETTLEMENT ......................................................................... 59


Printed 10-Apr-2019                                                                                                                     Page 2
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                                                              WR_FM Policies_006
                                                                                                                                                006
        Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 60 of 250

                                                                                                                      Account No. 1-35024
                                                                                                                       Policy No. 1048495


                                               TABLE OF CONTENTS
                                            (Order In Which They Appear)                                                                    Page No.

4.       COLLECTION FROM OTHERS .................................................................................................... 59
5.       SUBROGATION ............................................................................................................................. 59
6.       COMPANY OPTION ...................................................................................................................... 59
7.       ABANDONMENT ........................................................................................................................... 59
8.       APPRAISAL .................................................................................................................................... 60
9.       SUIT AGAINST THE COMPANY ................................................................................................. 60
10.      SETTLEMENT OF CLAIMS .......................................................................................................... 61

GENERAL PROVISIONS
1.  CANCELLATION/NON-RENEWAL ............................................................................................. 62
2.  INSPECTIONS................................................................................................................................. 62
3.  PROVISIONS APPLICABLE TO SPECIFIC JURISDICTIONS ................................................... 63
4.  LIBERALIZATION ......................................................................................................................... 63
5.  MISREPRESENTATION AND FRAUD ........................................................................................ 63
6.  LENDERS LOSS PAYEE AND MORTGAGEE INTERESTS AND OBLIGATIONS ................ 63
7.  OTHER INSURANCE ..................................................................................................................... 65
8.  POLICY MODIFICATION ............................................................................................................. 65
9.  REDUCTION BY LOSS .................................................................................................................. 66
10. SUSPENSION .................................................................................................................................. 66
11. TITLES ............................................................................................................................................. 66
12. ASSIGNMENT ................................................................................................................................ 66
13. DEFINITIONS ................................................................................................................................. 66
SCHEDULE OF LOCATIONS .................................................................................................. Appendix A
NAMED FLOOD LOCATIONS .................................................................................................Appendix B
SERVICE ANIMALS ..................................................................................................................Appendix C
CYBER OPTIMAL RECOVERY ENDORSEMENT, FORM FMG7558
SUPPLEMENTAL UNITED STATES CERTIFIED ACT OF TERRORISM ENDORSEMENT,
FORM FMG7308




Printed 10-Apr-2019                                                                                                                         Page 3
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                                                                 WR_FM Policies_007
                                                                                                                                                   007
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 61 of 250

                                                                                        Account No. 1-35024
                                                                                         Policy No. 1048495




                                                    DECLARATIONS

        This Policy covers property, as described in this Policy, against ALL RISKS OF PHYSICAL
        LOSS OR DAMAGE, except as hereinafter excluded, while located as described in this Policy.

1.      NAMED INSURED AND MAILING ADDRESS

        Wynn Resorts, Limited and any subsidiary, and Wynn Resorts, Limited’s interest in any
        partnership or joint venture in which Wynn Resorts, Limited has management control or ownership
        as now constituted or hereafter is acquired, as the respective interest of each may appear; all
        hereafter referred to as the “Insured,” including legal representatives.

        3720 Howard Hughes Pkwy Suite 170
        Las Vegas, NV 89169-6016

2.      POLICY DATES

                     TERM: One year

                     FROM: 15 April, 2019 at 12:01 a.m., Standard Time;
                     TO:   15 April, 2020 at 12:01 a.m., Standard Time,

                     at the location of property involved as provided in this Policy.

3.      INSURANCE PROVIDED

        The coverage under this Policy applies to property described on the Schedule of Locations or
        covered under the terms and conditions of the AUTOMATIC COVERAGE, ERRORS AND
        OMISSIONS or MISCELLANEOUS PROPERTY provisions, unless otherwise provided.

        Schedule of Locations are as listed on the Schedule of Locations attached to this Policy.

4.      PREMIUM

        This Policy is issued in consideration of an initial premium.

5.      PREMIUM PAYABLE

        Willis of Pennsylvania, Inc. (Radnor) pays the premium under this Policy, and any return of the
        paid premium accruing under this Policy will be paid to the account of Willis of Pennsylvania, Inc.
        (Radnor).

6.      LOSS ADJUSTMENT/PAYABLE

        Loss, if any, will be adjusted with and payable to Wynn Resorts, Limited, or as may be directed by
        Wynn Resorts, Limited.


Printed 10-Apr-2019                                                                                 Page 1
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                             WR_FM Policies_008
                                                                                                               008
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 62 of 250

                                                                                    Account No. 1-35024
                                                                                     Policy No. 1048495


        Additional insured interests will also be included in loss payment as their interests may appear
        when named as additional named insured, lender, mortgagee and/or loss payee either on a
        Certificate of Insurance or other evidence of insurance on file with the Company or named below.

        When named on a Certificate of Insurance or other evidence of insurance, such additional interests
        are automatically added to this Policy as their interests may appear as of the effective date shown
        on the Certificate of Insurance or other evidence of insurance. The Certificate of Insurance or other
        evidence of insurance will not amend, extend or alter the terms, conditions, provisions and limits of
        this Policy.

        The following additional interest(s) is added to the Policy as Additional Named Insured as their
        interests may appear. Such interests do not extend to any TIME ELEMENT coverage under this
        Policy.

        Deutsche Bank AG New York Branch, as Collateral Agent
        60 Wall Street
        New York, New York 10005

        As respects their interest in Real and Personal Property at all locations listed on the Schedule of
        Locations.

        Adding such additional interest(s) does not amend, extend or alter the terms, conditions or
        provisions of this Policy.

7.      TERRITORY

        Coverage as provided under this Policy applies in Canada, the United States of America and the
        Commonwealth of Puerto Rico.

8.      JURISDICTION

        This Policy will be governed by the laws of the United States of America.

        Any disputes arising hereunder will be exclusively subject to United States of America jurisdiction.

9.      CURRENCY

        All amounts, including deductibles, premiums and limits of liability, indicated in this Policy shall
        be in the currency represented by the three letter currency designation shown. This three letter
        currency designator is defined in Table A.1-Currency and funds code list, International
        Organization for Standardization (ISO) 4217, edition in effect at the inception of this Policy.

10.     LIMITS OF LIABILITY

        The Company’s maximum limit of liability in an occurrence, including any insured TIME
        ELEMENT loss, will not exceed the Policy limit of liability of USD2,250,000,000 subject to the
        following provisions:




Printed 10-Apr-2019                                                                                 Page 2
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                             WR_FM Policies_009
                                                                                                               009
       Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 63 of 250

                                                                                            Account No. 1-35024
                                                                                             Policy No. 1048495


        A.      Limits of liability and time limits stated below or elsewhere in this Policy are part of, and not
                in addition to, the Policy limit of liability.

        B.      Limits of liability in an occurrence apply to the total loss or damage at all locations and for
                all coverages involved, including any insured TIME ELEMENT loss, subject to the
                following provisions:

                1) when a limit of liability applies in the aggregate during any policy year, the
                   Company’s maximum amount payable will not exceed such limit of liability during any
                   policy year.

                2) when a limit of liability applies to a location or other specified property, such limit of
                   liability will be the maximum amount payable for all loss or damage at all locations
                   arising from physical loss or damage at such location or to such other specified
                   property.

        C.      Should an occurrence result in liability payable under more than one policy issued to the
                Named Insured by the Company, or its representative companies, the maximum amount
                payable in the aggregate under all such policies will be the applicable limit(s) of liability
                indicated in this Policy.

       Applicable Limits of Liability/Time Limits:

         ATTRACTION PROPERTY                                        30 consecutive days

                                                                    As respects the McCarran International Airport:

                                                                    30 consecutive days but not to exceed a
                                                                    USD10,000,000 limit

         AUTOMATIC COVERAGE                                         90 day period but not to exceed a
                                                                    USD100,000,000 limit, per location

         CIVIL OR MILITARY AUTHORITY                                30 consecutive days

         CLAIMS PREPARATION COSTS                                   USD250,000 plus 50% of the amount
                                                                    recoverable under this coverage in excess of
                                                                    USD250,000

         COMMUNICABLE DISEASE RESPONSE                              USD1,000,000 in the aggregate during any
                                                                    policy year

                                                                    The Company’s maximum limit of liability for
                                                                    INTERRUPTION BY COMMUNICABLE
                                                                    DISEASE and this coverage combined shall not
                                                                    exceed USD1,000,000 in the aggregate during
                                                                    any policy year regardless of the number of
                                                                    locations, coverages or occurrences involved.


Printed 10-Apr-2019                                                                                           Page 3
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                                    WR_FM Policies_010
                                                                                                                         010
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 64 of 250

                                                                                            Account No. 1-35024
                                                                                             Policy No. 1048495


         COMPUTER SYSTEMS NON PHYSICAL                              USD10,000,000 in the aggregate during any
         DAMAGE and DATA, PROGRAMS OR                               policy year
         SOFTWARE combined

         CONTINGENT TIME ELEMENT                                    USD50,000,000
         EXTENDED

         CRISIS MANAGEMENT                                          30 consecutive days

         earth movement                                             USD500,000,000 in the aggregate during any
                                                                    policy year

         ERRORS AND OMISSIONS                                       USD100,000,000

         EXPEDITING COSTS and EXTRA                                 USD100,000,000
         EXPENSE combined

         EXTENDED PERIOD OF LIABILITY                               365 day period

         fill beneath car parks, parking lots, pavement,            USD5,000,000
         roadways, railways, transformer enclosures,
         walkways, or buildings and structures
         combined

         fine arts                                                  USD100,000,000 but not to exceed a USD10,000
                                                                    limit per item for irreplaceable fine arts not on
                                                                    a schedule on file with the Company

         fines or penalties for breach of contract or for           USD100,000
         late or noncompletion of orders combined

         flood                                                      USD50,000,000 in the aggregate during any
                                                                    policy year except a USD500,000,000 limit in
                                                                    the aggregate during any policy year for
                                                                    locations as described on Named Flood
                                                                    Locations, Appendix B

                                                                    This Company’s maximum limit of liability will
                                                                    not exceed a USD500,000,000 limit in the
                                                                    aggregate during any policy year regardless of
                                                                    the number of locations, coverages or
                                                                    occurrences involved.

         GOODWILL AND PUBLIC RELATIONS                              USD1,000,000 but not to exceed a USD500
                                                                    limit, per room per day

         INGRESS/EGRESS                                             30 day period


Printed 10-Apr-2019                                                                                        Page 4
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                                    WR_FM Policies_011
                                                                                                                      011
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 65 of 250

                                                                                            Account No. 1-35024
                                                                                             Policy No. 1048495


         INTERRUPTION BY COMMUNICABLE                               12 month period but not to exceed a
         DISEASE                                                    USD1,000,000 limit in the aggregate during
                                                                    any policy year

                                                                    The Company’s maximum limit of liability for
                                                                    COMMUNICABLE DISEASE RESPONSE and
                                                                    this coverage combined shall not exceed
                                                                    USD1,000,000 in the aggregate during any
                                                                    policy year regardless of the number of
                                                                    locations, coverages or occurrences involved.

         LAND AND WATER CONTAMINANT                                 USD1,000,000 in the aggregate during any
         CLEANUP, REMOVAL AND DISPOSAL                              policy year

         LOGISTICS EXTRA COST                                       180 day period but not to exceed 200% of the
                                                                    normal cost

         MISCELLANEOUS PROPERTY                                     As respects property at a location:

                                                                    a)    USD50,000,000 per location

                                                                    As respects property not at a location:

                                                                    a)    USD25,000,000

         OFF PREMISES DATA SERVICES                                 USD5,000,000 in the aggregate during any
         PROPERTY DAMAGE and OFF PREMISES                           policy year
         DATA SERVICES TIME ELEMENT
         combined

         Ordinary Payroll                                           90 day period

         SERVICE ANIMALS                                            USD100,000 in the aggregate during any
                                                                    policy year but not to exceed a USD20,000 limit,
                                                                    per animal

         SERVICE INTERRUPTION PROPERTY                              USD50,000,000
         DAMAGE and SERVICE INTERRUPTION
         TIME ELEMENT combined

         TERRORISM                                                  USD5,000,000 in the aggregate during any
                                                                    policy year but not to exceed the following
                                                                    limits in the aggregate during any policy year:

                                                                    a)    USD5,000,000 for AUTOMATIC
                                                                          COVERAGE, ERRORS AND
                                                                          OMISSIONS, MISCELLANEOUS


Printed 10-Apr-2019                                                                                           Page 5
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                                    WR_FM Policies_012
                                                                                                                      012
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 66 of 250

                                                                                            Account No. 1-35024
                                                                                             Policy No. 1048495


                                                                          PROPERTY and TEMPORARY
                                                                          REMOVAL OF PROPERTY combined

                                                                    b)    USD5,000,000 for flood when caused by
                                                                          or resulting from terrorism

                                                                    The limits for TERRORISM shall not include the
                                                                    actual cash value portion of fire damage caused
                                                                    by terrorism.

                                                                    The limits for TERRORISM do not apply to the
                                                                    SUPPLEMENTAL UNITED STATES
                                                                    CERTIFIED ACT OF TERRORISM
                                                                    ENDORSEMENT(S).

         valuable papers and records                                USD100,000,000 but not to exceed a USD10,000
                                                                    limit per item for irreplaceable valuable papers
                                                                    and records not on a schedule on file with the
                                                                    Company

         vehicles                                                   USD500,000


11.     DEDUCTIBLES

        Subject to the deductible general provisions stated below, in each case of loss covered by this
        Policy the following deductibles apply:

         CONTINGENT TIME ELEMENT                                    The following deductible(s) shall apply at each
         EXTENDED                                                   contingent time element location where the
                                                                    physical damage occurs:

                                                                    USD250,000 per location

         LOGISTICS EXTRA COST                                       USD250,000 per occurrence

         TRANSPORTATION                                             USD25,000 combined all coverages, per
                                                                    occurrence

         All Other Loss                                             USD250,000 combined all coverages, per
                                                                    occurrence

        Deductible General Provisions:

        In each case of loss covered by this Policy, the Company will be liable only if the Insured sustains
        a loss, including any insured TIME ELEMENT loss, in a single occurrence greater than the
        applicable deductible specified above, and only for its share of that greater amount.


Printed 10-Apr-2019                                                                                        Page 6
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                                    WR_FM Policies_013
                                                                                                                     013
       Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 67 of 250

                                                                                    Account No. 1-35024
                                                                                     Policy No. 1048495



        A.      For SERVICE INTERRUPTION loss, when a deductible is not specifically stated as
                applying to SERVICE INTERRUPTION, the deductible applied to the SERVICE
                INTERRUPTION loss will be the deductible that would apply if the cause of the interruption
                happened at the insured location that sustains the interruption of the specified services.

        B.      For CONTINGENT TIME ELEMENT EXTENDED loss, when a deductible is not
                specifically stated as applying to CONTINGENT TIME ELEMENT EXTENDED, the
                deductible for CONTINGENT TIME ELEMENT EXTENDED loss will be determined as
                though the contingent time element location was an insured location under this Policy.

        C.      The stated earthquake deductible will be applied to earthquake loss. The stated flood
                deductible will be applied to flood loss. The stated wind deductible will be applied to wind
                loss. The provisions of item E below will also be applied to each.

        D.      When this Policy insures more than one location, the deductible will apply against the total
                loss covered by this Policy in an occurrence except that a deductible that applies on a per
                location basis, if specified, will apply separately to each location where the physical damage
                happened regardless of the number of locations involved in the occurrence.

        E.      Unless stated otherwise, if two or more deductibles apply to an occurrence, the total to be
                deducted will not exceed the largest deductible applicable. For the purposes of this
                provision, when a separate Property Damage and a separate Time Element deductible apply,
                the sum of the two deductibles will be considered a single deductible. If two or more
                deductibles apply on a per location basis in an occurrence, the largest deductible applying
                to each location will be applied separately to each such location.

        F.      When a % deductible is stated above, whether separately or combined, the deductible is
                calculated as follows:

                Property Damage – % of the value, per the Valuation clause(s) of the PROPERTY
                DAMAGE section, of the property insured at the location where the physical damage
                happened.

                Time Element – % of the full Time Element values that would have been earned in the 12
                month period following the occurrence by use of the facilities at the location where the
                physical damage happened, plus that proportion of the full Time Element values at all other
                locations where TIME ELEMENT loss ensues that was directly affected by use of such
                facilities and that would have been earned in the 12 month period following the occurrence.

        G.      For insured physical loss or damage:

                1) to insured fire protection equipment; or

                2) from water or other substance discharged from fire protection equipment of the type
                   insured,

                the applicable deductible applying to items 1 or 2 above only will be reduced by fifty percent
                (50%), per occurrence. However, this provision will not apply to loss or damage resulting


Printed 10-Apr-2019                                                                                 Page 7
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                            WR_FM Policies_014
                                                                                                                 014
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 68 of 250

                                                                                  Account No. 1-35024
                                                                                   Policy No. 1048495


                from fire or earth movement regardless of whether claim is made for such fire or earth
                movement.




Printed 10-Apr-2019                                                                              Page 8
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                         WR_FM Policies_015
                                                                                                           015
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 69 of 250

                                                                                      Account No. 1-35024
                                                                                       Policy No. 1048495


                                                PROPERTY DAMAGE

1.      INSURED PROPERTY

        This Policy insures the following property, unless otherwise excluded elsewhere in this Policy, as
        described in the INSURANCE PROVIDED provision or within 1,000 feet/300 metres thereof, to
        the extent of the interest of the Insured in such property:

        A.      Real Property, including new buildings and additions under construction, in which the
                Insured has an insurable interest.

        B.      Personal Property:

                1) owned by the Insured.

                2) consisting of the Insured’s interest as a tenant in improvements and betterments. In the
                   event of physical loss or damage, the Company agrees to accept and consider the
                   Insured as sole and unconditional owner of improvements and betterments,
                   notwithstanding any contract or lease to the contrary.

                3) of officers and employees of the Insured.

                4) of others in the Insured’s custody to the extent the Insured is under obligation to keep
                   insured for physical loss or damage insured by this Policy.

                5) of others in the Insured’s custody to the extent of the Insured’s legal liability for insured
                   physical loss or damage to Personal Property. The Company will defend that portion of
                   any suit against the Insured that alleges such liability and seeks damages for such
                   insured physical loss or damage. The Company may, without prejudice, investigate,
                   negotiate and settle any claim or suit as the Company deems expedient.

        This Policy also insures the interest of contractors and subcontractors in insured property during
        construction at an insured location or within 1,000 feet/300 metres thereof, to the extent of the
        Insured’s legal liability for insured physical loss or damage to such property. Such interest of
        contractors and subcontractors is limited to the property for which they have been hired to perform
        work and such interest will not extend to any TIME ELEMENT coverage provided under this
        Policy.

2.      EXCLUDED PROPERTY

        The following exclusions apply unless otherwise stated in this Policy:

        This Policy excludes:

        A.      currency, money, notes or securities.

        B.      precious metal in bullion form.




Printed 10-Apr-2019                                                                                   Page 9
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                              WR_FM Policies_016
                                                                                                               016
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 70 of 250

                                                                                    Account No. 1-35024
                                                                                     Policy No. 1048495


        C.      land and any substance in or on land. However, this exclusion does not apply to:

                1) landscape gardening.

                2) car parks, parking lots, pavement, roadways, railways, transformer enclosures or
                   walkways.

                3) fill beneath car parks, parking lots, pavement, roadways, railways, transformer
                   enclosures, walkways, or buildings and structures.

        D.      water. However, this exclusion does not apply to:

                1) water that is contained within any enclosed tank, piping system or any other processing
                   equipment.

        E.      animals, except as provided by the SERVICE ANIMALS coverage of this Policy, standing
                timber or growing crops.

        F.      watercraft or aircraft, except when unfueled and manufactured by the Insured.

        G.      vehicles of officers or employees of the Insured or vehicles otherwise insured for physical
                loss or damage.

        H.      underground mines or mine shafts or any property within such mine or shaft.

        I.      dams or dikes.

        J.      property in transit, except as otherwise provided by this Policy.

        K.      property sold by the Insured under conditional sale, trust agreement, installment plan or
                other deferred payment plan after delivery to customers, except as provided by the
                INSTALLMENT OR DEFERRED PAYMENTS coverage of this Policy.

        L.      electronic data, programs or software, except when they are stock in process, finished goods
                manufactured by the Insured, raw materials, supplies or other merchandise not manufactured
                by the Insured, or as otherwise provided by the DATA, PROGRAMS OR SOFTWARE
                coverage of this Policy.

        M.      property of Wynn MA, LLC (Wynn MA) and property located at 1 Horizon Way, Everett,
                Massachusetts, 02149.

3.      EXCLUSIONS

        In addition to the exclusions elsewhere in this Policy, the following exclusions apply unless
        otherwise stated:

        A.      This Policy excludes:

                1) indirect or remote loss or damage.


Printed 10-Apr-2019                                                                                  Page 10
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                            WR_FM Policies_017
                                                                                                              017
       Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 71 of 250

                                                                                     Account No. 1-35024
                                                                                      Policy No. 1048495



                2) interruption of business, except to the extent provided by this Policy.

                3) loss of market or loss of use.

                4) loss or damage or deterioration arising from any delay.

                5) mysterious disappearance, loss or shortage disclosed on taking inventory, or any
                   unexplained loss.

                6) loss from enforcement of any law or ordinance:

                     a) regulating the construction, repair, replacement, use or removal, including debris
                        removal, of any property; or

                     b) requiring the demolition of any property, including the cost in removing its debris;

                     except as provided by the DECONTAMINATION COSTS and LAW AND
                     ORDINANCE coverages of this Policy.

                7) loss resulting from the voluntary parting with title or possession of property if induced
                   by any fraudulent act or by false pretence.

        B.      This Policy excludes loss or damage directly or indirectly caused by or resulting from any of
                the following regardless of any other cause or event, whether or not insured under this
                Policy, contributing concurrently or in any other sequence to the loss:

                1) nuclear reaction or nuclear radiation or radioactive contamination. However:

                     a) if physical damage by fire or sprinkler leakage results, then only that resulting
                        damage is insured; but not including any loss or damage due to nuclear reaction,
                        radiation or radioactive contamination.

                     b) this Policy does insure physical damage directly caused by sudden and accidental
                        radioactive contamination, including resultant radiation damage, from material used
                        or stored or from processes conducted on the insured location, provided that on the
                        date of loss, there is neither a nuclear reactor nor any new or used nuclear fuel on
                        the insured location. This coverage does not apply to any act, loss or damage
                        excluded in item B2f of this EXCLUSIONS clause.

                     This exclusion B1 and the exceptions in B1a and B1b do not apply to any act, loss or
                     damage which also comes within the terms of exclusion B2b of this EXCLUSIONS
                     clause.

                2) a) hostile or warlike action in time of peace or war, including action in hindering,
                      combating or defending against an actual, impending or expected attack by any:

                          (i) government or sovereign power (de jure or de facto);



Printed 10-Apr-2019                                                                                 Page 11
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                             WR_FM Policies_018
                                                                                                               018
       Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 72 of 250

                                                                                          Account No. 1-35024
                                                                                           Policy No. 1048495


                          (ii) military, naval or air force; or

                          (iii) agent or authority of any party specified in i or ii above.

                     b) discharge, explosion or use of any nuclear device, weapon or material employing or
                        involving nuclear fission, fusion or radioactive force, whether in time of peace or
                        war and regardless of who commits the act.

                     c) insurrection, rebellion, revolution, civil war, usurped power, or action taken by
                        governmental authority in hindering, combating or defending against such an event.

                     d) seizure or destruction under quarantine or custom regulation, or confiscation by
                        order of any governmental or public authority.

                     e) risks of contraband, or illegal transportation or trade.

                     f) terrorism, including action taken to prevent, defend against, respond to or retaliate
                        against terrorism or suspected terrorism, except to the extent provided in the
                        TERRORISM coverage of the Policy. However, if direct loss or damage by fire
                        results from any of these acts (unless committed by or on behalf of the Insured),
                        then this Policy covers only to the extent of the actual cash value of the resulting
                        direct loss or damage by fire to property insured. This coverage exception for such
                        resulting fire loss or damage does not apply to:

                          (i) direct loss or damage by fire which results from any other applicable exclusion
                              in the Policy, including the discharge, explosion or use of any nuclear device,
                              weapon or material employing or involving nuclear fission, fusion or radioactive
                              force, whether in time of peace or war and regardless of who commits the act.

                          (ii) any coverage provided in the TIME ELEMENT section of this Policy or to any
                               other coverages provided in this Policy.

                          Any act which satisfies the definition of terrorism shall not be considered to be
                          vandalism, malicious mischief, riot, civil commotion, or any other risk of physical
                          loss or damage covered elsewhere in this Policy.

                          If any act which satisfies the definition of terrorism also comes within the terms of
                          item B2a of this EXCLUSIONS clause then item B2a applies in place of this item
                          B2f exclusion.

                          If any act which satisfies the definition of terrorism also comes within the terms of
                          item B2b of this EXCLUSIONS clause then item B2b applies in place of this item
                          B2f exclusion.

                          If any act which satisfies the definition of terrorism also comes within the terms of
                          item B2c of this EXCLUSIONS clause then item B2c applies in place of this item
                          B2f exclusion.




Printed 10-Apr-2019                                                                                   Page 12
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                               WR_FM Policies_019
                                                                                                                    019
       Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 73 of 250

                                                                                        Account No. 1-35024
                                                                                         Policy No. 1048495


                          If any act excluded herein involves nuclear reaction, nuclear radiation or radioactive
                          contamination, this item B2f exclusion applies in place of item B1 of this
                          EXCLUSIONS clause.

                3) any dishonest act, including but not limited to theft, committed alone or in collusion
                   with others, at any time:

                     a) by an Insured or any proprietor, partner, director, trustee, officer, or employee of an
                        Insured; or

                     b) by any proprietor, partner, director, trustee, or officer of any business or entity (other
                        than a common carrier) engaged by an Insured to do anything in connection with
                        property insured under this Policy.

                     This Policy does insure acts of direct insured physical damage intentionally caused by
                     an employee of an Insured or any individual specified in b above, and done without the
                     knowledge of the Insured. This coverage does not apply to any act excluded in B2f of
                     this EXCLUSIONS clause. In no event does this Policy cover loss by theft by any
                     individual specified in a or b above.

                4) lack of the following services:

                     a) incoming electricity, fuel, water, gas, steam or refrigerant;

                     b) outgoing sewerage;

                     c) incoming or outgoing voice, data or video,

                     all when caused by an event off the insured location, except as provided in the
                     SERVICE INTERRUPTION and OFF PREMISES DATA SERVICES coverages of this
                     Policy. But, if the lack of such a service directly causes insured physical damage on the
                     insured location, then only that resulting damage is insured.

                5) earth movement for property located in California.

        C.      This Policy excludes the following, but, if physical damage not excluded by this Policy
                results, then only that resulting damage is insured:

                1) faulty workmanship, material, construction or design from any cause.

                2) loss or damage to stock or material attributable to manufacturing or processing
                   operations while such stock or material is being processed, manufactured, tested, or
                   otherwise worked on.

                3) deterioration, depletion, rust, corrosion or erosion, wear and tear, inherent vice or latent
                   defect.




Printed 10-Apr-2019                                                                                    Page 13
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                               WR_FM Policies_020
                                                                                                                     020
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 74 of 250

                                                                                   Account No. 1-35024
                                                                                    Policy No. 1048495


                4) settling, cracking, shrinking, bulging, or expansion of:

                     a) foundations (including any pedestal, pad, platform or other property supporting
                        machinery).

                     b) floors.

                     c) pavements.

                     d) walls.

                     e) ceilings.

                     f) roofs.

                5) a) changes of temperature damage (except to machinery or equipment); or

                     b) changes in relative humidity damage,

                     all whether atmospheric or not.

                6) insect, animal or vermin damage.

                7) loss or damage to the interior portion of buildings under construction from rain, sleet or
                   snow, whether or not driven by wind, when the installation of the roof, walls or windows
                   of such buildings has not been completed.

        D.      This Policy excludes the following unless directly resulting from other physical damage not
                excluded by this Policy:

                1) contamination, and any cost due to contamination including the inability to use or
                   occupy property or any cost of making property safe or suitable for use or occupancy. If
                   contamination due only to the actual not suspected presence of contaminant(s) directly
                   results from other physical damage not excluded by this Policy, then only physical
                   damage caused by such contamination may be insured. This exclusion D1 does not
                   apply to radioactive contamination which is excluded elsewhere in this Policy.

                2) shrinkage.

                3) changes in color, flavor, texture or finish.

4.      APPLICATION OF POLICY TO DATE OR TIME RECOGNITION

        With respect to situations caused by any date or time recognition problem by electronic data
        processing equipment or media (such as the so-called Year 2000 problem), this Policy applies as
        follows.

        A.      This Policy does not pay for remediation, change, correction, repair or assessment of any
                date or time recognition problem, including the Year 2000 problem, in any electronic data


Printed 10-Apr-2019                                                                                Page 14
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                           WR_FM Policies_021
                                                                                                             021
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 75 of 250

                                                                                     Account No. 1-35024
                                                                                      Policy No. 1048495


                processing equipment or media, whether preventative or remedial, and whether before or
                after a loss, including temporary protection and preservation of property. This Policy does
                not pay for any TIME ELEMENT loss resulting from the foregoing remediation, change,
                correction, repair or assessment.

        B.      Failure of electronic data processing equipment or media to correctly recognize, interpret,
                calculate, compare, differentiate, sequence, access or process data involving one or more
                dates or times, including the Year 2000, is not insured physical loss or damage. This Policy
                does not pay for any such incident or for any TIME ELEMENT loss resulting from any such
                incident.

        Subject to all of its terms and conditions, this Policy does pay for physical loss or damage not
        excluded by this Policy that results from a failure of electronic data processing equipment or
        media to correctly recognize, interpret, calculate, compare, differentiate, sequence, access or
        process data involving one or more dates or times, including the Year 2000. Such covered
        resulting physical loss or damage does not include any loss, cost or expense described in A or B
        above. If such covered resulting physical loss or damage happens, and if this Policy provides
        TIME ELEMENT coverage, then, subject to all of its terms and conditions, this Policy also covers
        any insured Time Element loss directly resulting therefrom.

5.      VALUATION

        Adjustment of the physical loss amount under this Policy will be computed as of the date of loss at
        the place of the loss, and for no more than the interest of the Insured.

        Unless stated otherwise in an Additional Coverage, adjustment of physical loss to property will be
        subject to the following:

        A.      On stock in process, the value of raw materials and labor expended plus the proper
                proportion of overhead charges.

        B.      On finished goods manufactured by the Insured, the regular cash selling price, less all
                discounts and charges to which the finished goods would have been subject had no loss
                happened.

        C.      On raw materials, supplies or other merchandise not manufactured by the Insured:

                1) if repaired or replaced, the actual expenditure incurred in repairing or replacing the
                   damaged or destroyed property; or

                2) if not repaired or replaced, the actual cash value.

        D.      On exposed films, records, manuscripts and drawings that are not valuable papers and
                records, the value blank plus the cost of copying information from back-up or from originals
                of a previous generation. These costs will not include research, engineering or any costs of
                restoring or recreating lost information.




Printed 10-Apr-2019                                                                                  Page 15
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                             WR_FM Policies_022
                                                                                                               022
       Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 76 of 250

                                                                                      Account No. 1-35024
                                                                                       Policy No. 1048495


        E.      On property that is damaged by fire and such fire is the result of terrorism, the actual cash
                value of the fire damage loss. Any remaining fire damage loss shall be adjusted according
                to the terms and conditions of the Valuation clause(s) in this section of the Policy and shall
                be subject to the limit(s) of liability for TERRORISM, and if stated the limit of liability for
                SUPPLEMENTAL UNITED STATES CERTIFIED ACT OF TERRORISM
                ENDORSEMENT(S), as shown in the LIMITS OF LIABILITY clause in the
                DECLARATIONS section.

        F.      On all other property, the lesser of the following:

                1) The cost to repair.

                2) The cost to rebuild or replace on the same site with new materials of like size, kind and
                   quality.

                3) The cost in rebuilding, repairing or replacing on the same or another site, but not to
                   exceed the size and operating capacity that existed on the date of loss.

                4) The selling price of real property or machinery and equipment, other than stock, offered
                   for sale on the date of loss.

                5) The cost to replace unrepairable electrical or mechanical equipment, including computer
                   equipment, with equipment that is the most functionally equivalent to that damaged or
                   destroyed, even if such equipment has technological advantages and/or represents an
                   improvement in function and/or forms part of a program of system enhancement.

                6) The increased cost of demolition, if any, directly resulting from insured loss, if such
                   property is scheduled for demolition.

                7) The unamortized value of improvements and betterments, if such property is not
                   repaired or replaced at the Insured’s expense.

                8) The actual cash value if such property is:

                     a) useless to the Insured; or

                     b) not repaired, replaced or rebuilt on the same or another site within two years from
                        the date of loss, unless such time is extended by the Company.

                The Insured may elect not to repair or replace the insured real or personal property lost,
                damaged or destroyed. Loss settlement may be elected on the lesser of repair or replacement
                cost basis if the proceeds of such loss settlement are expended on other capital expenditures
                related to the Insured’s operations within two years from the date of loss. As a condition of
                collecting under this item, such expenditure must be unplanned as of the date of loss and be
                made at an insured location under this Policy. This item does not extend to LAW AND
                ORDINANCE.




Printed 10-Apr-2019                                                                                   Page 16
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                              WR_FM Policies_023
                                                                                                                   023
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 77 of 250

                                                                                    Account No. 1-35024
                                                                                     Policy No. 1048495


6.      ADDITIONAL COVERAGES

        This Policy includes the following Additional Coverages for insured physical loss or damage.

        These Additional Coverages:

        1)      are subject to the applicable limit of liability;

        2)      will not increase the Policy limit of liability; and

        3)      are subject to the Policy provisions, including applicable exclusions and deductibles,

        all as shown in this section and elsewhere in this Policy.

        CYBER ADDITIONAL COVERAGES

        A.      DATA, PROGRAMS OR SOFTWARE

                This Policy covers insured physical loss or damage to electronic data, programs or
                software, including physical loss or damage caused by the malicious introduction of a
                machine code or instruction.

                For the purposes of this Additional Coverage, insured data, programs or software can be
                anywhere worldwide, including while in transit, except in Cuba, Iran, North Korea, Sudan,
                Syria or Crimea Region of Ukraine.

                With respect to destruction, distortion or corruption caused by the malicious introduction of
                machine code or instruction, this Additional Coverage will apply when the Period of
                Liability is in excess of 48 hours.

                This Additional Coverage also covers:

                1) the cost of the following reasonable and necessary actions taken by the Insured provided
                   such actions are taken due to actual insured physical loss or damage to electronic data,
                   programs or software:

                     a) actions to temporarily protect and preserve insured electronic data, programs or
                        software.

                     b) actions taken for the temporary repair of insured physical loss or damage to
                        electronic data, programs or software.

                     c) actions taken to expedite the permanent repair or replacement of such damaged
                        property.

                2) the reasonable and necessary costs incurred by the Insured to temporarily protect or
                   preserve insured electronic data, programs or software against immediately impending
                   insured physical loss or damage to electronic data, programs or software. In the
                   event that there is no physical loss or damage, the costs covered under this item will be


Printed 10-Apr-2019                                                                                 Page 17
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                            WR_FM Policies_024
                                                                                                              024
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 78 of 250

                                                                                     Account No. 1-35024
                                                                                      Policy No. 1048495


                     subject to the deductible that would have applied had there been such physical loss or
                     damage.

                Costs recoverable under this Additional Coverage are excluded from coverage elsewhere in
                this Policy.

                This Additional Coverage excludes loss or damage to data, programs or software when they
                are stock in process, finished goods manufactured by the Insured, raw materials, supplies or
                other merchandise not manufactured by the Insured.

                DATA, PROGRAMS OR SOFTWARE Exclusions: As respects DATA, PROGRAMS OR
                SOFTWARE, the following applies:

                1) the exclusions in the EXCLUSIONS clause of this section do not apply except for A1,
                   A2, A6, B1, B2, B3a, B4 and B5.

                2) the following additional exclusions apply:

                     This Policy excludes the following, but, if physical damage not excluded by this Policy
                     results, then only that resulting damage is insured:

                     a) errors or omissions in processing or copying.

                     b) loss or damage to data, programs or software from errors or omissions in
                        programming or machine instructions.

                     c) deterioration, inherent vice, vermin or wear and tear.

                DATA, PROGRAMS OR SOFTWARE Valuation: On property covered under this
                Additional Coverage the loss amount will not exceed:

                1) the cost to repair, replace or restore data, programs or software including the costs to
                   recreate, research and engineer;

                2) if not repaired, replaced or restored within two years from the date of loss, the blank
                   value of the media.

        B.      OFF PREMISES DATA SERVICES PROPERTY DAMAGE

                This Policy covers insured physical loss or damage to insured property at an insured
                location when such physical loss or damage results from the interruption of off-premises
                data processing or data transmission services by reason of any accidental event at the
                facilities of the provider of such services that immediately prevents in whole or in part the
                delivery of such provided services.




Printed 10-Apr-2019                                                                                   Page 18
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                              WR_FM Policies_025
                                                                                                                025
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 79 of 250

                                                                                      Account No. 1-35024
                                                                                       Policy No. 1048495


                For the purposes of this Additional Coverage:

                1) facilities of the provider of off-premises data processing or data transmission
                   services can be located worldwide except in Cuba, Iran, North Korea, Sudan, Syria or
                   Crimea Region of Ukraine, and

                2) an accidental event to satellites will be considered an accidental event at the facilities of
                   the provider.

                This Additional Coverage will apply when the period of interruption of off-premises data
                processing or data transmission services as described below is in excess of 24 hours.

                The period of interruption of off-premises data processing or data transmission services
                is the period starting with the time when an interruption of provided services happens; and
                ending when with due diligence and dispatch the service could be wholly restored.

                Additional General Provisions:

                1) The Insured will immediately notify the company providing off-premises data
                   processing or data transmission services of any interruption of such services.

                2) The Company will not be liable if the interruption of such services is caused directly or
                   indirectly by the failure of the Insured to comply with the terms and conditions of any
                   contracts the Insured has entered into for such specified services.

                OFF PREMISES DATA SERVICES PROPERTY DAMAGE Exclusions: As respects OFF
                PREMISES DATA SERVICES PROPERTY DAMAGE, the following applies:

                1) Items B4 and C5 of the EXCLUSIONS clause in this section do not apply except for B4
                   with respect to:

                     a) incoming electricity, fuel, water, gas, steam or refrigerant; and

                     b) outgoing sewerage.

                2) The following additional exclusions apply:

                     This Policy excludes loss or damage directly or indirectly caused by or resulting from
                     the following regardless of any other cause or event, whether or not insured under this
                     Policy, contributing concurrently or in any other sequence to the loss:

                     a) earth movement for property located in the New Madrid Seismic Zone or in the
                        Pacific Northwest Seismic Zone.

                     b) terrorism.




Printed 10-Apr-2019                                                                                   Page 19
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                              WR_FM Policies_026
                                                                                                                026
       Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 80 of 250

                                                                                       Account No. 1-35024
                                                                                        Policy No. 1048495



        OTHER ADDITIONAL COVERAGES

        A.      ACCIDENTAL INTERRUPTION OF SERVICES

                This Policy covers physical damage resulting from changes in temperature or relative
                humidity to insured property at an insured location when such changes in temperature or
                relative humidity result from the interruption of services consisting of electricity, gas, fuel,
                steam, water or refrigeration by reason of any accidental event, other than insured physical
                loss or damage, at the insured location.

                This Additional Coverage will apply when the period of service interruption as described
                below is in excess of 24 hours.

                The period of service interruption is the period starting with the time when an interruption of
                specified services happens; and ending when with due diligence and dispatch the service
                could be wholly restored.

        B.      ACCOUNTS RECEIVABLE

                This Policy covers the following directly resulting from insured physical loss or damage to
                accounts receivable records while anywhere within this Policy’s TERRITORY, including
                while in transit:

                1) any shortage in the collection of accounts receivable.

                2) the interest charges on any loan to offset such impaired collection pending repayment of
                   such uncollectible sum. Unearned interest and service charges on deferred payment
                   accounts and normal credit losses on bad debts will be deducted in determining the
                   amount recoverable.

                3) the reasonable and necessary cost incurred for material and time required to re-establish
                   or reconstruct accounts receivable records excluding any costs covered by any other
                   insurance.

                4) any other necessary and reasonable costs incurred to reduce the loss, to the extent the
                   losses are reduced.

                Accounts receivable records will include accounts receivable records stored as electronic
                data.

                In the event of loss, the Insured will:

                1) use all reasonable efforts, including legal action, if necessary, to effect collection of
                   outstanding accounts receivable.

                2) reduce loss by use of any suitable property or service:

                     a) owned or controlled by the Insured; or


Printed 10-Apr-2019                                                                                     Page 20
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                                WR_FM Policies_027
                                                                                                                     027
       Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 81 of 250

                                                                                     Account No. 1-35024
                                                                                      Policy No. 1048495



                     b) obtainable from other sources.

                3) reconstruct, if possible, accounts receivable records so that no shortage is sustained.

                The settlement of loss will be made within 90 days from the date of physical loss or damage.
                All amounts recovered by the Insured on outstanding accounts receivable on the date of loss
                will belong and be paid to the Company up to the amount of loss paid by the Company. All
                recoveries exceeding the amount paid will belong to the Insured.

                ACCOUNTS RECEIVABLE Exclusions: As respects ACCOUNTS RECEIVABLE, the
                following additional exclusions apply:

                This Policy does not insure against shortage resulting from:

                1) bookkeeping, accounting or billing errors or omissions; or

                2) a) alteration, falsification, manipulation; or

                     b) concealment, destruction or disposal,

                     of accounts receivable records committed to conceal the wrongful giving, taking,
                     obtaining or withholding of money, securities or other property; but only to the extent of
                     such wrongful giving, taking, obtaining or withholding.

        C.      AUTOMATIC COVERAGE

                This Policy covers insured physical loss or damage to insured property at any location
                purchased, leased or rented by the Insured after the inception date of this Policy.

                This Additional Coverage applies:

                1) from the date of purchase, lease or rental,

                2) until the first of the following:

                     a) the location is bound by the Company.

                     b) agreement is reached that the location will not be insured under this Policy.

                     c) the time limit shown in the LIMITS OF LIABILITY clause in the
                        DECLARATIONS section has been reached. The time limit begins on the date of
                        purchase, lease or rental.

        D.      BRANDS AND LABELS

                If branded or labeled insured property is physically damaged and the Company elects to take
                all or any part of that property, the Insured may at the Company’s expense:



Printed 10-Apr-2019                                                                                  Page 21
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                             WR_FM Policies_028
                                                                                                                  028
       Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 82 of 250

                                                                                     Account No. 1-35024
                                                                                      Policy No. 1048495


                1) stamp “salvage” on the property or its containers; or

                2) remove or obliterate the brands or labels,

                if doing so will not damage the property.

                The Insured must relabel such property or its containers to be in compliance with any
                applicable law.

        E.      CLAIMS PREPARATION COSTS

                This Policy covers the actual costs incurred by the Insured:

                1) of reasonable fees payable to the Insured’s: accountants, architects, auditors, engineers,
                   or other professionals; and

                2) the cost of using the Insured’s employees,

                for producing and certifying any particulars or details contained in the Insured’s books or
                documents, or such other proofs, information or evidence required by the Company resulting
                from insured loss payable under this Policy for which the Company has accepted liability.

                This Additional Coverage will not cover the fees and costs of:

                1) attorneys, public adjusters, and loss appraisers, all including any of their subsidiary,
                   related or associated entities either partially or wholly owned by them or retained by
                   them for the purpose of assisting them,

                2) loss consultants who provide consultation on coverage or negotiate claims.

                This Additional Coverage is subject to the deductible that applies to the loss.

        F.      COMMUNICABLE DISEASE RESPONSE

                If a location owned, leased or rented by the Insured has the actual not suspected presence of
                communicable disease and access to such location is limited, restricted or prohibited by:

                1) an order of an authorized governmental agency regulating the actual not suspected
                   presence of communicable disease; or

                2) a decision of an Officer of the Insured as a result of the actual not suspected presence of
                   communicable disease,

                this Policy covers the reasonable and necessary costs incurred by the Insured at such
                location with the actual not suspected presence of communicable disease for the:

                1) cleanup, removal and disposal of the actual not suspected presence of communicable
                   diseases from insured property; and



Printed 10-Apr-2019                                                                                  Page 22
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                             WR_FM Policies_029
                                                                                                                  029
       Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 83 of 250

                                                                                     Account No. 1-35024
                                                                                      Policy No. 1048495


                2) actual costs of fees payable to public relations services or actual costs of using the
                   Insured’s employees for reputation management resulting from the actual not suspected
                   presence of communicable diseases on insured property.

                This Additional Coverage will apply when access to such location is limited, restricted or
                prohibited in excess of 48 hours.

                This Additional Coverage does not cover any costs incurred due to any law or ordinance
                with which the Insured was legally obligated to comply prior to the actual not suspected
                presence of communicable disease.

                COMMUNICABLE DISEASE RESPONSE Exclusions: As respects COMMUNICABLE
                DISEASE RESPONSE, the following additional exclusion applies:

                This Policy excludes loss or damage directly or indirectly caused by or resulting from the
                following regardless of any other cause or event, whether or not insured under this Policy,
                contributing concurrently or in any other sequence to the loss:

                1) terrorism.

        G.      CONSEQUENTIAL REDUCTION IN VALUE

                This Policy covers the reduction in value of insured merchandise that is a part of pairs, sets,
                or components, directly resulting from insured physical loss or damage to other insured parts
                of pairs, sets or components of such merchandise. If settlement is based on a constructive
                total loss, the Insured will surrender the undamaged parts of such merchandise to the
                Company.

        H.      CONTROL OF DAMAGED PROPERTY

                This Policy gives control of physically damaged property consisting of finished goods
                manufactured by the Insured as follows:

                1) the Insured will have full rights to the possession and control of damaged property in the
                   event of insured physical damage to such property provided proper testing is done to
                   show which property is physically damaged.

                2) the Insured using reasonable judgment will decide if the physically damaged property
                   can be reprocessed or sold.

                3) property so judged by the Insured to be unfit for reprocessing or selling will not be sold
                   or disposed of except by the Insured, or with the Insured’s consent.

                4) any salvage proceeds received will go to the:

                     a) Company at the time of loss settlement; or

                     b) Insured if received prior to loss settlement and such proceeds will reduce the amount
                        of loss payable accordingly.


Printed 10-Apr-2019                                                                                  Page 23
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                             WR_FM Policies_030
                                                                                                                  030
       Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 84 of 250

                                                                                     Account No. 1-35024
                                                                                      Policy No. 1048495



        I.      DEBRIS REMOVAL

                This Policy covers the reasonable and necessary costs incurred to remove debris from an
                insured location that remains as a direct result of insured physical loss or damage.

                This Additional Coverage does not cover the costs of removal of:

                1) contaminated uninsured property; or

                2) the contaminant in or on uninsured property,

                whether or not the contamination results from insured physical loss or damage. This
                Additional Coverage covers the costs of removal of contaminated insured property or the
                contaminant in or on insured property only if the contamination, due to the actual not
                suspected presence of contaminant(s), of the debris resulted directly from other physical
                damage not excluded by the Policy.

        J.      DECONTAMINATION COSTS

                If insured property is contaminated as a direct result of insured physical damage and there is
                in force at the time of the loss any law or ordinance regulating contamination due to the
                actual not suspected presence of contaminant(s), then this Policy covers, as a direct result of
                enforcement of such law or ordinance, the increased cost of decontamination and/or removal
                of such contaminated insured property in a manner to satisfy such law or ordinance. This
                Additional Coverage applies only to that part of insured property so contaminated due to the
                actual not suspected presence of contaminant(s) as a direct result of insured physical
                damage.

                The Company is not liable for the costs required for removing contaminated uninsured
                property or the contaminant therein or thereon, whether or not the contamination results
                from an insured event.

        K.      ERRORS AND OMISSIONS

                If physical loss or damage is not payable under this Policy solely due to an error or
                unintentional omission:

                1) in the description of where insured property is physically located;

                2) to include any location:

                     a) owned, leased or rented by the Insured on the effective date of this Policy; or

                     b) purchased, leased or rented by the Insured during the term of this Policy; or




Printed 10-Apr-2019                                                                                     Page 24
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                             WR_FM Policies_031
                                                                                                                  031
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 85 of 250

                                                                                     Account No. 1-35024
                                                                                      Policy No. 1048495


                3) that results in cancellation of the property insured under this Policy;

                this Policy covers such physical loss or damage, to the extent it would have provided
                coverage had such error or unintentional omission not been made.

                It is a condition of this Additional Coverage that any error or unintentional omission be
                reported by the Insured to the Company when discovered and corrected.

        L.      EXPEDITING COSTS

                This Policy covers the reasonable and necessary costs incurred:

                1) for the temporary repair of insured physical damage to insured property;

                2) for the temporary replacement of insured equipment suffering insured physical damage;
                   and

                3) to expedite the permanent repair or replacement of such damaged property.

                This Additional Coverage does not cover costs recoverable elsewhere in this Policy,
                including the cost of permanent repair or replacement of damaged property.

        M.      FINE ARTS AND VALUABLE PAPERS AND RECORDS

                This Policy covers insured physical loss or damage to fine arts and valuable papers and
                records while anywhere within this Policy’s TERRITORY, including while in transit.

                FINE ARTS AND VALUABLE PAPERS AND RECORDS Exclusions: As respects FINE
                ARTS AND VALUABLE PAPERS AND RECORDS, the following applies:

                1) the exclusions in the EXCLUSIONS clause of this section do not apply except for A1,
                   A2, A6, A7, B1, B2, B3a, B4 and B5.

                2) the following additional exclusions apply:

                     This Policy excludes:

                     a) currency, money, securities.

                     b) errors or omissions in processing or copying of valuable papers and records, but,
                        if physical damage not excluded by this Policy results, then only that resulting
                        damage is insured.

                     c) deterioration, inherent vice, or wear and tear, but, if physical damage not excluded
                        by this Policy results, then only that resulting damage is insured.

                     d) fungus, mold or mildew unless directly resulting from other physical damage not
                        excluded by this Policy.



Printed 10-Apr-2019                                                                                 Page 25
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                             WR_FM Policies_032
                                                                                                               032
       Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 86 of 250

                                                                                       Account No. 1-35024
                                                                                        Policy No. 1048495


                     e) loss or damage to fine arts from any repairing, restoration or retouching process.

                FINE ARTS AND VALUABLE PAPERS AND RECORDS Valuation: On property covered
                under this Additional Coverage the loss amount will not exceed the lesser of the following:

                1) the cost to repair or restore such property to the physical condition that existed on the
                   date of loss.

                2) the cost to replace.

                3) the value, if any, designated for the item on the schedule on file with the Company.

                If a fine arts article is part of a pair or set, and a physically damaged article cannot be
                replaced, or repaired or restored to the condition that existed immediately prior to the loss,
                the Company will be liable for the lesser of the full value of such pair or set or the amount
                designated on the schedule. The Insured agrees to surrender the pair or set to the Company.

        N.      INSTALLMENT OR DEFERRED PAYMENTS

                This Policy covers insured physical loss or damage to personal property of the type insured
                sold by the Insured under a conditional sale or trust agreement or any installment or deferred
                payment plan and after such property has been delivered to the buyer. Coverage is limited to
                the unpaid balance for such property.

                In the event of loss to property sold under deferred payment plans, the Insured will use all
                reasonable efforts, including legal action, if necessary, to effect collection of outstanding
                amounts due or to regain possession of the property.

                There is no liability under this Policy for loss:

                1) pertaining to products recalled including, but not limited to, the costs to recall, test or to
                   advertise such recall by the Insured.

                2) from theft or conversion by the buyer of the property after the buyer has taken
                   possession of such property.

                3) to the extent the buyer continues payments.

                4) not within the TERRITORY of this Policy.

                INSTALLMENT OR DEFERRED PAYMENTS Valuation: On property covered under this
                Additional Coverage the loss amount will not exceed the lesser of the following:

                1) total amount of unpaid installments less finance charges.

                2) actual cash value of the property at the time of loss.

                3) cost to repair or replace with material of like size, kind and quality.



Printed 10-Apr-2019                                                                                    Page 26
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                               WR_FM Policies_033
                                                                                                                    033
       Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 87 of 250

                                                                                     Account No. 1-35024
                                                                                      Policy No. 1048495


        O.      LAND AND WATER CONTAMINANT CLEANUP, REMOVAL AND
                DISPOSAL

                This Policy covers the reasonable and necessary cost for the cleanup, removal and disposal
                of the actual not suspected presence of contaminant(s) from uninsured property consisting
                of land, water or any other substance in or on land at the insured location if the release,
                discharge or dispersal of such contaminant(s) is a direct result of insured physical loss or
                damage to insured property.

                This Policy does not cover the cost to cleanup, remove and dispose of contamination from
                such property:

                1) at any location insured for Personal Property only.

                2) at any property insured under AUTOMATIC COVERAGE, ERRORS AND
                   OMISSIONS or MISCELLANEOUS PROPERTY coverage provided by this Policy.

                3) when the Insured fails to give written notice of loss to the Company within 180 days
                   after inception of the loss.

        P.      LAW AND ORDINANCE

                This Policy covers the costs as described herein resulting from the Insured’s obligation to
                comply with a law or ordinance, provided that:

                1) such law or ordinance is enforced as a direct result of insured physical loss or damage at
                   an insured location;

                2) such law or ordinance is in force at the time of such loss or damage; and

                3) such location was not required to be in compliance with such law or ordinance prior to the
                   happening of the insured physical loss or damage.

                Coverage A:

                The reasonable and necessary costs incurred by the Insured to comply with the enforcement
                of the minimum requirements of any law or ordinance that regulates the demolition,
                construction, repair, replacement or use of buildings, structures, machinery or equipment.

                As respects insured property, this Coverage A covers the reasonable and necessary costs to:

                1) demolish any physically damaged and undamaged portions of the insured buildings,
                   structures, machinery or equipment.

                2) repair or rebuild the physically damaged and undamaged portions, whether or not
                   demolition is required, of such insured buildings, structures, machinery or equipment.




Printed 10-Apr-2019                                                                                   Page 27
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                               WR_FM Policies_034
                                                                                                                    034
       Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 88 of 250

                                                                                       Account No. 1-35024
                                                                                        Policy No. 1048495


                The Company’s maximum liability for this Coverage A at each insured location in any
                occurrence will not exceed the actual costs incurred in demolishing the physically damaged
                and undamaged portions of the insured property plus the lesser of:

                1) the reasonable and necessary cost, excluding the cost of land, to rebuild on another site;
                   or

                2) the cost to rebuild on the same site.

                Coverage B:

                The reasonable estimated cost to repair, replace or rebuild insured property consisting of
                buildings, structures, machinery or equipment that the Insured is legally prohibited from
                repairing, replacing or rebuilding to the same height, floor area, number of units, configuration,
                occupancy or operating capacity, because of the enforcement of any law or ordinance that
                regulates the construction, repair, replacement or use of buildings, structures, machinery or
                equipment.

                LAW AND ORDINANCE Coverage B Valuation: On property covered under this Coverage
                B that cannot legally be repaired or replaced, the loss amount will be the difference between:

                1) the actual cash value; and

                2) the cost that would have been incurred to repair, replace or rebuild such lost or damaged
                   property had such law or ordinance not been enforced at the time of loss.

                LAW AND ORDINANCE Exclusions: As respects LAW AND ORDINANCE, the
                following additional exclusions apply:

                This Policy does not cover:

                1) any cost incurred as a direct or indirect result of enforcement of any law or ordinance
                   regulating any form of contamination.

                2) any machinery or equipment manufactured by or for the Insured, unless used by the
                   Insured in its operation at the location suffering the physical loss or damage.

        Q.      LOSS PAYMENT INCREASED TAX LIABILITY

                This Policy covers the increase in tax liability as described herein incurred by the Insured.

                Coverage A:

                The increase in tax liability from an insured loss at an insured location if the tax treatment
                of:

                1) the profit portion of a loss payment under this Policy involving finished stock
                   manufactured by the Insured; and/or



Printed 10-Apr-2019                                                                                    Page 28
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                               WR_FM Policies_035
                                                                                                                     035
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 89 of 250

                                                                                       Account No. 1-35024
                                                                                        Policy No. 1048495


                2) the profit portion of a TIME ELEMENT loss payment under this Policy;

                is greater than the tax treatment of profits that would have been incurred had no loss
                happened.

        R.      MACHINERY OR EQUIPMENT STARTUP OPTION

                After insured machinery or equipment that has sustained insured physical loss or damage is
                repaired or replaced and such machinery or equipment is undergoing startup, the following
                applies:

                If physical loss or damage of the type insured directly results to such machinery or
                equipment from such startup, the Insured shall have the option of claiming such resulting
                insured damage as part of the original event of physical loss or damage or as a separate
                occurrence.

                This Additional Coverage applies only:

                1) to the first startup event after the original repair or replacement; and

                2) when the first startup event happens during the term of this Policy or its renewal issued
                   by the Company.

                For the purposes of this Additional Coverage, startup means:

                1) the introduction into machinery or equipment of feedstock or other materials for
                   processing or handling;

                2) the commencement of fuel or energy supply to machinery or equipment.

        S.      MISCELLANEOUS PROPERTY

                This Policy covers insured physical loss or damage to:

                1) insured property;

                2) property of the type insured that is under contract to be used in a construction project at
                   an insured location:

                     a) from the time such property is delivered to the Insured or their contractor (with
                        respect to the property under construction) by the manufacturer or supplier;

                     b) while such property is located at a storage site; and

                     c) while such property is in transit from a storage site to another storage site or to a
                        construction project at an insured location,

                     that does not include any such property owned or rented by the contractor;



Printed 10-Apr-2019                                                                                    Page 29
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                               WR_FM Policies_036
                                                                                                                 036
       Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 90 of 250

                                                                                       Account No. 1-35024
                                                                                        Policy No. 1048495


                while anywhere within this Policy’s TERRITORY, including while in transit.

                This Additional Coverage excludes property covered elsewhere in this Policy.

                MISCELLANEOUS PROPERTY Exclusions: As respects MISCELLANEOUS
                PROPERTY, the following additional exclusions apply:

                1) This Policy excludes:

                     a) transmission and distribution systems not at a location.

                     b) property insured under import or export ocean marine insurance.

                     c) property shipped between continents.

                     d) airborne shipments unless by regularly scheduled passenger airlines or air freight
                        carriers.

                     e) property of others, including the Insured's legal liability for it, hauled on vehicles
                        owned, leased or operated by the Insured when acting as a common or contract
                        carrier.

                2) This Policy excludes loss or damage directly or indirectly caused by or resulting from
                   the following regardless of any other cause or event, whether or not insured under this
                   Policy, contributing concurrently or in any other sequence to the loss:

                     a) earth movement for property located in the New Madrid Seismic Zone or in the
                        Pacific Northwest Seismic Zone.

        T.      OPERATIONAL TESTING

                This Policy covers insured physical loss or damage to insured property during the period of
                operational testing.

                This Additional Coverage excludes property, including stock or material, manufactured or
                processed by the Insured.

        U.      PROTECTION AND PRESERVATION OF PROPERTY

                This Policy covers:

                1) reasonable and necessary costs incurred for actions to temporarily protect or preserve
                   insured property; provided such actions are necessary due to actual, or to prevent
                   immediately impending, insured physical loss or damage to such insured property.

                2) reasonable and necessary:

                     a) fire department firefighting charges imposed as a result of responding to a fire in, on
                        or exposing the insured property.


Printed 10-Apr-2019                                                                                    Page 30
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                               WR_FM Policies_037
                                                                                                                 037
       Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 91 of 250

                                                                                      Account No. 1-35024
                                                                                       Policy No. 1048495



                     b) costs incurred of restoring and recharging fire protection systems following an
                        insured loss.

                     c) costs incurred for the water used for fighting a fire in, on or exposing the insured
                        property.

                This Additional Coverage does not cover costs incurred for actions to temporarily protect or
                preserve insured property from actual, or to prevent immediately impending, physical loss or
                damage covered by TERRORISM coverage as provided in this section of the Policy.

                This Additional Coverage is subject to the deductible provisions that would have applied had
                the physical loss or damage happened.

        V.      SERVICE ANIMALS

                This Policy covers insured physical loss or damage to service animals as described on
                Service Animals, Appendix C.

                SERVICE ANIMALS Exclusions: As respects SERVICE ANIMALS, the following
                additional exclusions apply:

                This Policy excludes the following unless directly resulting from other physical damage
                not excluded by this Policy:

                1) death, destruction, or injury from natural causes.

                2) escape.

                3) sickness, disease, infection, infestation, or illness.

                4) error or omission in processing and/ or failure on the part of the Insured to provide
                   nourishment, medicine, or sanitary conditions.

                5) contamination of animals, food, or medicine.

                SERVICE ANIMALS Valuation: On property covered under this Additional Coverage the
                loss amount will not exceed:

                1) the purchase price of commercially available animals, including costs associated with
                   training of the service animals.

        W.      SERVICE INTERRUPTION PROPERTY DAMAGE

                This Policy covers insured physical loss or damage to insured property at an insured
                location when such physical loss or damage results from the interruption of incoming
                services consisting of electricity, gas, fuel, steam, water, refrigeration or from the lack of
                outgoing sewerage service by reason of any accidental event at the facilities of the supplier



Printed 10-Apr-2019                                                                                   Page 31
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                              WR_FM Policies_038
                                                                                                                   038
       Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 92 of 250

                                                                                     Account No. 1-35024
                                                                                      Policy No. 1048495


                of such service located within this Policy’s TERRITORY, that immediately prevents in
                whole or in part the delivery of such usable service.

                This Additional Coverage will apply when the period of service interruption as described
                below is in excess of 24 hours.

                The period of service interruption is the period starting with the time when an interruption of
                specified services happens; and ending when with due diligence and dispatch the service
                could be wholly restored.

                Additional General Provisions:

                1) The Insured will immediately notify the suppliers of services of any interruption of such
                   services.

                2) The Company will not be liable if the interruption of such services is caused directly or
                   indirectly by the failure of the Insured to comply with the terms and conditions of any
                   contracts the Insured has for the supply of such specified services.

                SERVICE INTERRUPTION PROPERTY DAMAGE Exclusions: As respects SERVICE
                INTERRUPTION PROPERTY DAMAGE, the following applies:

                1) The exclusions in the EXCLUSIONS clause in this section do not apply except for:

                     a) A1, A2, A3, A6, B1, B2, and

                     b) B4 with respect to incoming or outgoing voice, data or video, and

                     c) D1 except with respect to fungus, mold or mildew.

                2) The following additional exclusions apply:

                     This Policy excludes loss or damage directly or indirectly caused by or resulting from
                     the following regardless of any other cause or event, whether or not insured under this
                     Policy, contributing concurrently or in any other sequence to the loss:

                     a) earth movement for property located in California, in the New Madrid Seismic
                        Zone or in the Pacific Northwest Seismic Zone.

                     b) terrorism.

        X.      TEMPORARY REMOVAL OF PROPERTY

                When insured property is removed from an insured location for the purpose of being
                repaired or serviced or in order to avoid threatened physical loss or damage of the type
                insured by this Policy, this Policy covers such property:

                1) while at the premises to which such property has been moved; and



Printed 10-Apr-2019                                                                                  Page 32
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                             WR_FM Policies_039
                                                                                                                  039
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 93 of 250

                                                                                      Account No. 1-35024
                                                                                       Policy No. 1048495


                2) for physical loss or damage as provided at the insured location from which such
                   property was removed.

                This Additional Coverage does not apply to property:

                1) insured, in whole or in part, elsewhere in this Policy.

                2) insured, in whole or in part, by any other insurance policy.

                3) removed for normal storage, processing or preparation for sale or delivery.

        Y.      TERRORISM

                This Policy covers physical loss or damage to property as described in the INSURANCE
                PROVIDED provision caused by or resulting from terrorism.

                Any act which satisfies the definition of terrorism shall not be considered to be vandalism,
                malicious mischief, riot, civil commotion, or any other risk of physical loss or damage
                covered elsewhere in this Policy.

                Amounts recoverable under this Additional Coverage are excluded from coverage elsewhere
                in this Policy.

                This Additional Coverage does not cover loss or damage which also comes within the terms
                of either item B2a or B2c of the EXCLUSIONS clause in this section of the Policy.

                This Additional Coverage does not in any event cover loss or damage directly or indirectly
                caused by or resulting from any of the following, regardless of any other cause or event,
                whether or not insured under this Policy contributing concurrently or in any other sequence
                to the loss:

                1) that involves the use, release or escape of nuclear materials, or that directly or indirectly
                   results in nuclear reaction or radiation or radioactive contamination or that involves the
                   discharge, explosion or use of any nuclear device, weapon or material employing or
                   involving nuclear fission, fusion, or radioactive force, whether in time of peace or war
                   and regardless of who commits the act; or

                2) that is carried out by means of the dispersal or application of pathogenic or poisonous
                   biological or chemical materials; or

                3) in which pathogenic or poisonous biological or chemical materials are released, and it
                   appears that one purpose of the terrorism was to release such materials; or

                4) that involves action taken to prevent, defend against, respond to or retaliate against
                   terrorism or suspected terrorism.




Printed 10-Apr-2019                                                                                   Page 33
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                              WR_FM Policies_040
                                                                                                                040
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 94 of 250

                                                                                     Account No. 1-35024
                                                                                      Policy No. 1048495


        Z.      TRANSPORTATION

                This Policy covers the following personal property, except as excluded by this Policy, while
                in transit within the TERRITORY of this Policy:

                1) owned by the Insured.

                2) shipped to customers under F.O.B., C & F or similar terms. The Insured’s contingent
                   interest in such shipments is admitted.

                3) of others in the actual or constructive custody of the Insured to the extent of the
                   Insured’s interest or legal liability.

                4) of others sold by the Insured, that the Insured has agreed prior to the loss to insure
                   during course of delivery including:

                     a) when shipped by the Insured’s direct contract service provider or by the Insured’s
                        direct contract manufacturer to the Insured or to the Insured’s customer.

                     b) when shipped by the Insured’s customer to the Insured or to the Insured’s contract
                        service provider or to the Insured’s contract manufacturer.

                Coverage Attachment and Duration:

                1) This Additional Coverage covers from the time the property leaves the original point of
                   shipment for transit until the property arrives at the destination.

                2) However, coverage on export shipments not insured under ocean cargo policies ends
                   when the property is loaded on board overseas vessels or aircraft. Coverage on import
                   shipments not insured under ocean cargo policies begins after discharge from overseas
                   vessels or aircraft.

                This Additional Coverage:

                1) covers general average and salvage charges on shipments covered while waterborne.

                2) insures physical loss or damage caused by or resulting from:

                     a) unintentional acceptance of fraudulent bills of lading, shipping or messenger
                        receipts.

                     b) improper parties having gained possession of property through fraud or deceit.

                Additional General Provisions:

                1) This Additional Coverage will not inure directly or indirectly to the benefit of any
                   carrier or bailee.




Printed 10-Apr-2019                                                                                  Page 34
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                              WR_FM Policies_041
                                                                                                                041
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 95 of 250

                                                                                       Account No. 1-35024
                                                                                        Policy No. 1048495


                2) The Insured has permission, without prejudicing this insurance, to accept:

                     a) ordinary bills of lading used by carriers;

                     b) released bills of lading;

                     c) undervalued bills of lading; and

                     d) shipping or messenger receipts.

                3) The Insured may waive subrogation against railroads under side track agreements.

                Except as otherwise stated, the Insured will not enter into any special agreement with
                carriers releasing them from their common law or statutory liability.

                TRANSPORTATION Exclusions: As respects TRANSPORTATION, the following applies:

                1) the exclusions in the EXCLUSIONS clause of this section do not apply except for A1
                   through A4, B1 through B5, C1, C3, C5, C6, D1 through D3.

                2) the following additional exclusions apply:

                     This Policy excludes:

                     a) samples in the custody of salespeople or selling agents.

                     b) property insured under import or export ocean marine insurance.

                     c) waterborne shipments, unless:

                          (i) by inland water; or

                          (ii) by coastal shipments.

                     d) waterborne shipments via Panama Canal or to and from Alaska, the Commonwealth
                        of Puerto Rico, and Hawaii.

                     e) airborne shipments unless by regularly scheduled passenger airlines or air freight
                        carriers.

                     f) property of others, including the Insured’s legal liability for it, hauled on vehicles
                        owned, leased or operated by the Insured when acting as a common or contract
                        carrier.

                     g) any transporting vehicle.




Printed 10-Apr-2019                                                                                    Page 35
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                               WR_FM Policies_042
                                                                                                                 042
       Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 96 of 250

                                                                                      Account No. 1-35024
                                                                                       Policy No. 1048495


                TRANSPORTATION Valuation: On property covered under this Additional Coverage the
                loss amount will not exceed:

                1) Property shipped to or for the account of the Insured will be valued at actual invoice to
                   the Insured. Included in the value are accrued costs and charges legally due. Charges
                   may include the Insured’s commission as selling agent.

                2) Property sold by the Insured and shipped to or for the purchaser’s account will be valued
                   at the Insured’s selling invoice amount. Prepaid or advanced freight costs are included.

                3) Property not under invoice will be valued:

                     a) for property of the Insured, at the valuation provisions of this Policy applying at the
                        place from which the property is being transported; or

                     b) for other property, at the actual cash market value at the destination point on the date
                        of loss,

                     less any charges saved which would have become due and payable upon arrival at
                     destination.




Printed 10-Apr-2019                                                                                   Page 36
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                              WR_FM Policies_043
                                                                                                                   043
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 97 of 250

                                                                                      Account No. 1-35024
                                                                                       Policy No. 1048495


                                                    TIME ELEMENT

        TIME ELEMENT loss as provided in the TIME ELEMENT COVERAGES and TIME ELEMENT
        COVERAGE EXTENSIONS of this section of the Policy:

        A.      is subject to the applicable limit of liability that applies to the insured physical loss or
                damage but in no event for more than any limit of liability that is stated as applying to the
                specific TIME ELEMENT COVERAGE and/or TIME ELEMENT COVERAGE
                EXTENSION; and

        B.      will not increase the Policy limit of liability; and

        C.      is subject to the Policy provisions, including applicable exclusions and deductibles,

        all as shown in this section and elsewhere in this Policy.

1.      LOSS INSURED

        A.      This Policy insures TIME ELEMENT loss, as provided in the TIME ELEMENT
                COVERAGES, directly resulting from physical loss or damage of the type insured:

                1) to property described elsewhere in this Policy and not otherwise excluded by this Policy
                   or otherwise limited in the TIME ELEMENT COVERAGES below;

                2) used by the Insured, or for which the Insured has contracted use;

                3) while located as described in the INSURANCE PROVIDED provision or within 1,000
                   feet/300 metres thereof, or as described in the TEMPORARY REMOVAL OF
                   PROPERTY provision; or

                4) while in transit as provided by this Policy, and

                5) during the Periods of Liability described in this section,

                provided such loss or damage is not at a contingent time element location.

        B.      This Policy insures TIME ELEMENT loss only to the extent it cannot be reduced through:

                1) the use of any property or service owned or controlled by the Insured;

                2) the use of any property or service obtainable from other sources;

                3) working extra time or overtime; or

                4) the use of inventory,

                all whether at an insured location or at any other premises. The Company reserves the right
                to take into consideration the combined operating results of all associated, affiliated or
                subsidiary companies of the Insured in determining the TIME ELEMENT loss.


Printed 10-Apr-2019                                                                                   Page 37
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                              WR_FM Policies_044
                                                                                                                044
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 98 of 250

                                                                                      Account No. 1-35024
                                                                                       Policy No. 1048495



        C.      This Policy covers expenses reasonably and necessarily incurred by the Insured to reduce the
                loss otherwise payable under this section of this Policy. The amount of such recoverable
                expenses will not exceed the amount by which the loss has been reduced.

        D.      In determining the amount of loss payable, the Company will consider the experience of the
                business before and after and the probable experience during the PERIOD OF LIABILITY.
                The probable experience will consider any increase or decrease in demand for the Insured’s
                goods or services during the PERIOD OF LIABILITY, even if such increase or decrease is
                from the same event that caused physical loss or damage starting the PERIOD OF
                LIABILITY.

2.      TIME ELEMENT COVERAGES

        A.      GROSS EARNINGS

                Measurement of Loss:

                1) The recoverable GROSS EARNINGS loss is the Actual Loss Sustained by the Insured
                   of the following during the PERIOD OF LIABILITY:

                     a) Gross Earnings;

                     b) less all charges and expenses that do not necessarily continue during the interruption
                        of production or suspension of business operations or services;

                     c) less ordinary payroll; and

                     d) plus all other earnings derived from the operation of the business.

                     e) Ordinary Payroll, including taxes and charges dependent on the payment of wages:

                          (i) for a period of time of not more than the number of consecutive days shown in
                              the LIMITS OF LIABILITY clause of the DECLARATIONS section
                              immediately following the interruption of production or suspension of business
                              operations or services, and

                          (ii) only to the extent such payroll continues following the loss and would have been
                               earned had no such interruption happened.

                          However, if an Insured reduces the daily loss payable under Ordinary Payroll, either
                          by:

                          (i) providing gainful employment for, or

                          (ii) paying less than the normal salary rate to,

                          all or part of its employees, then the number of consecutive days of Ordinary Payroll
                          may be extended. However, this provision will not increase the total liability of this


Printed 10-Apr-2019                                                                                   Page 38
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                              WR_FM Policies_045
                                                                                                                045
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 99 of 250

                                                                                      Account No. 1-35024
                                                                                       Policy No. 1048495


                          Company beyond the amount it would have been liable for Ordinary Payroll costs
                          without this provision. Ordinary Payroll does not cover any portion of salaries or
                          wages included in Gross Earnings.

                2) For the purposes of the Measurement of Loss, Gross Earnings is:

                     for manufacturing operations: the net sales value of production less the cost of all raw
                     stock, materials and supplies used in such production; or

                     for mercantile or non-manufacturing operations: the total net sales less cost of
                     merchandise sold, materials and supplies consumed in the operations or services
                     rendered by the Insured.

                     Any amount recovered under property damage coverage at selling price will be
                     considered to have been sold to the Insured’s regular customers and will be credited
                     against net sales.

                3) In determining the indemnity payable as the Actual Loss Sustained, the Company will
                   consider the continuation of only those normal charges and expenses that would have
                   been earned had there been no interruption of production or suspension of business
                   operations or services.

                4) If the Insured would have operated at a deficit had no interruption of production or
                   suspension of business operations or services happened, the following applies:

                     a) for Gross Earnings, the extent to which charges and expenses would have been
                        earned will be determined by subtracting the operating deficits from the charges and
                        expenses that necessarily continue.

                     b) for Ordinary Payroll, the extent payroll would have been earned will be determined
                        by subtracting the excess, if any, of the operating deficit over the fixed charges that
                        need to continue from such payroll.

                5) There is recovery hereunder to the extent that the Insured is:

                     a) wholly or partially prevented from producing goods or continuing business
                        operations or services;

                     b) unable to make up lost production within a reasonable period of time, not limited to
                        the period during which production is interrupted;

                     c) unable to continue such operations or services during the PERIOD OF LIABILITY;
                        and

                     d) able to demonstrate a loss of sales for the operations, services or production
                        prevented.




Printed 10-Apr-2019                                                                                   Page 39
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                              WR_FM Policies_046
                                                                                                                046
     Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 100 of 250

                                                                                     Account No. 1-35024
                                                                                      Policy No. 1048495


        B.      EXTRA EXPENSE

                Measurement of Loss:

                The recoverable EXTRA EXPENSE loss will be the reasonable and necessary extra costs
                incurred by the Insured of the following during the PERIOD OF LIABILITY:

                1) extra expenses to temporarily continue as nearly normal as practicable the conduct of
                   the Insured’s business;

                2) extra costs of temporarily using property or facilities of the Insured or others; and

                3) costs to purchase finished goods from third parties to fulfill orders when such orders
                   cannot be met due to physical loss or damage to the Insured’s finished goods, less
                   payment received for the sale of such finished goods.

                less any value remaining at the end of the PERIOD OF LIABILITY for property obtained in
                connection with the above.

                EXTRA EXPENSE Exclusions: As respects EXTRA EXPENSE, the following applies:

                1) TIME ELEMENT EXCLUSIONS C does not apply to item 3 above.

                2) The following additional exclusions apply:

                     This Policy does not insure:

                     a) any loss of income.

                     b) costs that usually would have been incurred in conducting the business during the
                        same period had no physical loss or damage happened.

                     c) costs of permanent repair or replacement of property that has been damaged or
                        destroyed. However, this exclusion does not apply to item 3 above.

                     d) any expense recoverable elsewhere in this Policy.

        C.      LEASEHOLD INTEREST

                Measurement of Loss:

                The recoverable LEASEHOLD INTEREST incurred by the Insured of the following:

                1) If the lease agreement requires continuation of rent; and if the property is wholly
                   untenantable or unusable, the actual rent payable for the unexpired term of the lease; or
                   if the property is partially untenantable or unusable, the proportion of the rent payable
                   for the unexpired term of the lease.




Printed 10-Apr-2019                                                                                  Page 40
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                             WR_FM Policies_047
                                                                                                               047
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 101 of 250

                                                                                      Account No. 1-35024
                                                                                       Policy No. 1048495


                2) If the lease is cancelled by the lessor pursuant to the lease agreement or by the operation
                   of law; the Lease Interest for the first three months following the loss; and the Net Lease
                   Interest for the remaining unexpired term of the lease.

                3) As used above, the following terms mean:

                     Net Lease Interest:
                     That sum which placed at 6% interest rate compounded annually would equal the Lease
                     Interest (less any amounts otherwise payable hereunder).

                     Lease Interest:
                     The excess rent paid for the same or similar replacement property over actual rent
                     payable plus cash bonuses or advance rent paid (including maintenance or operating
                     charges) for each month during the unexpired term of the Insured’s lease.

                LEASEHOLD INTEREST Exclusions: As respects LEASEHOLD INTEREST, the
                following applies:

                1) This Policy does not insure loss directly resulting from physical loss or damage to
                   Personal Property.

                2) TIME ELEMENT EXCLUSIONS A, B and C do not apply and the following applies
                   instead:

                     This Policy does not insure any increase in loss resulting from the suspension, lapse or
                     cancellation of any license, or from the Insured exercising an option to cancel the lease;
                     or from any act or omission of the Insured that constitutes a default under the lease.

        D.      RENTAL INSURANCE

                Measurement of Loss:

                The recoverable RENTAL INSURANCE loss is the Actual Loss Sustained by the Insured of
                the following during the PERIOD OF LIABILITY:

                1) the fair rental value of any portion of the property occupied by the Insured;

                2) the income reasonably expected from rentals of unoccupied or unrented portions of such
                   property; and

                3) the rental income from the rented portions of such property according to bona fide
                   leases, contracts or agreements in force at the time of loss,

                all not to include noncontinuing charges and expenses.




Printed 10-Apr-2019                                                                                   Page 41
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                              WR_FM Policies_048
                                                                                                                   048
     Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 102 of 250

                                                                                      Account No. 1-35024
                                                                                       Policy No. 1048495


                RENTAL INSURANCE Exclusions: As respects RENTAL INSURANCE, TIME
                ELEMENT EXCLUSIONS A does not apply and the following applies instead:

                This Policy does not insure any loss of rental income during any period in which the insured
                property would not have been tenantable for any reason other than an insured loss.

3.      PERIOD OF LIABILITY

        A.      The PERIOD OF LIABILITY applying to all TIME ELEMENT COVERAGES, except
                LEASEHOLD INTEREST and as shown below or if otherwise provided under any TIME
                ELEMENT COVERAGE EXTENSION, and subject to any Time Limit provided in the
                LIMITS OF LIABILITY clause in the DECLARATIONS section, is as follows:

                1) For building and equipment, the period:

                     a) starting from the time of physical loss or damage of the type insured; and

                     b) ending when with due diligence and dispatch the building and equipment could be:

                          (i) repaired or replaced; and

                          (ii) made ready for operations,

                          under the same or equivalent physical and operating conditions that existed prior to
                          the damage.

                     c) not to be limited by the expiration of this Policy.

                2) For building and equipment under construction:

                     a) the equivalent of the above period of time will be applied to the level of business
                        that would have been reasonably achieved after construction and startup would have
                        been completed had no physical damage happened; and

                     b) due consideration will be given to the actual experience of the business compiled
                        after completion of the construction and startup.

                3) For stock-in-process and mercantile stock, including finished goods not manufactured
                   by the Insured, the time required with the exercise of due diligence and dispatch:

                     a) to restore stock in process to the same state of manufacture in which it stood at the
                        inception of the interruption of production or suspension of business operations or
                        services; and

                     b) to replace physically damaged mercantile stock.

                     This item does not apply to RENTAL INSURANCE.




Printed 10-Apr-2019                                                                                  Page 42
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                              WR_FM Policies_049
                                                                                                               049
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 103 of 250

                                                                                     Account No. 1-35024
                                                                                      Policy No. 1048495


                4) For raw materials and supplies, the period of time:

                     a) of actual interruption of production or suspension of operations or services resulting
                        from the inability to get suitable raw materials and supplies to replace similar ones
                        damaged; but

                     b) limited to that period for which the damaged raw materials and supplies would have
                        supplied operating needs.

                5) If water:

                     a) used for any manufacturing purpose, including but not limited to as a raw material or
                        for power;

                     b) stored behind dams or in reservoirs; and

                     c) on any insured location,

                     is released as the result of physical damage of the type insured to such dam, reservoir or
                     connected equipment, the Company’s liability for the actual interruption of production
                     or suspension of operations or services due to inadequate water supply will not extend
                     beyond 30 consecutive days after the damaged dam, reservoir or connected equipment
                     has been repaired or replaced.

                     This item does not apply to RENTAL INSURANCE.

                6) For physically damaged exposed films, records, manuscripts and drawings, the time
                   required to copy from backups or from originals of a previous generation. This time
                   does not include research, engineering or any other time necessary to restore or recreate
                   lost information.

                     This item does not apply to RENTAL INSURANCE.

                7) For physically damaged or destroyed property covered under DATA, PROGRAMS OR
                   SOFTWARE, the time to recreate or restore including the time for researching or
                   engineering lost information.

                     This item does not apply to RENTAL INSURANCE.

        B.      The PERIOD OF LIABILITY does not include any additional time due to the Insured’s
                inability to resume operations for any reason, including but not limited to:

                1) making changes to the buildings, structures, machinery or equipment except as provided
                   in the LAW AND ORDINANCE clause in the PROPERTY DAMAGE section.

                2) restaffing or retraining employees. However, this item does not apply to additional time
                   needed to train staff to use new machinery or equipment that replaces machinery or
                   equipment that suffered insured physical loss or damage, provided such training is



Printed 10-Apr-2019                                                                                  Page 43
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                              WR_FM Policies_050
                                                                                                                   050
     Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 104 of 250

                                                                                      Account No. 1-35024
                                                                                       Policy No. 1048495


                     completed within 90 consecutive days after the new machinery or equipment has been
                     installed.

                If two or more Periods of Liability apply such periods will not be cumulative.

4.      TIME ELEMENT EXCLUSIONS

        In addition to the exclusions elsewhere in this Policy, the following exclusions apply to TIME
        ELEMENT loss:

        This Policy does not insure:

        A.      Any loss during any idle period, including but not limited to when production, operation,
                service or delivery or receipt of goods would cease, or would not have taken place or would
                have been prevented due to:

                1) physical loss or damage not insured by this Policy on or off of the insured location.

                2) planned or rescheduled shutdown.

                3) strikes or other work stoppage.

                4) any other reason other than physical loss or damage insured under this Policy.

        B.      Any increase in loss due to:

                1) suspension, cancellation or lapse of any lease, contract, license or orders.

                2) damages for breach of contract or for late or noncompletion of orders.

                3) fines or penalties of any nature except fines or penalties for breach of contract or for late
                   or noncompletion of orders.

                4) any other consequential or remote loss.

        C.      Any loss resulting from physical loss or damage to finished goods manufactured by the
                Insured, or the time required for their reproduction.

        D.      Any loss resulting from the actual cash value portion of direct physical loss or damage by
                fire caused by or resulting from terrorism.

        E.      Any loss resulting from loss or damage to SERVICE ANIMALS.

5.      TIME ELEMENT COVERAGE EXTENSIONS

        This Policy also insures TIME ELEMENT loss, as provided by the TIME ELEMENT
        COVERAGES of this Policy, for the TIME ELEMENT COVERAGE EXTENSIONS described
        below.



Printed 10-Apr-2019                                                                                   Page 44
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                              WR_FM Policies_051
                                                                                                                051
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 105 of 250

                                                                                      Account No. 1-35024
                                                                                       Policy No. 1048495


        CYBER TIME ELEMENT COVERAGE EXTENSIONS

        A.      COMPUTER SYSTEMS NON PHYSICAL DAMAGE

                This Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the
                Insured during the period of interruption directly resulting from:

                1) the failure of the Insured’s electronic data processing equipment or media to operate,
                   provided that such failure is the direct result of a malicious act directed at the NAMED
                   INSURED; or

                2) the Insured’s reasonable action to temporarily protect the Insured’s electronic data
                   processing equipment or media against an actual or immediately impending malicious
                   act directed at the NAMED INSURED, provided such action is necessary to prevent
                   failure of the Insured’s electronic data processing equipment or media to operate.

                For the purposes of this Extension, the Insured’s electronic data processing equipment or
                media can be located worldwide except in Cuba, Iran, North Korea, Sudan, Syria or Crimea
                Region of Ukraine.

                As respects item 1 above, this Extension will apply when the period of interruption is in
                excess of 48 hours.

                As used above, the period of interruption:

                1) is the period starting when the Insured’s electronic data processing equipment or
                   media fails to operate and ending when with due diligence and dispatch, the Insured’s
                   electronic data processing equipment or media could be restored to the same or
                   equivalent operating condition that existed prior to the failure.

                2) does not include the additional time to make changes to the Insured’s electronic data
                   processing equipment or media.

        B.      OFF PREMISES DATA SERVICES TIME ELEMENT

                This Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the
                Insured during the period of interruption at an insured location of off-premises data
                processing or data transmission services, when the interruption is caused by any
                accidental event at the facilities of the provider of such services that immediately prevents in
                whole or in part the delivery of such provided services.

                For the purposes of this Extension:

                1) facilities of the provider of off-premises data processing or data transmission
                   services can be located worldwide except in Cuba, Iran, North Korea, Sudan, Syria or
                   Crimea Region of Ukraine, and

                2) an accidental event to satellites will be considered an accidental event at the facilities of
                   the provider.


Printed 10-Apr-2019                                                                                   Page 45
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                              WR_FM Policies_052
                                                                                                                   052
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 106 of 250

                                                                                      Account No. 1-35024
                                                                                       Policy No. 1048495



                This Extension will apply when the period of interruption of off-premises data processing
                or data transmission services is in excess of 24 hours.

                Additional General Provisions:

                1) The Insured will immediately notify the company providing off-premises data
                   processing or data transmission services of any interruption of such services.

                2) The Company will not be liable if the interruption of such services is caused directly or
                   indirectly by the failure of the Insured to comply with the terms and conditions of any
                   contracts the Insured has entered into for such specified services.

                Coverage provided in this Extension is excluded from coverage elsewhere in this Policy.

                This Extension does not cover Actual Loss Sustained and EXTRA EXPENSE incurred by
                the Insured covered by COMPUTER SYSTEMS NON PHYSICAL DAMAGE coverage as
                provided in this section of the Policy.

                OFF PREMISES DATA SERVICES TIME ELEMENT Exclusions: As respects OFF
                PREMISES DATA SERVICES TIME ELEMENT, the following applies:

                1) Item B4 of the EXCLUSIONS clause in the PROPERTY DAMAGE section does not
                   apply except for B4 with respect to:

                     a) incoming electricity, fuel, water, gas, steam or refrigerant; and

                     b) outgoing sewerage.

                2) The following additional exclusions apply:

                     This Policy excludes loss or damage directly or indirectly caused by or resulting from
                     the following regardless of any other cause or event, whether or not insured under this
                     Policy, contributing concurrently or in any other sequence to the loss:

                     a) earth movement for property located in the New Madrid Seismic Zone or in the
                        Pacific Northwest Seismic Zone.

                     b) terrorism.

                As used above, the period of interruption of off-premises data processing or data
                transmission services:

                1) is the period starting with the time when an interruption of provided services happens;
                   and ending when with due diligence and dispatch the service could be wholly restored
                   and the location receiving the service could or would have resumed normal operations
                   following the restorations of service under the same or equivalent physical and operating
                   conditions as provided by the PERIOD OF LIABILITY clause in this section.



Printed 10-Apr-2019                                                                                 Page 46
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                             WR_FM Policies_053
                                                                                                                  053
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 107 of 250

                                                                                       Account No. 1-35024
                                                                                        Policy No. 1048495


                2) is limited to only those hours during which the Insured would or could have used
                   service(s) if it had been available.

                3) does not extend to include the interruption of operations caused by any reason other than
                   interruption of the provided service(s).

        SUPPLY CHAIN TIME ELEMENT COVERAGE EXTENSIONS

        A.      CIVIL OR MILITARY AUTHORITY

                This Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the
                Insured during the PERIOD OF LIABILITY if an order of civil or military authority limits,
                restricts or prohibits partial or total access to an insured location provided such order is the
                direct result of physical damage of the type insured at the insured location or within five
                statute miles/eight kilometres of it.

                For the purpose of this Extension only, State Gaming Control Board or Nevada Gaming
                Commission will also be considered a civil authority.

                This Extension does not apply to LEASEHOLD INTEREST.

                The PERIOD OF LIABILITY for this TIME ELEMENT COVERAGE EXTENSION will
                be:

                The period of time:

                1) starting at the time of such physical damage; but

                2) not to exceed the time limit shown in the LIMITS OF LIABILITY clause in the
                   DECLARATIONS section,

                this period of time is part of and not in addition to any PERIOD OF LIABILITY applying to
                any coverage provided in the TIME ELEMENT section.

        B.      CONTINGENT TIME ELEMENT EXTENDED

                This Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the
                Insured during the PERIOD OF LIABILITY directly resulting from physical loss or damage
                of the type insured to property of the type insured at contingent time element locations
                located within the TERRITORY of this Policy.

                As respects CONTINGENT TIME ELEMENT EXTENDED:

                1) Time Element loss recoverable under this Extension is extended to include the following
                   TIME ELEMENT COVERAGE EXTENSIONS:

                     CIVIL OR MILITARY AUTHORITY
                     CONTINGENT TIME ELEMENT EXTENDED
                     DELAY IN STARTUP


Printed 10-Apr-2019                                                                                    Page 47
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                               WR_FM Policies_054
                                                                                                                    054
     Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 108 of 250

                                                                                     Account No. 1-35024
                                                                                      Policy No. 1048495


                     EXTENDED PERIOD OF LIABILITY
                     INGRESS/EGRESS
                     OFF PREMISES DATA SERVICES TIME ELEMENT
                     ON PREMISES SERVICES
                     SERVICE INTERRUPTION TIME ELEMENT

                2) The Insured will influence and cooperate with the contingent time element location in
                   every way and take any reasonable and necessary action to mitigate the loss payable
                   hereunder.

                3) TIME ELEMENT EXCLUSIONS C does not apply.

                CONTINGENT TIME ELEMENT EXTENDED Exclusions: As respects CONTINGENT
                TIME ELEMENT EXTENDED, the following additional exclusions apply:

                This Policy does not insure loss resulting from:

                1) lack of incoming or outgoing transmission of voice, data or video.

                2) earth movement as respects a direct or indirect customer, supplier, contract
                   manufacturer or contract service provider located in the New Madrid Seismic Zone or
                   in the Pacific Northwest Seismic Zone.

                3) physical loss or damage caused by or resulting from terrorism, regardless of any other
                   cause or event, whether or not insured under this Policy, contributing concurrently or in
                   any other sequence of loss.

        C.      INGRESS/EGRESS

                This Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the
                Insured due to the necessary interruption of the Insured’s business due to partial or total
                physical prevention of ingress to or egress from an insured location, whether or not the
                premises or property of the Insured is damaged, provided that such prevention is a direct
                result of physical damage of the type insured to property of the type insured.

                INGRESS/EGRESS Exclusions: As respects INGRESS/EGRESS, the following additional
                exclusions apply:

                This Policy does not insure loss resulting from:

                1) lack of incoming or outgoing service consisting of electric, fuel, gas, water, steam,
                   refrigerant, sewerage and voice, data or video.

                2) picketing or other action by strikers except for physical damage not excluded by this
                   Policy.

                3) physical loss or damage caused by or resulting from terrorism, regardless of any other
                   cause or event, whether or not insured under this Policy, contributing concurrently or in
                   any other sequence to the loss.


Printed 10-Apr-2019                                                                                  Page 48
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                             WR_FM Policies_055
                                                                                                               055
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 109 of 250

                                                                                     Account No. 1-35024
                                                                                      Policy No. 1048495



                This Policy does not provide coverage under this Extension for more than the number of
                consecutive days shown in the LIMITS OF LIABILITY clause of the DECLARATIONS
                section.

        D.      LOGISTICS EXTRA COST

                This Policy covers the extra cost incurred by the Insured during the PERIOD OF
                LIABILITY due to the disruption of the normal movement of goods or materials:

                1) directly between insured locations; or

                2) directly between an insured location and a location of a direct customer, supplier,
                   contract manufacturer or contract service provider to the Insured,

                provided that such disruption is a direct result of physical loss or damage of the type insured
                to property of the type insured located within the TERRITORY of this Policy.

                Measurement of Loss:

                The recoverable extra cost loss will be the reasonable and necessary extra costs incurred by
                the Insured of the following:

                1) extra costs to temporarily continue as nearly normal as practicable the movement of
                   goods or materials.

                This Extension will apply when the PERIOD OF LIABILITY is in excess of 48 hours except
                168 hours applies for earth movement and/or flood and/or wind.

                LOGISTICS EXTRA COST Exclusions: As respects LOGISTICS EXTRA COST, the
                following additional exclusions apply:

                This Policy does not insure:

                1) any loss resulting from disruption in the movement of goods or materials between
                   contingent time element locations.

                2) any loss resulting from disruption of incoming or outgoing services consisting of
                   electricity, gas, fuel, steam, water, refrigeration, sewerage and voice, data or video.

                3) any loss of income.

                4) costs that usually would have been incurred in conducting the business during the same
                   period had there been no disruption of normal movement of goods or materials.

                5) costs of permanent repair or replacement of property that has been damaged or
                   destroyed.




Printed 10-Apr-2019                                                                                  Page 49
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                              WR_FM Policies_056
                                                                                                                   056
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 110 of 250

                                                                                       Account No. 1-35024
                                                                                        Policy No. 1048495


                6) any expense recoverable elsewhere in this Policy.

                7) any loss resulting from disruption caused by or resulting from terrorism, regardless of
                   any other cause or event, whether or not insured under this Policy, contributing
                   concurrently or in any other sequence to the loss.

                8) any loss resulting from disruption caused by loss or damage from earth movement in
                   the New Madrid Seismic Zone or in the Pacific Northwest Seismic Zone.

                9) any loss resulting from disruption caused by physical loss or damage to personal
                   property of the Insured while in transit.

                The PERIOD OF LIABILITY for this TIME ELEMENT COVERAGE EXTENSION will
                be:

                The period of time:

                1) starting at the time of physical loss or damage causing the disruption of the normal
                   movement of goods or materials directly between insured locations; or directly between
                   the insured location and the location of the direct customer, supplier, contract
                   manufacturer or contract service provider to the Insured, and

                2) ending not later than:

                     a) when with due diligence and dispatch the normal movement of goods or materials
                        directly between insured locations; or directly between the insured location and the
                        location of the direct customer, supplier, contract manufacturer or contract service
                        provider to the Insured could be resumed; or

                     b) the number of consecutive days shown in the LIMITS OF LIABILITY clause of the
                        DECLARATIONS section.

        E.      SERVICE INTERRUPTION TIME ELEMENT

                This Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the
                Insured during the period of service interruption at an insured location when the loss is
                caused by the interruption of incoming services consisting of electricity, gas, fuel, steam,
                water, refrigeration or from the lack of outgoing sewerage service by reason of any
                accidental event at the facilities of the supplier of such service located within this Policy’s
                TERRITORY, that immediately prevents in whole or in part the delivery of such usable
                services.

                This Extension will apply when the period of service interruption is in excess of 24 hours.

                Additional General Provisions:

                1) The Insured will immediately notify the suppliers of services of any interruption of such
                   services.



Printed 10-Apr-2019                                                                                    Page 50
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                               WR_FM Policies_057
                                                                                                                 057
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 111 of 250

                                                                                     Account No. 1-35024
                                                                                      Policy No. 1048495


                2) The Company will not be liable if the interruption of such services is caused directly or
                   indirectly by the failure of the Insured to comply with the terms and conditions of any
                   contracts the Insured has for the supply of such specified services.

                SERVICE INTERRUPTION TIME ELEMENT Exclusions: As respects SERVICE
                INTERRUPTION TIME ELEMENT, the following applies:

                1) The exclusions in the EXCLUSIONS clause in the PROPERTY DAMAGE section do
                   not apply except for:

                     a) A1, A2, A3, A6, B1, B2, and

                     b) B4 with respect to incoming or outgoing voice, data or video, and

                     c) D1 except with respect to fungus, mold or mildew.

                2) The following additional exclusions apply:

                     This Policy excludes loss or damage directly or indirectly caused by or resulting from
                     the following regardless of any other cause or event, whether or not insured under this
                     Policy, contributing concurrently or in any other sequence to the loss:

                     a) earth movement for property located in California, in the New Madrid Seismic
                        Zone or in the Pacific Northwest Seismic Zone.

                     b) terrorism.

                As used above, the period of service interruption:

                1) is the period starting with the time when an interruption of specified services happens;
                   and ending when with due diligence and dispatch the service could be wholly restored
                   and the location receiving the service could or would have resumed normal operations
                   following the restorations of service under the same or equivalent physical and operating
                   conditions as provided by the PERIOD OF LIABILITY clause in this section.

                2) is limited to only those hours during which the Insured would or could have used
                   service(s) if it had been available.

                3) does not extend to include the interruption of operations caused by any reason other than
                   interruption of the specified service(s).

        ADDITIONAL TIME ELEMENT COVERAGE EXTENSIONS

        A.      ATTRACTION PROPERTY

                This Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the
                Insured during the PERIOD OF LIABILITY directly resulting from physical loss or damage
                of the type insured to property of the type insured that attracts business to an insured



Printed 10-Apr-2019                                                                                 Page 51
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                             WR_FM Policies_058
                                                                                                                  058
     Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 112 of 250

                                                                                      Account No. 1-35024
                                                                                       Policy No. 1048495


                location and is within 1 statute mile/1.6 kilometres of the insured location, except this
                coverage will apply to the McCarran International Airport.

                ATTRACTION PROPERTY Exclusions: As respects ATTRACTION PROPERTY, the
                following additional exclusion applies:

                This Policy does not insure loss resulting from:

                1) physical loss or damage caused by or resulting from terrorism, regardless of any other
                   cause or event, whether or not insured under this Policy, contributing concurrently or in
                   any other sequence to the loss.

                The PERIOD OF LIABILITY for this TIME ELEMENT COVERAGE EXTENSION will
                be:

                The period of time:

                1) starting at the time of such physical damage; but

                2) not to exceed the time limit shown in the LIMITS OF LIABILITY clause in the
                   DECLARATIONS section.

        B.      CRISIS MANAGEMENT

                This Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the
                Insured during the PERIOD OF LIABILITY if an order of civil or military authority limits,
                restricts or prohibits partial or total access to an insured location, provided such order is a
                direct result of:

                1) a violent crime, suicide, attempted suicide, or armed robbery; or

                2) a death or bodily injury caused by a workplace accident;

                at such insured location.

                For the purposes of this Extension only, a workplace accident shall be considered a sudden,
                fortuitous event that happens during working hours and arises out of work performed in the
                course and the scope of employment.

                This Extension of coverage will apply when the PERIOD OF LIABILITY is in excess of 4
                hours.

                CRISIS MANAGEMENT Exclusions: As respects CRISIS MANAGEMENT, the following
                additional exclusion applies:

                This Policy excludes loss or damage directly or indirectly caused by or resulting from the
                following regardless of any other cause or event, whether or not insured under this Policy,
                contributing concurrently or in any other sequence to the loss:



Printed 10-Apr-2019                                                                                   Page 52
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                              WR_FM Policies_059
                                                                                                                059
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 113 of 250

                                                                                      Account No. 1-35024
                                                                                       Policy No. 1048495


                1) terrorism.

                The PERIOD OF LIABILITY for this TIME ELEMENT COVERAGE EXTENSION will
                be:

                The period of time:

                1) starting with the time the civil or military authority prohibits access; but

                2) not to exceed the time limit shown in the LIMITS OF LIABILITY clause in the
                   DECLARATIONS section.

        C.      DELAY IN STARTUP

                GROSS EARNINGS and EXTRA EXPENSE are extended to cover the Actual Loss
                Sustained incurred by the Insured during the PERIOD OF LIABILITY due to the reasonable
                and necessary delay in startup of business operations directly resulting from physical loss or
                damage of the type insured to insured property under construction at an insured location.

        D.      EXTENDED PERIOD OF LIABILITY

                The GROSS EARNINGS coverage is extended to cover the reduction in sales resulting
                from:

                1) the interruption of business as covered by GROSS EARNINGS;

                2) for such additional length of time as would be required with the exercise of due
                   diligence and dispatch to restore the Insured’s business to the condition that would have
                   existed had no loss happened; and

                3) commencing with the date on which the liability of the Company for loss resulting from
                   interruption of business would terminate if this Extension had not been included in this
                   Policy.

                However, this Extension does not apply to GROSS EARNINGS loss resulting from physical
                loss or damage caused by or resulting from terrorism.

                EXTENDED PERIOD OF LIABILITY Exclusions: As respects EXTENDED PERIOD OF
                LIABILITY, the TIME ELEMENT EXCLUSIONS B of this section does not apply and the
                following applies instead:

                This Policy does not insure against any increase in loss due to damages for breach of
                contract or for late or noncompletion of orders, or fines or penalties of any nature except
                fines or penalties for breach of contract or for late or noncompletion of orders.

                Coverage under this Extension for the reduction in sales due to contract cancellation will
                include only those sales that would have been earned under the contract during the extended
                period of liability.



Printed 10-Apr-2019                                                                                  Page 53
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                              WR_FM Policies_060
                                                                                                                060
     Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 114 of 250

                                                                                     Account No. 1-35024
                                                                                      Policy No. 1048495


                Coverage under this Extension does not apply for more than the number of consecutive days
                shown in the LIMITS OF LIABILITY clause of the DECLARATIONS section.

        E.      GOODWILL AND PUBLIC RELATIONS

                This Policy covers the reasonable and necessary extra cost incurred by the Insured to
                compensate or accommodate guests as a direct result of actual or immediately impending
                physical loss or damage of the type insured by this Policy at the insured location where the
                costs are incurred.

                This Additional Coverage is subject to the deductible provisions that would have applied
                had the physical loss or damage happened.

                Measurement of Loss:

                The recoverable extra cost loss will be the reasonable and necessary extra costs or loss
                incurred by the Insured of the following:

                1) extra costs or loss to transport and temporarily relocate guests, payments to guests for
                   inconvenience or annoyance, removing or forgiving guest charges, and providing
                   complimentary room, dining, shows, spa services, or other amenities, not to exceed the
                   limit shown in the LIMITS OF LIABILITY clause in the DECLARATIONS section.

                GOODWILL AND PUBLIC RELATIONS Exclusions: As respects GOODWILL AND
                PUBLIC RELATIONS, the following additional exclusions apply:

                This Policy does not insure:

                1) any loss resulting from disruption of incoming or outgoing services consisting of
                   electricity, gas, fuel, steam, water, refrigeration, sewerage and voice, data or video.

                2) any loss of income.

                3) costs that usually would have been incurred in conducting the business during the same
                   period had there been no disruption of normal guest services.

                4) any expense recoverable elsewhere in this Policy.

                5) any loss resulting from disruption caused by or resulting from terrorism, regardless of
                   any other cause or event, whether or not insured under this Policy, contributing
                   concurrently or in any other sequence to the loss.

        F.      INTERRUPTION BY COMMUNICABLE DISEASE

                If a location owned, leased or rented by the Insured has the actual not suspected presence of
                communicable disease and access to such location is limited, restricted or prohibited by:

                1) an order of an authorized governmental agency regulating the actual not suspected
                   presence of communicable disease; or


Printed 10-Apr-2019                                                                                  Page 54
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                              WR_FM Policies_061
                                                                                                                061
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 115 of 250

                                                                                     Account No. 1-35024
                                                                                      Policy No. 1048495



                2) a decision of an Officer of the Insured as a result of the actual not suspected presence of
                   communicable disease,

                this Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the Insured
                during the PERIOD OF LIABILITY at such location with the actual not suspected presence
                of communicable disease.

                This Extension will apply when access to such location is limited, restricted, or prohibited in
                excess of 48 hours.

                INTERRUPTION BY COMMUNICABLE DISEASE Exclusions: As respects
                INTERRUPTION BY COMMUNICABLE DISEASE, the following additional exclusions
                apply:

                This Policy does not insure loss resulting from:

                1) the enforcement of any law or ordinance with which the Insured was legally obligated to
                   comply prior to the time of the actual spread of communicable disease.

                2) loss or damage caused by or resulting from terrorism, regardless of any other cause or
                   event, whether or not insured under this Policy, contributing concurrently or in any
                   sequence of loss.

                The PERIOD OF LIABILITY for this TIME ELEMENT COVERAGE EXTENSION will
                be:

                The period of time:

                1) starting at the time of the order of the authorized governmental agency or the Officer of
                   the Insured; but

                2) not to exceed the time limit shown in the LIMITS OF LIABILITY clause in the
                   DECLARATIONS section,

                this period of time is part of and not in addition to any PERIOD OF LIABILITY applying to
                any coverage provided in the TIME ELEMENT section.

        G.      ON PREMISES SERVICES

                This Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the
                Insured during the PERIOD OF LIABILITY directly resulting from physical loss or damage
                of the type insured to the following property located within 1,000 feet/300 metres of the
                insured location:

                1) Electrical equipment and equipment used for the transmission of voice, data or video.

                2) Electrical, fuel, gas, water, steam, refrigeration, sewerage, voice, data or video
                   transmission lines.


Printed 10-Apr-2019                                                                                     Page 55
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                             WR_FM Policies_062
                                                                                                                  062
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 116 of 250

                                                                                     Account No. 1-35024
                                                                                      Policy No. 1048495



        H.      PROTECTION AND PRESERVATION OF PROPERTY TIME ELEMENT

                This Policy covers the Actual Loss Sustained by the Insured for a period of time not to
                exceed 48 hours prior to and 48 hours after the Insured first taking reasonable action for the
                temporary protection and preservation of property insured by this Policy provided such
                action is necessary to prevent immediately impending insured physical loss or damage to
                such insured property.

                This Extension does not cover the Actual Loss Sustained by the Insured to temporarily
                protect or preserve insured property from actual, or to prevent immediately impending,
                physical loss or damage covered by TERRORISM coverage as provided in the PROPERTY
                DAMAGE section.

                This Extension is subject to the deductible provisions that would have applied had the
                physical loss or damage happened.

        I.      RELATED REPORTED VALUES

                If reported TIME ELEMENT values include:

                1) locations used by the Insured (such as branch stores, sales outlets and other plants) but
                   not listed on a schedule under this Policy; and

                2) a TIME ELEMENT loss would result at such locations,

                3) from insured physical loss or damage at an insured location,

                then this Policy provides coverage for such resulting TIME ELEMENT loss in accordance
                with the coverage applicable at such insured location.

        J.      RESEARCH AND DEVELOPMENT

                The GROSS EARNINGS coverage is extended to insure the Actual Loss Sustained by the
                Insured of continuing fixed charges and Ordinary Payroll directly attributable to the
                interruption of research and development activities that in themselves would not have
                produced income during the PERIOD OF LIABILITY.

                The PERIOD OF LIABILITY for this Extension will be the period from the time of direct
                physical loss or damage of the type insured to the time when the property could be repaired
                or replaced and made ready for operations, except Ordinary Payroll shall not exceed the
                period of time shown in the LIMITS OF LIABILITY clause of the DECLARATIONS
                section. Such period of time shall not be limited by the date of expiration of this Policy.

        K.      SOFT COSTS

                This Policy covers the Actual Loss Sustained incurred by the Insured of soft costs during the
                PERIOD OF LIABILITY arising out of the delay of completion of buildings and additions



Printed 10-Apr-2019                                                                                  Page 56
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                             WR_FM Policies_063
                                                                                                                  063
     Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 117 of 250

                                                                                    Account No. 1-35024
                                                                                     Policy No. 1048495


                under construction directly resulting from physical loss or damage of the type insured to
                insured property under construction at an insured location.




Printed 10-Apr-2019                                                                                Page 57
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                            WR_FM Policies_064
                                                                                                              064
     Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 118 of 250

                                                                                      Account No. 1-35024
                                                                                       Policy No. 1048495


                                 LOSS ADJUSTMENT AND SETTLEMENT

1.      REQUIREMENTS IN CASE OF LOSS

        The Insured will:

        1)      give immediate written notice to the Company of any loss.

        2)      protect the property from further loss or damage.

        3)      promptly separate the damaged and undamaged property; put it in the best possible order;
                and furnish a complete inventory of the lost, destroyed, damaged and undamaged property
                showing in detail the quantities, costs, actual cash value, replacement value and amount of
                loss claimed.

        4)      give a signed and sworn proof of loss to the Company within 90 days after the loss, unless
                that time is extended in writing by the Company. The proof of loss must state the
                knowledge and belief of the Insured as to:

                a) the time and origin of the loss.

                b) the Insured’s interest and that of all others in the property.

                c) the actual cash value and replacement value of each item and the amount of loss to each
                   item; all encumbrances; and all other contracts of insurance, whether valid or not,
                   covering any of the property.

                d) any changes in the title, use, occupation, location, possession or exposures of the
                   property since the effective date of this Policy.

                e) by whom and for what purpose any location insured by this Policy was occupied on the
                   date of loss, and whether or not it then stood on leased ground.

        5)      include a copy of all the descriptions and schedules in all policies and, if required, provide
                verified plans and specifications of any buildings, fixtures, machinery or equipment
                destroyed or damaged.

        6)      further, the Insured, will as often as may be reasonably required:

                a) exhibit to any person designated by the Company all that remains of any property;

                b) submit to examination under oath by any person designated by the Company and sign
                   the written records of examinations; and

                c) produce for examination at the request of the Company:

                     (i) all books of accounts, business records, bills, invoices and other vouchers; or

                     (ii) certified copies if originals are lost,


Printed 10-Apr-2019                                                                                   Page 58
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                              WR_FM Policies_065
                                                                                                                065
     Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 119 of 250

                                                                                    Account No. 1-35024
                                                                                     Policy No. 1048495



                at such reasonable times and places that may be designated by the Company or its
                representative and permit extracts and machine copies to be made.

2.      CURRENCY FOR LOSS PAYMENT

        Losses will be adjusted and paid in the currency of the United States of America, except in Canada
        where losses will be paid in Canadian currency, unless directed otherwise by the Insured.

3.      PARTIAL PAYMENT OF LOSS SETTLEMENT

        In the event of insured physical loss or damage determined by the Company’s representatives to be
        in excess of the applicable Policy deductible, the Company will advance mutually agreed upon
        partial payment(s), subject to the Policy’s provisions. To obtain such partial payments, the Insured
        will submit a signed and sworn Proof of Loss as described in this Policy, with adequate supporting
        documentation.

4.      COLLECTION FROM OTHERS

        The Company will not be liable for any loss to the extent that the Insured has collected for such
        loss from others.

5.      SUBROGATION

        The Insured is required to cooperate in any subrogation proceedings. The Company may require
        from the Insured an assignment or other transfer of all rights of recovery against any party for loss
        to the extent of the Company’s payment.

        The Company will not acquire any rights of recovery that the Insured has expressly waived prior to
        a loss, nor will such waiver affect the Insured’s rights under this Policy.

        Any recovery from subrogation proceedings, less costs incurred by the Company in such
        proceedings, will be payable to the Insured in the proportion that the amount of:

        1)     any applicable deductible; and/or

        2)     any provable uninsured loss,

        bears to the entire provable loss amount.

6.      COMPANY OPTION

        The Company has the option to take all or any part of damaged property at the agreed or appraised
        value. The Company must give notice to the Insured of its intention to do so within 30 days after
        receipt of Proof of Loss.

7.      ABANDONMENT

        There may be no abandonment of any property to the Company.

Printed 10-Apr-2019                                                                                 Page 59
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                            WR_FM Policies_066
                                                                                                              066
     Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 120 of 250

                                                                                      Account No. 1-35024
                                                                                       Policy No. 1048495



8.      APPRAISAL

        If the Insured and the Company fail to agree on the amount of loss, each will, on the written
        demand of either, select a competent and disinterested appraiser after:

        1)      the Insured has fully complied with all provisions of this Policy, including
                REQUIREMENTS IN CASE OF LOSS; and

        2)      the Company has received a signed and sworn Proof of Loss from the Insured.

        Each will notify the other of the appraiser selected within 20 days of such demand.

        The appraisers will first select a competent and disinterested umpire. If the appraisers fail to agree
        upon an umpire within 30 days then, on the request of the Insured or the Company, the umpire will
        be selected by a judge of a court of record in the jurisdiction in which the appraisal is pending. The
        appraisers will then appraise the amount of loss, stating separately the actual cash value and
        replacement cost value as of the date of loss and the amount of loss, for each item of physical loss
        or damage or if, for TIME ELEMENT loss, the amount of loss for each TIME ELEMENT
        coverage of this Policy.

        If the appraisers fail to agree, they will submit their differences to the umpire. An award agreed to
        in writing by any two will determine the amount of loss.

        The Insured and the Company will each:

        1)      pay its chosen appraiser; and

        2)      bear equally the other expenses of the appraisal and umpire.

        A demand for APPRAISAL shall not relieve the Insured of its continuing obligation to comply
        with the terms and conditions of this Policy, including as provided under REQUIREMENTS IN
        CASE OF LOSS.

        The Company will not be held to have waived any of its rights by any act relating to appraisal.

9.      SUIT AGAINST THE COMPANY

        No suit, action or proceeding for the recovery of any claim will be sustained in any court of law or
        equity unless:

        1)      the Insured has fully complied with all the provisions of this Policy; and

        2)      legal action is started within twelve months after inception of the loss.

        If under the insurance laws of the jurisdiction in which the property is located, such twelve months’
        limitation is invalid, then any such legal action must be started within the shortest limit of time
        permitted by such laws.



Printed 10-Apr-2019                                                                                   Page 60
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                               WR_FM Policies_067
                                                                                                                 067
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 121 of 250

                                                                                   Account No. 1-35024
                                                                                    Policy No. 1048495


10.     SETTLEMENT OF CLAIMS

        The amount of loss for which the Company may be liable will be paid within 30 days after:

        A.      proof of loss as described in this Policy is received by the Company; and

        B.      when a resolution of the amount of loss is made either by:

                1) written agreement between the Insured and the Company; or

                2) the filing with the Company of an award as provided in the APPRAISAL clause of this
                   section.




Printed 10-Apr-2019                                                                                Page 61
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                            WR_FM Policies_068
                                                                                                             068
     Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 122 of 250

                                                                                     Account No. 1-35024
                                                                                      Policy No. 1048495


                                              GENERAL PROVISIONS

1.      CANCELLATION/NON-RENEWAL

        This Policy may be:

        A.      cancelled at any time at the request of the Insured by surrendering this Policy to the
                Company or by giving written notice to the Company stating when such cancellation will
                take effect; or

        B.      cancelled by the Company by giving the Insured not less than:

                1) 60 days’ written notice of cancellation; or

                2) 10 days’ written notice of cancellation if the Insured fails to remit, when due, payment
                   of premium for this Policy; or

        C.      non-renewed by the Company by giving the Insured not less than 60 days’ written notice of
                non-renewal.

        Return of any unearned premium will be calculated on the customary short rate basis if the Insured
        cancels and on a pro-rata basis if the Company cancels this Policy. Return of any unearned
        premium will be made by the Company as soon as practicable.

2.      INSPECTIONS

        The Company, at all reasonable times, will be permitted, but will not have the duty, to inspect
        insured property. The Company does not address life, safety or health issues.

        The Company’s:

        A.      right to make inspections;

        B.      making of inspections; or

        C.      providing recommendations or other information in connection with any inspections,

        will not constitute an undertaking, on behalf of or for the benefit of the Insured or others. The
        Company will have no liability to the Insured or any other person because of any inspection or
        failure to inspect.

        When the Company is not providing jurisdictional inspections, the Owner/Operator has the
        responsibility to assure that jurisdictional inspections are performed as required, and to assure that
        required jurisdictional Operating Certificates are current for their pressure equipment.




Printed 10-Apr-2019                                                                                  Page 62
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                             WR_FM Policies_069
                                                                                                              069
     Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 123 of 250

                                                                                      Account No. 1-35024
                                                                                       Policy No. 1048495



3.      PROVISIONS APPLICABLE TO SPECIFIC JURISDICTIONS

        A.      If the provisions of this Policy conflict with the laws of any jurisdictions in which this Policy
                applies, and if certain provisions are required by law to be stated in this Policy, this Policy
                will be read so as to eliminate such conflict or deemed to include such provisions for insured
                locations within such jurisdictions.

        B.      The Company will provide to the Insured copies of endorsements mandated for use by the
                laws of provinces in Canada. The endorsements modify this Policy with respect to any
                insured property located in the province in which the endorsement applies.

        C.      The Company will provide to the Insured copies of endorsements mandated for use by the
                laws of states in the United States of America. The endorsements modify this Policy with
                respect to any insured property located in the state in which the endorsement applies.

        D.      As respects the United States, its territories and possessions and the Commonwealth of
                Puerto Rico, the definition of terrorism is declared null and void and it is agreed that an
                event defined as a Certified Act of Terrorism under the terms of the SUPPLEMENTAL
                UNITED STATES CERTIFIED ACT OF TERRORISM ENDORSEMENT(S) attached to
                this Policy shall be considered an act of terrorism within the terms of this Policy. Coverage
                recoverable under the SUPPLEMENTAL UNITED STATES CERTIFIED ACT OF
                TERRORISM ENDORSEMENT(S) is excluded from any other coverage under this Policy.
                Any difference in limit between loss recoverable under the SUPPLEMENTAL UNITED
                STATES CERTIFIED ACT OF TERRORISM ENDORSEMENT(S) and this Policy is not
                recoverable under this Policy.

4.      LIBERALIZATION

        If during the period that insurance is in force under this Policy, any filed rules or regulations
        affecting the same are revised by statute so as to broaden the insurance without additional premium
        charge, such extended or broadened insurance will inure to the benefit of the Insured within such
        jurisdiction, effective the date of the change specified in such statute.

5.      MISREPRESENTATION AND FRAUD

        This entire Policy will be void if, whether before or after a loss, an Insured has:

        A.      willfully concealed or misrepresented any material fact or circumstance concerning this
                insurance, the subject thereof, any insurance claim, or the interest of an Insured.

        B.      made any attempt to defraud the Company.

        C.      made any false swearing.

6.      LENDERS LOSS PAYEE AND MORTGAGEE INTERESTS AND OBLIGATIONS

        A.      The Company will pay for loss to specified property insured under this Policy to each
                specified Lender Loss Payee (hereinafter referred to as Lender) as its interest may appear,

Printed 10-Apr-2019                                                                                   Page 63
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                              WR_FM Policies_070
                                                                                                                070
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 124 of 250

                                                                                     Account No. 1-35024
                                                                                      Policy No. 1048495


                and to each specified Mortgagee as its interest may appear, under all present or future
                mortgages upon such property, in order of precedence of the mortgages.

        B.      The interest of the Lender or Mortgagee (as the case may be) in property insured under this
                Policy will not be invalidated by:

                1) any act or neglect of the debtor, mortgagor, or owner (as the case may be) of the
                   property.

                2) foreclosure, notice of sale, or similar proceedings with respect to the property.

                3) change in the title or ownership of the property.

                4) change to a more hazardous occupancy.

                The Lender or Mortgagee will notify the Company of any known change in ownership,
                occupancy, or hazard and, within 10 days of written request by the Company, may pay the
                increased premium associated with such known change. If the Lender or Mortgagee fails to
                pay the increased premium, all coverage under this Policy will cease.

        C.      If this Policy is cancelled at the request of the Insured or its agent, the coverage for the
                interest of the Lender or Mortgagee will terminate 10 days after the Company sends to the
                Lender or Mortgagee written notice of cancellation, unless:

                1) sooner terminated by authorization, consent, approval, acceptance, or ratification of the
                   Insured's action by the Lender or Mortgagee, or its agent.

                2) this Policy is replaced by the Insured, with a policy providing coverage for the interest
                   of the Lender or Mortgagee, in which event coverage under this Policy with respect to
                   such interest will terminate as of the effective date of the replacement policy,
                   notwithstanding any other provision of this Policy.

        D.      The Company may cancel this Policy and/or the interest of the Lender or Mortgagee under
                this Policy, by giving the Lender or Mortgagee written notice 60 days prior to the effective
                date of cancellation, if cancellation is for any reason other than non-payment. If the debtor,
                mortgagor, or owner has failed to pay any premium due under this Policy, the Company may
                cancel this Policy for such non-payment, but will give the Lender or Mortgagee written
                notice 10 days prior to the effective date of cancellation. If the Lender or Mortgagee fails to
                pay the premium due by the specified cancellation date, all coverage under this Policy will
                cease.

        E.      The Company has the right to invoke this Policy's SUSPENSION clause. The suspension of
                insurance will apply to the interest of the Lender or Mortgagee in any machine, vessel, or
                part of any machine or vessel, subject to the suspension. The Company will provide the
                Lender or Mortgagee at the last known address a copy of the suspension notice.

        F.      If the Company pays the Lender or Mortgagee for any loss, and denies payment to the
                debtor, mortgagor or owner, the Company will, to the extent of the payment made to the
                Lender or Mortgagee be subrogated to the rights of the Lender or Mortgagee under all


Printed 10-Apr-2019                                                                                    Page 64
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                             WR_FM Policies_071
                                                                                                                  071
     Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 125 of 250

                                                                                       Account No. 1-35024
                                                                                        Policy No. 1048495


                securities held as collateral to the debt or mortgage. No subrogation will impair the right of
                the Lender or Mortgagee to sue or recover the full amount of its claim. At its option, the
                Company may pay to the Lender or Mortgagee the whole principal due on the debt or
                mortgage plus any accrued interest. In this event, all rights and securities will be assigned
                and transferred from the Lender or Mortgagee to the Company, and the remaining debt or
                mortgage will be paid to the Company.

        G.      If the Insured fails to render proof of loss, the Lender or Mortgagee, upon notice of the
                Insured's failure to do so, will render proof of loss within 60 days of notice and will be
                subject to the provisions of this Policy relating to APPRAISAL, SETTLEMENT OF
                CLAIMS, and SUIT AGAINST THE COMPANY.

        H.      Other provisions relating to the interests and obligations of the Lender or Mortgagee may be
                added to this Policy by agreement in writing.

7.      OTHER INSURANCE

        A.      If there is any other insurance that would apply in the absence of this Policy, this Policy will
                apply only after such insurance whether collectible or not.

        B.      In no event will this Policy apply as contributing insurance.

        C.      The Insured is permitted to have other insurance over any limits or sublimits
                of liability specified elsewhere in this Policy without prejudice to this Policy. The existence
                of any such insurance will not reduce any limit or sublimit of liability in this Policy. Any
                other insurance that would have provided primary coverage in the absence of this Policy will
                not be considered excess.

        D.      The Insured is permitted to have other insurance for all, or any part, of any deductible in this
                Policy. The existence of such other insurance will not prejudice recovery under this Policy.
                If the limits of liability of such other insurance are greater than this Policy’s applicable
                deductible, this Policy’s insurance will apply only after such other insurance has been
                exhausted.

        E.      If this Policy is deemed to contribute with other insurance, the limit of liability applicable at
                each location, for the purposes of such contribution with other insurers, will be the latest
                amount described in this Policy or the latest location value on file with the Company.

8.      POLICY MODIFICATION

        This Policy contains all of the agreements between the Insured and the Company concerning this
        insurance. The Insured and the Company may request changes to this Policy. This Policy can be
        changed only by endorsements issued by the Company and made a part of this Policy.

        Notice to any agent or knowledge possessed by any agent or by any other person will not:

        A.      create a waiver, or change any part of this Policy; or

        B.      prevent the Company from asserting any rights under the provisions of this Policy.


Printed 10-Apr-2019                                                                                    Page 65
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                               WR_FM Policies_072
                                                                                                                 072
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 126 of 250

                                                                                     Account No. 1-35024
                                                                                      Policy No. 1048495



9.      REDUCTION BY LOSS

        Claims paid under this Policy will not reduce its limit of liability, except claims paid will reduce
        any aggregate during any policy year limit.

10.     SUSPENSION

        On discovery of a dangerous condition, the Company may immediately suspend this insurance on
        any machine, vessel or part thereof by giving written notice to the Insured. The suspended
        insurance may be reinstated by the Company. Any unearned premium resulting from such
        suspension will be returned by the Company.

11.     TITLES

        The titles in this Policy are only for reference. The titles do not in any way affect the provisions of
        this Policy.

12.     ASSIGNMENT

        Assignment of this Policy will not be valid except with the written consent of the Company.

13.     DEFINITIONS

        The following terms when appearing in boldface in this Policy mean:

        actual cash value:
        the amount it would cost to repair or replace insured property, on the date of loss, with material of
        like kind and quality, with proper deduction for obsolescence and physical depreciation.

        aggregate during any policy year:
        the Company’s maximum amount payable during any policy year.

        communicable disease:
        disease which is:

        A.      transmissible from human to human by direct or indirect contact with an affected individual
                or the individual’s discharges, or

        B.      Legionellosis.

        contaminant:
        anything that causes contamination.

        contamination:
        any condition of property due to the actual or suspected presence of any foreign substance,
        impurity, pollutant, hazardous material, poison, toxin, pathogen or pathogenic organism, bacteria,
        virus, disease causing or illness causing agent, fungus, mold or mildew.



Printed 10-Apr-2019                                                                                  Page 66
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                             WR_FM Policies_073
                                                                                                              073
     Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 127 of 250

                                                                                      Account No. 1-35024
                                                                                       Policy No. 1048495


        contingent time element location:
        A.    any location:

                1) of a direct customer, supplier, contract manufacturer or contract service provider to the
                   Insured;

                2) of any company under a royalty, licensing fee or commission agreement with the
                   Insured;

        B.      any location of a company that is a direct or indirect customer, supplier, contract
                manufacturer or contract service provider to a location described in A1 above,

        not including locations of any company directly or indirectly supplying to, or receiving from, the
        Insured, electricity, fuel, gas, water, steam, refrigeration, sewage, voice, data or video.

        date or time recognition:
        the recognition, interpretation, calculation, comparison, differentiation, sequencing, accessing or
        processing of data involving one or more dates or times, including the Year 2000.

        earth movement:
        any natural or man-made earth movement including, but not limited to earthquake or landslide,
        regardless of any other cause or event contributing concurrently or in any other sequence of loss.
        However, physical loss or damage by fire, explosion, sprinkler leakage, or flood resulting from
        earth movement will not be considered to be loss by earth movement within the terms and
        conditions of this Policy.

        electronic data processing equipment or media:
        any computer, computer system or component, hardware, network, microprocessor, microchip,
        integrated circuit or similar devices or components in computer or non-computer equipment,
        operating systems, data, programs or other software stored on electronic, electro-mechanical,
        electro-magnetic data processing or production equipment, whether the property of the Insured or
        not.

        fine arts:
        paintings; etchings; pictures; tapestries; rare or art glass; art glass windows; valuable rugs; statuary;
        sculptures; antique furniture; antique jewelry; bric-a-brac; porcelains; and similar property of
        rarity, historical value, or artistic merit excluding automobiles, coins, stamps, furs, jewelry,
        precious stones, precious metals, watercraft, aircraft, money, securities.

        flood:
        flood; surface waters; rising waters; storm surge, sea surge, wave wash; waves; tsunami; tide or
        tidal water; the release of water, the rising, overflowing or breaking of boundaries of natural or
        man-made bodies of water; or the spray therefrom; all whether driven by wind or not; or sewer
        back-up resulting from any of the foregoing; regardless of any other cause or event, whether
        natural or man-made, contributing concurrently or in any other sequence of loss. Physical loss or
        damage from flood associated with a storm or weather disturbance whether or not identified by
        name by any meteorological authority, is considered to be flood within the terms of this Policy.
        However, physical loss or damage by fire, explosion or sprinkler leakage resulting from flood is
        not considered to be loss by flood within the terms and conditions of this Policy.


Printed 10-Apr-2019                                                                                   Page 67
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                              WR_FM Policies_074
                                                                                                                074
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 128 of 250

                                                                                    Account No. 1-35024
                                                                                     Policy No. 1048495



        irreplaceable:
        an item which cannot be replaced with other of like kind and quality.

        location:
        A.     as specified in the Schedule of Locations, or

        B.      if not so specified in the Schedule of Locations:

                1) a building, yard, dock, wharf, pier or bulkhead (or any group of the foregoing),

                     a) bounded on all sides by public streets, clear land space or open waterways, each not
                        less than 50 feet/15 metres wide. Any bridge or tunnel crossing such street, space or
                        waterway will render such separation inoperative for the purpose of this definition.

        New Madrid Seismic Zone:
        Arkansas, United States of America, counties of:
        Arkansas, Clay, Craighead, Crittenden, Cross, Fulton, Greene, Independence, Izard, Jackson,
        Lawrence, Lee, Lonoke, Mississippi, Monroe, Phillips, Poinsett, Prairie, Randolph, Sharp, St.
        Francis, White, Woodruff

        Illinois, United States of America, counties of:
        Alexander, Bond, Clay, Clinton, Crawford, Edwards, Effingham, Fayette, Franklin, Gallatin,
        Hamilton, Hardin, Jackson, Jasper, Jefferson, Johnson, Lawrence, Madison, Marion, Massac,
        Monroe, Perry, Pope, Pulaski, Randolph, Richland, Saline, St. Clair, Union, Wabash, Washington,
        Wayne, White, Williamson

        Indiana, United States of America, counties of:
        Gibson, Knox, Pike, Posey, Spencer, Vanderburgh, Warrick

        Kentucky, United States of America, counties of:
        Ballard, Caldwell, Calloway, Carlisle, Christian, Crittenden, Daviess, Fulton, Graves, Henderson,
        Hickman, Hopkins, Livingston, Lyon, Marshall, McCracken, McLean, Muhlenberg, Todd, Trigg,
        Union, Webster

        Mississippi, United States of America, counties of:
        Alcorn, Benton, Coahoma, De Soto, Lafayette, Marshall, Panola, Quitman, Tate, Tippah, Tunica

        Missouri, United States of America, counties of:
        Bollinger, Butler, Cape Girardeau, Carter, Dunklin, Iron, Jefferson, Madison, Mississippi, New
        Madrid, Oregon, Pemiscot, Perry, Reynolds, Ripley, Scott, Shannon, St. Francois, St. Louis, City
        of St. Louis, Ste. Genevieve, Stoddard, Washington, Wayne

        Tennessee, United States of America, counties of:
        Benton, Carroll, Chester, Crockett, Decatur, Dyer, Fayette, Gibson, Hardeman, Hardin, Haywood,
        Henderson, Henry, Houston, Humphreys, Lake, Lauderdale, Madison, McNairy, Montgomery,
        Obion, Perry, Shelby, Stewart, Tipton, Weakley




Printed 10-Apr-2019                                                                                Page 68
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                            WR_FM Policies_075
                                                                                                                 075
     Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 129 of 250

                                                                                       Account No. 1-35024
                                                                                        Policy No. 1048495


        normal:
        the condition that would have existed had no physical loss or damage happened.

        normal cost:
        the cost associated with the movement of goods or materials suffering the disruption that the
        Insured would have incurred had no physical loss or damage causing disruption happened.

        occurrence:
        the sum total of all loss or damage of the type insured, including any insured TIME ELEMENT
        loss, arising out of or caused by one discrete event of physical loss or damage, except as respects
        the following:

        A.      terrorism: occurrence shall mean the sum total of all loss or damage of the type insured,
                including any insured TIME ELEMENT loss, arising out of or caused by all acts of
                terrorism during a continuous period of seventy-two (72) hours.

        B.      earth movement: occurrence shall mean the sum total of all loss or damage of the type
                insured, including any insured TIME ELEMENT loss, arising out of or caused by all earth
                movement(s) during a continuous period of seventy-two (72) hours.

        off-premises data processing or data transmission services:
        the storage or processing of data performed off-premises of the Insured’s property, including the
        transmission of voice, data or video over a single, or combination of, computer or communication
        networks.

        Pacific Northwest Seismic Zone:
        Oregon, United States of America, counties of:
        Benton, Clackamas, Clatsop, Columbia, Coos, Curry, Douglas, Hood River, Jackson, Josephine,
        Klamath, Lane, Lincoln, Linn, Marion, Multnomah, Polk, Tillamook, Washington, Yamhill

        Washington, United States of America, counties of:
        Chelan, Clallam, Clark, Cowlitz, Grays Harbor, Island, Jefferson, King, Kitsap, Kittitas, Lewis,
        Mason, Pacific, Pierce, San Juan, Skagit, Skamania, Snohomish, Thurston, Wahkiakum, Whatcom

        British Columbia (includes Vancouver Island), Canada:
        South of 50° N latitude and west of 120° W longitude

        period of operational testing:
        the period of time beginning 24 hours prior to the earlier of the following:

        A.      introduction, into a system, of feedstock or other materials for processing or handling;

        B.      commencement of fuel or energy supply to a system,

        and ending with the earlier of the following:

        A.      the expiration date or cancellation date of this Policy.




Printed 10-Apr-2019                                                                                  Page 69
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                             WR_FM Policies_076
                                                                                                               076
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 130 of 250

                                                                                        Account No. 1-35024
                                                                                         Policy No. 1048495


        B.      if specified, the number of consecutive days shown in the LIMITS OF LIABILITY clause in
                the DECLARATIONS section.

        physical loss or damage to electronic data, programs or software:
        the destruction, distortion or corruption of electronic data, programs or software.

        representative company(ies):
        Factory Mutual Insurance Company, FM Insurance Company Limited or FM Insurance Europe
        S.A.; Affiliated FM Insurance Company; Appalachian Insurance Company or any other company
        issuing a local policy at the direction of the Company.

        soft costs:
        costs over and above those that are normal at an insured location undergoing renovation or in the
        course of construction, limited to the following:

        A.      construction loan fees - the additional cost incurred to rearrange loans necessary for the
                completion of construction, repairs or reconstruction including; the cost to arrange
                refinancing, accounting work necessary to restructure financing, legal work necessary to
                prepare new documents, charges by the lenders for the extension or renewal of loans
                necessary.

        B.      commitment fees, leasing and marketing expenses - the cost of returning any commitment
                fees received from prospective tenant(s) or purchaser(s), the cost of re-leasing and marketing
                due to loss of tenant(s) or purchaser(s).

        C.      additional fees for architects, engineers, consultants, attorneys and accountants needed for
                the completion of construction, repairs or reconstruction.

        D.      property taxes, building permits, additional interest on loans, realty taxes and insurance
                premiums.

        terrorism:
        any act, involving the use or threat of: force, violence, dangerous conduct, interference with the
        operations of any business, government or other organization or institution, or any similar act,

        when the effect or apparent purpose is:

        A.      to influence or instill fear in any government (de jure or de facto) or the public, or any
                segment of either; or

        B.      to further or to express support for, or opposition to, any political, religious, social,
                ideological or similar type of objective or position.

        transmission and distribution systems:
        transmission and distribution systems including but not limited to electricity, gas, fuel, steam,
        water, refrigeration, sewerage, voice, data, and video. Such systems shall include poles, towers and
        fixtures, overhead conductors and devices, underground and underwater conduit, underground and
        underwater conductors and devices, line transformers, service meters, street lighting and signal
        systems.


Printed 10-Apr-2019                                                                                         Page 70
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                                 WR_FM Policies_077
                                                                                                                      077
     Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 131 of 250

                                                                                 Account No. 1-35024
                                                                                  Policy No. 1048495



        valuable papers and records:
        written, printed or otherwise inscribed documents and records, including books, maps, films,
        drawings, abstracts, deeds, mortgages and manuscripts, all of which must be of value to the
        Insured.

        wind:
        direct action of wind including substance driven by wind. Wind does not mean or include
        anything defined as flood in this Policy.




Printed 10-Apr-2019                                                                              Page 71
Advantage - GENA - US - 2016 ©2017 FM Global. All rights reserved
                                                                                         WR_FM Policies_078
                                                                                                           078
 Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 132 of 250




                                                               Account No. 1-35024
                                                               Policy No. 1048495

                 SCHEDULE OF LOCATIONS, APPENDIX A

Location No.    Index No.        Location Description

0001            079312.84        3131 and 3121 Las Vegas Boulevard S
                                 Las Vegas Nevada 89109-1967
                                 United States of America
                                 Clark

                                 Wynn Las Vegas and Encore at Wynn Las Vegas
0005            079311.62        3720 Howard Hughes Pkwy
                                 Las Vegas Nevada 89169-6016
                                 United States of America
                                 Clark

                                 Office
0008            001383.42        3661 W Martin Avenue
                                 Las Vegas Nevada 89118-4556
                                 United States of America
                                 Clark

                                 Warehouse - Off-site - Retail Operations (WDD/Angel
                                 Fragoso/Laura Herzog)
0012            079301.53        181 E Reno Avenue, Hanger G-7
                                 Las Vegas Nevada 89119-1138
                                 United States of America
                                 Clark

                                 Hangar G-7
0015            002073.25        225 W Valley Boulevard, Suite H-188
                                 San Gabriel California 91776-3724
                                 United States of America
                                 Los Angeles

                                 Marketing Office
0016            002220.67        734 Pilot Rd
                                 Las Vegas Nevada 89119-4416
                                 United States of America
                                 Clark

                                 Office, Wynn Design and Development
0017            002220.67        736 Pilot Rd
                                 Las Vegas Nevada 89119-4416
                                 United States of America
                                 Clark

                                 Wynn Design and Development files, fabric samples, and
                                 offices/cubicles - Off-site




                                Page 1 of 2
                                                                          WR_FM Policies_079
                                                                                         079
 Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 133 of 250




                                                               Account No. 1-35024
                                                               Policy No. 1048495

                 SCHEDULE OF LOCATIONS, APPENDIX A

Location No.    Index No.        Location Description

0018            002220.67        740 Pilot Rd
                                 Las Vegas Nevada 89119-4416
                                 United States of America
                                 Clark

                                 Office, Information Technology, Risk Management, Internal
                                 Audit, Information Technology Equipment
0020            002635.50        3848 Koval Lane
                                 Las Vegas Nevada 89109
                                 United States of America
                                 Clark

                                 Wynn Design & Development - Flex Building
0022            003080.45        101 Station Landing
                                 Medford Massachusetts 02155-5134
                                 United States of America
                                 Middlesex

                                 Office Space
0023            079301.53        177 E Reno Avenue Ste G6
                                 Las Vegas Nevada 89119-1162
                                 United States of America
                                 Clark

                                 Hangar G-6
0025            003288.59        3 Charlton St
                                 Everett Massachusetts 02149-2405
                                 United States of America
                                 Middlesex

                                 Office Space




                                Page 2 of 2
                                                                          WR_FM Policies_080
                                                                                         080
 Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 134 of 250




                                                               Account No. 1-35024
                                                               Policy No. 1048495

                 NAMED FLOOD LOCATIONS, APPENDIX B

Location No.    Index No.        Location Description

0001            079312.84        3131 and 3121 Las Vegas Boulevard S
                                 Las Vegas Nevada 89109-1967
                                 United States of America
                                 Clark

                                 Wynn Las Vegas and Encore at Wynn Las Vegas
0005            079311.62        3720 Howard Hughes Pkwy
                                 Las Vegas Nevada 89169-6016
                                 United States of America
                                 Clark

                                 Office
0008            001383.42        3661 W Martin Avenue
                                 Las Vegas Nevada 89118-4556
                                 United States of America
                                 Clark

                                 Warehouse - Off-site - Retail Operations (WDD/Angel
                                 Fragoso/Laura Herzog)
0012            079301.53        181 E Reno Avenue, Hanger G-7
                                 Las Vegas Nevada 89119-1138
                                 United States of America
                                 Clark

                                 Hangar G-7
0015            002073.25        225 W Valley Boulevard, Suite H-188
                                 San Gabriel California 91776-3724
                                 United States of America
                                 Los Angeles

                                 Marketing Office
0016            002220.67        734 Pilot Rd
                                 Las Vegas Nevada 89119-4416
                                 United States of America
                                 Clark

                                 Office, Wynn Design and Development
0017            002220.67        736 Pilot Rd
                                 Las Vegas Nevada 89119-4416
                                 United States of America
                                 Clark

                                 Wynn Design and Development files, fabric samples, and
                                 offices/cubicles - Off-site




                                Page 1 of 2
                                                                          WR_FM Policies_081
                                                                                         081
 Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 135 of 250




                                                               Account No. 1-35024
                                                               Policy No. 1048495

                 NAMED FLOOD LOCATIONS, APPENDIX B

Location No.    Index No.        Location Description

0018            002220.67        740 Pilot Rd
                                 Las Vegas Nevada 89119-4416
                                 United States of America
                                 Clark

                                 Office, Information Technology, Risk Management, Internal
                                 Audit, Information Technology Equipment
0020            002635.50        3848 Koval Lane
                                 Las Vegas Nevada 89109
                                 United States of America
                                 Clark

                                 Wynn Design & Development - Flex Building
0022            003080.45        101 Station Landing
                                 Medford Massachusetts 02155-5134
                                 United States of America
                                 Middlesex

                                 Office Space
0023            079301.53        177 E Reno Avenue Ste G6
                                 Las Vegas Nevada 89119-1162
                                 United States of America
                                 Clark

                                 Hangar G-6
0025            003288.59        3 Charlton St
                                 Everett Massachusetts 02149-2405
                                 United States of America
                                 Middlesex

                                 Office Space




                                Page 2 of 2
                                                                          WR_FM Policies_082
                                                                                         082
 Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 136 of 250




                                                              Account No. 1-35024
                                                              Policy No. 1048495

                                SERVICE ANIMALS, APPENDIX C

Description

Harley
Male
Labrador Retriever
DOB: 4/15/09

Rocket
Male
Labrador Retriever
DOB: 8/7/14

Bob
Male
Springer Spaniel
DOB: 11/21/12

Umit
Male
Belgian Malinois/German Shepherd
DOB: 4/24/15

Buddy
Male
German Shepherd
DOB: 1/5/15

Maxx
Male English Springer Spaniel
DOB: 11/29/13

Astor
Male
German Shepherd
DOB: 8/26/12

Scamp
Male
Labrador Retriever
DOB: 1/1/15

Mint
Female
Springer Spaniel
DOB: 2/10/15


                                          Page 1 of 2
                                                                      WR_FM Policies_083
                                                                                     083
 Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 137 of 250




                                                     Account No. 1-35024
                                                     Policy No. 1048495

                      SERVICE ANIMALS, APPENDIX C

Description


Rocky
Male
Labrador Retriever
DOB: 1/11/15

Robbie
Male
German Shepherd Mix
DOB: 10/20/15

Marko
Male
German Shepherd
DOB: 9/12/17




                                Page 2 of 2
                                                             WR_FM Policies_084
                                                                            084
     Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 138 of 250

                                                                                 Account No. 1-35024
                                                                                   Policy No. 1048495

                     SUPPLEMENTAL UNITED STATES
               CERTIFIED ACT OF TERRORISM ENDORSEMENT
This Endorsement is applicable to all insured Locations in the United States, its territories
and possessions and the Commonwealth of Puerto Rico.

Coverage for “Certified Act of Terrorism” Under The Terrorism Risk Insurance Act of 2002, as
amended.

In consideration of a premium charged of USD235,848, this Policy, subject to the terms and conditions
therein and in this Endorsement, covers direct physical loss or damage to insured property and any
resulting TIME ELEMENT loss, as provided in the TIME ELEMENT section of the Policy, caused by or
resulting from a Certified Act of Terrorism as defined herein.

Notwithstanding anything contained elsewhere in this Policy, any exclusion or limitation of terrorism in
this Policy and any endorsement attached to and made a part of this Policy, is hereby amended to the
effect that such exclusion or limitation does not apply to a “Certified Act of Terrorism” as defined herein.
This amendment does not apply to any limit of liability for a Certified Act of Terrorism, if any, stated
under the LIMITS OF LIABILITY clause of the DECLARATIONS section of this Policy.

With respect to any one or more Certified Act(s) of Terrorism, this Company will not pay any amounts
for which the Company is not responsible under the terms of the Terrorism Risk Insurance Act of 2002
(including subsequent action of Congress pursuant to the Act) which includes a provision stating that if
the aggregate insured losses exceed USD100,000,000,000 during any calendar year, neither the United
States Government nor any insurer that has met its insurer deductible shall be liable for the payment of
any portion of the amount of such losses that exceed USD100,000,000,000. If the aggregate insured
losses for all insurers exceed USD100,000,000,000, your coverage may be reduced.

The coverage provided under this Endorsement for “Certified” losses caused by acts of terrorism will be
partially reimbursed by the United States Government under a formula established by Federal Law.
Under this formula, the United States pays 85% (and beginning on January 1, 2016, shall then decrease by
1 percentage point per calendar year until equal to 80 percent) of covered terrorism losses exceeding a
statutorily established retention by the insurer referenced in this Policy. The premium charged for this
coverage is provided above.

The terms and limitations of any terrorism exclusion, or the inapplicability or omission of a terrorism
exclusion, do not serve to create coverage for any loss which would otherwise be excluded under this
Endorsement or the Policy.

The coverage provided by this Endorsement only applies to a Certified Act of Terrorism.

Reference and Application: The following term(s) means:

Certified Act of Terrorism:

A “Certified Act of Terrorism” means any act that is certified by the Secretary of the Treasury, in
consultation with the Secretary of Homeland Security, and the Attorney General of the United States, to
be an act of terrorism pursuant to the federal Terrorism Risk Insurance Act of 2002 as amended and

Form FMG7308                                  Page 1 of 2                          Edition January 2015


                                                                                          WR_FM Policies_085
                                                                                                            085
    Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 139 of 250

extended in 2005, 2007, and in 2015. The criteria contained in that Act for a “Certified Act of Terrorism”
include the following:

      a. The act resulted in aggregate losses in excess of USD5,000,000; and

      b. The act is a violent act or an act that is dangerous to human life, property or infrastructure and
         is committed by an individual or individuals as part of an effort to coerce the civilian
         population of the United States or to influence the policy or affect the conduct of the United
         States Government by coercion.




Form FMG7308                                  Page 2 of 2                          Edition January 2015


                                                                                           WR_FM Policies_086
                                                                                                             086
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 140 of 250

                                                                                  Account No. 1-35024
                                                                                   Policy No. 1048495


                       CYBER OPTIMAL RECOVERY ENDORSEMENT

It is agreed that this Endorsement is a part of the Policy and that the terms and conditions of the Policy are
amended as described herein. All other terms and conditions of the Policy remain unchanged.

INSURED OPTION:

The Insured acknowledges having purchased a cyber policy.

As respects loss or damage that is covered by both this Policy and the cyber policy, and notwithstanding
anything contained in the OTHER INSURANCE clause in the GENERAL PROVISIONS section of this
Policy, the Insured may elect, within 180 days of notifying this Company of the loss, to apportion the loss
between this Policy and the cyber policy and to designate this Policy as primary, excess or contributing
insurance to the cyber policy with respect to each portion of the loss, provided designating it as such is
necessary to maximize the total indemnity available for the loss under both this Policy and the cyber
policy.

This election option shall be subject to the following additional conditions:

ADDITIONAL CONDITIONS

1) The Insured will provide this Company with a copy of any cyber policy in force at the time of loss.

2) Any coverage provided by the cyber policy that is not provided by this Policy does not extend to this
   Policy.

3) The insolvency, inability or unwillingness to pay of the company issuing the cyber policy shall in no
   event increase this Company’s liability or delay settlement under this Policy.




Form FMG7558                                      Page 1 of 1                              Edition October 2016

                                                                                           WR_FM Policies_087
                                                                                                            087
     Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 141 of 250


                        GENERAL CHANGE ENDORSEMENT NO. 001

                                                                           Account No. 1-35024
                                                                             Policy No. 1048495

Insured: Wynn Resorts, Limited

This Endorsement is attached to and forms a part of the above stated Policy. Premium for this
Endorsement, if any, and the future installment amount are stated elsewhere.

Effective:            15 June, 2019

1)      The following locations are added to the Schedule of Locations:

        Location No.          Index No.          Location Description

        0024                 002995.48           1 Broadway
                                                 Everett, Massachusetts, 02149
                                                 United States of America
                                                 Middlesex
        0035                 012554.98           80 Broadway
                                                 Everett, Massachusetts, 02149
                                                 United States of America
                                                 Middlesex


2)      The following limit is added under Applicable Limits of Liability/Time Limits under the LIMITS
        OF LIABILITY clause in the DECLARATIONS section:

         Location No. 0024, 1 Broadway,          USD1,500,000,000
         Everett, Massachusetts, 02149

3)      The following deductible is added under the DEDUCTIBLES clause in the DECLARATIONS
        section:

         wind                                    As respects locations in wind areas United States
                                                 Northeast

                                                 USD250,000 combined all coverages, per location

4)      Item M. under the EXCLUDED PROPERTY clause in the PROPERTY DAMAGE section is
        deleted.

5)      The following is added under the DEFINITIONS clause in the GENERAL PROVISIONS section:

        wind areas United States Northeast:
        Connecticut, United States of America, counties of:
        Fairfield, Hartford, Middlesex, New Haven, New London, Tolland, Windham

        Delaware, United States of America, county of:
        Kent, New Castle, Sussex


Printed 14-Jun-2019                                                                            Page 1
GCE
                                                                                        WR_FM Policies_088
                                                                                                         088
     Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 142 of 250

                      GENERAL CHANGE ENDORSEMENT NO. 001

                                                                         Account No. 1-35024
                                                                           Policy No. 1048495

Insured: Wynn Resorts, Limited


        Maine, United States of America, counties of:
        Androscoggin, Cumberland, Hancock, Knox, Lincoln, Sagadahoc, Waldo, Washington, York

        Maryland, United States of America, counties of:
        Calvert, Charles, Dorchester, St. Mary's, Somerset, Wicomico, Worcester

        Massachusetts, United States of America, counties of:
        Barnstable, Bristol, Dukes, Essex, Middlesex, Nantucket, Norfolk, Plymouth, Suffolk

        New Hampshire, United States of America, counties of:
        Rockingham, Strafford

        New Jersey, United States of America, counties of:
        Atlantic, Bergen, Burlington, Cape May, Cumberland, Essex, Hudson, Middlesex, Monmouth,
        Ocean, Salem, Union

        New York, United States of America, counties of:
        Bronx, Kings, Nassau, New York, Queens, Richmond, Suffolk, Westchester

        Rhode Island, United States of America, counties of:
        Bristol, Kent, Newport, Providence, Washington

        Virginia, United States of America, counties and independent cities of:
        the counties of Accomack, Gloucester, Isle of Wight, James City, Lancaster, Mathews, Middlesex,
        Northampton, Northumberland, Surry, York
        the independent cities of Chesapeake, Hampton, Newport News, Norfolk, Poquoson, Portsmouth,
        Suffolk, Virginia Beach, Williamsburg




                                                 Factory Mutual Insurance Company




Dated      14 June, 2019                         By_________________________________
                                                              Authorized Signature



Printed 14-Jun-2019                                                                           Page 2
GCE
                                                                                       WR_FM Policies_089
                                                                                                        089
 Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 143 of 250


                        GENERAL CHANGE ENDORSEMENT NO. 002

                                                                        Account No. 1-35024
                                                                          Policy No. 1048495

Insured: Wynn Resorts, Limited

This Endorsement is attached to and forms a part of the above stated Policy. Premium for this
Endorsement, if any, and the future installment amount are stated elsewhere.

Effective:            26 May, 2019

1)        The following service animals are added to Service Animals, Appendix C:

          Tika
          Dutch Shepherd
          Female
          DOB: 4/7/17

          Simms
          Labrador Retriever
          Male
          DOB: 5/10/16

          Tessie
          Weimaraner
          Female
          DOB: 11/10/16

          Paddy
          Labrador Retriever
          Male
          DOB: 2/17/17

          Mystic
          German Shepherd
          Male
          DOB: 10/15/16

          Liberty
          German Shepherd
          Female
          DOB: 5/17/16


                                                Factory Mutual Insurance Company




Dated      10 July, 2019                        By_________________________________
                                                             Authorized Signature



Printed 10-Jul-2019                                                                        Page 1
GCE
                                                                                    WR_FM Policies_090
                                                                                                    090
     Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 144 of 250


                        GENERAL CHANGE ENDORSEMENT NO. 004

                                                                        Account No. 1-35024
                                                                          Policy No. 1048495

Insured: Wynn Resorts, Limited

This Endorsement is attached to and forms a part of the above stated Policy. Premium for this
Endorsement, if any, and the future installment amount are stated elsewhere.

Effective:            22 August, 2019

1)      The following limit under the Applicable Limits of Liability/Time Limits under the LIMITS OF
        LIABILITY clause in the DECLARATIONS section is amended to read as follows:

         Location No. 0024, 1 Broadway,        USD1,000,000,000
         Everett, Massachusetts, 02149

2)      The following deductible is added under the DEDUCTIBLES clause in the DECLARATIONS
        section:

         Location No. 0024, 1 Broadway,        USD500,000
         Everett, Massachusetts, 02149




                                                Factory Mutual Insurance Company




Dated     27 August, 2019                       By_________________________________
                                                             Authorized Signature




Printed 27-Aug-2019                                                                          Page 1
GCE
                                                                                      WR_FM Policies_091
                                                                                                       091
 Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 145 of 250


                        GENERAL CHANGE ENDORSEMENT NO. 005

                                                                          Account No. 1-35024
                                                                            Policy No. 1048495

Insured: Wynn Resorts, Limited

This Endorsement is attached to and forms a part of the above stated Policy. Premium for this
Endorsement, if any, and the future installment amount are stated elsewhere.

Effective:            01 August, 2019

1)      The following location is added to the Schedule of Locations:

        Location No.             Index No.            Location Description

        0039                                           10801 W Charleston Boulevard Ste 440
                                                       Las Vegas, Nevada, 89135-1206
                                                       United States of America
                                                       Clark




                                                  Factory Mutual Insurance Company




Dated      18 September, 2019                     By_________________________________
                                                               Authorized Signature




Printed 18-Sep-2019                                                                             Page 1
GCE
                                                                                         WR_FM Policies_092
                                                                                                         092
     Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 146 of 250


                        GENERAL CHANGE ENDORSEMENT NO. 006

                                                                         Account No. 1-35024
                                                                           Policy No. 1048495

Insured: Wynn Resorts, Limited

This Endorsement is attached to and forms a part of the above stated Policy. Premium for this
Endorsement, if any, and the future installment amount are stated elsewhere.

Effective:            11 October, 2019

1)      The following limit is added under Applicable Limits of Liability/Time Limits under the LIMITS
        OF LIABILITY clause in the DECLARATIONS section:

         golf courses                           USD 27,000,000




                                                Factory Mutual Insurance Company




Dated     14 November, 2019                     By_________________________________
                                                             Authorized Signature




Printed 14-Nov-2019                                                                           Page 1
GCE
                                                                                       WR_FM Policies_093
                                                                                                        093
     Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 147 of 250

                        GENERAL CHANGE ENDORSEMENT NO. 007

                                                                          Account No. 1-35024
                                                                           Policy No. 1048495

Insured: Wynn Resorts, Limited

This Endorsement is attached to and forms a part of the above stated Policy. Premium for this
Endorsement, if any, and the future installment amount are stated elsewhere.

Effective:            22 November, 2019

1)        The following service animal is removed from Service Animals, Appendix C:

          Harley
          Male
          Labrador Retriever
          DOB: 4/15/19


Effective:            21 January, 2020

1)      The following location is added to the Schedule of Locations:

        Location No.          Index No.                   Location Description

         0040                                             1201 Searles Avenue
                                                          Las Vegas, Nevada, 89101-1199
                                                          United States of America
                                                          Clark


2)      The following deductible is added under the DEDUCTIBLES clause in the DECLARATIONS
        section:

         Location No. 0040 as described on       USD50,000 for Personal Property
         the Schedule of Locations




Effective:            22 January, 2020

1)        The following service animal is added to Service Animals, Appendix C:

          Lotto
          German Shorthaired Pointer
          Male
          DOB: 2/19/18




Printed 25-Feb-2020                                                                          Page 1
GCE
                                                                                      WR_FM Policies_094
                                                                                                     094
  Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 148 of 250

                      GENERAL CHANGE ENDORSEMENT NO. 007

                                                           Account No. 1-35024
                                                            Policy No. 1048495

Insured: Wynn Resorts, Limited




                                       Factory Mutual Insurance Company




Dated      14 February, 2020           By_________________________________
                                                    Authorized Signature




Printed 25-Feb-2020                                                              Page 2
GCE
                                                                          WR_FM Policies_095
                                                                                         095
Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 149 of 250




                       EXHIBIT 2
             Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 150 of 250


                                                                         MUTUAL CORPORATION
                                                                         NON-ASSESSABLE POLICY
       Factory Mutual Insurance Company
       P.O. Box 7500
       Johnston, Rhode Island 02919
       1-800-343-7722

DECLARATIONS
Policy No.                                       Previous Policy No.                            DATE OF ISSUE
 1064616                                           1048495                                       17 April, 2020


Account No.                                      Replaces Binder No.
 1-35024

In consideration of this Policy’s Provisions, Conditions, Stipulations, Exclusions and Limits of Liability, and of premium charged,
Factory Mutual Insurance Company, hereafter referred to as the Company, does insure:

                           INSURED:
                           Wynn Resorts, Limited




                                                     (For Complete Title See Policy)


The term of this Policy is from the 15th day of April 2020 to the 15th day of April 2021 at 12:01 a.m., Standard Time, at the
Locations of property involved as provided in this Policy.

This Policy covers property, as described in this Policy, against ALL RISKS OF PHYSICAL LOSS OR DAMAGE, except as
hereinafter excluded, while located as described in this Policy.

By virtue of this Policy and any other policies purchased from the Company being in force, the Insured becomes a member of the
Company, subject to the provisions of its charter and by-laws, and is entitled to one vote either in person or by proxy at any and all
meetings of said Company.

Assignment of this Policy will not be valid except with the written consent of the Company.

This Policy is made and accepted subject to the above provisions and those hereinafter stated, which are made a part of this
Policy, together with such other provisions and agreements as may be added to this Policy.

In Witness, this Company has issued this Policy at its office in the city of Johnston, R. I.
this 17th day of April, 2020.




 _______________________________________________
Authorized Signature                                                 Secretary                               President




Countersigned (if required) this        day of                         _________________________________________________
                                                                                                                              Agent

Form FMGA DEC                                                                                                    Printed in U.S.A.
7020 (5/99)




                                                                                                        WR_FM Policies_096
                                                                                                                                096
Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 151 of 250




                            WR_FM Policies_097




                                                                         097
          Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 152 of 250




                                   Factory Mutual Insurance Company
                                   Johnston, Rhode Island
                                   A Mutual Corporation




                                   This policy is Non-Assessable.



                                   It is important that the written
                                   portions of all policies covering
                                   the same property read exactly
                                   alike. If they do not, they should
                                   be made uniform at once.




                                   In case of loss notify the company
                                   or its local agent at once in writing.




7019 (9/01)




                                                                            WR_FM Policies_098

                                                                                           098
            Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 153 of 250

       This policy is issued by a mutual company having special regulations lawfully applicable to its organization,
membership, policies, or contracts of insurance of which the following shall apply to and form a part of this policy.

                             EXTRACTS FROM CHARTER OF THIS COMPANY
                            Granted by the General Assembly of the State of Rhode Island

          SECTION 5: Except as hereinafter specifically provided, each natural person, partnership, association, corporation or
legal entity insured on the mutual plan by the Corporation shall be a member of the Corporation during the term of its policy but
no longer, and at all meetings of the members shall be entitled to one vote either in person or by proxy, provided, however, that
where there is more than one insured under any policy, such insureds shall nevertheless be deemed to be a single member of the
Corporation for all purposes. The Corporation may issue policies which do not entitle the insured to membership in the
Corporation nor to participate in its surplus.

         SECTION 10: Upon the termination of the membership of any member, all his or its right and interest in the surplus,
reserves and other assets of the Corporation shall forthwith cease.


                           EXTRACTS FROM THE BY-LAWS OF THIS COMPANY
                                                       Adopted July 13, 2000


         ARTICLE 1 – MEETINGS OF THE MEMBERS

         SECTION 1. Annual Meeting
         The annual meeting of the members shall be held at the principal offices of the Company, or at such other place as may
be stated in the notice of the meeting, at 9:00 a.m. on the second Thursday of April in each year, for the election of directors and
the transaction of such other business as may be brought before the meeting. If the annual meeting is omitted on the day herein
provided therefor, a special meeting may be held in place thereof; and any business transacted or elections held at such special
meeting shall be as effective as if transacted or held at the annual meeting.




         7019 (9/01)

                                                                                                         WR_FM Policies_099
                                                                                                                            099
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 154 of 250

                                                                                                                     Account No. 1-35024
                                                                                                                      Policy No. 1064616


                                              TABLE OF CONTENTS
                                           (Order In Which They Appear)                                                                     Page No.

DECLARATIONS PAGE

DECLARATIONS
1.      NAMED INSURED AND MAILING ADDRESS ............................................................................ 1
2.      POLICY DATES ................................................................................................................................ 1
3.      INSURANCE PROVIDED ................................................................................................................ 1
4.      PREMIUM ......................................................................................................................................... 1
5.      PREMIUM PAYABLE ...................................................................................................................... 1
6.      LOSS ADJUSTMENT/PAYABLE .................................................................................................... 2
7.      TERRITORY ...................................................................................................................................... 2
8.      JURISDICTION ................................................................................................................................. 2
9.      CURRENCY ...................................................................................................................................... 2
10.     LIMITS OF LIABILITY .................................................................................................................... 3
11.     DEDUCTIBLES ................................................................................................................................. 6

PROPERTY DAMAGE
1.      INSURED PROPERTY ..................................................................................................................... 9
2.      EXCLUDED PROPERTY ................................................................................................................. 9
3.      EXCLUSIONS ................................................................................................................................. 10
4.      APPLICATION OF POLICY TO DATE OR TIME RECOGNITION ........................................... 14
5.      VALUATION................................................................................................................................... 15
6.      ADDITIONAL COVERAGES ........................................................................................................ 17
        CYBER ADDITIONAL COVERAGES .......................................................................................... 17
        A.   DATA RESTORATION ........................................................................................................ 17
        B.   DATA SERVICE PROVIDER PROPERTY DAMAGE ...................................................... 18
        OTHER ADDITIONAL COVERAGES .......................................................................................... 20
        A.   ACCIDENTAL INTERRUPTION OF SERVICES .............................................................. 20
        B.   ACCOUNTS RECEIVABLE ................................................................................................ 20
        C.   AUTOMATIC COVERAGE ................................................................................................. 21
        D.   BRANDS AND LABELS ...................................................................................................... 21
        E.   CLAIMS PREPARATION COSTS ....................................................................................... 22
        F.   COMMUNICABLE DISEASE RESPONSE ........................................................................ 22
        G.   CONSEQUENTIAL REDUCTION IN VALUE ................................................................... 23
        H.   CONTROL OF DAMAGED PROPERTY ............................................................................ 23
        I.   DEBRIS REMOVAL ............................................................................................................. 24
        J.   DECONTAMINATION COSTS ........................................................................................... 24
        K.   ERRORS AND OMISSIONS ................................................................................................ 24
        L.   EXPEDITING COSTS .......................................................................................................... 25
        M. FINE ARTS AND VALUABLE PAPERS AND RECORDS ............................................... 25
        N.   INSTALLMENT OR DEFERRED PAYMENTS ................................................................. 26
        O.   LAND AND WATER CONTAMINANT CLEANUP, REMOVAL AND DISPOSAL ...... 27
        P.   LAW AND ORDINANCE .................................................................................................... 27
        Q.   LOSS PAYMENT INCREASED TAX LIABILITY ............................................................ 28
        R.   MACHINERY OR EQUIPMENT STARTUP OPTION....................................................... 29
        S.   MISCELLANEOUS PROPERTY ......................................................................................... 29


Printed 17-Apr-2020                                                                                                                         Page 1
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                                                 WR_FM Policies_100
                                                                                                                                                   100
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 155 of 250

                                                                                                                  Account No. 1-35024
                                                                                                                   Policy No. 1064616


                                             TABLE OF CONTENTS
                                          (Order In Which They Appear)                                                                  Page No.

        T.       OPERATIONAL TESTING .................................................................................................. 30
        U.       PROTECTION AND PRESERVATION OF PROPERTY ................................................... 30
        V.       SERVICE ANIMALS ............................................................................................................ 31
        W.       SERVICE INTERRUPTION PROPERTY DAMAGE ......................................................... 31
        X.       TEMPORARY REMOVAL OF PROPERTY ....................................................................... 32
        Y.       TERRORISM ......................................................................................................................... 33
        Z.       TRANSPORTATION ............................................................................................................ 34

TIME ELEMENT
1.      LOSS INSURED .............................................................................................................................. 37
2.      TIME ELEMENT COVERAGES .................................................................................................... 38
        A.   GROSS EARNINGS.............................................................................................................. 38
        B.   EXTRA EXPENSE ................................................................................................................ 40
        C.   LEASEHOLD INTEREST .................................................................................................... 40
        D.   RENTAL INSURANCE ........................................................................................................ 41
3.      PERIOD OF LIABILITY ................................................................................................................. 42
4.      TIME ELEMENT EXCLUSIONS ................................................................................................... 44
5.      TIME ELEMENT COVERAGE EXTENSIONS ............................................................................ 45
        CYBER TIME ELEMENT COVERAGE EXTENSIONS .............................................................. 45
        A.   DATA SERVICE PROVIDER TIME ELEMENT................................................................ 45
        B.   OWNED NETWORK INTERRUPTION .............................................................................. 46
        SUPPLY CHAIN TIME ELEMENT COVERAGE EXTENSIONS ............................................... 47
        A.   CIVIL OR MILITARY AUTHORITY .................................................................................. 47
        B.   CONTINGENT TIME ELEMENT EXTENDED ................................................................. 48
        C.   INGRESS/EGRESS ............................................................................................................... 48
        D.   LOGISTICS EXTRA COST .................................................................................................. 49
        E.   SERVICE INTERRUPTION TIME ELEMENT................................................................... 51
        ADDITIONAL TIME ELEMENT COVERAGE EXTENSIONS ................................................... 52
        A.   ATTRACTION PROPERTY ................................................................................................. 52
        B.   CRISIS MANAGEMENT ..................................................................................................... 53
        C.   DELAY IN STARTUP .......................................................................................................... 54
        D.   EXTENDED PERIOD OF LIABILITY ................................................................................ 54
        E.   GOODWILL AND PUBLIC RELATIONS .......................................................................... 54
        F.   INTERRUPTION BY COMMUNICABLE DISEASE ......................................................... 55
        G.   ON PREMISES SERVICES .................................................................................................. 56
        H.   PROTECTION AND PRESERVATION OF PROPERTY TIME ELEMENT .................... 56
        I.   RELATED REPORTED VALUES ....................................................................................... 57
        J.   RESEARCH AND DEVELOPMENT ................................................................................... 57
        K.   SOFT COSTS ........................................................................................................................ 57

LOSS ADJUSTMENT AND SETTLEMENT
1.      REQUIREMENTS IN CASE OF LOSS .......................................................................................... 58
2.      CURRENCY FOR LOSS PAYMENT............................................................................................. 59
3.      PARTIAL PAYMENT OF LOSS SETTLEMENT ......................................................................... 59
4.      COLLECTION FROM OTHERS .................................................................................................... 59


Printed 17-Apr-2020                                                                                                                     Page 2
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                                              WR_FM Policies_101
                                                                                                                                                101
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 156 of 250

                                                                                                                      Account No. 1-35024
                                                                                                                       Policy No. 1064616


                                               TABLE OF CONTENTS
                                            (Order In Which They Appear)                                                                    Page No.

5.       SUBROGATION ............................................................................................................................. 59
6.       COMPANY OPTION ...................................................................................................................... 59
7.       ABANDONMENT ........................................................................................................................... 59
8.       APPRAISAL .................................................................................................................................... 60
9.       SUIT AGAINST THE COMPANY ................................................................................................. 60
10.      SETTLEMENT OF CLAIMS .......................................................................................................... 61

GENERAL PROVISIONS
1.  CANCELLATION/NON-RENEWAL ............................................................................................. 62
2.  INSPECTIONS................................................................................................................................. 62
3.  PROVISIONS APPLICABLE TO SPECIFIC JURISDICTIONS ................................................... 62
4.  LIBERALIZATION ......................................................................................................................... 63
5.  MISREPRESENTATION AND FRAUD ........................................................................................ 63
6.  LENDERS LOSS PAYEE AND MORTGAGEE INTERESTS AND OBLIGATIONS ................ 63
7.  OTHER INSURANCE ..................................................................................................................... 65
8.  POLICY MODIFICATION ............................................................................................................. 65
9.  REDUCTION BY LOSS .................................................................................................................. 66
10. SUSPENSION .................................................................................................................................. 66
11. TITLES ............................................................................................................................................. 66
12. ASSIGNMENT ................................................................................................................................ 66
13. DEFINITIONS ................................................................................................................................. 66
SCHEDULE OF LOCATIONS .................................................................................................. Appendix A
NAMED FLOOD LOCATIONS .................................................................................................Appendix B
SERVICE ANIMALS ..................................................................................................................Appendix C
CYBER OPTIMAL RECOVERY ENDORSEMENT, FORM FMG7558
SUPPLEMENTAL UNITED STATES CERTIFIED ACT OF TERRORISM ENDORSEMENT,
FORM FMG7308




Printed 17-Apr-2020                                                                                                                         Page 3
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                                                 WR_FM Policies_102
                                                                                                                                                   102
     Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 157 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616




                                                      DECLARATIONS

        This Policy covers property, as described in this Policy, against ALL RISKS OF PHYSICAL
        LOSS OR DAMAGE, except as hereinafter excluded, while located as described in this Policy.

1.      NAMED INSURED AND MAILING ADDRESS

        Wynn Resorts, Limited and any subsidiary, and Wynn Resorts, Limited’s interest in any
        partnership or joint venture in which Wynn Resorts, Limited has management control or ownership
        as now constituted or hereafter is acquired, as the respective interest of each may appear; all
        hereafter referred to as the “Insured,” including legal representatives.

        3720 Howard Hughes Pkwy
        Suite 170
        Las Vegas, Nevada, 89169-6016
        United States of America

2.      POLICY DATES

                      The term of this Policy is:

                      FROM: 15 April 2020 at 12:01 a.m., Standard Time;
                      TO:   15 April 2021 at 12:01 a.m., Standard Time,

                      at the location of property involved as provided in this Policy.

3.      INSURANCE PROVIDED

        The coverage under this Policy applies to property described on the Schedule of Locations or
        covered under the terms and conditions of the AUTOMATIC COVERAGE, ERRORS AND
        OMISSIONS or MISCELLANEOUS PROPERTY provisions, unless otherwise provided.

        Schedule of Locations are as listed on the Schedule of Locations attached to this Policy.

4.      PREMIUM

        This Policy is issued in consideration of an initial premium.

5.      PREMIUM PAYABLE

        Willis of Pennsylvania, Inc. (Radnor) pays the premium under this Policy, and any return of the
        paid premium accruing under this Policy will be paid to the account of Willis of Pennsylvania, Inc.
        (Radnor).




Printed 17-Apr-2020                                                                                              Page 1
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_103
                                                                                                                            103
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 158 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


6.      LOSS ADJUSTMENT/PAYABLE

        Loss, if any, will be adjusted with and payable to Wynn Resorts, Limited, or as may be directed by
        Wynn Resorts, Limited.

        Additional insured interests will also be included in loss payment as their interests may appear
        when named as additional named insured, lender, mortgagee and/or loss payee either on a
        Certificate of Insurance or other evidence of insurance on file with the Company or named below.

        When named on a Certificate of Insurance or other evidence of insurance, such additional interests
        are automatically added to this Policy as their interests may appear as of the effective date shown
        on the Certificate of Insurance or other evidence of insurance. The Certificate of Insurance or other
        evidence of insurance will not amend, extend or alter the terms, conditions, provisions and limits of
        this Policy.

        The following additional interest(s) is added to the Policy as Additional Named Insured as their
        interests may appear. Such interests do not extend to any TIME ELEMENT coverage under this
        Policy.

        Deutsche Bank AG New York Branch, as Collateral Agent
        60 Wall Street
        New York, New York 10005

        As respects their interest in Real and Personal Property at all locations listed on the Schedule of
        Locations.

        Adding such additional interest(s) does not amend, extend or alter the terms, conditions or
        provisions of this Policy.

7.      TERRITORY

        Coverage as provided under this Policy applies in Canada, the United States of America and the
        Commonwealth of Puerto Rico.

8.      JURISDICTION

        This Policy will be governed by the laws of the United States of America.

        Any disputes arising hereunder will be exclusively subject to the jurisdiction of the United States of
        America.

9.      CURRENCY

        All amounts, including deductibles, premiums and limits of liability, indicated in this Policy shall
        be in the currency represented by the three letter currency designation shown. This three letter
        currency designator is defined in Table A.1-Currency and funds code list, International
        Organization for Standardization (ISO) 4217, edition in effect at the inception of this Policy.




Printed 17-Apr-2020                                                                                              Page 2
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_104
                                                                                                                            104
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 159 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


10.     LIMITS OF LIABILITY

        The Company’s maximum limit of liability in an occurrence, including any insured TIME
        ELEMENT loss, will not exceed the Policy limit of liability of USD 2,250,000,000 subject to the
        following provisions:

        A.      Limits of liability and time limits stated below or elsewhere in this Policy are part of, and not
                in addition to, the Policy limit of liability.

        B.      Limits of liability apply per occurrence, unless otherwise stated.

        C.      Limits of liability in an occurrence apply to the total loss or damage at all locations and for
                all coverages involved, including any insured TIME ELEMENT loss, subject to the
                following provisions:

                1) when a limit of liability applies as an annual aggregate, the Company’s maximum
                   amount payable will not exceed such limit of liability during any policy year.

                2) when a limit of liability applies to a location or other specified property, such limit of
                   liability will be the maximum amount payable for all loss or damage at all locations
                   arising from physical loss or damage at such location or to such other specified
                   property.

        D.      Should an occurrence result in liability payable under more than one policy issued to the
                Named Insured by the Company, or its representative company(ies), the maximum amount
                payable in the aggregate under all such policies will be the applicable limit(s) of liability
                indicated in this Policy.

        Applicable Limits of Liability/Time Limits:

        Location No. 0024 as described on                    USD 1,000,000,000
        the Schedule of Locations

        ATTRACTION PROPERTY                                   1. 30 days

                                                              2. For McCarran International Airport:
                                                                   30 days, not to exceed USD 10,000,000


        AUTOMATIC COVERAGE                                   90 days, not to exceed USD 100,000,000 per location

        CIVIL OR MILITARY                                    30 days
        AUTHORITY

        CLAIMS PREPARATION COSTS                             USD 250,000 plus 50% of the amount recoverable
                                                             under this coverage in excess of USD 250,000




Printed 17-Apr-2020                                                                                              Page 3
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_105
                                                                                                                            105
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 160 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


        COMMUNICABLE DISEASE                                 USD 10,000 annual aggregate
        RESPONSE
                                                             The Company's maximum limit of liability for
                                                             INTERRUPTION BY COMMUNICABLE DISEASE
                                                             and this coverage combined shall not exceed
                                                             USD 10,000 annual aggregate.

        CONTINGENT TIME ELEMENT                              USD 50,000,000
        EXTENDED

        CRISIS MANAGEMENT                                    30 days

        cyber event                                           1.     USD 1,000,000 annual aggregate for
                                                                     DATA RESTORATION and OWNED
                                                                     NETWORK INTERRUPTION combined
                                                              2.     USD 1,000,000 annual aggregate for
                                                                     DATA SERVICE PROVIDER
                                                                     PROPERTY DAMAGE and DATA
                                                                     SERVICE PROVIDER TIME ELEMENT
                                                                     combined
                                                              3.     USD 25,000,000 annual aggregate for
                                                                     physical loss or damage to stock in process
                                                                     or finished goods manufactured by or for
                                                                     the Insured caused by or resulting from a
                                                                     cyber event that impacts the processing,
                                                                     manufacturing, or testing of such property
                                                                     or while it is otherwise being worked on

        DATA RESTORATION                                     USD 10,000,000 annual aggregate

        DATA SERVICE PROVIDER                                USD 5,000,000 annual aggregate
        PROPERTY DAMAGE and DATA
        SERVICE PROVIDER TIME
        ELEMENT combined

        earth movement                                       USD 500,000,000 annual aggregate

        ERRORS AND OMISSIONS                                 USD 100,000,000

        EXPEDITING COSTS and EXTRA                           USD 100,000,000
        EXPENSE combined

        EXTENDED PERIOD OF                                   365 days
        LIABILITY




Printed 17-Apr-2020                                                                                              Page 4
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_106
                                                                                                                            106
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 161 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


        fill beneath car parks, parking lots,                USD 5,000,000
        pavement, roadways, railways,
        transformer enclosures, walkways, or
        buildings and structures combined

        fine arts                                            USD 100,000,000, not to exceed USD 10,000 per item
                                                             for irreplaceable fine arts not on a schedule on file
                                                             with the Company

        fines or penalties for breach of                     USD 100,000
        contract or for late or noncompletion
        of orders combined

        flood                                                USD 50,000,000 annual aggregate, except
                                                             USD 500,000,000 annual aggregate for locations
                                                             described on Named Flood Locations, Appendix B

                                                             The Company's maximum limit of liability shall not
                                                             exceed USD 500,000,000 annual aggregate.


        golf courses                                         USD 27,000,000

        GOODWILL AND PUBLIC                                  USD 1,000,000, not to exceed USD 500 per room per
        RELATIONS                                            day

        INGRESS/EGRESS                                       30 days

        INTERRUPTION BY                                      365 days, not to exceed USD 10,000 annual aggregate
        COMMUNICABLE DISEASE
                                                             The Company's maximum limit of liability for
                                                             COMMUNICABLE DISEASE RESPONSE and this
                                                             coverage combined shall not exceed USD 10,000
                                                             annual aggregate.

        LAND AND WATER                                       USD 1,000,000 annual aggregate
        CONTAMINANT CLEANUP,
        REMOVAL AND DISPOSAL

        LOGISTICS EXTRA COST                                 180 days, not to exceed 200% of the normal cost

        MISCELLANEOUS PROPERTY                                1.     USD 50,000,000 per location for property
                                                                     at a location
                                                              2.     USD 25,000,000 for property not at a
                                                                     location

        Ordinary Payroll                                     90 days


Printed 17-Apr-2020                                                                                              Page 5
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_107
                                                                                                                            107
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 162 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


        SERVICE ANIMALS                                      USD 100,000 annual aggregate, not to exceed
                                                             USD 20,000 per animal

        SERVICE INTERRUPTION                                 USD 50,000,000
        PROPERTY DAMAGE and
        SERVICE INTERRUPTION TIME
        ELEMENT combined

        TERRORISM                                            USD 5,000,000 annual aggregate, not to exceed the
                                                             following:

                                                                  1. USD 5,000,000 annual aggregate for
                                                                     AUTOMATIC COVERAGE, ERRORS AND
                                                                     OMISSIONS, MISCELLANEOUS
                                                                     PROPERTY and TEMPORARY REMOVAL
                                                                     OF PROPERTY combined

                                                                  2. USD 5,000,000 annual aggregate for flood
                                                                     when caused by or resulting from terrorism

                                                             The limits for TERRORISM shall not include the
                                                             actual cash value portion of fire damage caused by
                                                             terrorism.

                                                             The limits for TERRORISM do not apply to the
                                                             SUPPLEMENTAL UNITED STATES CERTIFIED
                                                             ACT OF TERRORISM ENDORSEMENT(S).

        valuable papers and records                          USD 100,000,000, not to exceed USD 10,000 per item
                                                             for irreplaceable valuable papers and records not on
                                                             a schedule on file with the Company

        vehicles                                             USD 500,000


11.     DEDUCTIBLES

        Subject to the deductible general provisions stated below, in each case of loss covered by this
        Policy the following deductibles apply per occurrence, for all coverages involved, unless
        otherwise stated:

        Location No. 0001 and 0024 as                        USD 500,000
        described on the Schedule of
        Locations

        Location No. 0040 as described on                    USD 50,000 for Personal Property
        the Schedule of Locations



Printed 17-Apr-2020                                                                                              Page 6
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_108
                                                                                                                           108
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 163 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


        CONTINGENT TIME ELEMENT                              USD 250,000 per location
        EXTENDED

        LOGISTICS EXTRA COST                                 USD 250,000

        TRANSPORTATION                                       USD 25,000

        wind                                                 USD 250,000 per location for property located in wind
                                                             areas United States Northeast

        All Other Loss                                       USD 250,000

        Deductible General Provisions:

        In each case of loss covered by this Policy, the Company will be liable only if the Insured sustains
        a loss, including any insured TIME ELEMENT loss, in a single occurrence greater than the
        applicable deductible specified above, and only for its share of that greater amount.

        A.      For SERVICE INTERRUPTION loss, when a deductible is not specifically stated as
                applying to SERVICE INTERRUPTION, the deductible applied to the SERVICE
                INTERRUPTION loss will be the deductible that would apply if the cause of the interruption
                happened at the insured location that sustains the interruption of the specified services.

        B.      For CONTINGENT TIME ELEMENT EXTENDED loss, when a deductible is not
                specifically stated as applying to CONTINGENT TIME ELEMENT EXTENDED, the
                deductible for CONTINGENT TIME ELEMENT EXTENDED loss will be determined as
                though the contingent time element location was an insured location under this Policy.

        C.      The stated earthquake deductible will be applied to earthquake loss. The stated flood
                deductible will be applied to flood loss. The stated wind deductible will be applied to wind
                loss. The provisions of item E below will also be applied to each.

        D.      When this Policy insures more than one location, the deductible will apply against the total
                loss covered by this Policy in an occurrence except that a deductible that applies on a per
                location basis, if specified, will apply separately to each location where the physical damage
                happened regardless of the number of locations involved in the occurrence.

        E.      Unless stated otherwise, if two or more deductibles apply to an occurrence, the total to be
                deducted will not exceed the largest deductible applicable. For the purposes of this
                provision, when a separate Property Damage and a separate Time Element deductible apply,
                the sum of the two deductibles will be considered a single deductible. If two or more
                deductibles apply on a per location basis in an occurrence, the largest deductible applying
                to each location will be applied separately to each such location.




Printed 17-Apr-2020                                                                                              Page 7
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_109
                                                                                                                               109
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 164 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616



        F.      When a % deductible is stated above, whether separately or combined, the deductible is
                calculated as follows:

                Property Damage – % of the value, per the Valuation clause(s) of the PROPERTY
                DAMAGE section, of the property insured at the location where the physical damage
                happened.

                Time Element – % of the full Time Element values that would have been earned in the 12
                month period following the occurrence by use of the facilities at the location where the
                physical damage happened, plus that proportion of the full Time Element values at all other
                locations where TIME ELEMENT loss ensues that was directly affected by use of such
                facilities and that would have been earned in the 12 month period following the occurrence.

        G.      For insured physical loss or damage:

                1) to insured fire protection equipment; or

                2) from water or other substance discharged from fire protection equipment of the type
                   insured,

                the applicable deductible applying to items 1 or 2 above only will be reduced by fifty percent
                (50%), per occurrence. However, this provision will not apply to loss or damage resulting
                from fire or earth movement regardless of whether claim is made for such fire or earth
                movement.




Printed 17-Apr-2020                                                                                              Page 8
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_110
                                                                                                                               110
     Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 165 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


                                                  PROPERTY DAMAGE

1.      INSURED PROPERTY

        This Policy insures the following property, unless otherwise excluded elsewhere in this Policy, as
        described in the INSURANCE PROVIDED provision or within 1,000 feet/300 metres thereof, to
        the extent of the interest of the Insured in such property:

        A.      Real Property, including new buildings and additions under construction, in which the
                Insured has an insurable interest.

        B.      Personal Property:

                1) owned by the Insured.

                2) consisting of the Insured’s interest as a tenant in improvements and betterments. In the
                   event of physical loss or damage, the Company agrees to accept and consider the
                   Insured as sole and unconditional owner of improvements and betterments,
                   notwithstanding any contract or lease to the contrary.

                3) of officers and employees of the Insured.

                4) of others in the Insured’s custody to the extent the Insured is under obligation to keep
                   insured for physical loss or damage insured by this Policy.

                5) of others in the Insured’s custody to the extent of the Insured’s legal liability for insured
                   physical loss or damage to Personal Property. The Company will defend that portion of
                   any suit against the Insured that alleges such liability and seeks damages for such
                   insured physical loss or damage. The Company may, without prejudice, investigate,
                   negotiate and settle any claim or suit as the Company deems expedient.

        This Policy also insures the interest of contractors and subcontractors in insured property during
        construction at an insured location or within 1,000 feet/300 metres thereof, to the extent of the
        Insured’s legal liability for insured physical loss or damage to such property. Such interest of
        contractors and subcontractors is limited to the property for which they have been hired to perform
        work and such interest will not extend to any TIME ELEMENT coverage provided under this
        Policy.

2.      EXCLUDED PROPERTY

        The following exclusions apply unless otherwise stated in this Policy:

        This Policy excludes:

        A.      currency, money, notes or securities.

        B.      precious metal in bullion form.




Printed 17-Apr-2020                                                                                              Page 9
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_111
                                                                                                                           111
     Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 166 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


        C.      land and any substance in or on land. However, this exclusion does not apply to:

                1) landscape gardening.

                2) car parks, parking lots, pavement, roadways, railways, transformer enclosures or
                   walkways.

                3) fill beneath car parks, parking lots, pavement, roadways, railways, transformer
                   enclosures, walkways, or buildings and structures.

        D.      water. However, this exclusion does not apply to:

                1) water that is contained within any enclosed tank, piping system or any other processing
                   equipment.

        E.      animals, except as provided by the SERVICE ANIMALS coverage of this Policy, standing
                timber or growing crops.

        F.      watercraft or aircraft, except when unfueled and manufactured by the Insured.

        G.      vehicles of officers or employees of the Insured or vehicles otherwise insured for physical
                loss or damage.

        H.      underground mines or mine shafts or any property within such mine or shaft.

        I.      dams or dikes.

        J.      property in transit, except as otherwise provided by this Policy.

        K.      property sold by the Insured under conditional sale, trust agreement, installment plan or
                other deferred payment plan after delivery to customers, except as provided by the
                INSTALLMENT OR DEFERRED PAYMENTS coverage of this Policy.

        L.      electronic data, programs or software, except when incorporated into physical goods
                intended to be sold as:

               1)     finished goods manufactured by the Insured; or

               2)     other merchandise not manufactured by the Insured,

               or as otherwise provided by the DATA RESTORATION coverage of this Policy.

3.      EXCLUSIONS

        In addition to the exclusions elsewhere in this Policy, the following exclusions apply unless
        otherwise stated:

        A.      This Policy excludes:



Printed 17-Apr-2020                                                                                              Page 10
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_112
                                                                                                                           112
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 167 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


                1) indirect or remote loss or damage.

                2) interruption of business, except to the extent provided by this Policy.

                3) loss of market or loss of use.

                4) loss or damage or deterioration arising from any delay.

                5) mysterious disappearance, loss or shortage disclosed on taking inventory, or any
                   unexplained loss.

                6) loss from enforcement of any law or ordinance:

                      a) regulating the construction, repair, replacement, use or removal, including debris
                         removal, of any property; or

                      b) requiring the demolition of any property, including the cost in removing its debris;

                      except as provided by the DECONTAMINATION COSTS and LAW AND
                      ORDINANCE coverages of this Policy.

                7) loss resulting from the voluntary parting with title or possession of property if induced
                   by any fraudulent act or by false pretence.

        B.      This Policy excludes loss or damage directly or indirectly caused by or resulting from any of
                the following regardless of any other cause or event, whether or not insured under this
                Policy, contributing concurrently or in any other sequence to the loss:

                1) nuclear reaction or nuclear radiation or radioactive contamination. However:

                      a) if physical damage by fire or sprinkler leakage results, then only that resulting
                         damage is insured; but not including any loss or damage due to nuclear reaction,
                         radiation or radioactive contamination.

                      b) this Policy does insure physical damage directly caused by sudden and accidental
                         radioactive contamination, including resultant radiation damage, from material used
                         or stored or from processes conducted on the insured location, provided that on the
                         date of loss, there is neither a nuclear reactor nor any new or used nuclear fuel on
                         the insured location. This coverage does not apply to any act, loss or damage
                         excluded in item B2f of this EXCLUSIONS clause.

                      This exclusion B1 and the exceptions in B1a and B1b do not apply to any act, loss or
                      damage which also comes within the terms of exclusion B2b of this EXCLUSIONS
                      clause.

                2) a) hostile or warlike action in time of peace or war, including action in hindering,
                      combating or defending against an actual, impending or expected attack by any:

                           (i) government or sovereign power (de jure or de facto);


Printed 17-Apr-2020                                                                                              Page 11
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_113
                                                                                                                            113
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 168 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616



                           (ii) military, naval or air force; or

                           (iii) agent or authority of any party specified in i or ii above.

                      b) discharge, explosion or use of any nuclear device, weapon or material employing or
                         involving nuclear fission, fusion or radioactive force, whether in time of peace or
                         war and regardless of who commits the act.

                      c) insurrection, rebellion, revolution, civil war, usurped power, or action taken by
                         governmental authority in hindering, combating or defending against such an event.

                      d) seizure or destruction under quarantine or custom regulation, or confiscation by
                         order of any governmental or public authority.

                      e) risks of contraband, or illegal transportation or trade.

                      f) terrorism, including action taken to prevent, defend against, respond to or retaliate
                         against terrorism or suspected terrorism, except to the extent provided in the
                         TERRORISM coverage of the Policy. However, if direct loss or damage by fire
                         results from any of these acts (unless committed by or on behalf of the Insured),
                         then this Policy covers only to the extent of the actual cash value of the resulting
                         direct loss or damage by fire to property insured. This coverage exception for such
                         resulting fire loss or damage does not apply to:

                           (i) direct loss or damage by fire which results from any other applicable exclusion
                               in the Policy, including the discharge, explosion or use of any nuclear device,
                               weapon or material employing or involving nuclear fission, fusion or radioactive
                               force, whether in time of peace or war and regardless of who commits the act.

                           (ii) any coverage provided in the TIME ELEMENT section of this Policy or to any
                                other coverages provided in this Policy.

                           Any act which satisfies the definition of terrorism shall not be considered to be
                           vandalism, malicious mischief, riot, civil commotion, or any other risk of physical
                           loss or damage covered elsewhere in this Policy.

                           If any act which satisfies the definition of terrorism also comes within the terms of
                           item B2a of this EXCLUSIONS clause then item B2a applies in place of this item
                           B2f exclusion.

                           If any act which satisfies the definition of terrorism also comes within the terms of
                           item B2b of this EXCLUSIONS clause then item B2b applies in place of this item
                           B2f exclusion.

                           If any act which satisfies the definition of terrorism also comes within the terms of
                           item B2c of this EXCLUSIONS clause then item B2c applies in place of this item
                           B2f exclusion.



Printed 17-Apr-2020                                                                                              Page 12
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_114
                                                                                                                               114
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 169 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


                           If any act excluded herein involves nuclear reaction, nuclear radiation or radioactive
                           contamination, this item B2f exclusion applies in place of item B1 of this
                           EXCLUSIONS clause.

                3) any dishonest act, including but not limited to theft, committed alone or in collusion
                   with others, at any time:

                      a) by an Insured or any proprietor, partner, director, trustee, officer, or employee of an
                         Insured; or

                      b) by any proprietor, partner, director, trustee, or officer of any business or entity (other
                         than a common carrier) engaged by an Insured to do anything in connection with
                         property insured under this Policy.

                      This Policy does insure acts of direct insured physical damage intentionally caused by
                      an employee of an Insured or any individual specified in b above, and done without the
                      knowledge of the Insured. This coverage does not apply to any act excluded in B2f of
                      this EXCLUSIONS clause. In no event does this Policy cover loss by theft by any
                      individual specified in a or b above.

                4) lack of the following services:

                      a) incoming electricity, fuel, water, gas, steam or refrigerant;

                      b) outgoing sewerage;

                      c) incoming or outgoing voice, data or video,

                      all when caused by an event off the insured location, except as provided in the DATA
                      SERVICE PROVIDER and SERVICE INTERRUPTION coverages of this Policy. But,
                      if the lack of such a service directly causes insured physical damage on the insured
                      location, then only that resulting damage is insured.

                5) earth movement for property located in California.

        C.      This Policy excludes the following, but, if physical damage not excluded by this Policy
                results, then only that resulting damage is insured:

                1) faulty workmanship, material, construction or design from any cause.

                2) loss or damage to stock or material attributable to manufacturing or processing
                   operations while such stock or material is being processed, manufactured, tested, or
                   otherwise worked on.

                3) deterioration, depletion, rust, corrosion or erosion, wear and tear, inherent vice or latent
                   defect.




Printed 17-Apr-2020                                                                                              Page 13
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_115
                                                                                                                               115
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 170 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616



                4) settling, cracking, shrinking, bulging, or expansion of:

                      a) foundations (including any pedestal, pad, platform or other property supporting
                         machinery).

                      b) floors.

                      c) pavements.

                      d) walls.

                      e) ceilings.

                      f) roofs.

                5) a) changes of temperature damage (except to machinery or equipment); or

                      b) changes in relative humidity damage,

                      all whether atmospheric or not.

                6) insect, animal or vermin damage.

                7) loss or damage to the interior portion of buildings under construction from rain, sleet or
                   snow, whether or not driven by wind, when the installation of the roof, walls or windows
                   of such buildings has not been completed.

        D.      This Policy excludes the following unless directly resulting from other physical damage not
                excluded by this Policy:

                1) contamination, and any cost due to contamination including the inability to use or
                   occupy property or any cost of making property safe or suitable for use or occupancy. If
                   contamination due only to the actual not suspected presence of contaminant(s) directly
                   results from other physical damage not excluded by this Policy, then only physical
                   damage caused by such contamination may be insured. This exclusion D1 does not
                   apply to radioactive contamination which is excluded elsewhere in this Policy.

                2) shrinkage.

                3) changes in color, flavor, texture or finish.

4.      APPLICATION OF POLICY TO DATE OR TIME RECOGNITION

        With respect to situations caused by any date or time recognition problem by electronic data
        processing equipment or media (such as the so-called Year 2000 problem), this Policy applies as
        follows.




Printed 17-Apr-2020                                                                                              Page 14
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_116
                                                                                                                            116
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 171 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


        A.      This Policy does not pay for remediation, change, correction, repair or assessment of any
                date or time recognition problem, including the Year 2000 problem, in any electronic data
                processing equipment or media, whether preventative or remedial, and whether before or
                after a loss, including temporary protection and preservation of property. This Policy does
                not pay for any TIME ELEMENT loss resulting from the foregoing remediation, change,
                correction, repair or assessment.

        B.      Failure of electronic data processing equipment or media to correctly recognize, interpret,
                calculate, compare, differentiate, sequence, access or process data involving one or more
                dates or times, including the Year 2000, is not insured physical loss or damage. This Policy
                does not pay for any such incident or for any TIME ELEMENT loss resulting from any such
                incident.

        Subject to all of its terms and conditions, this Policy does pay for physical loss or damage not
        excluded by this Policy that results from a failure of electronic data processing equipment or
        media to correctly recognize, interpret, calculate, compare, differentiate, sequence, access or
        process data involving one or more dates or times, including the Year 2000. Such covered
        resulting physical loss or damage does not include any loss, cost or expense described in A or B
        above. If such covered resulting physical loss or damage happens, and if this Policy provides
        TIME ELEMENT coverage, then, subject to all of its terms and conditions, this Policy also covers
        any insured Time Element loss directly resulting therefrom.

5.      VALUATION

        Adjustment of the physical loss amount under this Policy will be computed as of the date of loss at
        the place of the loss, and for no more than the interest of the Insured.

        Unless stated otherwise in an Additional Coverage, adjustment of physical loss to property will be
        subject to the following:

        A.      On stock in process, the value of raw materials and labor expended plus the proper
                proportion of overhead charges.

        B.      On finished goods manufactured by the Insured, the regular cash selling price, less all
                discounts and charges to which the finished goods would have been subject had no loss
                happened.

        C.      On raw materials, supplies or other merchandise not manufactured by the Insured:

                1) if repaired or replaced, the actual expenditure incurred in repairing or replacing the
                   damaged or destroyed property; or

                2) if not repaired or replaced, the actual cash value.

        D.      On exposed films, records, manuscripts and drawings that are not valuable papers and
                records, the value blank plus the cost of copying information from back-up or from originals
                of a previous generation. These costs will not include research, engineering or any costs of
                restoring or recreating lost information.



Printed 17-Apr-2020                                                                                              Page 15
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_117
                                                                                                                            117
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 172 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


        E.      On property that is damaged by fire and such fire is the result of terrorism, the actual cash
                value of the fire damage loss. Any remaining fire damage loss shall be adjusted according
                to the terms and conditions of the Valuation clause(s) in this section of the Policy and shall
                be subject to the limit(s) of liability for TERRORISM, and if stated the limit of liability for
                SUPPLEMENTAL UNITED STATES CERTIFIED ACT OF TERRORISM
                ENDORSEMENT(S), as shown in the LIMITS OF LIABILITY clause in the
                DECLARATIONS section.

        F.      On all other property, the lesser of the following:

                1) The cost to repair.

                2) The cost to rebuild or replace on the same site with new materials of like size, kind and
                   quality.

                3) The cost in rebuilding, repairing or replacing on the same or another site, but not to
                   exceed the size and operating capacity that existed on the date of loss.

                4) The selling price of real property or machinery and equipment, other than stock, offered
                   for sale on the date of loss.

                5) The cost to replace unrepairable electrical or mechanical equipment, including computer
                   equipment, with equipment that is the most functionally equivalent to that damaged or
                   destroyed, even if such equipment has technological advantages and/or represents an
                   improvement in function and/or forms part of a program of system enhancement.

                6) The increased cost of demolition, if any, directly resulting from insured loss, if such
                   property is scheduled for demolition.

                7) The unamortized value of improvements and betterments, if such property is not
                   repaired or replaced at the Insured’s expense.

                8) The actual cash value if such property is:

                      a) useless to the Insured; or

                      b) not repaired, replaced or rebuilt on the same or another site within two years from
                         the date of loss, unless such time is extended by the Company.

                The Insured may elect not to repair or replace the insured real or personal property lost,
                damaged or destroyed. Loss settlement may be elected on the lesser of repair or replacement
                cost basis if the proceeds of such loss settlement are expended on other capital expenditures
                related to the Insured’s operations within two years from the date of loss. As a condition of
                collecting under this item, such expenditure must be unplanned as of the date of loss and be
                made at an insured location under this Policy. This item does not extend to LAW AND
                ORDINANCE.




Printed 17-Apr-2020                                                                                              Page 16
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_118
                                                                                                                               118
     Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 173 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


6.      ADDITIONAL COVERAGES

        This Policy includes the following Additional Coverages for insured physical loss or damage.

        These Additional Coverages:

        1)      are subject to the applicable limit of liability;

        2)      will not increase the Policy limit of liability; and

        3)      are subject to the Policy provisions, including applicable exclusions and deductibles,

        all as shown in this section and elsewhere in this Policy.

        CYBER ADDITIONAL COVERAGES

        A.      DATA RESTORATION

                This Policy covers insured physical loss or damage to electronic data, programs or
                software.

                With respect to physical loss or damage to electronic data, programs or software caused
                by or resulting from a cyber event, this Additional Coverage will apply when the time to
                recreate or restore such data, programs or software with due diligence and dispatch is in
                excess of 48 hours.

                For the purposes of this Additional Coverage, insured data, programs or software can be
                anywhere worldwide, including while in transit, except in Cuba, Iran, North Korea, Sudan,
                Syria or Crimea Region of Ukraine.

                This Additional Coverage also covers:

                1) the cost of the following reasonable and necessary actions taken by the Insured provided
                   such actions are taken due to actual insured physical loss or damage to electronic data,
                   programs or software:

                      a) actions to temporarily protect and preserve insured electronic data, programs or
                         software.

                      b) actions taken for the temporary repair of insured physical loss or damage to
                         electronic data, programs or software.

                      c) actions taken to expedite the permanent repair or replacement of such damaged
                         property.

                2) the reasonable and necessary costs incurred by the Insured to temporarily protect or
                   preserve insured electronic data, programs or software against immediately impending
                   insured physical loss or damage to electronic data, programs or software. In the
                   event that there is no physical loss or damage, the costs covered under this item will be


Printed 17-Apr-2020                                                                                              Page 17
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_119
                                                                                                                           119
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 174 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


                      subject to the deductible that would have applied had there been such physical loss or
                      damage.

                Costs recoverable under this Additional Coverage are excluded from coverage elsewhere in
                this Policy.

                This Additional Coverage excludes loss or damage to data, programs or software when
                incorporated into physical goods intended to be sold as:

                1) finished goods manufactured by the Insured; or

                2) other merchandise not manufactured by the Insured.

                DATA RESTORATION Exclusions: As respects DATA RESTORATION, the following
                applies:

                1) the exclusions in the EXCLUSIONS clause of this section do not apply except for A1,
                   A2, A6, B1, B2, B3a, B4 and B5.

                2) the following additional exclusions apply:

                      This Policy excludes the following, but, if physical damage not excluded by this Policy
                      results, then only that resulting damage is insured:

                      a) errors or omissions in processing or copying.

                      b) loss or damage to data, programs or software from errors or omissions in
                         programming or machine instructions.

                      c) deterioration, inherent vice, vermin or wear and tear.

                DATA RESTORATION Valuation: On property covered under this Additional Coverage the
                loss amount will not exceed:

                1) the cost to repair, replace or restore data, programs or software including the costs to
                   recreate, research and engineer;

                2) if not repaired, replaced or restored within two years from the date of loss, the blank
                   value of the media.

        B.      DATA SERVICE PROVIDER PROPERTY DAMAGE

                This Policy covers insured physical loss or damage to insured property at an insured
                location when such physical loss or damage results from the interruption of off-premises
                data processing or data transmission services by reason of any accidental event at the
                facilities of the provider of such services that immediately prevents in whole or in part the
                delivery of such provided services.




Printed 17-Apr-2020                                                                                              Page 18
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_120
                                                                                                                               120
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 175 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


                For the purposes of this Additional Coverage:

                1) facilities of the provider of off-premises data processing or data transmission
                   services can be located worldwide except in Cuba, Iran, North Korea, Sudan, Syria or
                   Crimea Region of Ukraine, and

                2) an accidental event to satellites will be considered an accidental event at the facilities of
                   the provider.

                This Additional Coverage will apply when the period of interruption of off-premises data
                processing or data transmission services as described below is in excess of 24 hours.

                The period of interruption of off-premises data processing or data transmission services
                is the period starting with the time when an interruption of provided services happens; and
                ending when with due diligence and dispatch the service could be wholly restored.

                Additional General Provisions:

                1) The Insured will immediately notify the company providing off-premises data
                   processing or data transmission services of any interruption of such services.

                2) The Company will not be liable if the interruption of such services is caused directly or
                   indirectly by the failure of the Insured to comply with the terms and conditions of any
                   contracts the Insured has entered into for such specified services.

                DATA SERVICE PROVIDER PROPERTY DAMAGE Exclusions: As respects DATA
                SERVICE PROVIDER PROPERTY DAMAGE, the following applies:

                1) Items B4 and C5 of the EXCLUSIONS clause in this section do not apply except for B4
                   with respect to:

                      a) incoming electricity, fuel, water, gas, steam or refrigerant; and

                      b) outgoing sewerage.

                2) The following additional exclusions apply:

                      This Policy excludes loss or damage directly or indirectly caused by or resulting from
                      the following regardless of any other cause or event, whether or not insured under this
                      Policy, contributing concurrently or in any other sequence to the loss:

                      a) earth movement for property located in the New Madrid Seismic Zone or in the
                         Pacific Northwest Seismic Zone.

                      b) terrorism.




Printed 17-Apr-2020                                                                                              Page 19
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_121
                                                                                                                            121
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 176 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616



        OTHER ADDITIONAL COVERAGES

        A.      ACCIDENTAL INTERRUPTION OF SERVICES

                This Policy covers physical damage resulting from changes in temperature or relative
                humidity to insured property at an insured location when such changes in temperature or
                relative humidity result from the interruption of services consisting of electricity, gas, fuel,
                steam, water or refrigeration by reason of any accidental event, other than insured physical
                loss or damage, at the insured location.

                This Additional Coverage will apply when the period of service interruption as described
                below is in excess of 24 hours.

                The period of service interruption is the period starting with the time when an interruption of
                specified services happens; and ending when with due diligence and dispatch the service
                could be wholly restored.

        B.      ACCOUNTS RECEIVABLE

                This Policy covers the following directly resulting from insured physical loss or damage to
                accounts receivable records while anywhere within this Policy’s TERRITORY, including
                while in transit:

                1) any shortage in the collection of accounts receivable.

                2) the interest charges on any loan to offset such impaired collection pending repayment of
                   such uncollectible sum. Unearned interest and service charges on deferred payment
                   accounts and normal credit losses on bad debts will be deducted in determining the
                   amount recoverable.

                3) the reasonable and necessary cost incurred for material and time required to re-establish
                   or reconstruct accounts receivable records excluding any costs covered by any other
                   insurance.

                4) any other necessary and reasonable costs incurred to reduce the loss, to the extent the
                   losses are reduced.

                Accounts receivable records will include accounts receivable records stored as electronic
                data.

                In the event of loss, the Insured will:

                1) use all reasonable efforts, including legal action, if necessary, to effect collection of
                   outstanding accounts receivable.

                2) reduce loss by use of any suitable property or service:

                      a) owned or controlled by the Insured; or


Printed 17-Apr-2020                                                                                              Page 20
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_122
                                                                                                                               122
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 177 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616



                      b) obtainable from other sources.

                3) reconstruct, if possible, accounts receivable records so that no shortage is sustained.

                The settlement of loss will be made within 90 days from the date of physical loss or damage.
                All amounts recovered by the Insured on outstanding accounts receivable on the date of loss
                will belong and be paid to the Company up to the amount of loss paid by the Company. All
                recoveries exceeding the amount paid will belong to the Insured.

                ACCOUNTS RECEIVABLE Exclusions: As respects ACCOUNTS RECEIVABLE, the
                following additional exclusions apply:

                This Policy does not insure against shortage resulting from:

                1) bookkeeping, accounting or billing errors or omissions; or

                2) a) alteration, falsification, manipulation; or

                      b) concealment, destruction or disposal,

                      of accounts receivable records committed to conceal the wrongful giving, taking,
                      obtaining or withholding of money, securities or other property; but only to the extent of
                      such wrongful giving, taking, obtaining or withholding.

        C.      AUTOMATIC COVERAGE

                This Policy covers insured physical loss or damage to insured property at any location
                purchased, leased or rented by the Insured after the inception date of this Policy.

                This Additional Coverage applies:

                1) from the date of purchase, lease or rental,

                2) until the first of the following:

                      a) the location is bound by the Company.

                      b) agreement is reached that the location will not be insured under this Policy.

                      c) the time limit shown in the LIMITS OF LIABILITY clause in the
                         DECLARATIONS section has been reached. The time limit begins on the date of
                         purchase, lease or rental.

        D.      BRANDS AND LABELS

                If branded or labeled insured property is physically damaged and the Company elects to take
                all or any part of that property, the Insured may at the Company’s expense:



Printed 17-Apr-2020                                                                                              Page 21
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_123
                                                                                                                               123
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 178 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


                1) stamp “salvage” on the property or its containers; or

                2) remove or obliterate the brands or labels,

                if doing so will not damage the property.

                The Insured must relabel such property or its containers to be in compliance with any
                applicable law.

        E.      CLAIMS PREPARATION COSTS

                This Policy covers the actual costs incurred by the Insured:

                1) of reasonable fees payable to the Insured’s: accountants, architects, auditors, engineers,
                   or other professionals; and

                2) the cost of using the Insured’s employees,

                for producing and certifying any particulars or details contained in the Insured’s books or
                documents, or such other proofs, information or evidence required by the Company resulting
                from insured loss payable under this Policy for which the Company has accepted liability.

                This Additional Coverage will not cover the fees and costs of:

                1) attorneys, public adjusters, and loss appraisers, all including any of their subsidiary,
                   related or associated entities either partially or wholly owned by them or retained by
                   them for the purpose of assisting them,

                2) loss consultants who provide consultation on coverage or negotiate claims.

                This Additional Coverage is subject to the deductible that applies to the loss.

        F.      COMMUNICABLE DISEASE RESPONSE

                If a location owned, leased or rented by the Insured has the actual not suspected presence of
                communicable disease and access to such location is limited, restricted or prohibited by:

                1) an order of an authorized governmental agency regulating the actual not suspected
                   presence of communicable disease; or

                2) a decision of an Officer of the Insured as a result of the actual not suspected presence of
                   communicable disease,

                this Policy covers the reasonable and necessary costs incurred by the Insured at such
                location with the actual not suspected presence of communicable disease for the:

                1) cleanup, removal and disposal of the actual not suspected presence of communicable
                   diseases from insured property; and



Printed 17-Apr-2020                                                                                              Page 22
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_124
                                                                                                                               124
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 179 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


                2) actual costs of fees payable to public relations services or actual costs of using the
                   Insured’s employees for reputation management resulting from the actual not suspected
                   presence of communicable diseases on insured property.

                This Additional Coverage will apply when access to such location is limited, restricted or
                prohibited in excess of 48 hours.

                This Additional Coverage does not cover any costs incurred due to any law or ordinance
                with which the Insured was legally obligated to comply prior to the actual not suspected
                presence of communicable disease.

                COMMUNICABLE DISEASE RESPONSE Exclusions: As respects COMMUNICABLE
                DISEASE RESPONSE, the following additional exclusion applies:

                This Policy excludes loss or damage directly or indirectly caused by or resulting from the
                following regardless of any other cause or event, whether or not insured under this Policy,
                contributing concurrently or in any other sequence to the loss:

                1) terrorism.

        G.      CONSEQUENTIAL REDUCTION IN VALUE

                This Policy covers the reduction in value of insured merchandise that is a part of pairs, sets,
                or components, directly resulting from insured physical loss or damage to other insured parts
                of pairs, sets or components of such merchandise. If settlement is based on a constructive
                total loss, the Insured will surrender the undamaged parts of such merchandise to the
                Company.

        H.      CONTROL OF DAMAGED PROPERTY

                This Policy gives control of physically damaged property consisting of finished goods
                manufactured by the Insured as follows:

                1) the Insured will have full rights to the possession and control of damaged property in the
                   event of insured physical damage to such property provided proper testing is done to
                   show which property is physically damaged.

                2) the Insured using reasonable judgment will decide if the physically damaged property
                   can be reprocessed or sold.

                3) property so judged by the Insured to be unfit for reprocessing or selling will not be sold
                   or disposed of except by the Insured, or with the Insured’s consent.

                4) any salvage proceeds received will go to the:

                      a) Company at the time of loss settlement; or

                      b) Insured if received prior to loss settlement and such proceeds will reduce the amount
                         of loss payable accordingly.


Printed 17-Apr-2020                                                                                              Page 23
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_125
                                                                                                                               125
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 180 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616



        I.      DEBRIS REMOVAL

                This Policy covers the reasonable and necessary costs incurred to remove debris from an
                insured location that remains as a direct result of insured physical loss or damage.

                This Additional Coverage does not cover the costs of removal of:

                1) contaminated uninsured property; or

                2) the contaminant in or on uninsured property,

                whether or not the contamination results from insured physical loss or damage. This
                Additional Coverage covers the costs of removal of contaminated insured property or the
                contaminant in or on insured property only if the contamination, due to the actual not
                suspected presence of contaminant(s), of the debris resulted directly from other physical
                damage not excluded by the Policy.

        J.      DECONTAMINATION COSTS

                If insured property is contaminated as a direct result of insured physical damage and there is
                in force at the time of the loss any law or ordinance regulating contamination due to the
                actual not suspected presence of contaminant(s), then this Policy covers, as a direct result of
                enforcement of such law or ordinance, the increased cost of decontamination and/or removal
                of such contaminated insured property in a manner to satisfy such law or ordinance. This
                Additional Coverage applies only to that part of insured property so contaminated due to the
                actual not suspected presence of contaminant(s) as a direct result of insured physical
                damage.

                The Company is not liable for the costs required for removing contaminated uninsured
                property or the contaminant therein or thereon, whether or not the contamination results
                from an insured event.

        K.      ERRORS AND OMISSIONS

                If physical loss or damage is not payable under this Policy solely due to an error or
                unintentional omission:

                1) in the description of where insured property is physically located;

                2) to include any location:

                      a) owned, leased or rented by the Insured on the effective date of this Policy; or

                      b) purchased, leased or rented by the Insured during the term of this Policy; or

                3) that results in cancellation of the property insured under this Policy;




Printed 17-Apr-2020                                                                                              Page 24
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_126
                                                                                                                               126
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 181 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


                this Policy covers such physical loss or damage, to the extent it would have provided
                coverage had such error or unintentional omission not been made.

                It is a condition of this Additional Coverage that any error or unintentional omission be
                reported by the Insured to the Company when discovered and corrected.

        L.      EXPEDITING COSTS

                This Policy covers the reasonable and necessary costs incurred:

                1) for the temporary repair of insured physical damage to insured property;

                2) for the temporary replacement of insured equipment suffering insured physical damage;
                   and

                3) to expedite the permanent repair or replacement of such damaged property.

                This Additional Coverage does not cover costs recoverable elsewhere in this Policy,
                including the cost of permanent repair or replacement of damaged property.

        M.      FINE ARTS AND VALUABLE PAPERS AND RECORDS

                This Policy covers insured physical loss or damage to fine arts and valuable papers and
                records while anywhere within this Policy’s TERRITORY, including while in transit.

                FINE ARTS AND VALUABLE PAPERS AND RECORDS Exclusions: As respects FINE
                ARTS AND VALUABLE PAPERS AND RECORDS, the following applies:

                1) the exclusions in the EXCLUSIONS clause of this section do not apply except for A1,
                   A2, A6, A7, B1, B2, B3a, B4 and B5.

                2) the following additional exclusions apply:

                      This Policy excludes:

                      a) currency, money, securities.

                      b) errors or omissions in processing or copying of valuable papers and records, but,
                         if physical damage not excluded by this Policy results, then only that resulting
                         damage is insured.

                      c) deterioration, inherent vice, or wear and tear, but, if physical damage not excluded
                         by this Policy results, then only that resulting damage is insured.

                      d) fungus, mold or mildew unless directly resulting from other physical damage not
                         excluded by this Policy.

                      e) loss or damage to fine arts from any repairing, restoration or retouching process.



Printed 17-Apr-2020                                                                                              Page 25
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_127
                                                                                                                            127
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 182 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


                FINE ARTS AND VALUABLE PAPERS AND RECORDS Valuation: On property covered
                under this Additional Coverage the loss amount will not exceed the lesser of the following:

                1) the cost to repair or restore such property to the physical condition that existed on the
                   date of loss.

                2) the cost to replace.

                3) the value, if any, designated for the item on the schedule on file with the Company.

                If a fine arts article is part of a pair or set, and a physically damaged article cannot be
                replaced, or repaired or restored to the condition that existed immediately prior to the loss,
                the Company will be liable for the lesser of the full value of such pair or set or the amount
                designated on the schedule. The Insured agrees to surrender the pair or set to the Company.

        N.      INSTALLMENT OR DEFERRED PAYMENTS

                This Policy covers insured physical loss or damage to personal property of the type insured
                sold by the Insured under a conditional sale or trust agreement or any installment or deferred
                payment plan and after such property has been delivered to the buyer. Coverage is limited to
                the unpaid balance for such property.

                In the event of loss to property sold under deferred payment plans, the Insured will use all
                reasonable efforts, including legal action, if necessary, to effect collection of outstanding
                amounts due or to regain possession of the property.

                There is no liability under this Policy for loss:

                1) pertaining to products recalled including, but not limited to, the costs to recall, test or to
                   advertise such recall by the Insured.

                2) from theft or conversion by the buyer of the property after the buyer has taken
                   possession of such property.

                3) to the extent the buyer continues payments.

                4) not within the TERRITORY of this Policy.

                INSTALLMENT OR DEFERRED PAYMENTS Valuation: On property covered under this
                Additional Coverage the loss amount will not exceed the lesser of the following:

                1) total amount of unpaid installments less finance charges.

                2) actual cash value of the property at the time of loss.

                3) cost to repair or replace with material of like size, kind and quality.




Printed 17-Apr-2020                                                                                              Page 26
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_128
                                                                                                                               128
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 183 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


        O.      LAND AND WATER CONTAMINANT CLEANUP, REMOVAL AND
                DISPOSAL

                This Policy covers the reasonable and necessary cost for the cleanup, removal and disposal
                of the actual not suspected presence of contaminant(s) from uninsured property consisting
                of land, water or any other substance in or on land at the insured location if the release,
                discharge or dispersal of such contaminant(s) is a direct result of insured physical loss or
                damage to insured property.

                This Policy does not cover the cost to cleanup, remove and dispose of contamination from
                such property:

                1) at any location insured for Personal Property only.

                2) at any property insured under AUTOMATIC COVERAGE, ERRORS AND
                   OMISSIONS or MISCELLANEOUS PROPERTY coverage provided by this Policy.

                3) when the Insured fails to give written notice of loss to the Company within 180 days
                   after inception of the loss.

        P.      LAW AND ORDINANCE

                This Policy covers the costs as described herein resulting from the Insured’s obligation to
                comply with a law or ordinance, provided that:

                1) such law or ordinance is enforced as a direct result of insured physical loss or damage at
                   an insured location;

                2) such law or ordinance is in force at the time of such loss or damage; and

                3) such location was not required to be in compliance with such law or ordinance prior to the
                   happening of the insured physical loss or damage.

                Coverage A:

                The reasonable and necessary costs incurred by the Insured to comply with the enforcement
                of the minimum requirements of any law or ordinance that regulates the demolition,
                construction, repair, replacement or use of buildings, structures, machinery or equipment.

                As respects insured property, this Coverage A covers the reasonable and necessary costs to:

                1) demolish any physically damaged and undamaged portions of the insured buildings,
                   structures, machinery or equipment.

                2) repair or rebuild the physically damaged and undamaged portions, whether or not
                   demolition is required, of such insured buildings, structures, machinery or equipment.




Printed 17-Apr-2020                                                                                              Page 27
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_129
                                                                                                                               129
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 184 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


                The Company’s maximum liability for this Coverage A at each insured location in any
                occurrence will not exceed the actual costs incurred in demolishing the physically damaged
                and undamaged portions of the insured property plus the lesser of:

                1) the reasonable and necessary cost, excluding the cost of land, to rebuild on another site;
                   or

                2) the cost to rebuild on the same site.

                Coverage B:

                The reasonable estimated cost to repair, replace or rebuild insured property consisting of
                buildings, structures, machinery or equipment that the Insured is legally prohibited from
                repairing, replacing or rebuilding to the same height, floor area, number of units, configuration,
                occupancy or operating capacity, because of the enforcement of any law or ordinance that
                regulates the construction, repair, replacement or use of buildings, structures, machinery or
                equipment.

                LAW AND ORDINANCE Coverage B Valuation: On property covered under this Coverage
                B that cannot legally be repaired or replaced, the loss amount will be the difference between:

                1) the actual cash value; and

                2) the cost that would have been incurred to repair, replace or rebuild such lost or damaged
                   property had such law or ordinance not been enforced at the time of loss.

                LAW AND ORDINANCE Exclusions: As respects LAW AND ORDINANCE, the
                following additional exclusions apply:

                This Policy does not cover:

                1) any cost incurred as a direct or indirect result of enforcement of any law or ordinance
                   regulating any form of contamination.

                2) any machinery or equipment manufactured by or for the Insured, unless used by the
                   Insured in its operation at the location suffering the physical loss or damage.

        Q.      LOSS PAYMENT INCREASED TAX LIABILITY

                This Policy covers the increase in tax liability as described herein incurred by the Insured.

                Coverage A:

                The increase in tax liability from an insured loss at an insured location if the tax treatment
                of:

                1) the profit portion of a loss payment under this Policy involving finished stock
                   manufactured by the Insured; and/or



Printed 17-Apr-2020                                                                                              Page 28
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_130
                                                                                                                               130
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 185 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


                2) the profit portion of a TIME ELEMENT loss payment under this Policy;

                is greater than the tax treatment of profits that would have been incurred had no loss
                happened.

        R.      MACHINERY OR EQUIPMENT STARTUP OPTION

                After insured machinery or equipment that has sustained insured physical loss or damage is
                repaired or replaced and such machinery or equipment is undergoing startup, the following
                applies:

                If physical loss or damage of the type insured directly results to such machinery or
                equipment from such startup, the Insured shall have the option of claiming such resulting
                insured damage as part of the original event of physical loss or damage or as a separate
                occurrence.

                This Additional Coverage applies only:

                1) to the first startup event after the original repair or replacement; and

                2) when the first startup event happens during the term of this Policy or its renewal issued
                   by the Company.

                For the purposes of this Additional Coverage, startup means:

                1) the introduction into machinery or equipment of feedstock or other materials for
                   processing or handling;

                2) the commencement of fuel or energy supply to machinery or equipment.

        S.      MISCELLANEOUS PROPERTY

                This Policy covers insured physical loss or damage to:

                1) insured property;

                2) property of the type insured that is under contract to be used in a construction project at
                   an insured location:

                      a) from the time such property is delivered to the Insured or their contractor (with
                         respect to the property under construction) by the manufacturer or supplier;

                      b) while such property is located at a storage site; and

                      c) while such property is in transit from a storage site to another storage site or to a
                         construction project at an insured location,

                      that does not include any such property owned or rented by the contractor;



Printed 17-Apr-2020                                                                                              Page 29
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_131
                                                                                                                            131
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 186 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


                while anywhere within this Policy’s TERRITORY, including while in transit.

                This Additional Coverage excludes property covered elsewhere in this Policy.

                MISCELLANEOUS PROPERTY Exclusions: As respects MISCELLANEOUS
                PROPERTY, the following additional exclusions apply:

                1) This Policy excludes:

                      a) transmission and distribution systems not at a location.

                      b) property insured under import or export ocean marine insurance.

                      c) property shipped between continents.

                      d) airborne shipments unless by regularly scheduled passenger airlines or air freight
                         carriers.

                      e) property of others, including the Insured's legal liability for it, hauled on vehicles
                         owned, leased or operated by the Insured when acting as a common or contract
                         carrier.

                 2) This Policy excludes loss or damage directly or indirectly caused by or resulting from
                    the following regardless of any other cause or event, whether or not insured under this
                    Policy, contributing concurrently or in any other sequence to the loss:

                      a) earth movement for property located in the New Madrid Seismic Zone or in the
                         Pacific Northwest Seismic Zone.

        T.      OPERATIONAL TESTING

                This Policy covers insured physical loss or damage to insured property during the period of
                operational testing.

                This Additional Coverage excludes property, including stock or material, manufactured or
                processed by the Insured.

        U.      PROTECTION AND PRESERVATION OF PROPERTY

                This Policy covers:

                1) reasonable and necessary costs incurred for actions to temporarily protect or preserve
                   insured property; provided such actions are necessary due to actual, or to prevent
                   immediately impending, insured physical loss or damage to such insured property.

                2) reasonable and necessary:

                      a) fire department firefighting charges imposed as a result of responding to a fire in, on
                         or exposing the insured property.


Printed 17-Apr-2020                                                                                              Page 30
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_132
                                                                                                                            132
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 187 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616



                      b) costs incurred of restoring and recharging fire protection systems following an
                         insured loss.

                      c) costs incurred for the water used for fighting a fire in, on or exposing the insured
                         property.

                This Additional Coverage does not cover costs incurred for actions to temporarily protect or
                preserve insured property from actual, or to prevent immediately impending, physical loss or
                damage covered by TERRORISM coverage as provided in this section of the Policy.

                This Additional Coverage is subject to the deductible provisions that would have applied had
                the physical loss or damage happened.

        V.      SERVICE ANIMALS

                This Policy covers insured physical loss or damage to service animals as described on
                Service Animals, Appendix C.

                SERVICE ANIMALS Exclusions: As respects SERVICE ANIMALS, the following
                additional exclusions apply:

                This Policy excludes the following unless directly resulting from other physical damage
                not excluded by this Policy:

                1) death, destruction, or injury from natural causes.

                2) escape.

                3) sickness, disease, infection, infestation, or illness.

                4) error or omission in processing and/ or failure on the part of the Insured to provide
                   nourishment, medicine, or sanitary conditions.

                5) contamination of animals, food, or medicine.

                SERVICE ANIMALS Valuation: On property covered under this Additional Coverage the
                loss amount will not exceed:

                1) the purchase price of commercially available animals, including costs associated with
                   training of the service animals.

        W.      SERVICE INTERRUPTION PROPERTY DAMAGE

                This Policy covers insured physical loss or damage to insured property at an insured
                location when such physical loss or damage results from the interruption of incoming
                services consisting of electricity, gas, fuel, steam, water, refrigeration or from the lack of
                outgoing sewerage service by reason of any accidental event at the facilities of the supplier



Printed 17-Apr-2020                                                                                              Page 31
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_133
                                                                                                                               133
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 188 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


                of such service located within this Policy’s TERRITORY, that immediately prevents in
                whole or in part the delivery of such usable service.

                This Additional Coverage will apply when the period of service interruption as described
                below is in excess of 24 hours.

                The period of service interruption is the period starting with the time when an interruption of
                specified services happens; and ending when with due diligence and dispatch the service
                could be wholly restored.

                Additional General Provisions:

                1) The Insured will immediately notify the suppliers of services of any interruption of such
                   services.

                2) The Company will not be liable if the interruption of such services is caused directly or
                   indirectly by the failure of the Insured to comply with the terms and conditions of any
                   contracts the Insured has for the supply of such specified services.

                SERVICE INTERRUPTION PROPERTY DAMAGE Exclusions: As respects SERVICE
                INTERRUPTION PROPERTY DAMAGE, the following applies:

                1) The exclusions in the EXCLUSIONS clause in this section do not apply except for:

                      a) A1, A2, A3, A6, B1, B2, and

                      b) B4 with respect to incoming or outgoing voice, data or video, and

                      c) D1 except with respect to fungus, mold or mildew.

                2) The following additional exclusions apply:

                      This Policy excludes loss or damage directly or indirectly caused by or resulting from
                      the following regardless of any other cause or event, whether or not insured under this
                      Policy, contributing concurrently or in any other sequence to the loss:

                      a) earth movement for property located in California, in the New Madrid Seismic
                         Zone or in the Pacific Northwest Seismic Zone.

                      b) terrorism.

        X.      TEMPORARY REMOVAL OF PROPERTY

                When insured property is removed from an insured location for the purpose of being
                repaired or serviced or in order to avoid threatened physical loss or damage of the type
                insured by this Policy, this Policy covers such property:

                1) while at the premises to which such property has been moved; and



Printed 17-Apr-2020                                                                                              Page 32
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_134
                                                                                                                               134
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 189 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


                2) for physical loss or damage as provided at the insured location from which such
                   property was removed.

                This Additional Coverage does not apply to property:

                1) insured, in whole or in part, elsewhere in this Policy.

                2) insured, in whole or in part, by any other insurance policy.

                3) removed for normal storage, processing or preparation for sale or delivery.

        Y.      TERRORISM

                This Policy covers physical loss or damage to property as described in the INSURANCE
                PROVIDED provision caused by or resulting from terrorism.

                Any act which satisfies the definition of terrorism shall not be considered to be vandalism,
                malicious mischief, riot, civil commotion, or any other risk of physical loss or damage
                covered elsewhere in this Policy.

                Amounts recoverable under this Additional Coverage are excluded from coverage elsewhere
                in this Policy.

                This Additional Coverage does not cover loss or damage which also comes within the terms
                of either item B2a or B2c of the EXCLUSIONS clause in this section of the Policy.

                This Additional Coverage does not in any event cover loss or damage directly or indirectly
                caused by or resulting from any of the following, regardless of any other cause or event,
                whether or not insured under this Policy contributing concurrently or in any other sequence
                to the loss:

                1) that involves the use, release or escape of nuclear materials, or that directly or indirectly
                   results in nuclear reaction or radiation or radioactive contamination or that involves the
                   discharge, explosion or use of any nuclear device, weapon or material employing or
                   involving nuclear fission, fusion, or radioactive force, whether in time of peace or war
                   and regardless of who commits the act; or

                2) that is carried out by means of the dispersal or application of pathogenic or poisonous
                   biological or chemical materials; or

                3) in which pathogenic or poisonous biological or chemical materials are released, and it
                   appears that one purpose of the terrorism was to release such materials; or

                4) that involves action taken to prevent, defend against, respond to or retaliate against
                   terrorism or suspected terrorism.




Printed 17-Apr-2020                                                                                              Page 33
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_135
                                                                                                                            135
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 190 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


        Z.      TRANSPORTATION

                This Policy covers the following personal property, except as excluded by this Policy, while
                in transit within the TERRITORY of this Policy:

                1) owned by the Insured.

                2) shipped to customers under F.O.B., C & F or similar terms. The Insured’s contingent
                   interest in such shipments is admitted.

                3) of others in the actual or constructive custody of the Insured to the extent of the
                   Insured’s interest or legal liability.

                4) of others sold by the Insured, that the Insured has agreed prior to the loss to insure
                   during course of delivery including:

                      a) when shipped by the Insured’s direct contract service provider or by the Insured’s
                         direct contract manufacturer to the Insured or to the Insured’s customer.

                      b) when shipped by the Insured’s customer to the Insured or to the Insured’s contract
                         service provider or to the Insured’s contract manufacturer.

                Coverage Attachment and Duration:

                1) This Additional Coverage covers from the time the property leaves the original point of
                   shipment for transit until the property arrives at the destination.

                2) However, coverage on export shipments not insured under ocean cargo policies ends
                   when the property is loaded on board overseas vessels or aircraft. Coverage on import
                   shipments not insured under ocean cargo policies begins after discharge from overseas
                   vessels or aircraft.

                This Additional Coverage:

                1) covers general average and salvage charges on shipments covered while waterborne.

                2) insures physical loss or damage caused by or resulting from:

                      a) unintentional acceptance of fraudulent bills of lading, shipping or messenger
                         receipts.

                      b) improper parties having gained possession of property through fraud or deceit.

                Additional General Provisions:

                1) This Additional Coverage will not inure directly or indirectly to the benefit of any
                   carrier or bailee.




Printed 17-Apr-2020                                                                                              Page 34
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_136
                                                                                                                            136
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 191 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616



                2) The Insured has permission, without prejudicing this insurance, to accept:

                      a) ordinary bills of lading used by carriers;

                      b) released bills of lading;

                      c) undervalued bills of lading; and

                      d) shipping or messenger receipts.

                3) The Insured may waive subrogation against railroads under side track agreements.

                Except as otherwise stated, the Insured will not enter into any special agreement with
                carriers releasing them from their common law or statutory liability.

                TRANSPORTATION Exclusions: As respects TRANSPORTATION, the following applies:

                1) the exclusions in the EXCLUSIONS clause of this section do not apply except for A1
                   through A4, B1 through B5, C1, C3, C5, C6, D1 through D3.

                2) the following additional exclusions apply:

                      This Policy excludes:

                      a) samples in the custody of salespeople or selling agents.

                      b) property insured under import or export ocean marine insurance.

                      c) waterborne shipments, unless:

                           (i) by inland water; or

                           (ii) by coastal shipments.

                      d) waterborne shipments via Panama Canal or to and from Alaska, the Commonwealth
                         of Puerto Rico, and Hawaii.

                      e) airborne shipments unless by regularly scheduled passenger airlines or air freight
                         carriers.

                      f) property of others, including the Insured’s legal liability for it, hauled on vehicles
                         owned, leased or operated by the Insured when acting as a common or contract
                         carrier.

                      g) any transporting vehicle.




Printed 17-Apr-2020                                                                                              Page 35
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_137
                                                                                                                            137
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 192 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


                TRANSPORTATION Valuation: On property covered under this Additional Coverage the
                loss amount will not exceed:

                1) Property shipped to or for the account of the Insured will be valued at actual invoice to
                   the Insured. Included in the value are accrued costs and charges legally due. Charges
                   may include the Insured’s commission as selling agent.

                2) Property sold by the Insured and shipped to or for the purchaser’s account will be valued
                   at the Insured’s selling invoice amount. Prepaid or advanced freight costs are included.

                3) Property not under invoice will be valued:

                      a) for property of the Insured, at the valuation provisions of this Policy applying at the
                         place from which the property is being transported; or

                      b) for other property, at the actual cash market value at the destination point on the date
                         of loss,

                      less any charges saved which would have become due and payable upon arrival at
                      destination.




Printed 17-Apr-2020                                                                                              Page 36
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_138
                                                                                                                               138
     Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 193 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


                                                      TIME ELEMENT

        TIME ELEMENT loss as provided in the TIME ELEMENT COVERAGES and TIME ELEMENT
        COVERAGE EXTENSIONS of this section of the Policy:

        A.      is subject to the applicable limit of liability that applies to the insured physical loss or
                damage but in no event for more than any limit of liability that is stated as applying to the
                specific TIME ELEMENT COVERAGE and/or TIME ELEMENT COVERAGE
                EXTENSION; and

        B.      will not increase the Policy limit of liability; and

        C.      is subject to the Policy provisions, including applicable exclusions and deductibles,

        all as shown in this section and elsewhere in this Policy.

1.      LOSS INSURED

        A.      This Policy insures TIME ELEMENT loss, as provided in the TIME ELEMENT
                COVERAGES, directly resulting from physical loss or damage of the type insured:

                1) to property described elsewhere in this Policy and not otherwise excluded by this Policy
                   or otherwise limited in the TIME ELEMENT COVERAGES below;

                2) used by the Insured, or for which the Insured has contracted use;

                3) while located as described in the INSURANCE PROVIDED provision or within 1,000
                   feet/300 metres thereof, or as described in the TEMPORARY REMOVAL OF
                   PROPERTY provision; or

                4) while in transit as provided by this Policy, and

                5) during the Periods of Liability described in this section,

                provided such loss or damage is not at a contingent time element location.

        B.      This Policy insures TIME ELEMENT loss only to the extent it cannot be reduced through:

                1) the use of any property or service owned or controlled by the Insured;

                2) the use of any property or service obtainable from other sources;

                3) working extra time or overtime; or

                4) the use of inventory,

                all whether at an insured location or at any other premises. The Company reserves the right
                to take into consideration the combined operating results of all associated, affiliated or
                subsidiary companies of the Insured in determining the TIME ELEMENT loss.


Printed 17-Apr-2020                                                                                              Page 37
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_139
                                                                                                                            139
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 194 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616



        C.      This Policy covers expenses reasonably and necessarily incurred by the Insured to reduce the
                loss otherwise payable under this section of this Policy. The amount of such recoverable
                expenses will not exceed the amount by which the loss has been reduced.

        D.      In determining the amount of loss payable, the Company will consider the experience of the
                business before and after and the probable experience during the PERIOD OF LIABILITY.
                The probable experience will consider any increase or decrease in demand for the Insured’s
                goods or services during the PERIOD OF LIABILITY, even if such increase or decrease is
                from the same event that caused physical loss or damage starting the PERIOD OF
                LIABILITY.

2.      TIME ELEMENT COVERAGES

        A.      GROSS EARNINGS

                Measurement of Loss:

                1) The recoverable GROSS EARNINGS loss is the Actual Loss Sustained by the Insured
                   of the following during the PERIOD OF LIABILITY:

                      a) Gross Earnings;

                      b) less all charges and expenses that do not necessarily continue during the interruption
                         of production or suspension of business operations or services;

                      c) less ordinary payroll; and

                      d) plus all other earnings derived from the operation of the business.

                      e) Ordinary Payroll, including taxes and charges dependent on the payment of wages:

                           (i) for a period of time of not more than the number of consecutive days shown in
                               the LIMITS OF LIABILITY clause of the DECLARATIONS section
                               immediately following the interruption of production or suspension of business
                               operations or services, and

                           (ii) only to the extent such payroll continues following the loss and would have been
                                earned had no such interruption happened.

                           However, if an Insured reduces the daily loss payable under Ordinary Payroll, either
                           by:

                           (i) providing gainful employment for, or

                           (ii) paying less than the normal salary rate to,

                           all or part of its employees, then the number of consecutive days of Ordinary Payroll
                           may be extended. However, this provision will not increase the total liability of this


Printed 17-Apr-2020                                                                                              Page 38
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_140
                                                                                                                            140
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 195 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


                           Company beyond the amount it would have been liable for Ordinary Payroll costs
                           without this provision. Ordinary Payroll does not cover any portion of salaries or
                           wages included in Gross Earnings.

                2) For the purposes of the Measurement of Loss, Gross Earnings is:

                      for manufacturing operations: the net sales value of production less the cost of all raw
                      stock, materials and supplies used in such production; or

                      for mercantile or non-manufacturing operations: the total net sales less cost of
                      merchandise sold, materials and supplies consumed in the operations or services
                      rendered by the Insured.

                      Any amount recovered under property damage coverage at selling price will be
                      considered to have been sold to the Insured’s regular customers and will be credited
                      against net sales.

                3) In determining the indemnity payable as the Actual Loss Sustained, the Company will
                   consider the continuation of only those normal charges and expenses that would have
                   been earned had there been no interruption of production or suspension of business
                   operations or services.

                4) If the Insured would have operated at a deficit had no interruption of production or
                   suspension of business operations or services happened, the following applies:

                      a) for Gross Earnings, the extent to which charges and expenses would have been
                         earned will be determined by subtracting the operating deficits from the charges and
                         expenses that necessarily continue.

                      b) for Ordinary Payroll, the extent payroll would have been earned will be determined
                         by subtracting the excess, if any, of the operating deficit over the fixed charges that
                         need to continue from such payroll.

                5) There is recovery hereunder to the extent that the Insured is:

                      a) wholly or partially prevented from producing goods or continuing business
                         operations or services;

                      b) unable to make up lost production within a reasonable period of time, not limited to
                         the period during which production is interrupted;

                      c) unable to continue such operations or services during the PERIOD OF LIABILITY;
                         and

                      d) able to demonstrate a loss of sales for the operations, services or production
                         prevented.




Printed 17-Apr-2020                                                                                              Page 39
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_141
                                                                                                                            141
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 196 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


        B.      EXTRA EXPENSE

                Measurement of Loss:

                The recoverable EXTRA EXPENSE loss will be the reasonable and necessary extra costs
                incurred by the Insured of the following during the PERIOD OF LIABILITY:

                1) extra expenses to temporarily continue as nearly normal as practicable the conduct of
                   the Insured’s business;

                2) extra costs of temporarily using property or facilities of the Insured or others; and

                3) costs to purchase finished goods from third parties to fulfill orders when such orders
                   cannot be met due to physical loss or damage to the Insured’s finished goods, less
                   payment received for the sale of such finished goods.

                less any value remaining at the end of the PERIOD OF LIABILITY for property obtained in
                connection with the above.

                EXTRA EXPENSE Exclusions: As respects EXTRA EXPENSE, the following applies:

                1) TIME ELEMENT EXCLUSIONS C does not apply to item 3 above.

                2) The following additional exclusions apply:

                      This Policy does not insure:

                      a) any loss of income.

                      b) costs that usually would have been incurred in conducting the business during the
                         same period had no physical loss or damage happened.

                      c) costs of permanent repair or replacement of property that has been damaged or
                         destroyed. However, this exclusion does not apply to item 3 above.

                      d) any expense recoverable elsewhere in this Policy.

        C.      LEASEHOLD INTEREST

                Measurement of Loss:

                The recoverable LEASEHOLD INTEREST incurred by the Insured of the following:

                1) If the lease agreement requires continuation of rent; and if the property is wholly
                   untenantable or unusable, the actual rent payable for the unexpired term of the lease; or
                   if the property is partially untenantable or unusable, the proportion of the rent payable
                   for the unexpired term of the lease.




Printed 17-Apr-2020                                                                                              Page 40
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_142
                                                                                                                            142
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 197 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


                2) If the lease is cancelled by the lessor pursuant to the lease agreement or by the operation
                   of law; the Lease Interest for the first three months following the loss; and the Net Lease
                   Interest for the remaining unexpired term of the lease.

                3) As used above, the following terms mean:

                      Net Lease Interest:
                      That sum which placed at 6% interest rate compounded annually would equal the Lease
                      Interest (less any amounts otherwise payable hereunder).

                      Lease Interest:
                      The excess rent paid for the same or similar replacement property over actual rent
                      payable plus cash bonuses or advance rent paid (including maintenance or operating
                      charges) for each month during the unexpired term of the Insured’s lease.

                LEASEHOLD INTEREST Exclusions: As respects LEASEHOLD INTEREST, the
                following applies:

                1) This Policy does not insure loss directly resulting from physical loss or damage to
                   Personal Property.

                2) TIME ELEMENT EXCLUSIONS A, B and C do not apply and the following applies
                   instead:

                      This Policy does not insure any increase in loss resulting from the suspension, lapse or
                      cancellation of any license, or from the Insured exercising an option to cancel the lease;
                      or from any act or omission of the Insured that constitutes a default under the lease.

        D.      RENTAL INSURANCE

                Measurement of Loss:

                The recoverable RENTAL INSURANCE loss is the Actual Loss Sustained by the Insured of
                the following during the PERIOD OF LIABILITY:

                1) the fair rental value of any portion of the property occupied by the Insured;

                2) the income reasonably expected from rentals of unoccupied or unrented portions of such
                   property; and

                3) the rental income from the rented portions of such property according to bona fide
                   leases, contracts or agreements in force at the time of loss,

                all not to include noncontinuing charges and expenses.




Printed 17-Apr-2020                                                                                              Page 41
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_143
                                                                                                                               143
     Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 198 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


                RENTAL INSURANCE Exclusions: As respects RENTAL INSURANCE, TIME
                ELEMENT EXCLUSIONS A does not apply and the following applies instead:

                This Policy does not insure any loss of rental income during any period in which the insured
                property would not have been tenantable for any reason other than an insured loss.

3.      PERIOD OF LIABILITY

        A.      The PERIOD OF LIABILITY applying to all TIME ELEMENT COVERAGES, except
                LEASEHOLD INTEREST and as shown below or if otherwise provided under any TIME
                ELEMENT COVERAGE EXTENSION, and subject to any Time Limit provided in the
                LIMITS OF LIABILITY clause in the DECLARATIONS section, is as follows:

                1) For building and equipment, the period:

                      a) starting from the time of physical loss or damage of the type insured; and

                      b) ending when with due diligence and dispatch the building and equipment could be:

                           (i) repaired or replaced; and

                           (ii) made ready for operations,

                           under the same or equivalent physical and operating conditions that existed prior to
                           the damage.

                      c) not to be limited by the expiration of this Policy.

                2) For building and equipment under construction:

                      a) the equivalent of the above period of time will be applied to the level of business
                         that would have been reasonably achieved after construction and startup would have
                         been completed had no physical damage happened; and

                      b) due consideration will be given to the actual experience of the business compiled
                         after completion of the construction and startup.

                3) For stock-in-process and mercantile stock, including finished goods not manufactured
                   by the Insured, the time required with the exercise of due diligence and dispatch:

                      a) to restore stock in process to the same state of manufacture in which it stood at the
                         inception of the interruption of production or suspension of business operations or
                         services; and

                      b) to replace physically damaged mercantile stock.

                      This item does not apply to RENTAL INSURANCE.




Printed 17-Apr-2020                                                                                              Page 42
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_144
                                                                                                                            144
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 199 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


                4) For raw materials and supplies, the period of time:

                      a) of actual interruption of production or suspension of operations or services resulting
                         from the inability to get suitable raw materials and supplies to replace similar ones
                         damaged; but

                      b) limited to that period for which the damaged raw materials and supplies would have
                         supplied operating needs.

                5) If water:

                      a) used for any manufacturing purpose, including but not limited to as a raw material or
                         for power;

                      b) stored behind dams or in reservoirs; and

                      c) on any insured location,

                      is released as the result of physical damage of the type insured to such dam, reservoir or
                      connected equipment, the Company’s liability for the actual interruption of production
                      or suspension of operations or services due to inadequate water supply will not extend
                      beyond 30 consecutive days after the damaged dam, reservoir or connected equipment
                      has been repaired or replaced.

                      This item does not apply to RENTAL INSURANCE.

                6) For physically damaged exposed films, records, manuscripts and drawings, the time
                   required to copy from backups or from originals of a previous generation. This time
                   does not include research, engineering or any other time necessary to restore or recreate
                   lost information.

                      This item does not apply to RENTAL INSURANCE.

                7) For physically damaged or destroyed property covered under DATA RESTORATION,
                   the period:

                      a) starting from the time of physical loss or damage to electronic data, programs or
                         software; and

                      b) ending when with due diligence and dispatch the electronic data, programs or
                         software could have been recreated or restored under the same or equivalent
                         physical and operating conditions that existed prior to the physical loss or damage.

                      This item does not apply to RENTAL INSURANCE.




Printed 17-Apr-2020                                                                                              Page 43
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_145
                                                                                                                               145
     Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 200 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


        B.      The PERIOD OF LIABILITY does not include any additional time due to the Insured’s
                inability to resume operations for any reason, including but not limited to:

                1) making changes to the buildings, structures, machinery or equipment except as provided
                   in the LAW AND ORDINANCE clause in the PROPERTY DAMAGE section.

                2) restaffing or retraining employees. However, this item does not apply to additional time
                   needed to train staff to use new machinery or equipment that replaces machinery or
                   equipment that suffered insured physical loss or damage, provided such training is
                   completed within 90 consecutive days after the new machinery or equipment has been
                   installed.

                If two or more Periods of Liability apply such periods will not be cumulative.

4.      TIME ELEMENT EXCLUSIONS

        In addition to the exclusions elsewhere in this Policy, the following exclusions apply to TIME
        ELEMENT loss:

        This Policy does not insure:

        A.      Any loss during any idle period, including but not limited to when production, operation,
                service or delivery or receipt of goods would cease, or would not have taken place or would
                have been prevented due to:

                1) physical loss or damage not insured by this Policy on or off of the insured location.

                2) planned or rescheduled shutdown.

                3) strikes or other work stoppage.

                4) any other reason other than physical loss or damage insured under this Policy.

        B.      Any increase in loss due to:

                1) suspension, cancellation or lapse of any lease, contract, license or orders.

                2) damages for breach of contract or for late or noncompletion of orders.

                3) fines or penalties of any nature except fines or penalties for breach of contract or for late
                   or noncompletion of orders.

                4) any other consequential or remote loss.

        C.      Any loss resulting from physical loss or damage to finished goods manufactured by the
                Insured, or the time required for their reproduction.

        D.      Any loss resulting from the actual cash value portion of direct physical loss or damage by
                fire caused by or resulting from terrorism.


Printed 17-Apr-2020                                                                                              Page 44
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_146
                                                                                                                            146
     Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 201 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616



        E.      Any loss resulting from loss or damage to SERVICE ANIMALS.

5.      TIME ELEMENT COVERAGE EXTENSIONS

        This Policy also insures TIME ELEMENT loss, as provided by the TIME ELEMENT
        COVERAGES of this Policy, for the TIME ELEMENT COVERAGE EXTENSIONS described
        below.

        CYBER TIME ELEMENT COVERAGE EXTENSIONS

        A.      DATA SERVICE PROVIDER TIME ELEMENT

                This Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the
                Insured during the period of interruption at an insured location of off-premises data
                processing or data transmission services, when the interruption is caused by any
                accidental event at the facilities of the provider of such services that immediately prevents in
                whole or in part the delivery of such provided services.

                For the purposes of this Extension:

                1) facilities of the provider of off-premises data processing or data transmission
                   services can be located worldwide except in Cuba, Iran, North Korea, Sudan, Syria or
                   Crimea Region of Ukraine, and

                2) an accidental event to satellites will be considered an accidental event at the facilities of
                   the provider.

                This Extension will apply when the period of interruption of off-premises data processing
                or data transmission services is in excess of 24 hours.

                Additional General Provisions:

                1) The Insured will immediately notify the company providing off-premises data
                   processing or data transmission services of any interruption of such services.

                2) The Company will not be liable if the interruption of such services is caused directly or
                   indirectly by the failure of the Insured to comply with the terms and conditions of any
                   contracts the Insured has entered into for such specified services.

                Coverage provided in this Extension is excluded from coverage elsewhere in this Policy.

                This Extension does not cover Actual Loss Sustained and EXTRA EXPENSE incurred by
                the Insured covered by OWNED NETWORK INTERRUPTION coverage as provided in
                this section of the Policy.




Printed 17-Apr-2020                                                                                              Page 45
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_147
                                                                                                                           147
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 202 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


                DATA SERVICE PROVIDER TIME ELEMENT Exclusions: As respects DATA SERVICE
                PROVIDER TIME ELEMENT, the following applies:

                1) Item B4 of the EXCLUSIONS clause in the PROPERTY DAMAGE section does not
                   apply except for B4 with respect to:

                      a) incoming electricity, fuel, water, gas, steam or refrigerant; and

                      b) outgoing sewerage.

                2) The following additional exclusions apply:

                      This Policy excludes loss or damage directly or indirectly caused by or resulting from
                      the following regardless of any other cause or event, whether or not insured under this
                      Policy, contributing concurrently or in any other sequence to the loss:

                      a) earth movement for property located in the New Madrid Seismic Zone or in the
                         Pacific Northwest Seismic Zone.

                      b) terrorism.

                As used above, the period of interruption of off-premises data processing or data
                transmission services:

                1) is the period starting with the time when an interruption of provided services happens;
                   and ending when with due diligence and dispatch the service could be wholly restored
                   and the location receiving the service could or would have resumed normal operations
                   following the restorations of service under the same or equivalent physical and operating
                   conditions as provided by the PERIOD OF LIABILITY clause in this section.

                2) is limited to only those hours during which the Insured would or could have used
                   service(s) if it had been available.

                3) does not extend to include the interruption of operations caused by any reason other than
                   interruption of the provided service(s).

        B.      OWNED NETWORK INTERRUPTION

                This Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the
                Insured during the period of interruption directly resulting from:

                1) the failure of the Insured’s electronic data processing equipment or media to operate,
                   provided that such failure is the direct result of a cyber event directed at the NAMED
                   INSURED; or

                2) the Insured’s reasonable action to temporarily protect the Insured’s electronic data
                   processing equipment or media against an actual or immediately impending cyber
                   event directed at the NAMED INSURED, provided such action is necessary to prevent
                   failure of the Insured’s electronic data processing equipment or media to operate.


Printed 17-Apr-2020                                                                                              Page 46
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_148
                                                                                                                               148
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 203 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616



                For the purposes of this Extension, the Insured’s electronic data processing equipment or
                media can be located worldwide except in Cuba, Iran, North Korea, Sudan, Syria or Crimea
                Region of Ukraine.

                As respects item 1 above, this Extension will apply when the period of interruption is in
                excess of 48 hours.

                As used above, the period of interruption:

                1) is the period starting when the Insured’s electronic data processing equipment or
                   media fails to operate and ending when with due diligence and dispatch, the Insured’s
                   electronic data processing equipment or media could be restored to the same or
                   equivalent operating condition that existed prior to the failure.

                2) does not include the additional time to make changes to the Insured’s electronic data
                   processing equipment or media.

        SUPPLY CHAIN TIME ELEMENT COVERAGE EXTENSIONS

        A.      CIVIL OR MILITARY AUTHORITY

                This Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the
                Insured during the PERIOD OF LIABILITY if an order of civil or military authority limits,
                restricts or prohibits partial or total access to an insured location provided such order is the
                direct result of physical damage of the type insured at the insured location or within five
                statute miles/eight kilometres of it.

                For the purpose of this Extension only, State Gaming Control Board or Nevada Gaming
                Commission will also be considered a civil authority.

                This Extension does not apply to LEASEHOLD INTEREST.

                The PERIOD OF LIABILITY for this TIME ELEMENT COVERAGE EXTENSION will
                be:

                The period of time:

                1) starting at the time of such physical damage; and

                2) ending not later than the number of consecutive days shown in the LIMITS OF
                   LIABILITY clause in the DECLARATIONS section,

                this period of time is part of and not in addition to any PERIOD OF LIABILITY applying to
                any coverage provided in the TIME ELEMENT section.




Printed 17-Apr-2020                                                                                              Page 47
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_149
                                                                                                                            149
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 204 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


        B.      CONTINGENT TIME ELEMENT EXTENDED

                This Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the
                Insured during the PERIOD OF LIABILITY directly resulting from physical loss or damage
                of the type insured to property of the type insured at contingent time element locations
                located within the TERRITORY of this Policy.

                As respects CONTINGENT TIME ELEMENT EXTENDED:

                1) Time Element loss recoverable under this Extension is extended to include the following
                   TIME ELEMENT COVERAGE EXTENSIONS:

                      CIVIL OR MILITARY AUTHORITY
                      CONTINGENT TIME ELEMENT EXTENDED
                      DATA SERVICE PROVIDER TIME ELEMENT
                      DELAY IN STARTUP
                      EXTENDED PERIOD OF LIABILITY
                      INGRESS/EGRESS
                      ON PREMISES SERVICES
                      SERVICE INTERRUPTION TIME ELEMENT

                2) The Insured will influence and cooperate with the contingent time element location in
                   every way and take any reasonable and necessary action to mitigate the loss payable
                   hereunder.

                3) TIME ELEMENT EXCLUSIONS C does not apply.

                CONTINGENT TIME ELEMENT EXTENDED Exclusions: As respects CONTINGENT
                TIME ELEMENT EXTENDED, the following additional exclusions apply:

                This Policy does not insure loss resulting from:

                1) lack of incoming or outgoing transmission of voice, data or video.

                2) earth movement as respects a direct or indirect customer, supplier, contract
                   manufacturer or contract service provider located in the New Madrid Seismic Zone or
                   in the Pacific Northwest Seismic Zone.

                3) physical loss or damage caused by or resulting from terrorism, regardless of any other
                   cause or event, whether or not insured under this Policy, contributing concurrently or in
                   any other sequence of loss.

        C.      INGRESS/EGRESS

                This Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the
                Insured during the PERIOD OF LIABILITY due to the necessary interruption of the
                Insured’s business due to partial or total physical prevention of ingress to or egress from an
                insured location, whether or not the premises or property of the Insured is damaged,



Printed 17-Apr-2020                                                                                              Page 48
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_150
                                                                                                                               150
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 205 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


                provided that such prevention is a direct result of physical damage of the type insured to
                property of the type insured.

                INGRESS/EGRESS Exclusions: As respects INGRESS/EGRESS, the following additional
                exclusions apply:

                This Policy does not insure loss resulting from:

                1) lack of incoming or outgoing service consisting of electric, fuel, gas, water, steam,
                   refrigerant, sewerage and voice, data or video.

                2) picketing or other action by strikers except for physical damage not excluded by this
                   Policy.

                3) physical loss or damage caused by or resulting from terrorism, regardless of any other
                   cause or event, whether or not insured under this Policy, contributing concurrently or in
                   any other sequence to the loss.

                The PERIOD OF LIABILITY for this TIME ELEMENT COVERAGE EXTENSION will
                be:

                The period of time:

                1) starting at the time of such physical damage; and

                2) ending not later than the number of consecutive days shown in the LIMITS OF
                   LIABILITY clause in the DECLARATIONS section,

                this period of time is part of and not in addition to any PERIOD OF LIABILITY applying to
                any coverage provided in the TIME ELEMENT section.

        D.      LOGISTICS EXTRA COST

                This Policy covers the extra cost incurred by the Insured during the PERIOD OF
                LIABILITY due to the disruption of the normal movement of goods or materials:

                1) directly between insured locations; or

                2) directly between an insured location and a location of a direct customer, supplier,
                   contract manufacturer or contract service provider to the Insured,

                provided that such disruption is a direct result of physical loss or damage of the type insured
                to property of the type insured located within the TERRITORY of this Policy.




Printed 17-Apr-2020                                                                                              Page 49
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_151
                                                                                                                            151
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 206 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


                Measurement of Loss:

                The recoverable extra cost loss will be the reasonable and necessary extra costs incurred by
                the Insured of the following:

                1) extra costs to temporarily continue as nearly normal as practicable the movement of
                   goods or materials.

                This Extension will apply when the PERIOD OF LIABILITY is in excess of 48 hours except
                168 hours applies for earth movement and/or flood and/or wind.

                LOGISTICS EXTRA COST Exclusions: As respects LOGISTICS EXTRA COST, the
                following additional exclusions apply:

                This Policy does not insure:

                1) any loss resulting from disruption in the movement of goods or materials between
                   contingent time element locations.

                2) any loss resulting from disruption of incoming or outgoing services consisting of
                   electricity, gas, fuel, steam, water, refrigeration, sewerage and voice, data or video.

                3) any loss of income.

                4) costs that usually would have been incurred in conducting the business during the same
                   period had there been no disruption of normal movement of goods or materials.

                5) costs of permanent repair or replacement of property that has been damaged or
                   destroyed.

                6) any expense recoverable elsewhere in this Policy.

                7) any loss resulting from disruption caused by or resulting from terrorism, regardless of
                   any other cause or event, whether or not insured under this Policy, contributing
                   concurrently or in any other sequence to the loss.

                8) any loss resulting from disruption caused by loss or damage from earth movement in
                   the New Madrid Seismic Zone or in the Pacific Northwest Seismic Zone.

                9) any loss resulting from disruption caused by physical loss or damage to personal
                   property of the Insured while in transit.

                The PERIOD OF LIABILITY for this TIME ELEMENT COVERAGE EXTENSION will
                be:

                The period of time:

                1) starting at the time of physical loss or damage causing the disruption of the normal
                   movement of goods or materials directly between insured locations; or directly between


Printed 17-Apr-2020                                                                                              Page 50
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_152
                                                                                                                            152
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 207 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


                      the insured location and the location of the direct customer, supplier, contract
                      manufacturer or contract service provider to the Insured, and

                2) ending not later than:

                      a) when with due diligence and dispatch the normal movement of goods or materials
                         directly between insured locations; or directly between the insured location and the
                         location of the direct customer, supplier, contract manufacturer or contract service
                         provider to the Insured could be resumed; or

                      b) the number of consecutive days shown in the LIMITS OF LIABILITY clause of the
                         DECLARATIONS section.

        E.      SERVICE INTERRUPTION TIME ELEMENT

                This Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the
                Insured during the period of service interruption at an insured location when the loss is
                caused by the interruption of incoming services consisting of electricity, gas, fuel, steam,
                water, refrigeration or from the lack of outgoing sewerage service by reason of any
                accidental event at the facilities of the supplier of such service located within this Policy’s
                TERRITORY, that immediately prevents in whole or in part the delivery of such usable
                services.

                This Extension will apply when the period of service interruption is in excess of 24 hours.

                Additional General Provisions:

                1) The Insured will immediately notify the suppliers of services of any interruption of such
                   services.

                2) The Company will not be liable if the interruption of such services is caused directly or
                   indirectly by the failure of the Insured to comply with the terms and conditions of any
                   contracts the Insured has for the supply of such specified services.

                SERVICE INTERRUPTION TIME ELEMENT Exclusions: As respects SERVICE
                INTERRUPTION TIME ELEMENT, the following applies:

                1) The exclusions in the EXCLUSIONS clause in the PROPERTY DAMAGE section do
                   not apply except for:

                      a) A1, A2, A3, A6, B1, B2, and

                      b) B4 with respect to incoming or outgoing voice, data or video, and

                      c) D1 except with respect to fungus, mold or mildew.




Printed 17-Apr-2020                                                                                              Page 51
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_153
                                                                                                                            153
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 208 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


                2) The following additional exclusions apply:

                      This Policy excludes loss or damage directly or indirectly caused by or resulting from
                      the following regardless of any other cause or event, whether or not insured under this
                      Policy, contributing concurrently or in any other sequence to the loss:

                      a) earth movement for property located in California, in the New Madrid Seismic
                         Zone or in the Pacific Northwest Seismic Zone.

                      b) terrorism.

                As used above, the period of service interruption:

                1) is the period starting with the time when an interruption of specified services happens;
                   and ending when with due diligence and dispatch the service could be wholly restored
                   and the location receiving the service could or would have resumed normal operations
                   following the restorations of service under the same or equivalent physical and operating
                   conditions as provided by the PERIOD OF LIABILITY clause in this section.

                2) is limited to only those hours during which the Insured would or could have used
                   service(s) if it had been available.

                3) does not extend to include the interruption of operations caused by any reason other than
                   interruption of the specified service(s).

        ADDITIONAL TIME ELEMENT COVERAGE EXTENSIONS

        A.      ATTRACTION PROPERTY

                This Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the
                Insured during the PERIOD OF LIABILITY directly resulting from physical loss or damage
                of the type insured to property of the type insured that attracts business to an insured
                location and is within 1 statute mile/1.6 kilometres of the insured location, except this
                coverage will apply to the McCarran International Airport.

                ATTRACTION PROPERTY Exclusions: As respects ATTRACTION PROPERTY, the
                following additional exclusion applies:

                This Policy does not insure loss resulting from:

                1) physical loss or damage caused by or resulting from terrorism, regardless of any other
                   cause or event, whether or not insured under this Policy, contributing concurrently or in
                   any other sequence to the loss.




Printed 17-Apr-2020                                                                                              Page 52
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_154
                                                                                                                               154
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 209 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


                The PERIOD OF LIABILITY for this TIME ELEMENT COVERAGE EXTENSION will
                be:

                The period of time:

                1) starting at the time of such physical damage; and

                2) ending not later than the number of consecutive days shown in the LIMITS OF
                   LIABILITY clause in the DECLARATIONS section.

        B.      CRISIS MANAGEMENT

                This Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the
                Insured during the PERIOD OF LIABILITY if an order of civil or military authority limits,
                restricts or prohibits partial or total access to an insured location, provided such order is a
                direct result of:

                1) a violent crime, suicide, attempted suicide, or armed robbery; or

                2) a death or bodily injury caused by a workplace accident;

                at such insured location.

                For the purposes of this Extension only, a workplace accident shall be considered a sudden,
                fortuitous event that happens during working hours and arises out of work performed in the
                course and the scope of employment.

                This Extension of coverage will apply when the PERIOD OF LIABILITY is in excess of 4
                hours.

                CRISIS MANAGEMENT Exclusions: As respects CRISIS MANAGEMENT, the following
                additional exclusion applies:

                This Policy excludes loss or damage directly or indirectly caused by or resulting from the
                following regardless of any other cause or event, whether or not insured under this Policy,
                contributing concurrently or in any other sequence to the loss:

                1) terrorism.

                The PERIOD OF LIABILITY for this TIME ELEMENT COVERAGE EXTENSION will
                be:

                The period of time:

                1) starting with the time the civil or military authority prohibits access; and

                2) ending not later than the number of consecutive days shown in the LIMITS OF
                   LIABILITY clause in the DECLARATIONS section.



Printed 17-Apr-2020                                                                                              Page 53
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_155
                                                                                                                            155
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 210 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


        C.      DELAY IN STARTUP

                GROSS EARNINGS and EXTRA EXPENSE are extended to cover the Actual Loss
                Sustained incurred by the Insured during the PERIOD OF LIABILITY due to the reasonable
                and necessary delay in startup of business operations directly resulting from physical loss or
                damage of the type insured to insured property under construction at an insured location.

        D.      EXTENDED PERIOD OF LIABILITY

                The GROSS EARNINGS coverage is extended to cover the reduction in sales resulting
                from:

                1) the interruption of business as covered by GROSS EARNINGS;

                2) for such additional length of time as would be required with the exercise of due
                   diligence and dispatch to restore the Insured’s business to the condition that would have
                   existed had no loss happened; and

                3) commencing with the date on which the liability of the Company for loss resulting from
                   interruption of business would terminate if this Extension had not been included in this
                   Policy.

                However, this Extension does not apply to GROSS EARNINGS loss resulting from physical
                loss or damage caused by or resulting from terrorism.

                EXTENDED PERIOD OF LIABILITY Exclusions: As respects EXTENDED PERIOD OF
                LIABILITY, the TIME ELEMENT EXCLUSIONS B of this section does not apply and the
                following applies instead:

                This Policy does not insure against any increase in loss due to damages for breach of
                contract or for late or noncompletion of orders, or fines or penalties of any nature except
                fines or penalties for breach of contract or for late or noncompletion of orders.

                Coverage under this Extension for the reduction in sales due to contract cancellation will
                include only those sales that would have been earned under the contract during the extended
                period of liability.

                Coverage under this Extension does not apply for more than the number of consecutive days
                shown in the LIMITS OF LIABILITY clause of the DECLARATIONS section.

        E.      GOODWILL AND PUBLIC RELATIONS

                This Policy covers the reasonable and necessary extra cost incurred by the Insured to
                compensate or accommodate guests as a direct result of actual or immediately impending
                physical loss or damage of the type insured by this Policy at the insured location where the
                costs are incurred.




Printed 17-Apr-2020                                                                                              Page 54
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_156
                                                                                                                            156
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 211 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


                 This Additional Coverage is subject to the deductible provisions that would have applied
                 had the physical loss or damage happened.

                 Measurement of Loss:

                 The recoverable extra cost loss will be the reasonable and necessary extra costs or loss
                 incurred by the Insured of the following:

                1) extra costs or loss to transport and temporarily relocate guests, payments to guests for
                   inconvenience or annoyance, removing or forgiving guest charges, and providing
                   complimentary room, dining, shows, spa services, or other amenities, not to exceed the
                   limit shown in the LIMITS OF LIABILITY clause in the DECLARATIONS section.

                 GOODWILL AND PUBLIC RELATIONS Exclusions: As respects GOODWILL AND
                 PUBLIC RELATIONS, the following additional exclusions apply:

                 This Policy does not insure:

                1) any loss resulting from disruption of incoming or outgoing services consisting of
                   electricity, gas, fuel, steam, water, refrigeration, sewerage and voice, data or video.

                2) any loss of income.

                3) costs that usually would have been incurred in conducting the business during the same
                   period had there been no disruption of normal guest services.

                4) any expense recoverable elsewhere in this Policy.

                5) any loss resulting from disruption caused by or resulting from terrorism, regardless of
                   any other cause or event, whether or not insured under this Policy, contributing
                   concurrently or in any other sequence to the loss.

        F.      INTERRUPTION BY COMMUNICABLE DISEASE

                If a location owned, leased or rented by the Insured has the actual not suspected presence of
                communicable disease and access to such location is limited, restricted or prohibited by:

                1) an order of an authorized governmental agency regulating the actual not suspected
                   presence of communicable disease; or

                2) a decision of an Officer of the Insured as a result of the actual not suspected presence of
                   communicable disease,

                this Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the Insured
                during the PERIOD OF LIABILITY at such location with the actual not suspected presence
                of communicable disease.




Printed 17-Apr-2020                                                                                              Page 55
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_157
                                                                                                                               157
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 212 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


                This Extension will apply when access to such location is limited, restricted, or prohibited in
                excess of 48 hours.

                INTERRUPTION BY COMMUNICABLE DISEASE Exclusions: As respects
                INTERRUPTION BY COMMUNICABLE DISEASE, the following additional exclusions
                apply:

                This Policy does not insure loss resulting from:

                1) the enforcement of any law or ordinance with which the Insured was legally obligated to
                   comply prior to the time of the actual spread of communicable disease.

                2) loss or damage caused by or resulting from terrorism, regardless of any other cause or
                   event, whether or not insured under this Policy, contributing concurrently or in any
                   sequence of loss.

                The PERIOD OF LIABILITY for this TIME ELEMENT COVERAGE EXTENSION will
                be:

                The period of time:

                1) starting at the time of the order of the authorized governmental agency or the Officer of
                   the Insured; and

                2) ending not later than the number of consecutive days shown in the LIMITS OF
                   LIABILITY clause in the DECLARATIONS section,

                this period of time is part of and not in addition to any PERIOD OF LIABILITY applying to
                any coverage provided in the TIME ELEMENT section.

        G.      ON PREMISES SERVICES

                This Policy covers the Actual Loss Sustained and EXTRA EXPENSE incurred by the
                Insured during the PERIOD OF LIABILITY directly resulting from physical loss or damage
                of the type insured to the following property located within 1,000 feet/300 metres of the
                insured location:

                1) Electrical equipment and equipment used for the transmission of voice, data or video.

                2) Electrical, fuel, gas, water, steam, refrigeration, sewerage, voice, data or video
                   transmission lines.

        H.      PROTECTION AND PRESERVATION OF PROPERTY TIME ELEMENT

                This Policy covers the Actual Loss Sustained by the Insured for a period of time not to
                exceed 48 hours prior to and 48 hours after the Insured first taking reasonable action for the
                temporary protection and preservation of property insured by this Policy provided such
                action is necessary to prevent immediately impending insured physical loss or damage to
                such insured property.


Printed 17-Apr-2020                                                                                              Page 56
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_158
                                                                                                                               158
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 213 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616



                This Extension does not cover the Actual Loss Sustained by the Insured to temporarily
                protect or preserve insured property from actual, or to prevent immediately impending,
                physical loss or damage covered by TERRORISM coverage as provided in the PROPERTY
                DAMAGE section.

                This Extension is subject to the deductible provisions that would have applied had the
                physical loss or damage happened.

        I.      RELATED REPORTED VALUES

                If reported TIME ELEMENT values include:

                1) locations used by the Insured (such as branch stores, sales outlets and other plants) but
                   not listed on a schedule under this Policy; and

                2) a TIME ELEMENT loss would result at such locations,

                3) from insured physical loss or damage at an insured location,

                then this Policy provides coverage for such resulting TIME ELEMENT loss in accordance
                with the coverage applicable at such insured location.

        J.      RESEARCH AND DEVELOPMENT

                The GROSS EARNINGS coverage is extended to insure the Actual Loss Sustained by the
                Insured of continuing fixed charges and Ordinary Payroll directly attributable to the
                interruption of research and development activities that in themselves would not have
                produced income during the PERIOD OF LIABILITY.

                The PERIOD OF LIABILITY for this Extension will be the period from the time of direct
                physical loss or damage of the type insured to the time when the property could be repaired
                or replaced and made ready for operations, except Ordinary Payroll shall not exceed the
                period of time shown in the LIMITS OF LIABILITY clause of the DECLARATIONS
                section. Such period of time shall not be limited by the date of expiration of this Policy.

        K.      SOFT COSTS

                This Policy covers the Actual Loss Sustained incurred by the Insured of soft costs during the
                PERIOD OF LIABILITY arising out of the delay of completion of buildings and additions
                under construction directly resulting from physical loss or damage of the type insured to
                insured property under construction at an insured location.




Printed 17-Apr-2020                                                                                              Page 57
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_159
                                                                                                                               159
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 214 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


                                  LOSS ADJUSTMENT AND SETTLEMENT

1.      REQUIREMENTS IN CASE OF LOSS

        The Insured will:

        1)      give immediate written notice to the Company of any loss.

        2)      protect the property from further loss or damage.

        3)      promptly separate the damaged and undamaged property; put it in the best possible order;
                and furnish a complete inventory of the lost, destroyed, damaged and undamaged property
                showing in detail the quantities, costs, actual cash value, replacement value and amount of
                loss claimed.

        4)      give a signed and sworn proof of loss to the Company within 90 days after the loss, unless
                that time is extended in writing by the Company. The proof of loss must state the
                knowledge and belief of the Insured as to:

                a) the time and origin of the loss.

                b) the Insured’s interest and that of all others in the property.

                c) the actual cash value and replacement value of each item and the amount of loss to each
                   item; all encumbrances; and all other contracts of insurance, whether valid or not,
                   covering any of the property.

                d) any changes in the title, use, occupation, location, possession or exposures of the
                   property since the effective date of this Policy.

                e) by whom and for what purpose any location insured by this Policy was occupied on the
                   date of loss, and whether or not it then stood on leased ground.

        5)      include a copy of all the descriptions and schedules in all policies and, if required, provide
                verified plans and specifications of any buildings, fixtures, machinery or equipment
                destroyed or damaged.

        6)      further, the Insured, will as often as may be reasonably required:

                a) exhibit to any person designated by the Company all that remains of any property;

                b) submit to examination under oath by any person designated by the Company and sign
                   the written records of examinations; and

                c) produce for examination at the request of the Company:

                      (i) all books of accounts, business records, bills, invoices and other vouchers; or

                      (ii) certified copies if originals are lost,


Printed 17-Apr-2020                                                                                              Page 58
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_160
                                                                                                                            160
     Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 215 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616



                at such reasonable times and places that may be designated by the Company or its
                representative and permit extracts and machine copies to be made.

2.      CURRENCY FOR LOSS PAYMENT

        Losses will be adjusted and paid in the currency of the United States of America, except in Canada
        where losses will be paid in Canadian currency, unless directed otherwise by the Insured.

3.      PARTIAL PAYMENT OF LOSS SETTLEMENT

        In the event of insured physical loss or damage determined by the Company’s representatives to be
        in excess of the applicable Policy deductible, the Company will advance mutually agreed upon
        partial payment(s), subject to the Policy’s provisions. To obtain such partial payments, the Insured
        will submit a signed and sworn Proof of Loss as described in this Policy, with adequate supporting
        documentation.

4.      COLLECTION FROM OTHERS

        The Company will not be liable for any loss to the extent that the Insured has collected for such
        loss from others.

5.      SUBROGATION

        The Insured is required to cooperate in any subrogation proceedings. The Company may require
        from the Insured an assignment or other transfer of all rights of recovery against any party for loss
        to the extent of the Company’s payment.

        The Company will not acquire any rights of recovery that the Insured has expressly waived prior to
        a loss, nor will such waiver affect the Insured’s rights under this Policy.

        Any recovery from subrogation proceedings, less costs incurred by the Company in such
        proceedings, will be payable to the Insured in the proportion that the amount of:

        1)      any applicable deductible; and/or

        2)      any provable uninsured loss,

        bears to the entire provable loss amount.

6.      COMPANY OPTION

        The Company has the option to take all or any part of damaged property at the agreed or appraised
        value. The Company must give notice to the Insured of its intention to do so within 30 days after
        receipt of Proof of Loss.

7.      ABANDONMENT

        There may be no abandonment of any property to the Company.

Printed 17-Apr-2020                                                                                              Page 59
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_161
                                                                                                                            161
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 216 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616



8.      APPRAISAL

        If the Insured and the Company fail to agree on the amount of loss, each will, on the written
        demand of either, select a competent and disinterested appraiser after:

        1)      the Insured has fully complied with all provisions of this Policy, including
                REQUIREMENTS IN CASE OF LOSS; and

        2)      the Company has received a signed and sworn Proof of Loss from the Insured.

        Each will notify the other of the appraiser selected within 20 days of such demand.

        The appraisers will first select a competent and disinterested umpire. If the appraisers fail to agree
        upon an umpire within 30 days then, on the request of the Insured or the Company, the umpire will
        be selected by a judge of a court of record in the jurisdiction in which the appraisal is pending. The
        appraisers will then appraise the amount of loss, stating separately the actual cash value and
        replacement cost value as of the date of loss and the amount of loss, for each item of physical loss
        or damage or if, for TIME ELEMENT loss, the amount of loss for each TIME ELEMENT
        coverage of this Policy.

        If the appraisers fail to agree, they will submit their differences to the umpire. An award agreed to
        in writing by any two will determine the amount of loss.

        The Insured and the Company will each:

        1)      pay its chosen appraiser; and

        2)      bear equally the other expenses of the appraisal and umpire.

        A demand for APPRAISAL shall not relieve the Insured of its continuing obligation to comply
        with the terms and conditions of this Policy, including as provided under REQUIREMENTS IN
        CASE OF LOSS.

        The Company will not be held to have waived any of its rights by any act relating to appraisal.

9.      SUIT AGAINST THE COMPANY

        No suit, action or proceeding for the recovery of any claim will be sustained in any court of law or
        equity unless:

        1)      the Insured has fully complied with all the provisions of this Policy; and

        2)      legal action is started within twelve months after inception of the loss.

        If under the insurance laws of the jurisdiction in which the property is located, such twelve months’
        limitation is invalid, then any such legal action must be started within the shortest limit of time
        permitted by such laws.



Printed 17-Apr-2020                                                                                              Page 60
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_162
                                                                                                                            162
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 217 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


10.     SETTLEMENT OF CLAIMS

        The amount of loss for which the Company may be liable will be paid within 30 days after:

        A.      proof of loss as described in this Policy is received by the Company; and

        B.      when a resolution of the amount of loss is made either by:

                1) written agreement between the Insured and the Company; or

                2) the filing with the Company of an award as provided in the APPRAISAL clause of this
                   section.




Printed 17-Apr-2020                                                                                              Page 61
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_163
                                                                                                                           163
     Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 218 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


                                                GENERAL PROVISIONS

1.      CANCELLATION/NON-RENEWAL

        This Policy may be:

        A.      cancelled at any time at the request of the Insured by surrendering this Policy to the
                Company or by giving written notice to the Company stating when such cancellation will
                take effect; or

        B.      cancelled by the Company by giving the Insured not less than:

                 1) 60 days’ written notice of cancellation; or

                 2) 10 days’ written notice of cancellation if the Insured fails to remit, when due, payment
                    of premium for this Policy; or

        C.      non-renewed by the Company by giving the Insured not less than 60 days’ written notice of
                non-renewal.

        Return of any unearned premium will be calculated on the customary short rate basis if the Insured
        cancels and on a pro-rata basis if the Company cancels this Policy. Return of any unearned
        premium will be made by the Company as soon as practicable.

2.      INSPECTIONS

        The Company, at all reasonable times, will be permitted, but will not have the duty, to inspect
        insured property. The Company does not address life, safety or health issues.

        The Company’s:

        A.      right to make inspections;

        B.      making of inspections; or

        C.      providing recommendations or other information in connection with any inspections,

        will not constitute an undertaking, on behalf of or for the benefit of the Insured or others. The
        Company will have no liability to the Insured or any other person because of any inspection or
        failure to inspect.

        When the Company is not providing jurisdictional inspections, the Owner/Operator has the
        responsibility to assure that jurisdictional inspections are performed as required, and to assure that
        required jurisdictional Operating Certificates are current for their pressure equipment.

3.      PROVISIONS APPLICABLE TO SPECIFIC JURISDICTIONS

        A.      If the provisions of this Policy conflict with the laws of any jurisdictions in which this Policy
                applies, and if certain provisions are required by law to be stated in this Policy, this Policy


Printed 17-Apr-2020                                                                                              Page 62
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_164
                                                                                                                           164
     Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 219 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


                will be read so as to eliminate such conflict or deemed to include such provisions for insured
                locations within such jurisdictions.

        B.      The Company will provide to the Insured copies of endorsements mandated for use by the
                laws of states in the United States of America. The endorsements modify this Policy with
                respect to any insured property located in the state in which the endorsement applies.

        C.      As respects the United States, its territories and possessions and the Commonwealth of
                Puerto Rico, the definition of terrorism is declared null and void and it is agreed that an
                event defined as a Certified Act of Terrorism under the terms of the SUPPLEMENTAL
                UNITED STATES CERTIFIED ACT OF TERRORISM ENDORSEMENT(S) attached to
                this Policy shall be considered an act of terrorism within the terms of this Policy. Coverage
                recoverable under the SUPPLEMENTAL UNITED STATES CERTIFIED ACT OF
                TERRORISM ENDORSEMENT(S) is excluded from any other coverage under this Policy.
                Any difference in limit between loss recoverable under the SUPPLEMENTAL UNITED
                STATES CERTIFIED ACT OF TERRORISM ENDORSEMENT(S) and this Policy is not
                recoverable under this Policy.

4.      LIBERALIZATION

        If during the period that insurance is in force under this Policy, any filed rules or regulations
        affecting the same are revised by statute so as to broaden the insurance without additional premium
        charge, such extended or broadened insurance will inure to the benefit of the Insured within such
        jurisdiction, effective the date of the change specified in such statute.

5.      MISREPRESENTATION AND FRAUD

         This entire Policy will be void if, whether before or after a loss, an Insured has:

         A.     willfully concealed or misrepresented any material fact or circumstance concerning this
                insurance, the subject thereof, any insurance claim, or the interest of an Insured.

         B.     made any attempt to defraud the Company.

         C.     made any false swearing.

6.      LENDERS LOSS PAYEE AND MORTGAGEE INTERESTS AND OBLIGATIONS

        A.      The Company will pay for loss to specified property insured under this Policy to each
                specified Lender Loss Payee (hereinafter referred to as Lender) as its interest may appear,
                and to each specified Mortgagee as its interest may appear, under all present or future
                mortgages upon such property, in order of precedence of the mortgages.

        B.      The interest of the Lender or Mortgagee (as the case may be) in property insured under this
                Policy will not be invalidated by:

                1) any act or neglect of the debtor, mortgagor, or owner (as the case may be) of the
                   property.



Printed 17-Apr-2020                                                                                              Page 63
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_165
                                                                                                                            165
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 220 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


                2) foreclosure, notice of sale, or similar proceedings with respect to the property.

                3) change in the title or ownership of the property.

                4) change to a more hazardous occupancy.

                The Lender or Mortgagee will notify the Company of any known change in ownership,
                occupancy, or hazard and, within 10 days of written request by the Company, may pay the
                increased premium associated with such known change. If the Lender or Mortgagee fails to
                pay the increased premium, all coverage under this Policy will cease.

        C.      If this Policy is cancelled at the request of the Insured or its agent, the coverage for the
                interest of the Lender or Mortgagee will terminate 10 days after the Company sends to the
                Lender or Mortgagee written notice of cancellation, unless:

                1) sooner terminated by authorization, consent, approval, acceptance, or ratification of the
                   Insured's action by the Lender or Mortgagee, or its agent.

                2) this Policy is replaced by the Insured, with a policy providing coverage for the interest
                   of the Lender or Mortgagee, in which event coverage under this Policy with respect to
                   such interest will terminate as of the effective date of the replacement policy,
                   notwithstanding any other provision of this Policy.

        D.      The Company may cancel this Policy and/or the interest of the Lender or Mortgagee under
                this Policy, by giving the Lender or Mortgagee written notice 60 days prior to the effective
                date of cancellation, if cancellation is for any reason other than non-payment. If the debtor,
                mortgagor, or owner has failed to pay any premium due under this Policy, the Company may
                cancel this Policy for such non-payment, but will give the Lender or Mortgagee written
                notice 10 days prior to the effective date of cancellation. If the Lender or Mortgagee fails to
                pay the premium due by the specified cancellation date, all coverage under this Policy will
                cease.

        E.      The Company has the right to invoke this Policy's SUSPENSION clause. The suspension of
                insurance will apply to the interest of the Lender or Mortgagee in any machine, vessel, or
                part of any machine or vessel, subject to the suspension. The Company will provide the
                Lender or Mortgagee at the last known address a copy of the suspension notice.

        F.      If the Company pays the Lender or Mortgagee for any loss, and denies payment to the
                debtor, mortgagor or owner, the Company will, to the extent of the payment made to the
                Lender or Mortgagee be subrogated to the rights of the Lender or Mortgagee under all
                securities held as collateral to the debt or mortgage. No subrogation will impair the right of
                the Lender or Mortgagee to sue or recover the full amount of its claim. At its option, the
                Company may pay to the Lender or Mortgagee the whole principal due on the debt or
                mortgage plus any accrued interest. In this event, all rights and securities will be assigned
                and transferred from the Lender or Mortgagee to the Company, and the remaining debt or
                mortgage will be paid to the Company.




Printed 17-Apr-2020                                                                                              Page 64
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_166
                                                                                                                            166
     Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 221 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616



        G.      If the Insured fails to render proof of loss, the Lender or Mortgagee, upon notice of the
                Insured's failure to do so, will render proof of loss within 60 days of notice and will be
                subject to the provisions of this Policy relating to APPRAISAL, SETTLEMENT OF
                CLAIMS, and SUIT AGAINST THE COMPANY.

        H.      Other provisions relating to the interests and obligations of the Lender or Mortgagee may be
                added to this Policy by agreement in writing.

7.      OTHER INSURANCE

        A.      If there is any other insurance that would apply in the absence of this Policy, this Policy will
                apply only after such insurance whether collectible or not.

        B.      In no event will this Policy apply as contributing insurance.

        C.      The Insured is permitted to have other insurance over any limits or sublimits of liability
                specified elsewhere in this Policy without prejudice to this Policy. The existence of any
                such insurance will not reduce any limit or sublimit of liability in this Policy. Any other
                insurance that would have provided primary coverage in the absence of this Policy will not
                be considered excess.

        D.      The Insured is permitted to have other insurance for all, or any part, of any deductible in this
                Policy. The existence of such other insurance will not prejudice recovery under this Policy.
                If the limits of liability of such other insurance are greater than this Policy’s applicable
                deductible, this Policy’s insurance will apply only after such other insurance has been
                exhausted.

        E.      If this Policy is deemed to contribute with other insurance, the limit of liability applicable at
                each location, for the purposes of such contribution with other insurers, will be the latest
                amount described in this Policy or the latest location value on file with the Company.

8.      POLICY MODIFICATION

         This Policy contains all of the agreements between the Insured and the Company concerning this
         insurance. The Insured and the Company may request changes to this Policy. This Policy can be
         changed only by endorsements issued by the Company and made a part of this Policy.

         Notice to any agent or knowledge possessed by any agent or by any other person will not:

         A.     create a waiver, or change any part of this Policy; or

         B.     prevent the Company from asserting any rights under the provisions of this Policy.




Printed 17-Apr-2020                                                                                              Page 65
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_167
                                                                                                                            167
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 222 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616



9.      REDUCTION BY LOSS

        Claims paid under this Policy will not reduce its limit of liability, except claims paid will reduce
        any annual aggregate limit.

10.     SUSPENSION

        On discovery of a dangerous condition, the Company may immediately suspend this insurance on
        any machine, vessel or part thereof by giving written notice to the Insured. The suspended
        insurance may be reinstated by the Company. Any unearned premium resulting from such
        suspension will be returned by the Company.

11.     TITLES

        The titles in this Policy are only for reference. The titles do not in any way affect the provisions of
        this Policy.

12.     ASSIGNMENT

        Assignment of this Policy will not be valid except with the written consent of the Company.

13.     DEFINITIONS

        The following terms when appearing in boldface in this Policy mean:

        actual cash value:
        the amount it would cost to repair or replace insured property, on the date of loss, with material of
        like kind and quality, with proper deduction for obsolescence and physical depreciation.

        annual aggregate:
        the Company’s maximum amount payable during any policy year.

        communicable disease:
        disease which is:

        A.      transmissible from human to human by direct or indirect contact with an affected individual
                or the individual’s discharges, or

        B.      Legionellosis.

        contaminant:
        anything that causes contamination.

        contamination:
        any condition of property due to the actual or suspected presence of any foreign substance,
        impurity, pollutant, hazardous material, poison, toxin, pathogen or pathogenic organism, bacteria,
        virus, disease causing or illness causing agent, fungus, mold or mildew.



Printed 17-Apr-2020                                                                                              Page 66
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_168
                                                                                                                           168
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 223 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


        contingent time element location:
        A.    any location:

                1) of a direct customer, supplier, contract manufacturer or contract service provider to the
                   Insured;

                2) of any company under a royalty, licensing fee or commission agreement with the
                   Insured;

        B.      any location of a company that is a direct or indirect customer, supplier, contract
                manufacturer or contract service provider to a location described in A1 above,

        not including locations of any company directly or indirectly supplying to, or receiving from, the
        Insured, electricity, fuel, gas, water, steam, refrigeration, sewage, voice, data or video.

        cyber event:
        any act involving the malicious or unauthorized access to, operation of, or use of electronic data
        processing equipment or media, regardless of any other cause or event contributing concurrently
        or in any other sequence of loss. However, physical loss or damage by fire, explosion or sprinkler
        leakage resulting from cyber event will not be considered to be loss by cyber event within the
        terms and conditions of this Policy.

        date or time recognition:
        the recognition, interpretation, calculation, comparison, differentiation, sequencing, accessing or
        processing of data involving one or more dates or times, including the Year 2000.

        earth movement:
        any natural or man-made earth movement including, but not limited to earthquake or landslide,
        regardless of any other cause or event contributing concurrently or in any other sequence of loss.
        However, physical loss or damage by fire, explosion, sprinkler leakage, or flood resulting from
        earth movement will not be considered to be loss by earth movement within the terms and
        conditions of this Policy.

        electronic data processing equipment or media:
        any computer, computer system or component, hardware, network, microprocessor, microchip,
        integrated circuit or similar devices or components in computer or non-computer equipment,
        operating systems, data, programs or other software stored on electronic, electro-mechanical,
        electro-magnetic data processing or production equipment, whether the property of the Insured or
        not.

        fine arts:
        paintings; etchings; pictures; tapestries; rare or art glass; art glass windows; valuable rugs; statuary;
        sculptures; antique furniture; antique jewelry; bric-a-brac; porcelains; and similar property of
        rarity, historical value, or artistic merit excluding automobiles, coins, stamps, furs, jewelry,
        precious stones, precious metals, watercraft, aircraft, money, securities.

        flood:
        flood; surface waters; rising waters; storm surge, sea surge, wave wash; waves; tsunami; tide or
        tidal water; the release of water, the rising, overflowing or breaking of boundaries of natural or


Printed 17-Apr-2020                                                                                              Page 67
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_169
                                                                                                                               169
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 224 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


        man-made bodies of water; or the spray therefrom; all whether driven by wind or not; or sewer
        back-up resulting from any of the foregoing; regardless of any other cause or event, whether
        natural or man-made, contributing concurrently or in any other sequence of loss. Physical loss or
        damage from flood associated with a storm or weather disturbance whether or not identified by
        name by any meteorological authority, is considered to be flood within the terms of this Policy.
        However, physical loss or damage by fire, explosion or sprinkler leakage resulting from flood is
        not considered to be loss by flood within the terms and conditions of this Policy.

        irreplaceable:
        an item which cannot be replaced with other of like kind and quality.

        location:
        A.     as specified in the Schedule of Locations, or

        B.      if not so specified in the Schedule of Locations:

                1) a building, yard, dock, wharf, pier or bulkhead (or any group of the foregoing),

                      a) bounded on all sides by public streets, clear land space or open waterways, each not
                         less than 50 feet/15 metres wide. Any bridge or tunnel crossing such street, space or
                         waterway will render such separation inoperative for the purpose of this definition.

        New Madrid Seismic Zone:
        Arkansas, United States of America, counties of:
        Arkansas, Clay, Craighead, Crittenden, Cross, Fulton, Greene, Independence, Izard, Jackson,
        Lawrence, Lee, Lonoke, Mississippi, Monroe, Phillips, Poinsett, Prairie, Randolph, Sharp, St.
        Francis, White, Woodruff

        Illinois, United States of America, counties of:
        Alexander, Bond, Clay, Clinton, Crawford, Edwards, Effingham, Fayette, Franklin, Gallatin,
        Hamilton, Hardin, Jackson, Jasper, Jefferson, Johnson, Lawrence, Madison, Marion, Massac,
        Monroe, Perry, Pope, Pulaski, Randolph, Richland, Saline, St. Clair, Union, Wabash, Washington,
        Wayne, White, Williamson

        Indiana, United States of America, counties of:
        Gibson, Knox, Pike, Posey, Spencer, Vanderburgh, Warrick

        Kentucky, United States of America, counties of:
        Ballard, Caldwell, Calloway, Carlisle, Christian, Crittenden, Daviess, Fulton, Graves, Henderson,
        Hickman, Hopkins, Livingston, Lyon, Marshall, McCracken, McLean, Muhlenberg, Todd, Trigg,
        Union, Webster

        Mississippi, United States of America, counties of:
        Alcorn, Benton, Coahoma, De Soto, Lafayette, Marshall, Panola, Quitman, Tate, Tippah, Tunica

        Missouri, United States of America, counties of:
        Bollinger, Butler, Cape Girardeau, Carter, Dunklin, Iron, Jefferson, Madison, Mississippi, New
        Madrid, Oregon, Pemiscot, Perry, Reynolds, Ripley, Scott, Shannon, St. Francois, St. Louis, City
        of St. Louis, Ste. Genevieve, Stoddard, Washington, Wayne


Printed 17-Apr-2020                                                                                              Page 68
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_170
                                                                                                                               170
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 225 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616



        Tennessee, United States of America, counties of:
        Benton, Carroll, Chester, Crockett, Decatur, Dyer, Fayette, Gibson, Hardeman, Hardin, Haywood,
        Henderson, Henry, Houston, Humphreys, Lake, Lauderdale, Madison, McNairy, Montgomery,
        Obion, Perry, Shelby, Stewart, Tipton, Weakley

        normal:
        the condition that would have existed had no physical loss or damage happened.

        normal cost:
        the cost associated with the movement of goods or materials suffering the disruption that the
        Insured would have incurred had no physical loss or damage causing disruption happened.

        occurrence:
        the sum total of all loss or damage of the type insured, including any insured TIME ELEMENT
        loss, arising out of or caused by one discrete event of physical loss or damage, except as respects
        the following:

        A.      terrorism: occurrence shall mean the sum total of all loss or damage of the type insured,
                including any insured TIME ELEMENT loss, arising out of or caused by all acts of
                terrorism during a continuous period of seventy-two (72) hours.

        B.      earth movement: occurrence shall mean the sum total of all loss or damage of the type
                insured, including any insured TIME ELEMENT loss, arising out of or caused by all earth
                movement(s) during a continuous period of seventy-two (72) hours.

        off-premises data processing or data transmission services:
        the storage or processing of data performed off-premises of the Insured’s property, including the
        transmission of voice, data or video over a single, or combination of, computer or communication
        networks.

        Pacific Northwest Seismic Zone:
        Oregon, United States of America, counties of:
        Benton, Clackamas, Clatsop, Columbia, Coos, Curry, Douglas, Hood River, Jackson, Josephine,
        Klamath, Lane, Lincoln, Linn, Marion, Multnomah, Polk, Tillamook, Washington, Yamhill

        Washington, United States of America, counties of:
        Chelan, Clallam, Clark, Cowlitz, Grays Harbor, Island, Jefferson, King, Kitsap, Kittitas, Lewis,
        Mason, Pacific, Pierce, San Juan, Skagit, Skamania, Snohomish, Thurston, Wahkiakum, Whatcom

        British Columbia (includes Vancouver Island), Canada:
        South of 50° N latitude and west of 120° W longitude

        period of operational testing:
        the period of time beginning 24 hours prior to the earlier of the following:

        A.      introduction, into a system, of feedstock or other materials for processing or handling;

        B.      commencement of fuel or energy supply to a system,


Printed 17-Apr-2020                                                                                              Page 69
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_171
                                                                                                                            171
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 226 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616



        and ending with the earlier of the following:

        A.      the expiration date or cancellation date of this Policy.

        B.      if specified, the number of consecutive days shown in the LIMITS OF LIABILITY clause in
                the DECLARATIONS section.

        physical loss or damage to electronic data, programs or software:
        the destruction, distortion or corruption of electronic data, programs or software.

        representative company(ies):
        Factory Mutual Insurance Company, FM Insurance Company Limited or FM Insurance Europe
        S.A.; Affiliated FM Insurance Company; Appalachian Insurance Company or any other company
        issuing a local policy at the direction of the Company.

        soft costs:
        costs over and above those that are normal at an insured location undergoing renovation or in the
        course of construction, limited to the following:

        A.      construction loan fees - the additional cost incurred to rearrange loans necessary for the
                completion of construction, repairs or reconstruction including; the cost to arrange
                refinancing, accounting work necessary to restructure financing, legal work necessary to
                prepare new documents, charges by the lenders for the extension or renewal of loans
                necessary.

        B.      commitment fees, leasing and marketing expenses - the cost of returning any commitment
                fees received from prospective tenant(s) or purchaser(s), the cost of re-leasing and marketing
                due to loss of tenant(s) or purchaser(s).

        C.      additional fees for architects, engineers, consultants, attorneys and accountants needed for
                the completion of construction, repairs or reconstruction.

        D.      property taxes, building permits, additional interest on loans, realty taxes and insurance
                premiums.

        terrorism:
        any act, involving the use or threat of: force, violence, dangerous conduct, interference with the
        operations of any business, government or other organization or institution, or any similar act,

        when the effect or apparent purpose is:

        A.      to influence or instill fear in any government (de jure or de facto) or the public, or any
                segment of either; or

        B.      to further or to express support for, or opposition to, any political, religious, social,
                ideological or similar type of objective or position.




Printed 17-Apr-2020                                                                                              Page 70
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_172
                                                                                                                               172
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 227 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


        transmission and distribution systems:
        transmission and distribution systems including but not limited to electricity, gas, fuel, steam,
        water, refrigeration, sewerage, voice, data, and video. Such systems shall include poles, towers and
        fixtures, overhead conductors and devices, underground and underwater conduit, underground and
        underwater conductors and devices, line transformers, service meters, street lighting and signal
        systems.

        valuable papers and records:
        written, printed or otherwise inscribed documents and records, including books, maps, films,
        drawings, abstracts, deeds, mortgages and manuscripts, all of which must be of value to the
        Insured.

        wind:
        direct action of wind including substance driven by wind. Wind does not mean or include
        anything defined as flood in this Policy.

        wind areas United States Northeast:
        Connecticut, United States of America, counties of:
        Fairfield, Hartford, Middlesex, New Haven, New London, Tolland, Windham

        Delaware, United States of America, county of:
        Kent, New Castle, Sussex

        Maine, United States of America, counties of:
        Androscoggin, Cumberland, Hancock, Knox, Lincoln, Sagadahoc, Waldo, Washington, York

        Maryland, United States of America, counties of:
        Calvert, Charles, Dorchester, St. Mary's, Somerset, Wicomico, Worcester

        Massachusetts, United States of America, counties of:
        Barnstable, Bristol, Dukes, Essex, Middlesex, Nantucket, Norfolk, Plymouth, Suffolk

        New Hampshire, United States of America, counties of:
        Rockingham, Strafford

        New Jersey, United States of America, counties of:
        Atlantic, Bergen, Burlington, Cape May, Cumberland, Essex, Hudson, Middlesex, Monmouth,
        Ocean, Salem, Union

        New York, United States of America, counties of:
        Bronx, Kings, Nassau, New York, Queens, Richmond, Suffolk, Westchester

        Rhode Island, United States of America, counties of:
        Bristol, Kent, Newport, Providence, Washington

        Virginia, United States of America, counties and independent cities of:
        the counties of Accomack, Gloucester, Isle of Wight, James City, Lancaster, Mathews, Middlesex,
        Northampton, Northumberland, Surry, York



Printed 17-Apr-2020                                                                                              Page 71
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_173
                                                                                                                               173
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 228 of 250

                                                                                                     Account No. 1-35024
                                                                                                      Policy No. 1064616


        the independent cities of Chesapeake, Hampton, Newport News, Norfolk, Poquoson, Portsmouth,
        Suffolk, Virginia Beach, Williamsburg




Printed 17-Apr-2020                                                                                              Page 72
Advantage - TE Select - US North America - 2016 (2019 update) ©2019 FM Global. All rights reserved
                                                                                                          WR_FM Policies_174
                                                                                                                            174
 Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 229 of 250




                                                            Account No. 1-35024
                                                            Policy No. 1064616

                 SCHEDULE OF LOCATIONS, APPENDIX A

Location No.    Index No.        Location Description

 0001           079312.84        3121 & 3131 Las Vegas Boulevard S
                                 Las Vegas, Nevada, 89109-1967
                                 United States of America
                                 Clark

                                 Wynn Las Vegas/Encore at Wynn Las Vegas
 0005           079311.62        3720 Howard Hughes Parkway
                                 Las Vegas, Nevada, 89169-6016
                                 United States of America
                                 Clark

                                 Office
 0009           001383.42        3661 West Martin Avenue
                                 Las Vegas, Nevada, 89118-4556
                                 United States of America
                                 Clark

                                 Warehouse - Off-site - Retail Operations
                                 (WDD/Angel Fragoso/Laura Herzog)
 0012           079301.53        181 East Reno Avenue, Hanger G-7
                                 Las Vegas, Nevada, 89119-1138
                                 United States of America
                                 Clark

                                 Hangar G-7

 0015           002073.25        225 West Valley Boulevard, Suite H-188
                                 San Gabriel, California, 91776-3724
                                 United States of America
                                 Los Angeles

                                 Marketing Office
 0016           002220.67        734 Pilot Road
                                 Las Vegas, Nevada, 89119-4416
                                 United States of America
                                 Clark

                                 Office, Wynn Design and Development




                                Page 1 of 3
                                                                       WR_FM Policies_175
                                                                                      175
 Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 230 of 250




                                                            Account No. 1-35024
                                                            Policy No. 1064616

                 SCHEDULE OF LOCATIONS, APPENDIX A

Location No.    Index No.        Location Description

 0017           002220.67        736 Pilot Road
                                 Las Vegas, Nevada, 89119-4416
                                 United States of America
                                 Clark

                                 Wynn Design and Development files, fabric
                                 samples, and offices/cubicles - Off-site
 0018           002220.67        740 Pilot Road
                                 Las Vegas, Nevada, 89119-4416
                                 United States of America
                                 Clark

                                 Office, Information Technology
 0020           002635.50        3848 Koval Lane
                                 Las Vegas, Nevada, 89109
                                 United States of America
                                 Clark

                                 Wynn Design & Development - Flex Building
 0022           003080.45        101 Station Landing
                                 Medford, Massachusetts, 02155-5134
                                 United States of America
                                 Middlesex

                                 Office Space

 0023           079301.53        177 East Reno Avenue, Suite G6
                                 Las Vegas, Nevada, 89119-1162
                                 United States of America
                                 Clark

                                 Hangar G-6
 0024           002995.48        1 Broadway
                                 Everett, Massachusetts, 02149-2432
                                 United States of America
                                 Middlesex

                                 Encore Boston Harbor




                                Page 2 of 3
                                                                      WR_FM Policies_176
                                                                                     176
 Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 231 of 250




                                                           Account No. 1-35024
                                                           Policy No. 1064616

                 SCHEDULE OF LOCATIONS, APPENDIX A

Location No.    Index No.        Location Description

 0025           003288.59        3 Charlton Street
                                 Everett, Massachusetts, 02149-2405
                                 United States of America
                                 Middlesex

                                 Office Space
 0034           002220.67        740 Pilot Road
                                 Las Vegas, Nevada, 89119-4416
                                 United States of America
                                 Clark

                                 Information Technology Equipment
 0039                            10801 W Charleston Boulevard Ste 440
                                 Las Vegas, Nevada, 89135-1206
                                 United States of America
                                 Clark

                                 TAL Stuido
 0040                            1201 Searles Avenue
                                 Las Vegas, Nevada, 89101-1199
                                 United States of America
                                 Clark

                                 Las Vegas Cold Storage (Temp storage space)




                                Page 3 of 3
                                                                      WR_FM Policies_177
                                                                                     177
 Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 232 of 250




                                                            Account No. 1-35024
                                                            Policy No. 1064616

                 NAMED FLOOD LOCATIONS, APPENDIX B

Location No.    Index No.        Location Description

 0001           079312.84        3121 & 3131 Las Vegas Boulevard S
                                 Las Vegas, Nevada, 89109-1967
                                 United States of America
                                 Clark

                                 Wynn Las Vegas/Encore at Wynn Las Vegas
 0005           079311.62        3720 Howard Hughes Parkway
                                 Las Vegas, Nevada, 89169-6016
                                 United States of America
                                 Clark

                                 Office
 0009           001383.42        3661 West Martin Avenue
                                 Las Vegas, Nevada, 89118-4556
                                 United States of America
                                 Clark

                                 Warehouse - Off-site - Retail Operations
                                 (WDD/Angel Fragoso/Laura Herzog)
 0012           079301.53        181 East Reno Avenue, Hanger G-7
                                 Las Vegas, Nevada, 89119-1138
                                 United States of America
                                 Clark

                                 Hangar G-7
 0015           002073.25        225 West Valley Boulevard, Suite H-188
                                 San Gabriel, California, 91776-3724
                                 United States of America
                                 Los Angeles

                                 Marketing Office
 0016           002220.67        734 Pilot Road
                                 Las Vegas, Nevada, 89119-4416
                                 United States of America
                                 Clark

                                 Office, Wynn Design and Development




                                Page 1 of 3
                                                                       WR_FM Policies_178
                                                                                      178
 Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 233 of 250




                                                            Account No. 1-35024
                                                            Policy No. 1064616

                 NAMED FLOOD LOCATIONS, APPENDIX B

Location No.    Index No.        Location Description

 0017           002220.67        736 Pilot Road
                                 Las Vegas, Nevada, 89119-4416
                                 United States of America
                                 Clark

                                 Wynn Design and Development files, fabric
                                 samples, and offices/cubicles - Off-site
 0018           002220.67        740 Pilot Road
                                 Las Vegas, Nevada, 89119-4416
                                 United States of America
                                 Clark

                                 Office, Information Technology
 0020           002635.50        3848 Koval Lane
                                 Las Vegas, Nevada, 89109
                                 United States of America
                                 Clark

                                 Wynn Design & Development - Flex Building
 0022           003080.45        101 Station Landing
                                 Medford, Massachusetts, 02155-5134
                                 United States of America
                                 Middlesex

                                 Office Space
 0023           079301.53        177 East Reno Avenue, Suite G6
                                 Las Vegas, Nevada, 89119-1162
                                 United States of America
                                 Clark

                                 Hangar G-6
 0024           002995.48        1 Broadway
                                 Everett, Massachusetts, 02149-2432
                                 United States of America
                                 Middlesex

                                 Encore Boston Harbor




                                Page 2 of 3
                                                                      WR_FM Policies_179
                                                                                     179
 Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 234 of 250




                                                           Account No. 1-35024
                                                           Policy No. 1064616

                 NAMED FLOOD LOCATIONS, APPENDIX B

Location No.    Index No.        Location Description

 0025           003288.59        3 Charlton Street
                                 Everett, Massachusetts, 02149-2405
                                 United States of America
                                 Middlesex

                                 Office Space
 0034           002220.67        740 Pilot Road
                                 Las Vegas, Nevada, 89119-4416
                                 United States of America
                                 Clark

                                 Information Technology Equipment
 0039                            10801 W Charleston Boulevard Ste 440
                                 Las Vegas, Nevada, 89135-1206
                                 United States of America
                                 Clark

                                 TAL Stuido

 0040                            1201 Searles Avenue
                                 Las Vegas, Nevada, 89101-1199
                                 United States of America
                                 Clark

                                 Las Vegas Cold Storage (Temp storage space)




                                Page 3 of 3
                                                                      WR_FM Policies_180
                                                                                     180
 Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 235 of 250




                                                           Account No. 1-35024
                                                           Policy No. 1064616

                            SERVICE ANIMALS, APPENDIX C

Rocket: Male, Labrador Retriever: DOB 8/7/14
Bob: Male, Springer Spaniel: DOB 11/21/12
Umit: Male, Belgian Malinois/German Shepard: DOB 4/24/15
Buddy: Male, German Shepard: DOB 1/5/15
Maxx: Male, English Springer Spaniel: DOB 11/29/13
Astor: Male, German Shepherd: DOB 8/26/12
Scamp: Male, Labrador Retriever: DOB 1/1/15
Mint: Female, Springer Spaniel: DOB 2/10/15
Rocky: Male, Labrador Retriever: DOB: 1/11/15
Robbie: Male, German Shepherd Mix: DOB 10/20/15
Marko: Male, German Shepherd: DOB 9/12/17
Tika: Dutch Shepherd, Female, DOB: 4/7/17
Simms: Labrador Retriever, Male DOB: 5/10/16
Tessie: Weimaraner, Female DOB: 11/10/16
Paddy: Labrador Retriever, Male DOB: 2/17/17
Mystic: German Shepherd, Male DOB: 10/15/16
Liberty: German Shepherd, Female DOB: 5/17/16
Lotto: German Shorthaired Pointer, Male, DOB: 2/19/18




                                          Page 1 of 1
                                                                   WR_FM Policies_181
                                                                                  181
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 236 of 250

                                                                                     Account No. 1-35024
                                                                                      Policy No. 1064616

                          SUPPLEMENTAL UNITED STATES
                    CERTIFIED ACT OF TERRORISM ENDORSEMENT

This Endorsement is applicable to all insured property in the United States, its territories and
possessions and the Commonwealth of Puerto Rico.

Coverage for “Certified Act of Terrorism” Under The Terrorism Risk Insurance Act of 2002, as
amended.

In consideration of a premium charged of USD 359,000, this Policy, subject to the terms and conditions
therein and in this Endorsement, covers direct physical loss or damage to insured property and any
resulting TIME ELEMENT loss, as provided in the TIME ELEMENT section of the Policy, caused by or
resulting from a Certified Act of Terrorism as defined herein.

Notwithstanding anything contained elsewhere in this Policy, any exclusion or limitation of terrorism in
this Policy and any endorsement attached to and made a part of this Policy, is hereby amended to the
effect that such exclusion or limitation does not apply to a “Certified Act of Terrorism” as defined herein.
This amendment does not apply to any limit of liability for a Certified Act of Terrorism, if any, stated
under the LIMITS OF LIABILITY clause of the DECLARATIONS section of this Policy.

With respect to any one or more Certified Act(s) of Terrorism, this Company will not pay any amounts
for which the Company is not responsible under the terms of the Terrorism Risk Insurance Act of 2002
(including subsequent action of Congress pursuant to the Act) which includes a provision stating that if
the aggregate insured losses exceed USD 100,000,000,000 during any calendar year, neither the United
States Government nor any insurer that has met its insurer deductible shall be liable for the payment of
any portion of the amount of such losses that exceed USD 100,000,000,000. If the aggregate insured
losses for all insurers exceed USD 100,000,000,000, your coverage may be reduced.

The coverage provided under this Endorsement for “Certified” losses caused by acts of terrorism will be
partially reimbursed by the United States Government under a formula established by Federal Law.
Under this formula, the United States pays 80% of covered terrorism losses exceeding a statutorily
established retention by the insurer referenced in this Policy. The premium charged for this coverage is
provided above.

The terms and limitations of any terrorism exclusion, or the inapplicability or omission of a terrorism
exclusion, do not serve to create coverage for any loss which would otherwise be excluded under this
Endorsement or the Policy.

The coverage provided by this Endorsement only applies to a Certified Act of Terrorism.

For the purposes of this Endorsement, a “Certified Act of Terrorism” means any act that is certified by the
Secretary of the Treasury, in consultation with the Secretary of Homeland Security, and the Attorney
General of the United States, to be an act of terrorism pursuant to the federal Terrorism Risk Insurance
Act of 2002 as amended and extended. The criteria contained in that Act for a “Certified Act of
Terrorism” include the following:

A.    The act resulted in aggregate losses in excess of USD 5,000,000; and

B.    The act is a violent act or an act that is dangerous to human life, property or infrastructure and is
      committed by an individual or individuals as part of an effort to coerce the civilian population of

Form FMG7308                                    Page 1 of 2                            Edition January 2020
                                                                                            WR_FM Policies_182
                                                                                                             182
    Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 237 of 250

     the United States or to influence the policy or affect the conduct of the United States Government
     by coercion.




Form FMG7308                                  Page 2 of 2                          Edition January 2020
                                                                                       WR_FM Policies_183
                                                                                                       183
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 238 of 250

                                                                                  Account No. 1-35024
                                                                                   Policy No. 1064616


                       CYBER OPTIMAL RECOVERY ENDORSEMENT

It is agreed that this Endorsement is a part of the Policy and that the terms and conditions of the Policy are
amended as described herein. All other terms and conditions of the Policy remain unchanged.

INSURED OPTION:

The Insured acknowledges having purchased a cyber policy.

As respects loss or damage that is covered by both this Policy and the cyber policy, and notwithstanding
anything contained in the OTHER INSURANCE clause in the GENERAL PROVISIONS section of this
Policy, the Insured may elect, within 180 days of notifying this Company of the loss, to apportion the loss
between this Policy and the cyber policy and to designate this Policy as primary, excess or contributing
insurance to the cyber policy with respect to each portion of the loss, provided designating it as such is
necessary to maximize the total indemnity available for the loss under both this Policy and the cyber
policy.

This election option shall be subject to the following additional conditions:

ADDITIONAL CONDITIONS

1) The Insured will provide this Company with a copy of any cyber policy in force at the time of loss.

2) Any coverage provided by the cyber policy that is not provided by this Policy does not extend to this
   Policy.

3) The insolvency, inability or unwillingness to pay of the company issuing the cyber policy shall in no
   event increase this Company’s liability or delay settlement under this Policy.




Form FMG7558                                      Page 1 of 1                              Edition October 2016

                                                                                           WR_FM Policies_184
                                                                                                            184
 Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 239 of 250


                      GENERAL CHANGE ENDORSEMENT NO. 001

                                                                       Account No. 1-35024
                                                                        Policy No. 1064616

Insured: Wynn Resorts, Limited



This Endorsement is attached to and forms a part of the above stated Policy. Premium for this
Endorsement, if any, and the future installment amount are stated elsewhere.


Effective: 29 June 2020

1)        The following service animal is removed from Service Animals, Appendix C:

          Mystic: German Shepherd, Male DOB: 10/15/16




                                                Factory Mutual Insurance Company




Dated      12 October 2020                      By_________________________________
                                                             Authorized Signature




Printed 12-Oct-2020                                                                          Page 1
GCE
                                                                                      WR_FM Policies_185
                                                                                                      185
Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 240 of 250




                       EXHIBIT 3
     Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 241 of 250

       Case 1:17-cv-00760-GJF-LF Document 127 Filed 11/19/19 Page 1 of 7




                              UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

FACTORY MUTUAL INSURANCE                                )
COMPANY (as Assignee of ALBANY                          )
MOLECULAR RESEARCH, INC. and OSO                        )
BIOPHARMACEUTICALS                                      )
MANUFACTURING, LLC)                                     )
                                                        )
                Plaintiff,                              )   CASE NO.: 1:17-cv-00760-GJF-LF
        vs.                                             )
                                                        )
FEDERAL INSURANCE COMPANY and                           )
DOES 1-10,                                              )
                                                        )
               Defendants.                              )


              PLAINTIFF FACTORY MUTUAL INSURANCE COMPANY’S
              MOTION IN LIMINE NO. 5 RE PHYSICAL LOSS OR DAMAGE



I.      INTRODUCTION

        Plaintiff Factory Mutual Insurance Company (“FM Global”) hereby moves this court for an

order excluding any and all evidence, references to evidence, testimony and argument that the mold
infestation, as well as the costs incurred to remediate and return the facility to its pre-loss condition,

is not physical loss under the Federal Insurance Company policy. Plaintiff further moves the court to
instruct defendant and defendant’s counsel to advise all witnesses accordingly.
        Evidence and argument that mold is not physical damage have no tendency to prove or

disprove disputed facts relevant to the determination of this action and are contrary to the law in this
regard. Accordingly, such assertions cannot lead to proper evidentiary inferences, i.e., a deduction
of fact logically and reasonable drawn from another established fact. It will consume unnecessary




                                                     1
                                        PLAINTIFF’S MIL NO. 5
                                                                      CASE NO. 1:17-CV-00760-GJF-LF
                                                                                                             186
      Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 242 of 250

          Case 1:17-cv-00760-GJF-LF Document 127 Filed 11/19/19 Page 2 of 7




time and create an extreme danger of confusing and misleading the jury about what is physical loss

or damage for purposes of establishing coverage under the Federal policy.

II.       ARGUMENT

          A.     Legal Standard.

          The Court has the inherent authority to control trial proceedings, including ruling on motions

in limine. See, e.g., Luce v. United States, 469 U.S. 38, 40, n.2 and 4 (1984). In addition, a motion in

limine:

          affords an opportunity to the court to rule on the admissibility of evidence in
          advance, and prevents encumbering the record with immaterial or prejudicial matter,
          as well as providing a means of ensuring that privileged material as to which
          discovery has been allowed by the court will not be used at trial if it is found to be
          inadmissible.

75 Am.Jur.2d, Trial § 94 (1991) (footnotes omitted).

          Federal Rule of Evidence Rule 401 states that evidence is relevant if: (a) it has any tendency

to make a fact more or less probable than it would be without the evidence; and (b) the fact is of

consequence in determining the action. Sprint/United Mgmt. Co. v. Medelsohn, 552 U.S. 379, 388
(2008). Rule 402 specifically prohibits irrelevant evidence. The Advisory Committee has stated that

“relevance is not an inherent characteristic of any item of evidence but exists only as a relation
between an item of evidence and a matter properly provable in the case.” Fed. R. Evid. 401. In
addition, the Court may exclude otherwise relevant evidence “if its probative value is substantially

outweighed by the danger of unfair prejudice.” Fed. R. Evid. 403. Further, evidence may be excluded

when there is a significant danger that the jury might base its decision on emotion, or when non-
party events would distract reasonable jurors from the real issues in the case. Tennison v. Circus
Circus Enterprises, Inc., 244 F.3d 684, 690 (9th Cir. 2001). With this in mind, “motion[s] in limine

allow[] the parties to resolve evidentiary disputes before trial and avoid[] potentially prejudicial
evidence being presented in front of the jury, thereby relieving the trial judge from the formidable
                                                   2
                                         PLAINTIFF’S MIL NO. 5
                                                                     CASE NO. 1:17-CV-00760-GJF-LF
                                                                                                           187
     Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 243 of 250

        Case 1:17-cv-00760-GJF-LF Document 127 Filed 11/19/19 Page 3 of 7




task of neutralizing the taint of prejudicial evidence.” Brodit v. Cambra, 350 F.3d 985, 1004-05 (9th

Cir. 2003).

        B.      The Mold Infestation Is Physical Loss or Damage Under the Federal Policy.

        FM Global anticipates that Federal will argue and attempt to introduce evidence that the
mold infestation is not “physical loss or damage” under its policy and thus, not covered. In addition,

Federal has indicated it will assert that the costs to remediate and return the facility to its pre-loss

condition are not “physical loss or damage.” These arguments are contrary to the facts of this loss
and the case law which broadly interprets the term “physical loss or damage” in property insurance

policies. 1
        It is undisputed that the mold infestation destroyed the aseptic environment and rendered

Room 152 unfit for its intended use – manufacturing injectable pharmaceutical products. Numerous

courts have concluded that loss of functionality or reliability under similar circumstances constitutes
physical loss or damage. See, e.g., Western Fire Insurance Co. v. First Presbyterian Church, 437

P.2d 52 (Colo. 1968) (church building sustained physical loss or damage when it was rendered
uninhabitable and dangerous due to gasoline under the building); Gregory Packaging, Inc. v.

Travelers Property and Casualty Company of America, Civ. No. 2:12-cv-04418 2014 U.S. Dist.

LEXIS 165232, 2014 WL 6675934 (D. N.J. 2014) (unsafe levels of ammonia in the air inflicted
“direct physical loss of or damage to” the juice packing facility “because the ammonia physically

rendered the facility unusable for a period of time.”); Port Authority of N.Y. and N.J. v. Affiliated

FM Ins. Co., 311 F.3d 226, 236 (3d Cir. 2002) (asbestos fibers); Essex v. BloomSouth Flooring
Corp., 562 F.3d 399, 406 (1st Cir. 2009) (unpleasant odor in home); TRAVCO Ins. Co. v. Ward, 715



1
 At best for Federal, ‘physical loss or damage,’ which is undefined, is susceptible of more than one
reasonable interpretation and is therefore ambiguous and must be construed against Federal. See
Memorandum and Order, docket 118, p. 9, citing United Nuclear Corp. v. Allstate Ins. Co., 285 P.3d
644, 647 & 649 (N.M. 2012); Battishill v. Farmers All. Ins. Co., 127 P.3d 1111, 1115 (N.M. 2006).
                                                 3
                                       PLAINTIFF’S MIL NO. 5
                                                                    CASE NO. 1:17-CV-00760-GJF-LF
                                                                                                           188
    Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 244 of 250

       Case 1:17-cv-00760-GJF-LF Document 127 Filed 11/19/19 Page 4 of 7




F.Supp.2d 699, 709 (E.D.Va. 2010), aff'd, 504 F. App'x. 251 (4th Cir. 2013) (“toxic gases” released

by defective drywall).
       Loss of functionality and/or reliability is especially significant where, as here, the property
covered involves a product to be consumed by humans. Courts have concluded that the product is

damaged where its “function and value have been seriously impaired, such that the product cannot
be sold.” Pepsico, Inc. v. Winterthur International America Insurance Co., 806 N.Y.S.2d 709, 744

(App. Div. 2005), citing General Mills, Inc. v. Gold Medal Insurance Co., 622 N.W.2d 147 (Minn.
Ct.App. 2001); Pillsbury Co. v. Underwriters at Lloyd's, London, 705 F Supp 1396 (D. Minn. 1989);

National Union Fire Ins. Co. of Pittsburgh, Pa. v. Terra Indus., 216 F Supp 2d 899 (N.D. Iowa

2002), aff’d 346 F3d 1160 (8th Cir. 2003), cert denied 541 US 939 (2004); Shade Foods, Inc. v.

Innovative Prods. Sales & Mktg., Inc., 93 Cal Rptr. 2d 364 (Cal.App. 2000); Zurich Am. Ins. Co. v.

Cutrale Citrus Juices USA, Inc., 2002 WL 1433728, 2002 US Dist LEXIS 26829 (M.D. Fla. 2002).

These courts’ rationale regarding food products applies equally, if not more so, to the injectable

pharmaceuticals OSO manufactured which were exposed to mold and no longer met industry safety
standard. See, General Mills v. Gold Medal Insurance, 622 N.W.2d at 152 (food product which no

longer met FDA safety standard sustained property damage.); Motorists Mutual Ins. Co. v.

Hardinger, 131 F.Appx. 823 (3d Cir. 2005) (E coli in water well was physical loss or damage to

insured’s home.) 2

       The period of time as well as costs required to bring OSO’s facility to the level of cleanliness
following the mold infestation required by OSO’s customers is also physical loss or damage covered

by the Federal policy. The facility was damaged by stringent requirements of OSO’s customers
regarding production to the same extent it was damaged from the mold infestation itself as the

facility was unusable as the result of a covered loss. See, e.g., Western Fire v. First Presbyterian,

2
 The Court appears to agree that the mold infestation at the OSO facility was “physical loss or
damage” as that term is used in property insurance policies such as the one issued by Federal. See
Memorandum and Order, docket 118, p. 9.
                                                4
                                      PLAINTIFF’S MIL NO. 5
                                                                   CASE NO. 1:17-CV-00760-GJF-LF
                                                                                                          189
    Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 245 of 250

       Case 1:17-cv-00760-GJF-LF Document 127 Filed 11/19/19 Page 5 of 7




437 P.2d at 55 (insured was awarded costs to remediate infiltration and contamination when

gasoline rendered church unusable); Farmers Insurance Co. v. Trutanich, 858 P.2d 1332, 1335

(Ore.App. 1993) (costs of rectifying methamphetamine odor covered as direct physical loss or
damage.)
      The case of Marshall Produce Co. v. St. Paul Fire & Marine Ins. Co., 256 Minn. 404, 98

N.W.2d 280 (1959 Minn.) is instructive. There, the insured manufactured food products for the

army pursuant to a contract that required the manufacturing plant be smoke free. When smoke from

a fire on a neighbor’s property permeated the insured’s plant for some period of time, the army

refused to accept any of the products, rendering them worthless. The Minnesota Supreme Court

rejected the insurer’s argument that there was no physical loss or damage. According to the court,

the food was damaged because of army regulations that set forth stringent requirements for the

manufacturing environment. The court also noted that the impairment of value, not the physical

damage, was the measure of damages. Id. 98 N.W. 2d at 293.

       Here, Federal was familiar with OSO’s manufacturing process and the contracts which

required OSO to maintain an aseptic manufacturing standards at its facilities. Federal was also

aware that a mold infestation could cause significant damage not only to the products exposed to the

mold, but also because of the time and cost to clean the mold to the standards required by the

manufacturing contracts. Without the customers’ approval of the restored aseptic conditions

following the mold infestation, OSO’s facility remained unusable. Indeed, had OSO manufactured

products without the customers’ approval of the facility, the customers could have properly refused

to accept the products and they would have been as worthless as the food products at issue in

Marshall Produce v. St. Paul. See also, General Mills, Inc. v. Gold Medal Insurance Co., 622

N.W.2d 147 (Minn. Ct.App. 2001) (The function and value of food products was impaired where the
                                                5
                                      PLAINTIFF’S MIL NO. 5
                                                                  CASE NO. 1:17-CV-00760-GJF-LF
                                                                                                       190
       Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 246 of 250

         Case 1:17-cv-00760-GJF-LF Document 127 Filed 11/19/19 Page 6 of 7




FDA prevented the insured from selling them.); Pepsico, Inc. v. Winterthur International America

Insurance Co., 806 N.Y.S.2d 709, 744 (App. Div. 2005) (Insured sustained property damage where

its beverages had become “unmerchantable,” i.e., the product’s function and value were seriously

impaired, such that the product could not be sold.)

         Accordingly, evidence or argument that the mold infestation or the time and costs to

remediate the infestation are not physical loss or damage does not create a reasonable inference as to

the probability or lack of probability of a fact. Fed. R. Evid. 401; A.I. Credit Corp v. Legion

Insurance Co., 265 F.3d 630, 638 (7th Cir. 2001). There being no legal basis to require FM Global

to prove demonstrable structural damage or alteration to property or products, evidence or argument

in this regard does not involve or establish a controverted fact and should be barred from trial.

Allowing Federal to argue or elicit testimony that the loss did not create structural damage or

alteration to property or products, so is not covered is inconsistent the law, prejudicial to FM Global

and will only confuse the jury. See Fed. R. Evid. 403.

III.     CONCLUSION

         Based on the foregoing, FM Global respectfully requests that the Court grant this motion in

limine to preclude questions, testimony or argument that the mold infestation and costs to remediate

the infestation are not physical loss or damage under the Federal policy.

                                               Respectfully submitted,

                                               /s/Maureen A. Sanders
                                               MAUREEN A. SANDERS
                                               Email: mas@sanwestlaw.com
                                               SANDERS & WESTBROOK, PC
                                               102 Granite Ave. NW
                                               Albuquerque, NM 87102
                                               Tel.: (505) 243-2243
                                                 6
                                       PLAINTIFF’S MIL NO. 5
                                                                    CASE NO. 1:17-CV-00760-GJF-LF
                                                                                                          191
   Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 247 of 250

       Case 1:17-cv-00760-GJF-LF Document 127 Filed 11/19/19 Page 7 of 7




                                             Joyce C. Wang (California Bar No. 121139)
                                             Email: jwang@ccplaw.com
                                             Colin C. Munro (California Bar No. 195520)
                                             Email: cmunro@ccplaw.com
                                             CARLSON CALLADINE & PETERSON LLP
                                             353 Sacramento Street, 16th Floor
                                             San Francisco, CA 94111
                                             Tel: (415) 391-3911
                                             Fax: (415) 391-3898

                                             Attorneys for Plaintiff
                                             FACTORY MUTUAL INSURANCE COMPANY
                                             (individually, and as Assignee of ALBANY
                                             MOLECULAR RESEARCH, INC. and OSO
                                             BIOPHARMACEUTICALS MANUFACTURING,
                                             LLC)




                                CERTIFICATE OF SERVICE

       This is to certify that on November 19, 2019, a true and correct copy of the foregoing was

delivered to all counsel of record in accordance with the Federal Rules of Civil Procedure and the

Local Rules of this Court.

                                             /s/Maureen A. Sanders
                                             Maureen A. Sanders
                                             Email: mas@sanwestlaw.com
                                             SANDERS & WESTBROOK, PC




                                               7
                                     PLAINTIFF’S MIL NO. 5
                                                                CASE NO. 1:17-CV-00760-GJF-LF
                                                                                                     192
Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 248 of 250




                       EXHIBIT 4
        Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 249 of 250

             Case 2:20-cv-00965-JCM-EJY Document 2-8 Filed 05/28/20 Page 2 of 3


                                   Talking Points on
                                   Talking Points    the 2019
                                                  on the 2019 Novel
                                                              Novel Coronavirus
                                                                    Coronavirus (2019-nCoV)
                                                                                (2019-nCoV)


“2019 Novel
"2019  Novel Coronavirus
                Coronavirus (2019-nCoV)
                                (2019-nCoV) isis aa virus
                                                    virus (more
                                                          (more specifically,
                                                                specifically, aa coronavirus)  identified as
                                                                                 coronavirus) identified  as the
                                                                                                              the cause of an
                                                                                                                  cause of an outbreak
                                                                                                                              outbreak of
                                                                                                                                        of
respiratory illness
respiratory  illness first  detected in
                      first detected in Wuhan,
                                        Wuhan, China.
                                                  China. Early
                                                          Early on, many of
                                                                on, many  of the
                                                                              the patients
                                                                                  patients in the outbreak
                                                                                           in the outbreak in
                                                                                                            in Wuhan,
                                                                                                                Wuhan, China
                                                                                                                        China reportedly
                                                                                                                               reportedly
had some
had        link to
     some link   to aa large
                       large seafood  and animal
                             seafood and   animal market,
                                                    market, suggesting
                                                             suggesting animal-to-person
                                                                        animal-to-person spread.     However, aa growing
                                                                                            spread. However,                number of
                                                                                                                   growing number    of
patients reportedly
patients reportedly have
                       have not
                             not had
                                  had exposure
                                      exposure to
                                                to animal
                                                    animal markets,
                                                            markets, indicating   person-to-person spread
                                                                     indicating person-to-person     spread is
                                                                                                             is occurring. At this
                                                                                                                occurring. At this time,
                                                                                                                                   time,
it’s unclear
it's unclear how
             how easily
                   easily oror sustainably this virus
                               sustainably this virus is  spreading between
                                                       is spreading between people.
                                                                              people. The
                                                                                       The latest  situation summary
                                                                                            latest situation  summary updates
                                                                                                                        updates are
                                                                                                                                 are
available on
available on CDC's
               CDC’s web web page
                              page 2019
                                    2019 Novel
                                         Novel Coronavirus,
                                                  Coronavirus, Wuhan,    China.”1
                                                                Wuhan, China."'

Several
Several of
         of our
            our clients have inquired
                clients have  inquired as
                                       as to
                                           to whether
                                              whether there
                                                      there is  coverage for
                                                             is coverage   for losses they have
                                                                               losses they       or expect
                                                                                           have or          to incur
                                                                                                    expect to        as aa result
                                                                                                               incur as    result of
                                                                                                                                  of the
                                                                                                                                      the
virus, which
virus, which has
              has spread
                   spread outside
                           outside of China. As
                                   of China.  As one might expect,
                                                 one might            we have
                                                             expect, we   have aa wide
                                                                                   wide range
                                                                                        range of clients who
                                                                                              of clients who may
                                                                                                               may be
                                                                                                                    be affected
                                                                                                                        affected inin aa
variety of
variety of ways
           ways by
                 by this
                     this outbreak.
                          outbreak. This  document will
                                     This document   will not
                                                          not deal
                                                               deal with
                                                                    with all
                                                                          all the
                                                                              the issues associated with
                                                                                  issues associated  with this
                                                                                                          this matter,
                                                                                                               matter, but
                                                                                                                       but will
                                                                                                                             will be
                                                                                                                                  be
helpful in
helpful    providing responses
        in providing   responses to
                                  to basic
                                     basic questions
                                           questions as
                                                     as it
                                                        it relates to the
                                                           relates to the coverage
                                                                          coverage provided
                                                                                     provided by
                                                                                               by our
                                                                                                  our policies.
                                                                                                       policies.

The
The standard FM Global
    standard FM          Advantage and
                 Global Advantage   and AFM
                                         AFM proVision
                                               proVision forms   provide aa specific
                                                         forms provide      specific coverage
                                                                                     coverage for  Communicable Disease.
                                                                                               for Communicable   Disease. The
                                                                                                                           The
Advantage policy
Advantage  policy provides
                  provides Communicable
                           Communicable Disease
                                           Disease Response
                                                    Response under
                                                               under Property
                                                                     Property Damage
                                                                                Damage and
                                                                                        and Interruption   by Communicable
                                                                                             Interruption by  Communicable
Disease under
Disease under Time
              Time Element.
                    Element. The  proVision policy
                             The proVision   policy provides
                                                    provides coverage
                                                              coverage for   Communicable Disease
                                                                       for Communicable      Disease —
                                                                                                     – Property
                                                                                                        Property Damage
                                                                                                                 Damage and
                                                                                                                         and
Communicable Disease
Communicable    Disease —
                        – Business
                          Business Interruption.
                                   Interruption. This memo addresses
                                                 This memo   addresses the
                                                                       the standard
                                                                             standard policy
                                                                                      policy language
                                                                                             language (cited
                                                                                                       (cited below).
                                                                                                              below).

Lead in
Lead  in policy  language policy
          policy language   policy language
                                    language is is noted     below:
                                                    noted below:
Property Damage
Property  Damage
  The 2019Advantage
  The  2019Advantage Policy
                          Policy states
                                 states in  part:
                                         in part:
     If
     If aa location
           location owned,
                    owned, leased
                             leased or
                                     or rented  by the
                                         rented by   the Insured
                                                         Insured hashas the
                                                                        the actual
                                                                            actual not
                                                                                   not suspected
                                                                                       suspected presence
                                                                                                 presence of
                                                                                                           of communicable
                                                                                                              communicable disease
                                                                                                                           disease
     and access
     and   access to
                  to such
                     such location  is limited,
                           location is limited, restricted
                                                  restricted oror prohibited
                                                                  prohibited by:
                                                                              by:
     1) an
     1)   an order of an
             order of  an authorized
                          authorized governmental
                                      governmental agency
                                                        agency regulating
                                                                  regulating the
                                                                              the actual
                                                                                  actual not
                                                                                         not suspected presence of
                                                                                             suspected presence of communicable
                                                                                                                   communicable
          disease; or
          disease; or
     2) aa decision
     2)     decision of
                      of an
                         an Officer
                            Officer of
                                    of the
                                        the Insured
                                             Insured asas aa result of the
                                                             result of the actual
                                                                           actual not
                                                                                  not suspected presence of
                                                                                      suspected presence  of communicable
                                                                                                             communicable disease,
                                                                                                                          disease,

  The proVision
  The proVision states:
                   states:
     If
     If aa described
           described location
                       location owned,
                                  owned, leased
                                          leased or
                                                  or rented
                                                     rented by
                                                            by the
                                                                the Insured  has the
                                                                    Insured has   the actual
                                                                                      actual not
                                                                                              not suspected
                                                                                                  suspected presence
                                                                                                            presence of
                                                                                                                      of
     communicable
     communicable disease         and access
                         disease and  access to
                                              to such  described location
                                                 such described    location is
                                                                             is limited, restricted or
                                                                                limited, restricted or prohibited
                                                                                                       prohibited by:
                                                                                                                  by:
           a) An
           a) An order
                  order of
                         of an
                             an authorized
                                authorized governmental
                                            governmental agency      regulating or
                                                            agency regulating       as result
                                                                                 or as result of
                                                                                              of such presence of
                                                                                                 such presence  of communicable
                                                                                                                   communicable
              disease; or
              disease;  or
           b) A
           b) A decision
                 decision ofof an
                               an Officer
                                  Officer of
                                          of the
                                             the Insured  as aa result
                                                  Insured as           of such
                                                                result of such presence
                                                                                presence of
                                                                                          of communicable
                                                                                             communicable disease
                                                                                                              disease

This
This same
     same initial  lead in
           initial lead in language also appears
                           language also appears under
                                                 under the
                                                       the Advantage
                                                           Advantage Time Element coverage
                                                                     Time Element          and the
                                                                                  coverage and the proVision
                                                                                                   proVision Business
                                                                                                             Business
Interruption
Interruption coverage.
             coverage.

Q. What
Q. What is the trigger
        is the trigger of
                       of coverage
                          coverage for
                                   for Property
                                       Property Damage?
                                                Damage?

     A. Under
     A. Under each  policy there
               each policy there must
                                 must be
                                      be the
                                         the actual
                                             actual presence
                                                    presence of
                                                              of aa communicable
                                                                    communicable disease
                                                                                     disease at
                                                                                             at aa location owned, leased
                                                                                                   location owned,  leased or
                                                                                                                           or
        rented by
        rented by the
                  the Insured
                      Insured and
                              and the
                                  the access
                                      access must
                                             must be
                                                   be limited
                                                      limited by
                                                              by either   1) or
                                                                   either 1) or 2)
                                                                                2) under
                                                                                   under the
                                                                                         the Advantage,
                                                                                             Advantage, oror a)
                                                                                                             a) orb)
                                                                                                                or b) under
                                                                                                                      under
        proVision
        proVision

Q. When
Q. When does
        does this
             this coverage
                  coverage apply?
                           apply?

          A. Advantage
          A. Advantage Policy
                        Policy —
                               – under
                                 under both
                                         both Property
                                              Property Damage
                                                        Damage and
                                                                and Time   Element each
                                                                     Time Element    each state:
                                                                                          state:
                • This   Additional Coverage
                     This Additional   Coverage will
                                                  will apply
                                                       apply when
                                                             when access
                                                                   access to
                                                                          to such
                                                                             such location
                                                                                  location is
                                                                                            is limited,
                                                                                               limited, restricted or prohibited
                                                                                                        restricted or prohibited
                     in
                     in excess of 48
                        excess of 48 hours
                                      hours
          A. AFM
          A. AFM proVision
                  proVision Policy
                             Policy -- under
                                       under both
                                              both Property
                                                   Property Damage
                                                             Damage and
                                                                     and Business
                                                                          Business Interruption
                                                                                    Interruption each   state:
                                                                                                  each state:
                • This
                     This coverage
                          coverage isis subject
                                        subject to
                                                to the
                                                   the Qualifying
                                                       Qualifying Period
                                                                  Period in
                                                                         in the
                                                                            the Declarations
                                                                                Declarations section
                                                                                               section of
                                                                                                       of this
                                                                                                           this Policy
                                                                                                                Policy

Q. Would
Q. Would an
         an employee at aa location
            employee at    location who
                                    who is
                                        is affected
                                           affected with
                                                    with the
                                                         the communicable
                                                             communicable disease be considered
                                                                          disease be considered the
                                                                                                the "actual
                                                                                                    “actual presence"
                                                                                                            presence” of
                                                                                                                      of
   aa communicable
      communicable disease?
                   disease?




11 https://www.cdc.govicoronavirus/2019-ncoviabout/index.html
   https://www.cdc.gov/coronavirus/2019-ncov/about/index.html

                                                                                                                                       193
         Case 2:21-cv-01230-RFB-DJA Document 1-1 Filed 06/29/21 Page 250 of 250

              Case 2:20-cv-00965-JCM-EJY Document 2-8 Filed 05/28/20 Page 3 of 3


          A. Yes
          A. Yes -- if
                    if it can be
                       it can be confirmed
                                 confirmed the
                                            the employee   actually has
                                                 employee actually      the communicable
                                                                    has the communicable disease
                                                                                             disease and
                                                                                                     and that
                                                                                                         that the
                                                                                                              the presence
                                                                                                                  presence of
                                                                                                                           of the
                                                                                                                              the
             communicable disease
             communicable       disease is
                                        is the
                                           the basis
                                               basis for the decision
                                                     for the decision limiting
                                                                      limiting access
                                                                               access as
                                                                                      as noted
                                                                                         noted in sub-sections 1)
                                                                                               in sub-sections  1) and
                                                                                                                   and 2)
                                                                                                                       2) under
                                                                                                                          under the
                                                                                                                                 the
             Advantage Policy
             Advantage     Policy or a) and
                                  or a) and b)
                                             b) under
                                                under proVision
                                                      proVision Policy.
                                                                 Policy.

Q. How
Q. How can
       can we
           we determine whether an
              determine whether an employee
                                   employee has
                                            has the
                                                the communicable
                                                    communicable disease
                                                                 disease

          A. In
          A. In some  jurisdictions, access
                some jurisdictions,  access to
                                            to medical
                                               medical records
                                                        records is not possible
                                                                is not possible without
                                                                                without employee consent. However,
                                                                                        employee consent. However, the
                                                                                                                   the
             Insured can
             Insured      ask the
                     can ask  the employee
                                  employee for   the necessary
                                             for the necessary medical
                                                               medical diagnosis.
                                                                        diagnosis.

Q. If
Q.    an Insured
   If an         closes one
         Insured closes     or more
                        one or more locations
                                    locations because
                                               because they
                                                        they suspect the presence
                                                             suspect the presence of
                                                                                  of the
                                                                                     the communicable disease or
                                                                                         communicable disease    does so
                                                                                                              or does so in
                                                                                                                         in
an abundance
an abundance ofof caution, would that
                  caution, would that trigger
                                      trigger coverage.
                                              coverage.

          A. No.
          A. No. Coverage
                 Coverage is only triggered
                          is only triggered if
                                            if there
                                               there is the actual
                                                     is the actual presence
                                                                   presence of
                                                                            of aa communicable
                                                                                  communicable disease.
                                                                                               disease.

Q. What
Q. What deductible would apply
        deductible would apply in
                               in the
                                  the event
                                      event of
                                            of aa covered
                                                  covered loss?
                                                          loss?

          A. If
          A. If aa coverage-specific
                   coverage-specific deductible
                                      deductible is not specified,
                                                 is not specified, the
                                                                   the largest applicable deductible
                                                                       largest applicable deductible would
                                                                                                     would apply.
                                                                                                           apply. For
                                                                                                                   For example,
                                                                                                                       example,
             if the
             if  the location
                     location deductible
                              deductible is
                                         is $1,000,000
                                            $1,000,000 combined
                                                        combined and
                                                                   and the
                                                                        the All
                                                                            All Other
                                                                                Other Loss
                                                                                      Loss deductible
                                                                                           deductible is $250,000, the
                                                                                                      is $250,000, the $1,000,000
                                                                                                                       $1,000,000
             would apply.
             would    apply.

Q. Would
Q. Would an
         an outbreak
            outbreak of
                     of aa different
                           different virus
                                     virus be
                                           be considered
                                              considered part
                                                         part of
                                                              of the
                                                                 the same occurrence?
                                                                     same occurrence?

          A. No
          A. No

Q. Does
Q. Does coverage under Civil
        coverage under Civil or
                             or Military
                                Military Authority
                                         Authority apply?
                                                   apply?

          A. No
          A. No
             The Advantage
             The  Advantage form
                               form states:
                                    states:
             “This Policy
             "This  Policy covers
                            covers the
                                   the Actual
                                       Actual Loss
                                                Loss Sustained
                                                     Sustained and
                                                                 and EXTRA
                                                                     EXTRA EXPENSE
                                                                               EXPENSE incurred        by the
                                                                                             incurred by   the Insured  during the
                                                                                                               Insured during    the
             PERIOD OF
             PERIOD     OF LIABILITY
                            LIABILITY if  if an
                                             an order
                                                order of
                                                      of civil
                                                         civil or
                                                               or military
                                                                  military authority
                                                                           authority limits,
                                                                                     limits, restricts  or prohibits
                                                                                              restricts or  prohibits partial
                                                                                                                      partial or
                                                                                                                               or total
                                                                                                                                  total
             access to
             access  to the
                        the insured location provided
                            insured location  provided such
                                                        such order
                                                              order is the direct
                                                                    is the direct result
                                                                                  result of  physical damage
                                                                                         of physical   damage of of the
                                                                                                                    the type
                                                                                                                        type insured
                                                                                                                              insured atat
             the insured
             the insured location  or within
                          location or within five
                                              five statute miles/eight kilometres
                                                   statute miles/eight  kilometres of
                                                                                    of it….”
                                                                                       it...."

             The proVision
             The  proVision form   states:
                              form states:
             “This Policy
             "This  Policy covers
                            covers the
                                   the Business
                                       Business Interruption   Coverage loss
                                                  Interruption Coverage    loss incurred
                                                                                incurred byby the
                                                                                              the Insured  during the
                                                                                                  Insured during  the Period
                                                                                                                       Period of
                                                                                                                               of
             Liability if
             Liability if an
                          an order
                             order of
                                   of civil
                                      civil or
                                            or military
                                               military authority
                                                        authority prohibits
                                                                   prohibits access
                                                                             access to
                                                                                     to aa location
                                                                                           location provided
                                                                                                     provided such
                                                                                                              such order
                                                                                                                     order is
                                                                                                                           is the
                                                                                                                              the direct
                                                                                                                                  direct
             result of
             result of physical
                       physical damage
                                 damage of
                                         of the
                                             the type
                                                 type insured at aa location
                                                      insured at    location or
                                                                              or within
                                                                                 within five
                                                                                         five (5)
                                                                                              (5) statute miles of
                                                                                                  statute miles of it…”
                                                                                                                   it..."

          A virus
          A virus will
                  will typically
                       typically not
                                 not cause physical damage.
                                     cause physical            Under either
                                                     damage. Under           policy, the
                                                                      either policy, the presence
                                                                                          presence ofof aa communicable
                                                                                                           communicable disease
                                                                                                                          disease does
                                                                                                                                  does
          not constitute
          not            physical damage
              constitute physical damage and
                                           and is not of
                                               is not of the
                                                         the type
                                                             type insured  against as
                                                                  insured against  as aa virus
                                                                                         virus falls within the
                                                                                               falls within  the definition of
                                                                                                                 defmition of
          contamination, which
          contamination,   which is
                                  is excluded.
                                     excluded.

Q. Does
Q. Does coverage
        coverage under
                 under Contingent
                       Contingent Time Element Extended
                                  Time Element Extended (Advantage)
                                                        (Advantage) or
                                                                    or Supply Chain (ProVision)
                                                                       Supply Chain (ProVision) or
                                                                                                or Ingress/Egress
                                                                                                   Ingress/Egress
apply?
apply?

          A. No
          A.  No
             These coverages
             These  coverages require   physical loss
                                require physical loss or
                                                      or damage
                                                         damage to
                                                                 to property
                                                                    property of
                                                                              of the
                                                                                 the type
                                                                                     type insured
                                                                                          insured under
                                                                                                  under either  policy. The
                                                                                                         either policy. The
             presence of
            presence   of aa communicable   disease does
                             communicable disease    does not
                                                          not constitute
                                                              constitute physical
                                                                         physical damage
                                                                                   damage and
                                                                                           and is not of
                                                                                               is not of the
                                                                                                         the type
                                                                                                             type insured against as
                                                                                                                  insured against as
            aa virus
               virus falls
                     falls within
                           within the
                                  the definition
                                      definition of
                                                 of contamination,
                                                    contamination, which
                                                                     which is excluded.
                                                                           is excluded.

Q. Is
Q.    there any
   Is there any activity
                activity to
                         to consider prior to
                            consider prior to confirming
                                              confirming coverage or issuing
                                                         coverage or issuing aa payment?
                                                                                payment?

          A. Yes
          A. Yes -- keep
                    keep in mind that
                         in mind that most
                                      most policies
                                           policies issued
                                                    issued have
                                                           have aa specific
                                                                    specific limit for this
                                                                             limit for this coverage and an
                                                                                            coverage and  an annual
                                                                                                             annual aggregate
                                                                                                                    aggregate
            applies. Check
            applies.  Check with
                             with the
                                  the Claims
                                      Claims Manager
                                              Manager Written
                                                       Written asas well
                                                                    well as
                                                                         as the
                                                                            the DSGA
                                                                                DSGA Written
                                                                                         Written prior
                                                                                                 prior to
                                                                                                       to confirming coverage and
                                                                                                          confirming coverage and
            prior to
            prior to issuing any payment
                     issuing any payment to
                                          to determine
                                             determine the
                                                        the status
                                                            status of
                                                                   of the
                                                                      the annual
                                                                          annual aggregate.
                                                                                   aggregate.

While the
While  the FM
           FM Global
                Global Advantage
                        Advantage offers
                                      offers some  of the
                                             some of  the broadest
                                                           broadest property
                                                                     property coverage   available, there
                                                                              coverage available,     there are
                                                                                                            are still  events for
                                                                                                                 still events      which
                                                                                                                               for which
there may
there may be
           be no
               no coverage.
                  coverage. The
                             The Advantage
                                  Advantage and and AFM
                                                    AFM policies
                                                            policies insure against physical
                                                                     insure against physical damage
                                                                                              damage and and require    that there
                                                                                                              require that   there be
                                                                                                                                   be
insured physical loss
insured physical       or damage
                  loss or  damage toto property
                                       property before
                                                 before its
                                                         its coverages  become available.
                                                             coverages become    available. The    Communicable Disease
                                                                                             The Communicable          Disease coverage
                                                                                                                                coverage
provides for
provides for aa specific
                specific trigger
                         trigger of
                                 of coverage
                                     coverage under
                                               under these
                                                      these Additional
                                                              Additional Coverages.
                                                                         Coverages. If   there is
                                                                                      If there is aa report
                                                                                                     report of
                                                                                                            of loss,   FM Global
                                                                                                                loss, FM   Global stands
                                                                                                                                    stands
ready to
ready to provide
         provide all
                  all the
                      the coverage
                          coverage available
                                      available under
                                                under the
                                                       the terms
                                                            terms and
                                                                  and conditions  of its
                                                                       conditions of     policies.
                                                                                     its policies.
                                                                                                                                         194
